 ALDWORTH CO. 137Aldworth Company, Inc. and Dunkin™ Donuts Mid-Atlantic Distribution Center, Inc., Joint Employ-ers and United Food and Commercial Workers Union Local 1360 a/w United Food and Commer-cial Workers International Union, AFLŒCIO and William A. McCorry.  Cases  4ŒCAŒ27274, 4ŒCAŒ27603, 4ŒCAŒ27629, 4ŒCAŒ27725, 4ŒCAŒ27866, 4ŒRCŒ19492, and 4ŒCAŒ27289 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On April 20, 2000, Administrative Law Judge William G. Kocol issued the attached decision.  The Respondents, Aldworth Company and Dunkin™ Donuts Mid-Atlantic Distribution Center, each filed exceptions and supporting briefs; the General Counsel filed cross-exceptions, a sup-porting brief, and a brief in partial support of the judge™s decision; the Charging Party-Union filed exceptions and a supporting brief; and Respondent Aldworth filed briefs in answer to the General Counsel™s and Charging Party™s exceptions.  The National Labor Relations Board has considered the decision and the record in light of exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified and to adopt the recom-mended Order, as modified and set forth in full below.2Background Respondent Dunkin™ Donuts owns a warehouse in Swedesboro, New Jersey, from which food products are transported to retail outlets in a several-state area.  It leases truckdrivers, helpers, and warehouse personnel from Re-spondent Aldworth to carry out these duties.  The events of this case began in the spring of 19983 when employees began union organizational efforts.  As fully set forth in the judge™s decision, upon learning of employees™ activi-ties, Respondent Aldworth reacted with counter-organizational efforts directed at the entire work force.  By July 28, upon reaching a card majority showing of support,                                                                                                                      1 The Respondent and the General Counsel have each excepted to some of the judge™s credibility findings.  The Board™s established pol-icy is not to overrule an administrative law judge™s credibility resolu-tions unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951.)  We have care-fully examined the record and find no basis for reversing the findings. 2 We have modified the judge™s recommended order and notice in accordance with our decision in Ferguson Electric., 335 NLRB 142 (2001), and Ishikawa Gasket America, Inc., 337 NLRB 175 (2001).  As noted below, we have also substituted separate orders and notices for Respondent Aldworth and Respondent Dunkin™ Donuts. 3 Dates refer to 1998 unless specified otherwise. the Union requested, and was denied, recognition from Aldworth.  The Union filed a representation petition, and subsequently executed a stipulation with Respondent Aldworth for an election among the drivers and warehouse employees.  The September 19 election resulted in 45 bal-lots for, and 48 against, representation by the Union.  The Union filed objections, which were considered in this pro-ceeding with the unfair labor practices.   In his decision, the judge rejected Respondent Ald-worth™s contention that certain complaint allegations were time-barred under Section 10(b) of the Act.  He further found that Respondents Aldworth and Dunkin™ Donuts are joint employers of the leased employees, and that they engaged in numerous, repeated, and pervasive violations of Section 8(a)(1) and (3) of the Act.  The 8(a)(1) viola-tions included soliciting and promising to redress griev-ances; promising benefits and improved working condi-tions on one hand while threatening unfair bargaining tac-tics, job loss, loss of benefits, discipline, and futility of unionization on the other; asking employees to report un-ion ﬁharassmentﬂ; instructing employees to remove union pins and T-shirts; interrogating employees; implementing a revised system of communicating workplace complaints; and tying prounion sentiments to discipline.4  The 8(a)(3) violations included nine discharges and five suspensions.  Based on these unfair labor practices and the Union™s demonstrated majority support of the unit employees, the judge concluded that a remedial Gissel5 bargaining order was warranted.  Accordingly, the judge also found that the Respondents violated Section 8(a)(5) by declining to rec-ognize and bargain with the Union, and thereafter unilater-ally implementing changes in terms and conditions of em-ployment.  We are adopting the judge™s decision, with modified ra-tionale or expanded analysis on certain issues.6  As set  4 No exceptions were filed to a number of 8(a)(1) findings, includ-ing: a mid-August threat of job loss by Supervisor Mann to Mitchell; repeated discriminatory enforcement of the dress code so as to bar employees from wearing union T-shirts and pins; during a mandatory preelection meeting, Aldworth Vice President Roy pointing to Meduri™s union pin as the reason he would lose his job; Aldworth supervisors threatening Williams that employees would lose their jobs and suffer other unspecified reprisals; Supervisor Mann threatening freezer em-ployees that selecting union representation would result in less favor-able and less flexible working conditions; and Supervisor Fisher  inter-rogating Meduri and telling King that his support for the Union could make him ineligible for a long-established boot allowance.  5 NLRB v. Gissel Packing Co., 395 U.S. 575 (1969). 6 Contrary to his colleagues, Member Bartlett would not adopt the judge™s finding, in sec. IV,B,1,c. of his decision, that the Respondent unlawfully asked employees to report being harassed or bothered by a union organizer.  This alleged violation involves a June 16, 1998 memorandum to employees from Aldworth™s executive vice president, Roy.  The memo stated that Roy had received several phone calls from concerned employees about being contacted at their homes by a union 338 NLRB No. 22  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138forth fully below, we differ with the judge™s 10(b) analy-
sis, and find that certain complaint allegations are time-
barred while others are timely but related to charges other 
than those cited by the judge.  In addition, we address the 
joint employer issue, modify 
the threats of plant closure analysis, and revise the rationale as to violations relating to 
the selection accuracy program. 
 Further, we reverse his recommended order reinstating one unlawfully discharged 
employee, remand for further hearing his dismissal of al-
legations relating to four othe
r alleged discriminatees, and 
restrict the bargaining order to a single Respondent.  Fi-
nally, we further explain why a bargaining order is the 
appropriate and necessary remedy for the harm inflicted 
on employee rights by these unfair labor practices.   
Section 10(b) 
1.  Respondent Aldworth has excepted to the judge™s de-
termination that the allegations contained in complaint 
paragraphs 5(a) and (b) are not time-barred under Section 
10(b) of the Act.  Those paragraphs allege that the Re-
spondent engaged in certain 
8(a)(1)-prohibited conduct, 
including threats, promises, and solicitation of grievances, 
during two employee meetings held in early April 1998.  
The charges underlying these allegations were included in 
a late-October 1998 amendment to a pending, timely filed 
charge that principally alleged an 8(a)(3) and (1)-
prohibited discharge of a union adherent on June 29.
7  The 
judge found that because the conduct in the amendment 
would tend to establish the animus required to support a 
                                                                                            
                                                           
organizer; that Aldworth ﬁwill not tolerate any harassment of its em-
ployees either from outside or inside the operationﬂ; that a roster of 
employee names and telephone numbers 
had been stolen and this ap-peared to be how the union organizer obtained the employees™ names; 
and that Aldworth apologized for th
is and encouraged employees who 
felt ﬁharassed or botheredﬂ by a union 
organizer to contact Roy.  Under 
all the circumstances, including the f
act that an employee roster had 
been taken from the dispatch desk 
in violation of company policy (see 
discussion, infra, denying reinstatement to unlawfully discharged em-
ployee Mitchell for taking the list), 
and that Respondent had received 
complaints from employees about be
ing ﬁharassedﬂ by union organizers 
at their homes, Member Bartlett would not find Roy™s June 16 memo 

unlawful.  Accordingly, he would 
not rely on this conduct in finding 
that a remedial 
Gissel bargaining order is appropriate in this case. 
In finding that Roy™s June 16 memo violated Sec. 8(a)(1), Member 
Cowen notes that Roy™s memo requesting that employees report on the 
activities of other employees was not limited to circumstances where 
the employees felt that they were being ﬁharassedﬂ by other employees, 
but also included circumstances in 
which the employees felt that they 
were merely being ﬁbotheredﬂ by other employees.   
Member Liebman agrees that the Respondent™s June 16 memoran-
dum violated Sec. 8(a)(1) as its 
message would reasonably have a chill-
ing effect on employees™ legitimat
e exercise of union activity.  
Greenfield Die & Mfg. Corp.,
 327 NLRB 237 (1998); 
Nashville Plas-tics, 313 NLRB 462 (1993). 
7 This initial charge, filed in July, also referred to a discriminatory 
suspension, route change, and advertising for drivers at a time when no 
apparent vacancies existed.   finding of unlawful discharge, it was closely related to the 
original charge.  Accordingly, applying Board precedent,
8 he found the allegations in pa
ragraphs 5(a) and (b) were 
not barred by Section 10(b). 
While the judge applied the Board™s ﬁclosely relatedﬂ 
standard for determining whether the disputed complaint 

allegations may be considered
 timely, we are aware that 
the courts have not universally embraced this approach.
9  In the circumstances of this
 case, however, it is unneces-
sary to reach this matter.  Given the breadth and scope of 
the issues that are undisputedly before the Board for reso-
lution, we find the allegations in complaint paragraphs 
5(a) and (b) to be merely cumulative. Even if reflective of 
unlawful conduct, they would not give rise to additional remedial action.  Accordingl
y, we place no reliance on the 
judge™s decision on this issue and will not consider the 
substance of the disputed complaint allegations.
102.  Respondent Aldworth also asserts that the 8(a)(5) al-
legation concerning its October implementation of revi-

sions in its warehouse employee performance measure-
ment standard, called the ﬁSelection Accuracy Policy,ﬂ 
(SAP) is untimely.  Respondent argues that the judge en-
gaged in bootstrapping by finding that the charge raising 
this matter was related to a pending charge of refusing to 

recognize the Union.  For reasons different from those 
relied upon by the judge, we find that the allegation in 
question is supported by a timely charge.   
Respondent™s unilateral implementation of revisions to 
the SAP was included in an amendment to a pending 
charge filed on April 15, 1999, just 3 days beyond the 6-
month limit under Section 10(b).
11  The judge found that 
 8 The judge cited 
Office Depot, 330 NLRB 640 (2000); 
Nickles Bak-ery of Indiana
 296 NLRB 927 (1989); and 
Redd-I, Inc.,
 290 NLRB 
1115 (1988). 
9 See, e.g., Ross Stores v. NLRB
, 235 F.3d 669 (D.C. Cir. 2001), de-
nying enf. of 329 NLRB 573 (1999).   
10 Member Liebman would affirm th
e judge™s finding that the allega-
tions in the disputed complaint paragraphs, first alleged in an amend-
ment to a timely filed charge, are closely related to conduct described 
in the original charge.  The ame
ndment to the charge satisfies the 
Board™s three-part test.  First, it involves the same legal theory as the 
pending charge (animus-motivated 
counter-organizational efforts); 
second, it arises from the same factual circumstances or sequence of 
events as the original charge (the Respondent™s antiunion campaign); 
and third, the Respondent would raise 
similar defenses to both charges.  
Accordingly, under established Bo
ard precedent, Member Liebman 
would find the allegations in complain
t pars. 5(a) and (b) to be properly 
before the Board for resolution.  
In any case, Member Liebman would 
find the substance of the allegations properly considered as background 

evidence in support of the subsequent unfair labor practices. 
11 We are assuming that the October 12, 1998 implementation date, 
as stated in the judge™s decision, is accurate.  The Respondent, how-
ever, in its brief in support of excep
tions, states repeatedly that the 
revised Selection Accuracy Policy was implemented on October 17, 
1998.  If the Respondent™s assertion 
were accepted, it would defeat its own argument that the amendment was untimely, and we could deem 
 ALDWORTH CO. 139this amendment substantively relates back to a charge filed 
on October 22, alleging, inter 
alia, Respondent™s refusal to 
bargain as of the date of the Union™s showing of majority 
status.  He concluded therefore that the subsequent allega-
tion of unlawful unilateral action was sufficiently related 
to the pending 8(a)(5) charges to be timely. 
While the April 15, 1999 amendment was the first spe-
cifically to allege that the action of unilaterally implement-

ing the revised SAP violated Section 8(a)(5), we find that 
the legality of the SAP was already the subject of extant 
charges.  In three separate ch
arges, filed in November and 
December 1998 and February 1999,
 the terminations of 
several employees, whose work was covered by the SAP, 
were alleged as violative of Section 8(a)(3).
12  Those alle-
gations themselves were each amended on April 14, 1999, 
adding, as an 8(a)(5) basis for attacking those termina-
tions, the Respondent™s ﬁunilateral changeﬂ in its SAP.  
Thus, by implicating the circumstances leading to those 

employees™ discharges, the earlier charges placed in issue 
all relevant factors, including, in this case, the lawfulness 
of Respondent™s revising its Selection Accuracy Policy.  
Accordingly, we find that the inclusion of the Selection 
Accuracy Policy within complaint paragraph 23, was 
timely.
13Joint Employer 
Based upon a thorough review of the record, the judge 
determined that Respondents Aldworth and Dunkin™ 
Donuts together share control over the hiring, firing, 
wages, benefits, discipline, 
supervision, direction, and 
oversight of the truckdrivers and warehouse employees 
and thereby meet the standard for joint employer status.  
Further, the judge rejected Respondents™ procedural con-
tention that by naming only Aldworth (the supplier of the 
employees) as the Employer on its election petition
14 and on the initial unfair labor practice charges,
15 the Union had 
                                                                                            
                                                                                             
the matter conceded.  In 
the interest of ensuring full consideration of the merits of this important proce
dural matter, however, we will assume 
that the implementation date was October 12. 
12 These charges alleged that Wall
ace, Nelson, Mitchell, Sellers, and King had been unlawfully terminated at
 various dates subsequent to the 
implementation of the modified SAP.   
13 Member Bartlett agrees that the 
allegation in par. 23 of the com-
plaint, which alleges that the unilateral implementation of the revised 
SAP violated Sec. 8(a)(5), is not 
time-barred under the ﬁclosely relatedﬂ 
test.  However, in so finding, he relies on the fact that the Charging 
Party had previously filed, not only the timely charges alleging that the 
revised SAP violated Sec. 8(a)(3), 
but also a timely charge alleging a 
general refusal to bargain in violati
on of Sec. 8(a)(5).  He would not 
find that the prior timely 8(a)(3) charges alone are sufficient to support 

the allegation in par. 23. 
14 The Union™s first petition, filed July 28, was withdrawn. A second 
petition was filed on August 11. 15 Two separate unfair labor practice charges were filed in July, a 
third in October, and a fourth 
in early November, each naming only 
Aldworth as Respondent.  In late November, amendments were filed to 
waived its right subsequently to allege that Dunkin™ 
Donuts (the user of the employees) is a joint employer in 
this proceeding.  The Respondents except. First, we find no procedural bar to determining whether 
Respondents Aldworth and Dunkin™ Donuts are joint em-

ployers.  While the Union™s naming only Aldworth as the 
employer on its election petition affects the parties™ bar-
gaining rights and obligations (as discussed infra), the 
substantive issue of the joint employer status of Respon-
dent Dunkin™ Donuts, along with its liability for unlawful 
conduct, remains for our determination.
16   Two or more entities are joint employers of a single 
work force if they ﬁshare or co-determine those matters 
governing the essential terms 
and conditions of employ-
ment.ﬂ
17  The relevant facts involved in this determination 
extend to nearly every aspect of employees™ terms and 
conditions of employment and must be given weight 
commensurate with their signi
ficance to employees™ work 
life.   In this case, while we disagree with some parts of the 
judge™s assessment of the evidence, we agree with his ul-

timate conclusion.  Contrary to the judge, we find that 
actions taken pursuant to government statutes and regula-
tions are not indicative of joint employer status, and there-

fore we do not rely on those 
actions in reaching our deter-mination.  Specifically, we find that neither Dunkin™ 

Donuts™ role in interpreting government rules relating to 
interstate commerce, nor its inclusion of employees within 
its 401(k) plan is appropriately counted as an indicia of 
joint employer status. 
For example, Respondent Dunkin™ Donuts owns the 
trucks, trailers, and associated equipment used in the de-
livery of products to its retail outlets.  By virtue of that 
ownership, Dunkin™ Donuts is designated as the carrier.  
Consistent with that status, Dunkin™ Donuts is the entity 
directly subject to and ultimately responsible for adhering to an array of government requirements regulating the 
operation of the equipment.
18  Similarly, as the owner of 
 add Dunkin™ Donuts as a Respondent to
 those charges.  In December, 
two more charges were filed ag
ainst both Aldworth and Dunkin™ 
Donuts.  Finally, in February 1999, 
a seventh charge against Aldworth 
was amended within 4 days of its 
filing to add Dunkin™ Donuts as Re-
spondent. 
16 We agree with the judge that 
the absence of a certification and 
bargaining history distinguishes this case from 
Goodyear Tire & Rub-
ber Co., 312 NLRB 674 (1993).  As Dunkin™ Donuts was named as a 
Respondent in unfair labor practi
ce charges and was included on the 
consolidated complaint, we find that
 its due process rights in this pro-
ceeding have not been harmed in any way.   
17 This is the long-accepted standard as set forth in NLRB v. Brown-
ing-Ferris Industries
, 691 F.2d 1117 (3d Cir. 1982).  See, e.g., 
Quan-tum Resources Corp.,
 305 NLRB 759 (1991).   
18 The judge enumerates a variety of Federal Department of Trans-
portation requirements with which 
Dunkin™ Donuts, as a regulated 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140the warehouse facility, Dunkin™ Donuts must ensure com-
pliance with Federal OSHA standards and other workplace requirements.  As with its designation as carrier, Dunkin™ 
Donuts acquired these obligations solely by virtue of its 
status as owner.  Dunkin™ Donuts can neither delegate nor 
otherwise opt out of the responsibilities imposed upon it 
by these laws.  Because Dunkin™ Donuts is legally man-
dated to take these actions, by virtue of its status alone, we 
find such actions are not reliable indicators of joint em-
ployer status.   
Equally misplaced is the judge™s reliance upon Dunkin™ 
Donuts™ ﬁvoluntaryﬂ inclusion of leased drivers and ware-

house employees within its 401(k) plan as evidence of 
joint employer status.  The Fe
deral tax code specifies that if an employer maintains a 401(k) plan for any employees, 
then that plan must extend to all employees in order for it 
to qualify for the tax incentives available for such plans.  
The plan must be available not only to those who are di-
rectly employed by the employer but also to those whose 
services are leased from anothe
r employer.  In this case, 
Dunkin™ Donuts provided a 401(k) plan to its own, directly 
employed work force.  In order for its plan to be ﬁquali-
fiedﬂ for the tax advantages provided to employers offer-
ing 401(k) plans, it must also extend the benefit to em-
ployees it leases.  Failure to include them would deny 
Dunkin™ Donuts the entire tax advantage.  Given the sig-
nificance of the financial penalty, we find that its negative 
impact effectively acts as a le
gal obligation.  The adverse 
economic consequences of not including the leased work-

ers operate in the same way as an affirmative government 
requirement, leaving Dunkin™ Donuts without a real choice 
as to whether to include the Aldworth personnel.  In these 
circumstances, we do not rely on Dunkin™ Donuts™ inclu-
sion of leased employees within its 401(k) plan in the joint 
employer calculus. 
In sum, in determining the joint employer issue, we will 
not rely on evidence that Dunkin™ Donuts exercised re-

sponsibilities derived by virtue of regulation or statute.19                                                                                              
                                                           
motor carrier, and the drivers must co
mply.  These include record keep-
ing, limitations on hours of work, safety standards, etc. 
19 Member Bartlett also would not 
rely on Dunkin™ Donuts™ actions 
pursuant to its cost plus agreement with Aldworth or Dunkin™ Donuts™ 
involvement in assigning work and e
quipment to employees.  In addi-
tion, Member Bartlett would not re
ly on Dunkin™ Donuts™ involvement 
in investigating safety violations
 and accidents and writing up incident 
reports in response to these and other infractions or store owner com-
plaints, except to the extent the record shows that Dunkin™ Donuts™ 

supervisors directly disciplined employees or effectively recommended 
to Aldworth that employees be disciplined.   
Member Cowen finds, for the reasons 
set forth in the text, that the 
evidence supports the judge™s findi
ng that Dunkin™ Donuts and Ald-
worth are joint employers, and under these circumstances finds it un-
necessary to speculate on the probative value of the specific evidentiary 
items noted by Member Bartlett.   
We find more persuasive, and therefore rely upon instead, 
those factors that show voluntary involvement in the man-
agement process. 
The evidence in this case establishes that Respondent 
Dunkin™ Donuts enmeshed itself in the management proc-

ess in areas wholly apart fro
m what the law might have 
required.  As set forth in detail by the judge, Dunkin™ 
Donuts was, to varying degrees involved in decisions re-
lating to employment tenure, discipline, assignment of 
work and equipment, recognition and awards, and day-to-

day direction of the leased employees.
20  Most signifi-cantly, Respondent Dunkin™ Donuts played a direct and 

key role in certain events alleged as unfair labor practices 
in this proceeding.21  For these reasons, we find that Dun-
kin™ Donuts is properly named as a joint employer in this 
proceeding with respect to the 8(a)(1) and (3) allegations 
alleged in the complaint and that it will be jointly and sev-
erally liable, with Respondent Aldworth, for remedying 

those violations.
22   With regard to the 8(a)(5) allegations, however, we re-
strict any and all findings, as well as the imposition of 

attendant-bargaining obligations, to Respondent Aldworth.  
Unlike the judge, we are persuaded by the Respondents™ 
arguments that by naming only Aldworth as the Employer 

on its election petitions, the Union essentially waived 
 20 We note particularly the evidence 
relating to the participation of Dunkin™ Donuts™ transportation manage
r, Thomas Knoble, in the hiring 
process for drivers, as well as his ove
rsight of the day-to-day operations 
of the enterprise.  His purview extended to matters ranging from em-
ployees™ absences from the wor
kplace (including both requests for 
earned time off and when disciplinary suspensions would be served) 
and adjusting schedules, to the assignment of helpers to drivers and 

drivers to equipment.  
In addition, evidence establishes that Respondent Aldworth™s opera-
tions manager, Fisher, regularly c
onsulted with Dunkin™ Donuts™ man-
agers both in the hiring and termination of warehouse workers.  More-

over, Warehouse Operations Manage
r Engard personally fired one 
employee.   
The situation involving Daniel Hoffm
an and his role as Aldworth™s 
field supervisor is especially rev
ealing of Respondent Dunkin™ Donuts™ 
role in personnel matters.  An Aldworth driver for 13 years, Hoffman 

was interviewed by Fisher and th
en by Dunkin™ Donuts™ managers 
Knoble and Shive, as well as its then-president, Reeves, for this newly 
created position.  Fisher and Shive together told him he had been se-
lected for the newly created position. 
 After Hoffman served in the job 
for nearly 2 years, it was Knoble, Shive, and the new Dunkin™ Donuts 
president, Setter, who told Hoffman that the board of directors had 
abolished that position and that he 
would be returning to work as a 
driver.  Hoffman returned to his driver duties without any personal 
consultation with Aldworth managers.     
21 A clear example of Respondent Dunkin™ Donuts™ direct participa-
tion in unfair labor practices is 
Distribution Center Manager Mike 
Shive personally conducting an unlawfully motivated route survey of 
William McCorry.  This incident is di
scussed fully in the judge™s deci-
sion as well as later in this decision.  22 Member Liebman agrees with her colleagues that Respondent 
Dunkin™ Donuts is a joint employer of the employees, but does so in 
reliance upon the judge™s findings and analysis.  
 ALDWORTH CO. 141whatever bargaining rights it might have had with respect 
to Dunkin™ Donuts.  At the 
time it filed its petition, the 
Union was fully aware of the lease arrangement between 
Aldworth and Dunkin™ Donuts.  Nevertheless, the Union 
did not include Dunkin™ Donuts on the petition, nor did it 
otherwise identify Dunkin™ Donuts as an employer during 

the representation proceeding.  
In addition, prior to filing the petition, the Union presented its claim of majority sup-
port and demand for recognition and bargaining solely to 
Aldworth.  We believe that 
the Union™s actions evidence a conscious and deliberate pursuit of a bargaining relation-
ship limited to Aldworth alone.  Consequently, as dis-
cussed later in this decision, in adopting the judge™s 
8(a)(5) findings and his recommended remedial bargaining 
order, we limit those findings and Order to Respondent 
Aldworth.
23   The 8(a)(1) Violations 
1.  Threat of job loss/disparagement of union adherents 
As set forth fully in the judge™s decision, Respondent 
Aldworth held a series of mandatory meetings with groups 
of employees in response to employees™ organizational 
activity.  The complaint alleges, and the judge found, that 
a number of violations of Section 8(a)(1) occurred at these 
meetings.
24  The judge found that at one such meeting on June 27, 
Respondent Aldworth™s executive vice president, Roy
25 addressed a range of workpl
ace issues, including the Com-
pany™s accident investigation policies, Aldworth™s service contract with Dunkin™ Donuts, union representatives con-
tacting employees, and the bargaining process.  The judge 

determined that some of Roy™
s statements violated Section 
8(a)(1) by threatening the loss of benefits as a result of 

unionization and by promising 
better wages and benefits 
for not unionizing.  We agree with these findings.
26  The 
General Counsel excepts however, to the judge™s dismissal 
                                                          
 23 For this reason, we have attached separate Orders and notices for 
Respondent Aldworth and 
Respondent Dunkin Donuts. 
24 See judge™s decision at sec. IV,B,1,a-l.  
25 Discussed at sec. IV,B,1,d.  This was the third group meeting Re-
spondent held after learning that em
ployees were engaging in organiza-
tional activities.  Roy, who traveled to the New Jersey facility from his 
Boston headquarters office, was the principal speaker at each meeting.   
26 Members Cowen and Bartlett affirm
 the judge™s findings that Roy 
unlawfully threatened employees with 
loss of benefits at the June 27, 
August 29, September 8 and 15 meeti
ngs by indicating that bargaining 
would start from a blank sheet of pa
per.  However, they do so only on 
the basis that these comments were made in the context of other serious 
unfair labor practices.  See former Member Brame™s dissent in 
Noah™s 
Bay Area Bagels
, 331 NLRB 188 at 194Œ195 (2000) (discussing cases). 
Members Cowen and Bartlett also agree with the judge™s finding that 
Roy unlawfully threatened employees 
with the loss of their 401(k) plan 
at the September 16 meeting.  Thus, they find it unnecessary to address 

whether Roy made similar unlawful threats at the September 15 and 17 

meetings.   
judge™s dismissal of allegations that Roy also disparaged 
and threatened with discharg
e certain employees who sup-
ported the Union.  We find merit in the General Counsel™s 
exception. The judge found that during the course of the June 27 
meeting, Roy urged employees not to ﬁgrab onto some-
body with one foot out the door for lateness and another 
for stealing company time and sleeping on the job.ﬂ  While 
their names were not used at the meeting, the evidence 
shows and the judge found that Roy was referring to driv-
ers Leo and McCorry, two known prounion employees, 
who were sitting together near the front of the room.  Nev-
ertheless, the judge found that describing these employees 
as having ﬁone foot out the doorﬂ was not an unlawful 
threat of discharge because
 Roy attributed misconductŠ
lateness, stealing company time, and sleeping on the jobŠ
to these employees for which disciplinary action would be 
justified.  He stated that because Roy did not connect the 
reason for these employees being ﬁout the doorﬂ with their 
union activities, employees w
ould understand that valid reasons for discipline existed.  He further concluded that 
Roy™s comments did not unlawfully disparage Leo and 
McCorry as union supporters. 
We disagree, because the judge
 failed to consider either 
the immediate or the broader context in which the remarks 

were made.  The purpose of the meeting was to discuss the 
conditions and circumstances that gave rise to the organ-
izational effort.  The immediat
e context, therefore, was the 
union campaign.  The Respondent™s objective was to deter 

employees from choosing union representation.  By ad-

monishing employees ﬁnot to grab onto somebody,ﬂ Roy 
was recommending that employees
 not follow the lead of 
particular employees, specifi
cally, those who favored the 
Union.  By describing those individuals as having ﬁone 
foot out the door,ﬂ Roy was telling them that those proun-
ion employees were about to lose their jobs.  The link be-
tween supporting the Union and the threat of job loss is 
clear, and thus we find that Roy™s message was an obvious 
warning to employees that by ﬁgrab[bing] ontoﬂ those 
union proponents, they too could be swept out of a job.  
Moreover, the purported misconduct for which Leo and 
McCorry were being disciplinedŠﬁlateness,ﬂ ﬁstealing 

time,ﬂ and ﬁsleeping on the jobﬂŠwas found to be pretext.  
Contemporaneous with this meeting, the Respondent had 
subjected both Leo and McCorry to discriminatory treat-
ment.  By the day of the meeting, Leo was under indefinite 
suspension for lateness; 2 days later he was discharged 
ostensibly for that reason.  Both the suspension and the 
discharge were ultimately found to have been in retaliation 
for union activities, in violation of Section 8(a)(3) and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142(1).27  Similarly, just days before the meeting, McCorry 
was surreptitiously subjected to a route survey, resulting in 
a report accusing him of fals
ifying documents and not 
working when he was supposed to have been.  Two days 
after the meeting, on the basis of that audit and following a 
telephone conversation in which Roy made several state-
ments violative of Section 8(a)(1), McCorry was sus-

pended for 5 days.  Both the route survey and the suspen-
sion are found to have been in retaliation for his union 
activities in violation of Section 8(a)(3) and (1).
28  Thus, there were no valid reasons underpinning the discipline 
referenced in Roy™s remarks.   
Because the discipline imposed against Leo and 
McCorry was unlawful, we find that Roy™s allusion to 
both their putative misdeeds and the consequences thereof 
is unlawful on two grounds.  First, by falsely accusing 
union proponents Leo and McCorry of specific and serious 
misconduct, Respondent held them up to derision before 
the entire unit.  Second, the comments reasonably appear 
intended to serve, and could reasonably be interpreted by 
the employees, as a warning to
 other employees that pur-
suit of such activities could lead to the same result.
29  We 
find, therefore, that Roy™s comment violates Section 
8(a)(1).  2.  Plant closure threats At several of these mandatory meetings, Roy spoke 
about Aldworth™s contractual relationship with Respon-

dent Dunkin™ Donuts: how it came about, how the contract 
could be terminated, and what 
the effect of a termination 
might be on employees.  The judge found that certain of 
these statements contained unl
awful threats of job loss, 
while others did not.  He dismissed allegations relating to 

such remarks during the June 27 meeting as merely ex-
planatory of the Respondents™ business relationship, but 
found that similar remarks made on August 29 and Sep-
tember 3 were threats.  We agree that the Respondent 
unlawfully threatened employ
ees that they would lose 
                                                          
 27 Set forth at sec. IV,C,1 of the judge™s decision.   
28 In adopting the judge™s finding (set
 forth in his decision at sec. 
IV,C,2) that the Respondent violated Sec. 8(a)(3) and (1) in this regard, 
we find it unnecessary to pass on the General Counsel™s exception that 
the judge failed to find these same ac
tions also independently violated 
Sec. 8(a)(1).  While the record ind
eed establishes that McCorry repeat-edly engaged in the protected concerted activity of raising issues relat-
ing to conditions affecting drivers™ 
safety and health, this additional 
finding of violation would be merely cumulative and would not affect 
our Order or remedy.  
29 At a subsequent meeting on A
ugust 29, Roy mentioned what had 
been discussed on June 27 and told employees that what ﬁcame outﬂ of 
that meeting was one termination 
and one suspensionŠreferring to Leo 
and McCorry.  The judge found that Roy™s August 29 comment con-
necting disciplinary action with thes
e two union adherents violated Sec. 
8(a)(1).  Consistent with our findi
ngs regarding the June 27 meeting, 
we adopt the judge™s findings regarding the August 29 comments.   
their jobs if they voted to unionize, but our reasoning dif-
fers somewhat from the judge™s. 
The three meetings were held solely to convince em-
ployees not to choose union representation, as part of a 
consistent and focused antiunion campaign.  As we will 
explain, we see no need to 
analyze the statements inde-
pendently.  Taken together, in light of their common char-
acteristics and shared context, 
the statements clearly estab-
lish a violation. 
At the June 27 meeting, Roy told employees that Dun-
kin™ Donuts could cancel its contract with Aldworth for 
any reason with 30 days™ notice.  He also told them that if 
employees selected the Uni
on and a contract was negoti-
ated that did not allow Aldworth to remain competitive, 
then Dunkin™ Donuts could get rid of Aldworth and turn to 
a competitor who might not have to recognize the Union.   
During the August 29 meeting, Roy informed employ-
ees how the relationship between Aldworth and Dunkin™ 
Donuts began.  He said that in 1983, an official of Dunkin™ 
Donuts approached him seeking to have Aldworth take 
over providing Dunkin™ Donuts with employees.  The offi-

cial told Roy that its current employee provider had just 
signed a collective-bargaining 
agreement with the Team-
sters Union and Dunkin™ Donuts refused to cover the 
higher costs associated with th
at contract.  Rather than continue its relationship with the newly unionized work 
force, Dunkin™ Donuts turned to Aldworth instead.  
At the meeting on September 3, Roy described a hypo-
thetical scenario in which the Union would be voted in, 

costs would increase, and Dunkin™ Donuts would termi-
nate the contract.  He said that in such event, no one would 
have a job.  He also said that Dunkin™ Donuts might re-
place Aldworth with another employee provider, such as 
Ryder Logistics, and if the new company hired less than 

half the current work force, there would be no union.  
Common to these various statements by Roy is the re-
peated association between union contracts and the loss of 
jobs.  While the precise content of his statements varied 
slightly from meeting to meeting, Roy™s approach was to 
address the key topic of job security and convey the notion 
that organizing a union could jeopardize that security.   
During the earliest meetings, Roy™s principal purpose 
was to find out what issues led to the organizing effort and 
to address those concernsŠtactics found to constitute 
unlawful solicitation of grievances and promises of bene-
fits.  As time passed, the Respondent actually (and unlaw-
fully) delivered on some of those promises by implement-
ing a written issue report form, replacing an irksome man-
ager, and creating a new promotional opportunity for unit 
employees.  At the same time, Roy repeatedly cautioned 

that unionizing was futile and could result in employees 
losing existing benefits, disparaged union adherents and 
 ALDWORTH CO. 143warned of the adverse consequences of their stance, and 
encouraged employees to re
port uninvited ﬁharassmentﬂ 
by the Union and its advocates.  In addition, Roy fre-
quently brought up the tenuous nature of the business and 
employment world, noting that Aldworth™s contract with 
Dunkin™ Donuts was subject to termination and that Dun-
kin™ Donuts™ historical response to higherŠthat is, Un-

ionŠlabor costs, was to cancel those leases.30  While the 
wording changed somewhat from one meeting to the next, 

his consistent aim was to alert employees to the unwel-
come and potentially disastrous consequences of unioniz-
ing.   
Thus, beginning in June, Roy™s description of Dunkin™ 
Donuts™ lease cancellation rights may be viewed as de-
signed to create uncertainty, if not fear, among the em-
ployees as to the adverse c
onsequences of choosing union 
representation.  Roy con
tinued and expanded upon this 
theme during the next mandatory meeting on August 29.  
Accompanied by other high-ranking Aldworth manage-
ment, including its president, Dunn, Roy reiterated many 
of the same points he had made at the earlier meeting.  He 

asked employees for the opportunity to continue to im-
prove working conditions, told them that negotiations be-
gan with a blank sheet of paper, and announced that since 
the June meeting, one prominent union adherent had been 
fired and another suspended.
31  Roy also recounted the 
genesis of the relationship between the Respondents, ap-
prising them that 11 years earlier Dunkin™ Donuts had 
turned to Aldworth to escape from paying higher rates that 
it was facing with its then, newly unionized provider.
32  Roy told the tale as follows: 
Our association grew because one of our competitors 

in Massachusetts was doing business with Dunkin™ 
Donuts. At the time, I was talking to the Vice Presi-
dent and General Manager of Dunkin™ Donuts™ main 
distribution center.  The only distribution center that 
existed in the country.  I got a call from him, after a 
few meetings, and he wanted me to come see him.  I 

went to see him and he said he had a problem.  I said, 
ﬁWhat™s the problem?ﬂ  His labor provider had just 
signed a union contract with the Teamsters.  I said, 
ﬁSo, what™s the problem?ﬂ  He said, ﬁWell, they™ve 
come to me with increased 
costs.ﬂ  And, he said, ﬁI 
am paying off a contract which I negotiated with them 
                                                          
                                                           
30 Lease cancellation is tantamount to a plant closing in a traditional 
employment situation; that is, if 
Aldworth™s services were no longer 
required by Dunkin™ Donuts, all th
e employees would cease to have 
jobs. 
31 These disciplinary references are discussed at greater length else-
where in this decision. 32 Roy™s remarks on this subject were not delivered in response to a 
question or otherwise elicited by employee prompting. 
earlier at this rate, now they came back and said 
here™s the new rate.ﬂ  He™s
 not going to pay the differ-
ence. His Vice President asked me if we wanted to 
take on the business.  I said ﬁYes.  We took on the 
business, and we™ve been associated since, again 
1983.ﬂ33   At the September 3 meeting Roy replowed familiar 
ground.  However the June and August remarks may be 

interpreted, by September, the message became explicit 
and unlawfulŠif employees unionized, they would cease 
to have a job.   
During an exchange with an
 employee in which Roy al-
luded to possible future scenarios, he said, ﬁLet™s take a 
situation.  The Union is voted in.  My costs go up.  My 
contract is terminated.ﬂ  When the employee asked why 
his costs would necessarily go up, Roy responded, ﬁStick 
with me.ﬂ  He then repeated, ﬁMy costs go up.  The con-
tract is terminated with Aldworth Company.  At that time, 

no one has a job. Okay?ﬂ
34  Roy then enumerated a num-
ber of different personnel 
providersŠAldworth competi-
torsŠto whom Dunkin™ Donuts could turn for employees. 
In his remarks, and by ignoring the employee™s question 
as to why costs would necessarily go up if the Union came 

in, Roy distorted the reality of the collective-bargaining 
process:  that a union cannot by itself impose contract 
terms on an employer, but rather an employer and a union 
together play equal roles in negotiating an agreement on 
wages and other labor costs.  If an employer cannot afford 
to pay at a certain level, it is free not to accede to that rate.  
Effectively then, Roy unlawfully equated unionization 
with prohibitively noncompetitive 
wage rates, the inevita-
ble termination of the lease, and massive job losses.  Com-

ing on the heels of similar remarks just 5 days earlier, and 
with the June statements as backdrop, Roy™s September 3 
comments sounded an unmistakable warning to employees 
that choosing the Union meant elimination of their liveli-
hoods.  The message of his earlier statements could no 
longer be in doubt.  Roy did not merely describe the Com-
pany™s contractual, economic, or competitive position, nor 
did he outline a range of possibilities resulting from the 
bargaining process.  Instead, he proffered a worst-case 

scenario and drew a stark connection between unionization 
and the loss of jobs.  Roy™s relentless repetition of this 
theme, culminating in the September 3 exchange, estab-
lishes beyond dispute that Respondent intended to threaten 
employees with the business™ demise.   
Thus, considering the entire context in which Roy™s 
various statements were made,
35 we find that the Respon-
 33 GC Exh. 7(a), pp. 11Œ12, transcript of August 29 meeting. 
34 GC Exh. 7(d), pp. 42Œ43, transcript of September 3 meeting.   
35 See, e.g., Southwire Co., 277 NLRB 277 (1985); 
Yellow Cab Co.
, 229 NLRB 643 (1977).  See also 
TRW-United Greenfield Division v. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144dent unlawfully threatened that all employees would lose 
their jobs as a result of their choosing union representa-
tion.  Assessing the statements 
collectively, it is clear that Respondent™s reiteration of its consistent theme reached a 
crescendo on September 3 amounting to an irrefutable 
threat of plant closure.36  The 8(a)(3) Violations 
1.  The selection accuracy policy The judge found that shortly after the representation 
election, Respondent Aldworth violated Section 8(a)(3) by 
implementing new performance standards for warehouse 
employees, called the Selection Accuracy Policy (SAP).  
In reaching this conclusion, however, the judge did not rely on the General Counsel™s theory that the new SAP 

imposed stricter standards on employees in retaliation for 

their efforts to unionize.  Instead, based on his view that 
the new SAP was harsher than the prior policy in some 
respects and more lenient in others, he concluded that its 
implementation was the unlawful fulfillment of the Re-
spondent™s earlier solicitation of grievances and promise to 
rectify them.  He determined that the Respondent took this 

step in reaction to employees™ expressed dissatisfaction 
with certain working conditions and in return for their 
having voted against union representation.  We agree that 
Respondent™s implementation of the new SAP violates 
Section 8(a)(3), but do not adopt the judge™s rationale.  
As fully set forth in the judge™s decision,
37 Respondent 
Aldworth had an established and detailed system for gaug-

ing the accuracy of the work performed by the warehouse 
employees.  For each employee, it measured the number of 
mistakes against the number of articles pulled, resulting in 
a percentage designation.  That percentage equated with a 
point value and when a certain level was reached, disci-
pline was imposed.  It was a progressive system, whereby 
every increase in point value resulted in the next discipli-
nary step.  Each of the six disciplinary steps had to be 
reached and served before moving on to the next higher 
                                                                                            
                                                           
NLRB, 637 F.2d 410 (5th Cir. 1981); 
NLRB v. Interstate Engineering, 583 F.2d 1087 (9th Cir. 1978), for disc
ussion of the appropriateness of 
such analysis. 36 Member Bartlett joins in finding 
this violation, but only because 
Roy™s statements were made in the context of other serious unfair labor 
practices.  Cf. 
Savers, 337 NLRB 1039 (2002); 
Pinkerton, Inc., 309 NLRB 723 (1992); and 
Tri-Cast, Inc., 274 NLRB 377 (1985) (finding 
similar conditional or hypothetical st
atements lawful or unobjectionable 
where they were made in a context 
free of other unfair labor practices 
or objectionable conduct). 
Member Liebman agrees with her colleagues that the Respondent 
unlawfully threatened employees with the loss of their jobs, but would 
also find that Roy™s remarks at each of the meetings were independ-
ently unlawful. 37 Discussion of this issue is set forth at sec. IV,C,6 of the judge™s 
decision. 
level, irrespective of how many points may have been 
accumulated.  
On October 12, Respondent implemented a revised sys-
tem.  While it too was based on an error percentage and 
point system, there were severa
l areas of difference.  For 
example, there were fewer percentage ranges under the 
new system and suspensions fo
r reaching the third, fourth, and fifth levels of discipline were replaced with written 
warnings and provisions for additional training at the 

fourth and fifth steps.  In addition, under the new SAP the 
number of accumulated points co
rrelated directly with the discipline imposed.
38  This meant that, in contrast to the 
old system, an employee did not have to serve at each step 
of the disciplinary ladder before moving on to the next.  
Thus, an employee could face more serious discipline 
more quickly than under the original SAP.  An employee 
could face discharge in as 
few as 3 weeks working under the new system, whereas it would have taken at least 6 
weeks under the old SAP to face that level of discipline.   Because the judge determined 
that some aspects of the 
new SAP were more lax and others more exacting than the 
previous system, he focused his analysis first on the Re-
spondent™s motive in implementing the new policy.  Citing 
testimony from Respondent™s witnesses that its purpose in 
implementing the new SAP was to create a more lenient 
policy, the judge rejected the General Counsel™s argument 
that the new system was designed to punish employees for 
having sought to unionize.  Nevertheless, the judge rea-
soned that the absence of a retaliatory motive was not dis-
positive of the unfair labor practice allegation.  Recogniz-
ing that the Respondent had engaged in extensive preelec-
tion grievance solicitation, he determined that the new 
SAP was an attempt to rectify a source of employee dissat-
isfaction and the fulfillment of a promise made in an effort 
to dissuade employees from the union.  He concluded 
therefore, that even without a punitive motive, by chang-
ing a condition of employment in reaction to employees™ 

union activities the Respondent violated Section 8(a)(3).   We adopt the judge™s finding that the Respondent vio-
lated Section 8(a)(3) by implementing a new warehouse 

accuracy policy.  We disagree 
with the judge™s assessment 
of Respondent™s motivation, however, and place no reli-
ance on his statement that the Respondent ﬁfelt that it was 
creating a more lenient policy for its employees.ﬂ
39  The  38 The two systems also differed with
 regard to the manner in which 
an employee could earn credit agai
nst his point accumulation for hav-
ing performed well. 
39 The judge™s findings on this issu
e contain certain apparent incon-
sistencies.  He first distinguishes
 between Respondent™s motivation in 
implementing the new SAP and the effect it had on employees™ work 
requirements.  In finding that the revised SAP was an attempt to re-
spond to employee complaints about the fairness of the existing ware-
house selection standards, he conc
luded that it was the unlawful ful-
 ALDWORTH CO. 145facts support the General Counsel™s contention that the 
revised SAP was, in fact, more onerous than the previous 
policy.  While the revised policy could arguably operate to 
more lenient effect in some circumstances, the overall 
impact of the new SAP was quite the opposite.
40   The stringency of the operation of the new SAP is 
shown most clearly in the amount of time it could take for 

an employee to go from having a clear record to being 
fired for deficient performance.  The new SAP cut in half 
the time in which this might happen.  Within only 3 

weeks, an employee™s failure 
to meet the new performance 
standards could mean discharge.  This resulted in the ter-
minations of 10 employees during the first 4 months under 
the new SAP, and another employee 3 months later.  By 
contrast, a total of only seven warehouse employees had 
been discharged for performance errors in the approxi-
mately 22 months just prior to implementation.  These 
statistics starkly demonstrate the negative impact of the 

new SAP and establish that the new SAP imposed stricter 
standards upon warehouse empl
oyees and operated more 
harshly than the old system.  
The Respondent implemented the new system in reac-
tion to employees™ support for the Union.  The Respondent 
was well aware that support for the Union was high among 
warehouse employees and the record amply establishes 
Respondent™s animus toward unionization.  Accordingly, 
we find that the Respondent violated Section 8(a)(3) by 
imposing a more onerous performance policy upon ware-
house employees in retaliation for their having supported 
the Union.
41   2.  Terminations under the SAP 
The General Counsel alleged that several employees 
were unlawfully discharged under the operation of the 
revised SAP.  Citing 
Great Western Produce
, 299 NLRB 
1004 (1990), the judge analyzed the lawfulness of a par-
ticular termination by comparing whether the employee 
                                                                                            
                                                           
fillment of an implied preelection prom
ise.  At the same time, however, 
he completely discredited Responde
nt™s witness Kundrat, who devised 
both the old and new SAPs, as to the reasons why Respondent created 
and implemented the new system.  Contrary to Kundrat™s testimonyŠ
which generally described the new policy as more lenientŠthe judge 
concluded that the new SAP was harsher in some respects.  Because we 
agree with the General Counsel that
 the overall impact was adverse to 
employees, we find it unnecessary to rely on or reconcile every aspect 
of the judge™s findings on this issue.    
40 Although some provisions might on their face appear more em-
ployee-friendly than the previous system, e.g., providing training rather 

than suspension at certain levels of discipline, the record indicates that 
these opportunities existed more in th
eory than reality.  Further, the 
record also shows that the old SAP-
imposed suspensions were flexibly 
carried out in order to accommoda
te both Respondent™s fluctuating manpower needs as well as employees™ desire for time off.   
41 For the reasons set forth by the judge, the unilateral implementa-
tion of the revised SAP violated Sec. 8(a)(5) of the Act as well.  
 being discharged under the new SAP would have been 
discharged under the old SAP as well. The judge found 
that seven employees (Mitchell, Sellers, King, Allen, Bos-
tic, Rosenburger, and Wolfer) were unlawfully terminated, 
but dismissed allegations with regard to four others (Nel-
son, Everidge, Wallace, and Cr
amer).  We adopt his find-
ings that the discharges of the seven employees violated 
Section 8(a)(3) and (1) of the Act.  However, for the rea-
sons described below, we reverse his dismissal of the alle-
gations involving the four others.   
Three of the four employeesŠNelson, Everidge, and 
WallaceŠconverted into the ne
w system with five points 
each.42  Under the revised SAP, at six points an employee 
would be subject to discharge.  Thus, all three began the 
new system high on the disciplinary ladder.   
Within the first week under the new policy, Nelson was 
assessed two points, bringing his total above six.  He be-

came subject to discharge on October 17 and was termi-
nated on October 21.  The judge refused to consider the 
General Counsel™s contention that because the Respondent 
had been lax in enforcing the old SAP, Nelson would not 
have been discharged at that time had the old SAP still 
been in effect.  He rejected this contention because the lax-enforcement theory was neither
 pleaded in the complaint 
nor fully litigated at the trial.  He also rejected as specula-
tive the General Counsel™s contention that Respondent™s 
long record of tolerating Nelson™s poor performance 
proved that he would have kept his job if the old standard 
remained in effect.  
Like Nelson, Everidge™s accu
racy percentage also war-ranted two points during his first week under the new sys-
tem.  He nevertheless continued to work for a few more 
weeks.  During those additional weeks, Everidge™s per-
formance was good enough to have earned him credits 
against his point total if the old system were still in effect.  
Despite this improvement, however, Everidge was dis-
charged.  As for Wallace, he
 was assessed two points after 
3 weeks under the new SAP, and he was discharged 
shortly thereafter.  The judge found that the General Coun-
sel conceded that both Everidge and Wallace would have 
faced discharge even under the 
prior system and dismissed 
allegations relating to both of them.   
With regard to the fourth employee (Cramer), the judge 
concluded that the General Counsel was no longer pursu-
ing his unlawful discharge allegation.  The judge reached 
this conclusion because Cramer™s termination was not 

specifically addressed in the General Counsel™s posthear-
 42 The Respondent issued SAP status letters to employees, which 
were intended to transfer their production accuracy records under the 
old SAP into the new one and to place them at the approximate equiva-
lent disciplinary levels.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146ing brief.  The judge therefore dismissed that 8(a)(3) alle-
gation without making any substantive findings.
43   The General Counsel argues that Nelson, Everidge, and 
Wallace would not have been
 discharged under the old 
SAP because the Respondent had not diligently and uni-
formly enforced the old disc
iplinary system. The General 
Counsel maintains that the fact that all three employees 
had problems with their accur
acy levels throughout their 
tenure in the warehouse demonstrates that the Respondent 
had tolerated their deficiencies in the past.  Only with the 
unlawful implementation of the revised SAP did the Re-
spondent also unlawfully modify its enforcement prac-
tices, thereby subjecting these three to discharge.   The General Counsel contends that the judge further 
erred by concluding that Cramer™s discharge is no longer 
at issue.  Cramer™s situati
on differs from the others™ only 
because he had been employed in the warehouse for less 
than a month when the new SAP was imposed and be-

cause, as a probationary em
ployee, Cramer received no 
SAP status letter upon coming into the new system.  Irre-

spective of Cramer™s entering the new system while under 
probationary status, the General Counsel argues that his 
termination under the harsher and more strictly enforced 
revised policy violates the Act. 
We find merit in the General Counsel™s contentions.  
We have already determined that, overall, the revised SAP 

itself imposed stricter standards on employees™ perform-
ance and was therefore more onerous than the old SAP.  In 
determining the new SAP™s impact on individual employ-
ees, we must consider the manner in which it was applied, 
not just its objective terms.  Whether the Respondent ap-
plied it more strictly than the previous systemŠor con-
versely, whether the old SAP 
was more laxly enforcedŠis 
a relevant factor in assessing 
the impact and effect of the 
new policy.
44  Accordingly, we find that the judge erred in 
refusing to consider the General Counsel™s arguments and 
evidence on the relative stringency of enforcement. 
In his analysis of Nelson™s discharge, the judge declined 
to consider the General Counsel™s contentions in this re-

gard and stated ﬁthat legal th
eory was not pled in the com-
                                                          
                                                           
43 See fn. 131 of the judge™s decision. 
44 The terms and the manner in which those terms are applied are but 
two sides of the same coin.  The objective provisions of the SAP are 
given effect only through the actions 
taken thereunder.  As has been 
described above, while the language of the old SAP may have pre-
scribed a suspension, the enforcement of that requirement was some-
what flexible.  By contrast, the revised SAP™s requisites may have been 
more meticulously enforced, rendering the impact of the program rela-

tively more onerous.  Thus, what may appear on its face to be a strict 
system may operate to a less stringent effect, and terms that appear lax 
could in fact be less forgiving.  A
ccordingly, an evaluation of the rigor-
ousness of the two SAPs requires consideration of both their objective 
terms as well as the vigorousness of their enforcement. 
plaint or fully litigated at the trial.ﬂ  On neither point is the 
judge™s ruling supported.   
First, the complaint allegations fully comport with the 
Board™s Rules,
45 which require only ﬁa clear and concise 
description of the acts which are claimed to constitute un-
fair labor practices, including, where known, the approxi-
mate dates and places of such acts.ﬂ  The allegations are 
sufficient to support the theory.  Paragraph 14 of the com-
plaint states that in early October 1998:  (1) the Respon-
dent implemented and began enforcing a new SAP; (2) the 

Respondent discharged certain employees pursuant to the 
new SAP; and (3) the Respondent took those actions be-
cause its employees supported and assisted the Union.  
These allegations describe precisely the conduct being 
cited as unlawful and assert a retaliatory motive as the 
basis for the Respondent™s conduct. Proving a retaliatory 
motive for both the implemen
tation and enforcement of 
the new SAP (up to and including discharge of employ-
ees), logically would entail introducing evidence not only 
of stricter objective standards, but also evidence of stricter enforcement of those standards.
  These two aspects of the 
SAP are inseparable; objective 
standards must be enforced 
in some way for the system to function.
46  Thus, we find 
that the complaint allegations reasonably encompass both 
of the General Counsel™s theories: that the standards them-
selves were more rigorous and that the enforcement of 
those standards was more exacting.  Accordingly, we find 

no defect in the pleadings that would prevent the General 
Counsel from pursuing a violation based upon the Re-
spondent having altered its standards for enforcement. 
Second, we reject the judge™s rationale that he could not 
consider the General Counsel™s argument because it had 

not been fully litigated.  An examination of the record 
establishes that the General Counsel attempted repeatedly 
to elicit evidence concerning the Respondent™s varying 
enforcement practices, but the judge consistently termi-
nated the General Counsel™s attempts to pursue the matter.  
We find that the General Counsel™s failure to fully develop 
the record on this issue was not for lack of trying, but 
rather was a consequence of the judge™s rulings.  As we 
have just explained, thos
e rulings were erroneous. 
Finally, we reject the judge™s finding that by failing, in 
the posthearing brief, to include any argument regarding 

Cramer™s discharge, the General Counsel has abandoned 
the allegation.  ﬁAs filing of a posthearing brief is permis-
sive in the first instance, the mere omission of the 8(a)(3) 
argument from his brief at that point hardly, by itself, war-
rants finding, that the counsel for the General Counsel 
thereby waived the 8(a)(3) theory explicitly put in issue by 
 45 See Sec. 102.15 of the Board™s Rules and Regulations, which sets 
forth, inter alia, the required contents of a complaint. 
46 See fn. 37, supra. 
 ALDWORTH CO. 147the complaint.ﬂ
47  Moreover, the General Counsel makes 
clear on exceptions to the judge™s decision that the com-
plaint allegation that Cramer™s discharge was unlawful has 
not been abandoned.  Thus, we
 reverse the judge and find 
the Cramer discharge allegation is still before us. 
Accordingly, we will sever and remand to the judge for 
further hearing the issue of whether employees Nelson, 

Everidge, Wallace, and Cramer were unlawfully termi-
nated under the new SAP.  The sole purpose of the hearing 
is to take evidence on whether the old SAP had been en-

forced less rigorously than the revised SAP.
48   3. Reinstatement of Mitchell 
As stated above, the judge determined that Mitchell was 
unlawfully discharged under the revised SAP.  During the 

course of this proceeding, it was revealed that Mitchell 
was responsible for taking an employee list from the Re-
spondent™s dispatch desk and providing it to the Union for 
organizational purposes.
49  Citing a provision in its em-
ployee handbook addressing the type of conduct in which 
Mitchell engaged, the Respondent asserted that it would 
have fired Mitchell had it known about his action when it 
occurred.  The handbook provision is titled ﬁTerminating 
Offenses,ﬂ and lists a number of offenses, including in 
item 13: ﬁMisuse or removal from the premises at any 

time, without proper authorization, employee lists, Com-
pany or client records, or confidential information of any 
kind.ﬂ  The Respondent argues that Mitchell™s misconduct 
violates this provision and warrants denying him his right 
to reinstatement.  
The judge found that Mitchell engaged in misconduct 
by taking the list, but nevertheless rejected the Respon-

dent™s contention that he should be denied reinstatement.  
The judge determined that b
ecause the information on the 
list was available to employees upon request, it was not a 

confidential document.  Moreover, absent supporting tes-
timony or documentary evidence indicating how the Re-
spondent normally applies its rules on terminating of-
fenses, he found Respondent™s a
ssertion that it would have 
discharged Mitchell to be merely after-the-fact conjecture.  
Further, he concluded that what upset the Respondent 
about Mitchell™s action was the purpose for which he used 
the listŠto assist the Union™s organizing effortŠrather 
than the taking of the list itself.  He thus determined that 
                                                          
                                                           
47 Louisiana-Pacific Corp., 299 NLRB 16, 18 (1990). 
48 As found by the judge, because the revised SAP was a unilateral 
change in terms and conditions of 
employment, any terminations ef-
fected under it would violate Sec. 8(a)(5) of the Act as well as Sec. 
8(a)(3).   
49 While the Respondent was aware during the course of the organ-
izational campaign that someone had taken an employee list from its 
premises and had given it to the Union, it was at the hearing that the 
Respondent first learned that Mitchell was responsible. 
the Respondent had failed to meet its burden of establish-
ing that it would have terminated any employee who had 
taken such a list. Accordingly, he ordered Mitchell to be 
reinstated to his former job with full backpay. 
We find merit in the Respondent™s exception.  The re-
cord establishes that when the Respondent discovered that 
someone had taken an employee list from its office, it con-
sidered the action serious and unacceptable.  According to 
testimony from Mitchell himself, Respondent™s vice presi-
dent, Roy, stated at the time he learned that the list had 
been taken, that he would fire the person who stole the 
list.50  The list was not available to employees, but rather 
was kept on the dispatch desk
, in an area where employees 
ordinarily were not permitted.  Mitchell admitted to having 
reached in through the dispat
ch window and lifting the list from the desk.  The provision cited in the employee hand-
book appears on its face to apply directly to the type of 
conduct that Mitchell admitted to having committed, i.e. 

ﬁremoval from the premises . . . without proper authoriza-
tion, employee lists . . . .ﬂ  
In these circumstances, we find 
that the Respondent has satisfied its burden of showing 
that it considered the type of action committed by Mitchell 
to warrant termination.   
Accordingly, we shall not order the Respondent to rein-
state Mitchell and we will limit the Respondent™s liability 

for backpay to that period of time prior to the Respondent 
having discovered Mitchell™s misconduct.
51  Bargaining Order Remedy 
1.  General issue  
The judge determined that the Respondents™ unlawful 
conduct interfered with the election held on September 19 
and that the results of the election should not be certified.  
He further determined, in 
accordance with the standards set forth in Gissel Packing, supra, that the Respondents™ 
repeated and pervasive unfair labor practices so tainted the 
atmosphere that the likelihood of assuring a fair and coer-
cion-free rerun election is slight.  The judge therefore con-
cluded that the expression of employee support for the 
Union as indicated through signed authorization cards 
would be better protected by the issuance of a bargaining 
order rather than by holding a second election.  On the 
basis of the Union™s card showing of majority, the judge 
therefore found that the Respondents violated Section 
8(a)(5) and (1) by failing to recognize and bargain with the 
Union as of its July 28 request and ordered the Respon-
dents to bargain with the Union. 
 50 This testimony is corroborated by at least two other employees 
who related Roy™s reaction to learning that an employee list had been 
taken from the office.  
51 See John Cuneo, Inc.,
 298 NLRB 856 (1990); 
Marshall Durbin Poultry Co., 310 NLRB 68 (1993).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148The Respondents except to the issuance of a remedial-l 
bargaining order.
52  Specifically, Respondent Aldworth
53 asserts that the unfair labor practices were not shown to 
have caused a decline in employee support for the Union 
and disputes the judge™s finding that the Union had en-
joyed majority support.  Further, the Respondent argues 
that whatever violations occu
rred can adequately be reme-
died through traditional means.
  Finally, Respondent con-tends that employee turnover has substantially dissipated 
the adverse effects of the unlawful conduct.  We find no 
merit in the Respondent™s arguments.
54   2.  Union™s majority status 
As a preliminary matter, we must consider and resolve 
the Union™s majority status.  The judge found that the 
General Counsel properly authenticated, and entered into 
the record, signed authorization cards from 58 of 109 unit 
employees.  The Respondent contends that several cards 
were improperly procured on the basis of misrepresenta-
tions.  The Respondent challenges the validity of six cards 
on the grounds that those employees (Wright, Cropper, K. 
Syman, R. Syman, Wade, and Marcolongo) signed cards 

after being told that the part-time employeesŠhelpersŠ
would be included in the unit.
  Because helpers were ulti-mately excluded from the unit, the Respondent asserts that 
these cards do not accurately reflect the signers™ prefer-
ence.  We find Respondent™s argument unpersuasive. 
At the time the Union began to organize, the Union 
aimed for a broad, all-encompassing unit, including part-
time helpers along with the full-time drivers and ware-
house workers.  As the campaign developed, however, the 
Union narrowed its focus and concentrated its effort on the 
full-time employees.
55  Each of the six employees whose 
cards are being challenged on this basis holds a position 

within the unit sought by the Union.  There is no evidence 
that any of these employees was persuaded to endorse 
representation on the sole and/or conditional basis that a 
particular unit composition would be pursued.  None of 
those six employees was called to testify and the record 

does not otherwise support a finding that the inclusion of 
part-time employees was of particular significance in se-
                                                          
                                                           
52 Respondent Dunkin™ Donuts does 
not except specifically to the 
imposition of the bargaining order, but rather more broadly to the find-
ing of joint employer status and to the unfair labor practices, remedy 
and Order that flow therefrom.  For 
the reasons discussed earlier in this decision, we restrict the bargai
ning order obligation to Respondent 
Aldworth alone. 
53 Singular references to ﬁthe Respondentﬂ in this section are to 
Aldworth unless designated otherwise.   
54 Member Bartlett concurs in finding a 
Gissel bargaining order ap-
propriate.   
55 The September 19 election proceeded in a stipulated unit consist-
ing of  ﬁregular and full-time drivers, warehouse employees, yard 
jockey(s), maintenance employee(s) and warehouse trainees.ﬂ 
curing their support.  Accordingly, we find the Respon-
dent™s argument on this point without merit.  
The Respondent also specifically challenges the inclu-
sion of Allen™s card in the Union™s showing of majority, 
arguing that at the time he signed the card, he was em-
ployed as a part-time helper, 
a classification that was even-
tually excluded from the unit.
  The record shows that 

while early in the card-signing campaign Allen was em-
ployed as a helper, he s
oon thereafter became a full-time 
warehouse employee and therefore within the petitioned-
for unit.  Allen continued to be a member of the unit at the 
time of the hearing.  There 
is no evidence that Allen™s 
support for the Union was conditional or limited to the 
time during which he was employed as a helper.  Absent 
evidence that Allen™s card has ceased to be an accurate 
reflection of his support for union representation, his card 
is appropriately counted among those included in the Un-
ion™s showing of majority. 
The Respondent makes no other argument concerning 
the validity of the cards submitted in support of the Un-
ion™s majority.  Accordingly, we find that the judge cor-
rectly found that by the time the Union requested recogni-
tion and bargaining, it had secured support from a majority 
of unit employees as evidenced through signed authoriza-
tion cards.  
3.  Necessity of a bargaining order 
We next examine whether, in this 
Gissel category II case,56 a bargaining order is necessary to remedy the ef-
fects of the Respondent™s unlawful conduct.  The record 

shows that almost immediately upon learning of the organ-
izational campaignŠand extending well beyond the date 
of the electionŠthe Respondent engaged in a course of 
unlawful conduct designed to deter employees from union-
izing.  The violations include several ﬁhallmarkﬂ viola-
tionsŠincluding the discharge and/or discipline of several 
union supporters and threats of the loss of its businessŠas 
well as numerous other serious and pervasive unfair labor 
 56 The Supreme Court described two types of cases in which a bar-
gaining order would be appropriate
.  Category I cases are the most 
extreme, characterized by ﬁoutrage
ous and pervasive unfair labor prac-
tices.ﬂ  Category II cases are ﬁless 
extraordinary . . . marked by less 
pervasive practices which still have the tendency to undermine majority 
strength and impede the election process.ﬂ  
Gissel Packing, 395 U.S. at 
613Œ614.  In fashioning a remedy for category II cases, the Board may 
take into account the extensiveness of an employer™s unfair labor prac-
tice violations in determining whether the ﬁpossibility of erasing the 
effects of past practices and of ensuri
ng a fair election . . . by the use of 
traditional remedies, though present, is slight and that employee senti-
ments once expressed through cards w
ould, on balance, be better pro-
tected by a bargaining order.ﬂ  
Charlotte Amphitheater Corp. v. NLRB, 82 F.3d 1074, 1077 (D.C. Cir. 1996) (quoting 
Gissel Packing, 395 U.S. 
at 613Œ614).  While the judge did not use the term ﬁcategory II,ﬂ it is 
clear that he appropriately applied that standard in analyzing the effect 
of the unfair labor practices in this case. 
 ALDWORTH CO. 149practices.  Many of these violations directly involved high-
level management representatives.  As more fully dis-
cussed below, we find in agreement with the judge, that 
the Respondent™s unlawful conduct, both before and after 
the election, clearly demonstr
ates that ﬁemployees™ wishes 
are better gauged by an old-card majority than by a new 

election.ﬂ57As described earlier in this decision, at the outset of the 
organizational effort, Respondent™s executive vice presi-

dent, Roy, embarked on a series of trips from his Boston 
headquarters office to the facility, located hundreds of 
miles away, for the purpose of holding mandatory meet-

ings with employees.  At these meetings, Roy assiduously 
solicited grievances and not only promised to rectify em-
ployees™ complaints, but also implemented a number of 
changes in an effort to quell the representational effort.  To 
demonstrate its desire to be responsive to employee con-
cerns, the Respondent created a new printed form to allow 
employees to register complaints in writing.  The Respon-
dent also announced that certain duties of a particular 
troublesome manager would be reassigned to someone 
more adept at dealing with em
ployee complaints.  In addi-
tion, Roy announced the creation of a new supervisory 

position and encouraged employees to apply for the pro-
motional opportunity.  During these same meetings, how-
ever, Roy demonstrated his plan for dealing with potential 
bargaining obligations by holding up a blank sheet of pa-

per, suggesting that by starting from scratch, existing 
working conditions would regress.  Through this combina-
tion of statements Špromising on one hand and threaten-
ing on the otherŠthe Respondent conveyed a single clear 
message: that it holds the greater power in the employment 
relationship and that it is not averse to wielding that power 
in a coercive and unlawful manner.  That the Respondent 
chose one of its highest level managers, a corporate level 

vice president, to deliver this message underscores its sig-
nificance and impact.   
Further, under the guise of concern for employees™ right 
to privacy and to be undisturbed at their homes, the Re-
spondent distributed a written memorandum to all em-
ployees, encouraging them to report unsolicited contacts 
from union representatives, ostensibly to allow the Re-
spondent to intervene and protect them from further intru-
sions.  Stating that it would ﬁnot tolerate any harassment 

of its employees either from outside or from inside the 
operationﬂ the Respondent extended its proscription 
against union solicitations beyond union agents to include 
prounion statements that might be made by fellow em-
ployees as well.  By asking employees to report these en-
treaties, the Respondent could not only derive information 
                                                          
                                                           
57 Charlotte Amphitheater, supra at 1088. 
from employees about their attitudes toward the Union, 

but also chill employees™ fr
eedom to express prounion 
sentiments to their fellows.   
In addition, within weeks of the Union™s initial organiz-
ing steps, the Respondent heightened its response by re-
taliating against two drivers who were at the forefront of 
the union effort.  Seizing on purported violations of time 
and attendance rules, Respondent suspended, and then on 
June 29 fired, longtime employee Leo.  On the same day, 
Respondent confronted McCorry with the results of an 

unlawfully motivated and unsubstantiated route survey 
that had been conducted a few days earlier.
58  Respondent 
first threatened McCorry with discharge, then told him that 

Leo had been fired because 
of his union involvement, and 
finally, demonstrating its ultimate control, offered to sus-
pend rather than terminate hi
m in exchange for curtailing 
his union activity and assuring other workers that the dis-

cipline was justified.  To ensu
re that other employees were 
aware of the price of union ac
tivism, Roy referred to the 
disciplinary action taken against Leo and McCorry at em-
ployee meetings both before and after the discipline was 
imposed.  Thus, employees were not only subjected to a 
succession of meetings in which unlawful solicitations 
were made, promises given, and broad scale predictions of 

unlawful bargaining tactics threatened, but the dire per-
sonal consequences of suppor
ting the Union were broad-
cast unit wide.
59  In the weeks leading up to the election, the Respondent 
continued unabated its campaign of soliciting and promis-
ing to redress grievances.
60  In addition, Respondent com-
mitted many other serious unfair labor practices.  These 
included threatening individual employees with the loss of 
their jobs if they selected the Union to represent them, 
threatening to eliminate the 401(k) plan and other benefits, 

forbidding employees to wear union pins or T-shirts, 
threatening to impose less favorable working conditions, 
and interrogating employees 
about their union activities. As discussed earlier in this decision, we find that the 
Respondent strategically orchestrated its presentations 

during the course of three employee meetings to convey 
ultimately the clear message that unionizing could lead to 
the end of its contract with Dunkin™ Donuts, with the 
 58 The route survey was conducted by Distribution Center Manager 
Shive, Respondent Dunkin™ Donuts™ 
highest level management repre-
sentative at the facility.  This 
was the only occasion on which Shive personally performed a route survey.    
59 See M. J. Metal Products
, 328 NLRB 1184 (1999), enfd. 267 F.3d 
1059 (10th Cir. 2001), where a bargai
ning order was based on serious 
violations that began the day the Un
ion requested recognition, affected 
the entire unit, and involved high-ranking officials.   
60 Unlawful solicitation of grievances/promise of benefits occurred 
in meetings held in late June, late
 August, and September 1, 3, 8, 10, 
15, and 17. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150resultant loss of all their jobs.  Because of the nature of the 
Respondents™ contractual arrangement, statements of this 
type are tantamount to threats of plant closure.  Allusions 
to the potential total loss of its business relationship with 
Dunkin™ Donuts, with obvious ramifications on employ-
ees™ livelihoods, are the types of threats most likely to 
have the effect of causing union disaffection.  Threats of 

this kind are not likely to be forgotten by employees 
whose jobs depend on the stability of that relationship.  
Moreover, Respondents continued to retaliate against 
prounion employees seeking to squelch any remaining 
support for the Union even after the September election.  
In mid-October, the Respondent unlawfully suspended 
three prounion warehouse freezer employees.  It then 
transferred them, along with a fourth union adherent, to 
less desirable jobs in the dry area of the warehouse, and 
assigned them to different shifts.  A few weeks later, the 
Respondent imposed a second retaliatory suspension on 
one of the former freezer employees.  In mid-November, 
the Respondent unlawfully terminated another one of the 
former freezer workers. 
Also in mid-October, the Respondent discriminatorily 
imposed more onerous performance standards on all 
warehouse workers.  Within only a few months thereafter, 
Respondent discharged at least seven employees under the 
revised SAP standards.
61  These unlawfully implemented 
performance requirements remained in effect at the time of 
the hearing, thereby continui
ng to serve as a daily re-minder of the consequences of the thwarted organizational 
effort. We find that the pernicious effects of the Respondent™s 
preelection unfair labor prac
tices were exacerbated and renewed by independent unl
awful postelection conduct.
62  In a period of approximately 6 months, coinciding with the 

onset of employees™ organizational activities and extend-
ing well beyond the time of the election, the Respondent 
unlawfully discharged at least nine employees.
63  The in-
hibiting impact of these discharges, which included both 
drivers and warehouse workers, coupled with retaliatory 
                                                          
                                                           
61 The question of whether the discha
rges of four additional employ-
ees under the revised SAP may also have been unlawful is being re-
manded to the judge.  See discussion, supra.   
62 Repeated unfair labor practices 
affecting a broad segment of the 
unit, arising within an intensive campaign to defeat the union organiz-
ing effort and continuing beyond the 
date of the election, and including 
multiple employee group meetings 
conducted by a high-ranking man-
agement official and ﬁhallmarkﬂ as well as other serious and pervasive 
misconduct, strongly support the likelihood that remedies short of a 
bargaining order will fail to ensure the protection of employees™ Sec. 7 
rights.  See 
Parts Depot, Inc., 332 NLRB 670 (2000), enfd. by unpub-
lished decision 24 Fed. Appx. 1, 2001 WL 1610068 (D.C. Cir. 2001); 

Garvey Marine, Inc., 328 NLRB 991 (1999), enfd. 245 F.3d 819 (D.C. 
Cir. 2001). 
63 See fn. 53, supra.    
suspensions, work reassignments, and the warehouse-wide 
imposition of stricter performance standards, would rea-
sonably continue to resonate among those still employed 
at the facility.   
The after-effects of facially less extreme unlawful con-
duct will further perpetuate the antiunion environment 
created by the Respondent.  For example, the implementa-
tion of issue report forms had a coercive and chilling effect 
both before and after the election.  By introducing the 
written report format prior to the election, the Respondent 
was telling employees that a union was not necessary to 
resolve grievances.  Now that they are in use, these forms 
will routinely and repeatedly remind employees of both 

Respondent™s past opposition to the Union and its perma-
nent position of power over their work lives.  Similarly, 
the continued presence of Timothy KennedyŠthe new 
manager who was hired in the midst of the antiunion cam-
paign to demonstrate management™s responsiveness to 
employees™ concerns and persuade them that the Union 
was unnecessaryŠreinforces on a daily basis Respon-
dent™s determination to exclude the Union.
64   In these circumstances, we find traditional remedies 
alone insufficient to assure Respondents™ employees that 

they may feel free to exercise
 their Section 7 rights.  The 
Respondent™s immediate, vigorous, and unlawful efforts to 
thwart employees™ organizing efforts and the reaffirmation 
of its intransigence through continuing retaliatory actions 
requires imposition of extraordinary relief.  Traditional 
remediesŠa cease-and-desist 
order coupled with affirma-
tive requirements intended to return employees to the 
terms and conditions that existed prior to these unfair labor 
practicesŠwould likely be inadequate to repair the dam-
age inflicted by Respondent™s egregious misconduct.  To 
ameliorate the harm done to the rights of employees freely 
to act concertedly and express support for union represen-
tation, as well as to deter future misconduct, we find that 
an affirmative bargaining order is the appropriate course.  
In determining that a 
Gissel bargaining order is appro-
priate, we have fully considered the impact on employees™ 
Section 7 rights to choose or reject union representation.  
As the Board has recently expl
ained, in approving the bar-gaining order remedy in category II cases, the Supreme 
Court in 
Gissel fully took into account and balanced these 
employees™ rights.
65  Nevertheless, we have also consid-
ered this factor based on the particular circumstances of 

this case.66  Given the extent and severity of the Respon-
 64 Roy announced Respondent™s inten
tion to hire a new manager in 
one of the initial meetings in April.
  Kennedy was installed in his posi-
tion in  September, just 5 days before the election.   
65 Cogburn Health Care Center, Inc.,
 335 NLRB 1397, 1401 (2001). 
66 See Douglas Foods Corp
., 251 F.3d 1056 (D.C. Cir. 2001), re-
manding 330 NLRB 821 (2000). 
 ALDWORTH CO. 151dent™s unfair labor practices, we find that a bargaining 
order will provide the proper remedy to effectuate the 
wishes of the majority who have chosen union representa-
tion and whose Section 7 rights have been infringed by the 
Respondent™s unlawful conduct. At the same time, it will 
do no injustice to the minority who may not support union 
representation, as the right to file a decertification petition pursuant to Section 9(c)(1) of the Act adequately safe-
guards their interests.
67As indicated above, the Respondent argues that impos-
ing a bargaining order would be inappropriate in light of 

the passage of time and employee turnover since the 
events of this case took place.  Thus, in its exceptions, the Respondent contends that evidence introduced at the hear-

ing shows 74-percent employee turnover in 1997, 81 per-
cent in 1998, and 27 percent for the first half of 1999.  We 
reject the Respondent™s contentions. 
The Board traditionally has not considered passage of 
time and turnover in evaluating the appropriateness of a 

remedial bargaining order.
68  Some courts have questioned 
the wisdom of that policy.
69  We need not revisit it in this 
case because even considering such factors, we find that 
the effects of the Respondent™s unlawful conduct are 
unlikely to have dissipated su
fficiently to ensure a free 
election.  As discussed above, the Respondent™s unfair 
labor practices were serious, widespread, often committed 
by high-ranking officials, continued for months after the 

election, and therefore were likely to have a lingering ef-
fect.   Both the tone and content of Respondent™s counter-
organizational campaign contributed to the creation of a 

lasting impression on the employees.  A particularly tell-
ing example of its unrestrai
ned tactics took place during three preelection meetings, befo
re the majority of the en-
tire work force.  On June 27, at a mandatory employee 
meeting, Vice President Roy 
warned employees not to 
ﬁgrab onto somebody with one foot out the door for late-

ness and another for stealing company time and sleeping 
on the job.ﬂ  Although not many knew it at that time, 
Roy™s reference was to Leo and McCorry, two leading 
union advocates.
70  At the next gathering of the work 
force, on August 29, Roy was accompanied by Company 
President Dunn, Corporate Director of Operations Kun-
drat, as well as onsite Operations Manager Fisher.  Early 
in the meeting, Roy referred to the previous session, stat-
                                                          
                                                           
67 Cogburn, supra. 
68 See Parts Depot, supra at 675 (quoting from 
Garvey Marine, 328 
NLRB at 995). 
69 See, e.g., Flamingo Hilton-Laughlin v. NLRB, 148 F.3d 1166 
(D.C. Cir. 1998). 
70 This incident is discussed at lengt
h earlier in this decision, in ﬁThe 
8(a)(1) Violations, 1. Threat of 
job loss/disparagement of union adher-
ents.ﬂ  
ing, ﬁWe discussed a lot of issues relative to organizing, 

relative to the Union, relative to runs, relative to mouse 
feces at stores . . . .  What came out of that meeting within 
a couple of weeks was two events: one termination and 
one suspension.ﬂ71  While not using names, Roy was obvi-
ously referring to the fates of Leo and McCorry.
72  Within 
a few short lines, Roy tied the union campaign to the most 
serious of employment conse
quences before the broadest 
possible audience.  The messa
ge to assembled employees 
was clearŠif you support the Union, be prepared to face 

retaliation.  It happened to two chief proponents, and it can 
happen to you.  By focusing the attention of the entire 
work force on the plight of these two men, Roy engaged in 
what may be likened to a 
public executionŠan event de-
signed to deter others from following their example and 
unlikely soon to be forgotten.
73In case anyone missed the poi
nt, Roy raised the specters 
of Leo and McCorry yet again during another employee 
meeting on September 10.  With the election little more 
than a week away, Roy comme
nted that employees ap-
peared to be more ﬁquietﬂ and ﬁconcernedﬂ and possibly 

ﬁafraid to speakﬂ than they had previously.  Roy stated, 
ﬁPeople that were going gangbusters for theŠand I™m 

calling themŠforgive meŠtwo poster boys for the union 
up hereŠwhich originally incited this whole thingŠwho 
were going gangbusters for them are now starting to say, 
ﬁWell, shit, I don™t know.ﬂ
74  Clearly, Roy wanted em-
ployees to recall the fates of
 Leo and McCorry when they 
decided whether to support the Union. 
To further reinforce and clarify its message, Respondent 
effected a number of unlawful discharges in the months 
following the election.  A new performance standardŠ
found to have been unlawfully imposed on the warehouse 
workers because of their wi
despread support for the Un-ionŠprovided the trigger for at least seven terminations.  
Clearly, the Respondent™s commitment to eradicate proun-
ion sentiment did not end with the election tally.   
Thus, we find that the nature
 and extent of Respondent™s 
antiunion conduct were so pervasive as to have created a 
corporate culture of lawlessness.  The after-effects of this 
 71 From GC Exh. 7(a), p. 7, transcript of August 29 meeting.   
72 Leo never returned from the suspension he was serving at the time 
of the June meeting, having been terminated on June 29.  McCorry™s 
complaints about the safety and health hazards posed by the presence of 
mouse droppings at stores were aired 
at several meetings, including that 
on June 27. 
73 That this was no ordinary meeting, but rather one intended to 
leave a lasting impression is demonstrated by the management repre-
sentatives in attendance. The pres
ence of Company President Dunn not 
only underscored its relative importance to the Respondent, but also 

conferred a tacit imprimatur on Roy™
s words.  The presence of Facility Manager Fisher ensured that Roy™
s message would not be forgotten 
locally. 74 From GC Exh. 7(f), p. 35, transcript of September 10 meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152rampant unlawful activity created a legacy of hostility that 
will pervade the atmosphere for some time to come.  And 
while some employees may have voluntarily departed their 
jobs, those who remain will 
doubtless share this history 
with newcomers. The impact of these events will thus live 
on in the lore of the shop, where stories, often embellished 
over time, may grow to legendary proportions.  In these 

circumstances, despite the departure of a significant num-
ber of employees who were employed at the time of the 
unlawful conduct, we conclude that those who remain not 
only will recall those events, but
 will continue to be af-fected by them, and will relate their experience to those 
newly hired.
75  Accordingly, we find that an affirmative 
bargaining order is necessary to remedy the Respondent™s 

unfair labor practices.   
CONCLUSIONS OF LAW 1.  Aldworth and Dunkin™ Donuts are employers en-
gaged in commerce within the meaning of Section 2(2), 

(6), and (7) of the Act. 2.  The Union is a labor organization within the meaning 
of Section 2(5) of the Act. 
3.  Aldworth and Dunkin™ Donuts are joint employers of 
the unit employees.  
4.  Respondents violated Section 8(a)(1) of the Act by: 
(a) Soliciting employee grievances and promising to ad-
just them in an effort to undermine employee support for 

the Union. 
(b) Promising benefits to undermine employees™ support 
for the Union. (c) Threatening employees that they will start with noth-
ing when bargaining with the Union begins. 
(d) Announcing and implementing the use of the issue 
report form to undermine employee support for the Union. 
(e) Adjusting grievances in an effort to undermine sup-
port for the Union.   
(f) Soliciting employees to repor
t when they were being bothered or harassed by union activity. 
(g) Promising to adjust grievances and to improve bene-
fits in order to undermine support for the Union. 
(h) Threatening employees with 
loss of their jobs if they 
selected the Union to represent them. 
(i) Threatening to discipline or discharge employees if 
they support the Union. 
(j) Threatening that it would be futile for employees to 
select the Union as their bargaining representative. 
(k) Promising to create and creating a new operations™ 
manager position and promising to create a new dispatch 
supervisor position in an effort to undermine support for 
the Union. 
                                                          
 75 Cf. Parts Depot and Garvey Marine, supra (finding bargaining or-
der appropriate notwithstanding 
passage of time and turnover).
 (l) Inviting employees to bid on the newly created op-
erations manager and dispatch supervisor positions in an 

effort to undermine support for the Union. 
(m) Threatening employees with loss of their 401(k) 
plan if they select the Union as their bargaining representa-
tive. 
(n) Promising employees that they would no longer 
have to deal with an unpopular supervisor in an effort to 

undermine support for the Union.   
(o) Instructing employees to remove their union T-shirts 
and pins. 
(p) Threatening to discharge employees for wearing un-
ion pins. 
(q) Threatening employees with
 unspecified reprisals if they support the Union. 
(r) Threatening that the facility might close as a result of 
the employees™ union activities. 
(s) Threatening to impose less favorable working condi-
tions on employees if they engaged in union activity. 
(t) Coercively interrogating an employee about his un-
ion activity and promising to refrain from discharging an 
employee if the employee abandons his support for the 
Union. 
(u) Telling an employee that his suspension was a con-
sequence of his union activity. 
(v) Disparaging employees for supporting the Union 
and thereby threatening em
ployees that union activity 
would result in disciplinary action.   
5.  The Respondents violated Section 8(a)(3) and (1) of 
the Act by: 
(a) Discharging Leo J. Le
o and Robert Moss because they engaged in union activity. 
(b) Conducting an audit of a route of William McCorry 
because he engaged in union activity. (c) Suspending Douglas King, Robert Moss, Jesse Sell-
ers, and William McCorry for 5 days because they en-

gaged in union activity. 
(d) Transferring Kenneth Mitchell, Douglas King, 
Robert Moss, and Jesse Sellers because they engaged in union activity. 
(e) Suspending Jesse Sellers for 1 day because he en-
gaged in union activity. 
(f) Implementing a new selec
tion accuracy program in 
retaliation for warehouse employees™ support for the Un-
ion. 
(g) Discharging Kenneth Mitchell, Douglas King, Jesse 
Sellers, David Wolfer, Wade Rosenburger, Pierson Bostic, 

and Gary Allen pursuant to the new selection accuracy 
policy. 
6.  Respondent Aldworth violated Section 8(a)(5) and 
(1) of the Act by: 
 ALDWORTH CO. 153(a) Refusing since July 28, 1998, to recognize and bar-
gain collectively with th
e Union as the exclusive-bargaining representative of the employees in the unit de-
scribed above, while engagi
ng in the conduct that under-
mined the Union™s support and preventing a fair rerun 
election. (b) Unilaterally implementi
ng a new selection accuracy program and discharging and disciplining employees pur-

suant to that program.   
ORDER The National Labor Relations Board orders that 
A.  Respondent Aldworth Company, Inc., Lynfield, 
Massachusetts, its officers, agents, successors, and assigns, 

shall 
1.  Cease and desist from 
(a) Soliciting employee grievances and promising to ad-
just them in an effort to undermine employee support for 
the Union, promising benefits to undermine employees™ 
support for the Union, threatening employees that they 
will start with nothing when bargaining with the Union 
begins, announcing and implementing the use of the issue 
report form, adjusting grievances in an effort to undermine 
support for the Union, soliciting employees to report when 
they were being bothered or
 harassed by union activity, 
promising to adjust grievances or to improve benefits in 
order to undermine support for the Union, threatening em-
ployees with loss of their jobs if they select the Union as 
their bargaining representative, threatening to discipline or 
discharge employees if they support the Union, threaten-
ing employees that it would be futile for them to select the 
Union as their bargaining representative, promising to 
create and creating a new operations™ manager position 
and promising to create a new dispatch supervisor position 
in an effort to undermine support for the Union, inviting 
employees to bid on the newly created operations™ man-

ager and dispatch supervisor positions in an effort to un-
dermine support for the Union, threatening employees that 
they would lose their 401(k) plan if they select the Union 
as their bargaining representative, promising their employ-
ees that they would no longer have to deal with an un-
popular supervisor in an effort to undermine support for 
the Union, instructing employees to remove their union T-
shirts and union pins, threatening to discharge employees 
for wearing a union pin, threatening employees with un-
specified reprisals if they support the Union, threatening 
that the facility might close if the employees supported the 
Union, threatening to impose less favorable working con-

ditions if the employees supported the Union, coercively 
interrogating employees about their union activity, promis-
ing to refrain from discharging employees if they abandon 
their support for the Union, telling employees that their 
suspensions are a consequence of their union activity, and 
disparaging employees because of their support for the 

Union and threatening that supporting the Union would 
result in disciplinary action.  
(b) Discharging, suspending, transferring, conducting 
route audits, implementing a 
new selection accuracy pro-gram and discharging employees pursuant to that policy, 
or otherwise discriminating against any employee for sup-
porting the United Food and Commercial Workers Union, 
Local 1360 a/w United Food and Commercial Workers 
International Union, AFLŒCIO, or any other union.   
(c) Failing and refusing to recognize and bargain collec-
tively with the Union as th
e exclusive-bargaining repre-sentative of the employees in the unit described below, 
unilaterally implementing a 
new selection accuracy pro-
gram and discharging and disciplining employees pursuant 
to that program. 
(d) In any other manner interfe
ring with, restraining, or 
coercing employees in the ex
ercise of the rights guaran-
teed them by Section 7 of the Act.  
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date
 of this Order, offer Leo 
J. Leo, Douglas King, Robert Moss, Jesse Sellers, David 
Wolfer, Wade Rosenburger, Pierson Bostic, and Gary Al-
len full reinstatement to their former jobs or, if those jobs 
no longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or privi-
leges previously enjoyed.   
(b) Jointly and severally with Respondent Dunkin™ 
Donuts, make whole the following employees for any loss 
of earnings and other benefits suffered as a result of the 
discrimination against them: Leo J. Leo, William 
McCorry, Douglas King, Robert Moss, Kenneth Mitchell, 
Jesse Sellers, David Wolfer, Wade Rosenburger, Peirson 
Bostic, Gary Allen, and any other employees who may 

have been unlawfully disciplined under the new selection 
accuracy program, in the manner set forth in the remedy 
section of the judge™s decision and consistent with this 
decision. 
(c) Rescind the selection accuracy program that was im-
plemented in October 1998 and restore the program that 

previously existed. 
(d) Within 14 days from the date of this Order, remove 
from the files of affected em
ployees any reference to the unlawful discharges, suspensions, and disciplinary actions 
taken against them, and within 3 days thereafter notify the 
employees in writing that this has been done and that the 

discharges, suspensions, and disciplinary actions will not 
be used against them in any way.  
(e) On request, bargain collectively with the Union as 
the exclusive representative of employees in the following 
appropriate unit concerning their terms and conditions of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154employment and, if an unde
rstanding is reached, embody 
the understanding in a signed agreement: 
Included:  Regular and full-time drivers, ware-
house Employees, yard jockey(s), maintenance 
employee(s) and warehouse trainees. 
Excluded:  All other employees, guards and su-
pervisors as defined by the Act.  
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records,
 timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under terms of this 

Order.   (g) Within 14 days after service by the Region, post at 
the facility in Swedesboro, New Jersey, copies of the at-

tached notices marked ﬁAppendix A.ﬂ 
76 Copies of the 
notice, on forms provided by the Regional Director for 
Region 4, after being signed by the Respondent™s author-
ized representatives, shall be posted by the Respondent 
immediately upon receipt and 
maintained for 60 consecu-
tive days in conspicuous places including all places where 

notices to employees are cust
omarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in
 these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all cu
rrent employees and former 
employees employed by the Respondent at any time since 
April 11, 1998. 
(h) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondents have taken to comply. 
B.  Respondent Dunkin™ Donuts Mid-Atlantic Distribu-
tion Center, Inc., Swedesboro,
 New Jersey, its officers, 
agents, successors, and assigns, shall 1.  Cease and desist from 
(a) Soliciting employee grievances and promising to ad-
just them in an effort to undermine employee support for 
the Union, promising benefits to undermine employees™ 
support for the Union, threatening employees that they 
                                                          
 76 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
will start with nothing when bargaining with the Union 
begins, announcing and implementing the use of the issue 
report form, adjusting grievances in an effort to undermine 
support for the Union, soliciting employees to report when 
they were being bothered or
 harassed by union activity, 
promising to adjust grievances or to improve benefits in 
order to undermine support for the Union, threatening em-

ployees with loss of their jobs if they select the Union as 
their bargaining representative, threatening to discipline or 
discharge employees if they support the Union, threaten-
ing employees that it would be futile for them to select the 
Union as their bargaining representative, promising to 
create and creating a new operations™ manager and 
promising to create a new dispatch supervisor position in 
an effort to undermine support for the Union, inviting em-
ployees to bid on the newly created operations™ manager 
and dispatch supervisor positions in an effort to undermine 
support for the Union, threatening employees that they 
would lose their 401(k) plan if they select the Union as 
their bargaining representative, promising their employees 
that they would no longer have to deal with an unpopular 
supervisor in an effort to undermine support for the Union, 
instructing employees to remove their union T-shirts and 
union pins, threatening to discharge employees for wear-
ing a union pin, threatening employees with unspecified 
reprisals if they support the Union, threatening that the 
facility might close if the employees supported the Union, 
threatening to impose less favorable working conditions if 
the employees supported the Union, coercively interrogat-
ing employees about their union activity, promising to 
refrain from discharging employees if they abandon their 
support for the Union, telling em
ployees that their suspen-sions are a consequence of their union activity, and dispar-

aging employees because of 
their support for the Union 
and threatening that supporting the Union would result in 
disciplinary action.  
(b) Discharging, suspending, transferring, conducting 
route audits, implementing a 
new selection accuracy pro-gram and discharging employees pursuant to that policy, 
or otherwise discriminating against any employee for sup-
porting the United Food and Commercial Workers Union, 

Local 1360 a/w United Food and Commercial Workers 
International Union, AFLŒCIO, or any other union.   
(c) In any other manner interfe
ring with, restraining, or 
coercing employees in the ex
ercise of the rights guaran-
teed them by Section 7 of the Act.  
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date
 of this Order, offer Leo 
J. Leo, Douglas King, Robert Moss, Jesse Sellers, David 
Wolfer, Wade Rosenburger, Pierson Bostic, and Gary Al-
len full reinstatement to their former jobs or, if those jobs 
 ALDWORTH CO. 155no longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or privi-
leges previously enjoyed.   
(b) Jointly and severally with Respondent Aldworth, 
make whole the following employees for any loss of earn-

ings and other benefits suffere
d as a result of the discrimi-
nation against them: Leo J. Leo, William McCorry, Doug-
las King, Robert Moss, Kenneth Mitchell, Jesse Sellers, 
David Wolfer, Wade Rosenburger, Peirson Bostic, Gary 
Allen, and any other employees who may have been 

unlawfully disciplined under the new selection accuracy 
program, in the manner set forth in the remedy section of 
the judge™s decision and consistent with this decision. 
(c) Rescind the selection accuracy program that was im-
plemented in October 1998 and restore the program that 
previously existed. 
(d) Within 14 days from the date of this Order, remove 
from the files of affected em
ployees any reference to the unlawful discharges, suspensions, and disciplinary actions 
taken against them, and within 3 days thereafter notify the 
employees in writing that this has been done and that the 

discharges, suspensions, and disciplinary actions will not 
be used against them in any way.  
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records,
 timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under terms of this 
Order.   (f) Within 14 days after service by the Region, post at 
the facility in Swedesboro, New Jersey, copies of the at-
tached notices marked ﬁAppendix B.ﬂ
77  Copies of the 
notice, on forms provided by the Regional Director for 
Region 4, after being signed by the Respondent™s author-
ized representatives, shall be posted by the Respondent 
immediately upon receipt and 
maintained for 60 consecu-
tive days in conspicuous places including all places where 

notices to employees are cust
omarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in
 these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all cu
rrent employees and former 
employees employed by the Respondent at any time since 
April 11, 1998. 
                                                          
 77 See fn. 76, supra. 
(g) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-
ble official on a form provided by the Region attesting to 
the steps that the Respondents have taken to comply. 
IT IS FURTHER ORDERED THAT the allegations regarding 
the discharges of employees Nelson, Everidge, Wallace 
and Cramer are severed from this proceeding and are re-
manded to the judge for further hearing regarding whether 
the Respondents enforced the 
selection accuracy program 
that was in effect prior to October 12, 1998, differently 
from the program that was implemented in October 1998, 
and to determine thereby whet
her the discharges of em-
ployees Nelson, Everidge, Wa
llace, and Cramer violate 
the Act.   
IT IS FURTHER ORDERED
 that the election in Case 4ŒRCŒ19492 be set aside. 
APPENDIX A NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT solicit employee grievances and promise 
to adjust them in an effort to undermine employee support 
for the United Food and Commercial Workers Union Lo-
cal 1360 a/w United Food and Commercial Workers Inter-
national Union, AFLŒCIO (the Union.) 
WE WILL NOT
 promise benefits to undermine employee 
support for the Union. 
WE WILL NOT
 threaten employees that they will start 
with nothing when bargaining with the Union begins. 
WE WILL NOT announce and implement the use of the 
issue report form to undermine employee support for the 
Union. 
WE WILL NOT adjust grievances in an effort to under-
mine support for the Union. 
WE WILL NOT solicit employees to report being bothered 
or harassed by union activity. 
WE WILL NOT promise to adjust grievances or to im-
prove benefits in order to undermine support for the Un-
ion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156WE WILL NOT threaten employees w
ith the loss of their 
jobs if they select the Union 
as their bargaining representa-tive. 
WE WILL NOT threaten to discip
line or discharge em-
ployees if they support the Union. 
WE WILL NOT threaten employees that it will be futile 
for them to select the Union 
as their bargaining representa-tive. 
WE WILL NOT promise to create and create a new opera-
tions manager in an effort to undermine support for the 
Union. 
WE WILL NOT threaten employees 
with loss of their 
401(k) plan if they select the Union as their bargaining 
representative. WE WILL NOT invite employees to bid on the newly cre-
ated operations manager and dispatch supervisor positions 

in an effort to undermine support for the Union. 
WE WILL NOT
 promise employees that they will no 
longer have to deal with an unpopular supervisor in an 

effort to undermine support for the Union. 
WE WILL NOT instruct employees to remove their union 
T-shirts or union pins. 
WE WILL NOT threaten to discharge employees for wear-
ing union pins, 
WE WILL NOT threaten employees with unspecified re-
prisals if they support the Union. 
WE WILL NOT threaten that the facility might close if 
employees support the Union. 
WE WILL NOT threaten to impose less favorable working 
conditions if employees support the Union. 
WE WILL NOT coercively interrogate employees about 
their union activity. 
WE WILL NOT promise to refrain from discharging em-
ployees if they abandon their support for the Union. 
WE WILL NOT tell employees that their suspensions are a 
consequence of their union activity. 
WE WILL NOT disparage employees for supporting the 
Union.   
WE WILL NOT discharge, suspend, transfer, conduct 
route audits, or otherwise discriminate against any of you 
for supporting the Union, or any other union. 
WE WILL NOT implement a new selection accuracy pro-
gram in order to discourage you from supporting the Un-

ion and 
WE WILL NOT discharge or discipline employees 
pursuant to that policy. 
WE WILL NOT fail and refuse to recognize and bargain 
with the Union as the bargai
ning representative of the em-
ployees in the unit described below. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, of-
fer Leo J. Leo, Douglas King, Robert Moss, Gary Allen, 
David Wolfer, Wade Rosenburger, Pierson Bostic, and 
Jesse Sellers full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed.  
WE WILL, jointly and severally with Respondent Dun-
kin™ Donuts, make whole the following employees for any 

loss of earnings and other benefits suffered as a result of 
the discrimination against them: Leo J. Leo, William 
McCorry, Douglas King, Robert Moss, Kenneth Mitchell, 
Jesse Sellers, David Wolfer, Wade Rosenburger, Peirson 
Bostic, Gary Allen, and any other employees who may 
have been unlawfully disciplined under the new selection 
accuracy program with interest. 
WE WILL rescind the new selection accuracy policy and restore the selection accuracy program that previously 
existed.  
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-
charges of Leo J. Leo, Kenneth Mitchell, Douglas King, 
Gary Allen, David Wolfer, Wade Rosenburger, Pierson 
Bostic, Jesse Sellers, Rober Moss and the unlawful sus-

pensions of William McCorry
, Douglas King, Robert 
Moss, and Jesse Sellers and any other employees who may 

have been unlawfully disciplined under the new selection 
accuracy program, and 
WE WILL, within 3 days thereafter, 
notify each of them in writing 
that this has been done and that the discharges and suspensions will not be used in any 
way against them.  
WE WILL, on request, bargain collectively with the Un-
ion as the exclusive representative of the employees in the 
following appropriate unit concerning their terms and con-

ditions of employment and, 
if an understanding is reached, embody the understanding in a signed agreement. 
 Included:  Regular and full-time drivers, ware-
house employees, yard jockey(s), maintenance 
employees and warehouse trainees. 
Excluded:  All other employees, guards and su-
pervisors as defined by the Act. 
ALDWORTH COMPANY, INC.    APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
  ALDWORTH CO. 157The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT solicit employee grievances and promise 
to adjust them in an effort to undermine employee support 

for the United Food and Commercial Workers Union Lo-
cal 1360 a/w United Food and Commercial Workers Inter-
national Union, AFLŒCIO (the Union.) 
WE WILL NOT
 promise benefits to undermine employee 
support for the Union. 
WE WILL NOT
 threaten employees that they will start 
with nothing when bargaining with the Union begins. 
WE WILL NOT announce and implement the use of the 
issue report form to undermine employee support for the 
Union. 
WE WILL NOT adjust grievances in an effort to under-
mine support for the Union. 
WE WILL NOT solicit employees to report being bothered 
or harassed by union activity. 
WE WILL NOT promise to adjust grievances or to im-
prove benefits in order to undermine support for the Un-
ion. 
WE WILL NOT threaten employees w
ith the loss of their 
jobs if they select the Union 
as their bargaining representa-tive. 
WE WILL NOT threaten to discip
line or discharge em-
ployees if they support the Union. 
WE WILL NOT threaten employees that it will be futile 
for them to select the Union 
as their bargaining representa-tive. 
WE WILL NOT promise to create and create a new opera-
tions manager in an effort to undermine support for the 

Union. 
WE WILL NOT threaten employees 
with loss of their 
401(k) plan if they select the Union as their bargaining 

representative. WE WILL NOT invite employees to bid on the newly cre-
ated operations manager and dispatch supervisor positions 

in an effort to undermine support for the Union. 
WE WILL NOT
 promise employees that they will no 
longer have to deal with an unpopular supervisor in an 

effort to undermine support for the Union. 
WE WILL NOT instruct employees to remove their union 
T-shirts or union pins. 
WE WILL NOT threaten to discharge employees for wear-
ing union pins, 
WE WILL NOT threaten employees with unspecified re-
prisals if they support the Union. 
WE WILL NOT threaten that the facility might close if 
employees support the Union. 
WE WILL NOT threaten to impose less favorable working 
conditions if employees support the Union. 
WE WILL NOT coercively interrogate employees about 
their union activity. 
WE WILL NOT promise to refrain from discharging em-
ployees if they abandon their support for the Union. 
WE WILL NOT tell employees that their suspensions are a 
consequence of their union activity. 
WE WILL NOT disparage employees for supporting the 
Union.   
WE WILL NOT discharge, suspend, transfer, conduct 
route audits, or otherwise discriminate against any of you 
for supporting the Union, or any other union. 
WE WILL NOT implement a new selection accuracy pro-
gram in order to discourage you from supporting the Un-

ion and 
WE WILL NOT discharge or discipline employees 
pursuant to that policy. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, of-
fer Leo J. Leo, Douglas King, Robert Moss, Gary Allen, 
David Wolfer, Wade Rosenburger, Pierson Bostic, and 
Jesse Sellers full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed. 
WE WILL, jointly and severally with Respondent Ald-
worth, make whole the following employees for any loss 

of earnings and other benefits suffered as a result of the 
discrimination against them: Leo J. Leo, William 
McCorry, Douglas King, Robert Moss, Kenneth Mitchell, 
Jesse Sellers, David Wolfer, Wade Rosenburger, Peirson 
Bostic, Gary Allen, and any other employees who may 
have been unlawfully disciplined under the new selection 
accuracy program with interest. 
WE WILL rescind the new selection accuracy policy and restore the selection accuracy program that previously 
existed.  
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-

charges of Leo J. Leo, Kenneth Mitchell, Douglas King, 
Gary Allen, David Wolfer, Wade Rosenburger, Pierson 
Bostic, Jesse Sellers, Rober Moss and the unlawful sus-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158pensions of William McCorry
, Douglas King, Robert 
Moss, and Jesse Sellers and any other employees who may 
have been unlawfully disciplined under the new selection 
accuracy program, and 
WE WILL, within 3 days thereafter, 
notify each of them in writing 
that this has been done and that the discharges and suspensions will not be used in any 
way against them.  
DUNKIN™ DONUTS MID-ATLANTIC DISTRIBUTION CENTER, INC. Margarita Navarro-Rivera 
and Deena E. Kobell, Esqs., for the General Counsel. Paul J. Kingston, Esq. (Kingston & Hodnett), 
of Boston, Mas-
sachusetts, for Respondent Aldworth. Mark Peters 
and Keely J. Sullivan, Esqs. (Mahoney, Hawkes & 
Goldings, L.L.P), 
of Boston, Massachusetts, for Respondent Dunkin™ Donuts. William A. McCorry, for himself. DECISION STATEMENT OF THE CASE WILLIAM G. K
OCOL, Administrative Law Judge. This case 
was tried in Philadelphia, Pe
nnsylvania, on June 21Œ25, 27Œ30, 
July 19Œ23, and August 16-20, and 23Œ25, 1999.  The charges 
and amended charges in Cases 4ŒCAŒ27274, 4ŒCAŒ27603, 4ŒCAŒ27629, 4ŒCAŒ27707, 4ŒCAŒ27725, and 4ŒCAŒ27866 
were filed by the United Food 
and Commercial Workers Union Local 1360 a/w United Food and Commercial Workers Interna-

tional Union, AFLŒCIO (the Union) beginning July 7, 1998.
1  The charge and amend charge in Case 4ŒCAŒ27289 were filed 

by William A. McCorry, an individual (McCorry), on July 13 
and December 18, respectively.  The order consolidating cases, 
consolidated complaint and notice of hearing (the complaint) 
issued on April 15, 1999.  An amendment to the complaint 
issued on April 22, 1999, and the complaint was further 
amended at the hearing.  The complaint alleges that Aldworth 
Company, Inc. (Aldworth) and Dunkin™ Donuts Mid-Atlantic 
Distribution Center, Inc. (Dunkin™ Donuts) (jointly called the 
Respondents) are joint employers of drivers and warehouse 
employees at one of Aldworth™s facilities.  The complaint fur-
ther alleges that the Respondents violated Section 8(a)(1) by 
making numerous unlawful statemen
ts; violated Section 8(a)(3) by suspending McCorry, discharg
ing employees Leo J. Leo and 
Robert Moss, suspending five other employees and changing 
their working conditions, suspe
nding yet another employee, and 
implementing a new policy and 
discharging employees pursu-

ant to that new policy.  The complaint seeks an order requiring 
that the Respondents bargain with the Union. The complaint 
also alleges that the Respondent
 violated Section 8(a)(5) by 
implementing a new selection accuracy policy and refusing to 
bargain with the Union. Aldworth filed a timely answer that, as amended at the hear-
ing, admitted the allegations of the complaint concerning filing 
and service of the charges, commerce and jurisdiction, labor 
organization status, and supervisory and agency status.  It ad-
                                                          
                                                           
1 All dates are in 1998 unless otherwise indicated.
mitted that it was the employer of the employees in question 

and denied that Dunkin™ Donuts was a joint employer of those 
employees.  Aldworth denied th
e allegations concerning appro-
priate unit, demand for recognition, and all the substantive alle-
gations.  It raised as affirmative defenses that certain allega-
tions were barred by Section 10(b), that the disciplinary action 
it took was because the employees engaged in misconduct, and 
that the Regional Office violated Aldworth™s due process dur-ing the conduct of its investigation of the charges. Dunkin™ Donuts filed a timely an
swer that denied the sub-stantive allegations of the complaint; it also denied that it was a 
joint employer of the employees. 
Consolidated with the complain
t is a notice of hearing on ob-
jections to election.2  This requires the resolution of certain 
objections filed by the Union to an election conducted on Sep-

tember 19. Various motions were filed before the hearing commenced.  
The General Counsel filed a motion to strike portions of Ald-
worth™s answer.  This motion pertained to the affirmative de-
fense, described above, concerning the conduct of the Region 
during the investigation of the charges in this case.  I ruled that Aldworth would be precluded from litigating this matter unless 
it could show that the Region™s conduct prejudiced Aldworth™s 
ability to have a fair hearing.  Aldworth made no such showing 
during the trial.  Aldworth filed a motion for a bill of particu-
lars; I denied that motion.  Aldworth also filed a Motion for 
Summary Judgment with the Board.  That motion asserted that 
certain allegations were time barred by Section 10(b).  The 
Board denied that motion on the grounds the motion was not 
timely served on the parties and also because the motion raised 
genuine issues of material fact which would be better resolved after the hearing.  Dunkin™ Donuts filed a Motion for Summary 

Judgment contending that it was not a joint employer of the 
employees.  The Board denied that motion on the ground that it 
raised genuine issues of material fact that would be better re-
solved after the hearing.  
At the hearing, I permitted the General Counsel to amend the 
complaint to allege that Aldworth unlawfully interrogated an 
employee concerning his and a
nother employee™s involvement 
in this unfair labor practice proceeding.  
More motions were filed after the hearing closed.  On Octo-
ber 21, Aldworth filed a motion to reopen the record.  The 

General Counsel filed an opposition to that motion.  On No-
vember 8, I issued an order denying Aldworth™s motion.
3  On 
November 29, Dunkin™ Donuts filed a request that I not con-sider the General Counsel™s brief.  Aldworth filed a position on that motion, and the General Counsel filed an opposition.  On 

December 9, I issued an order denying Aldworth™s request 
except that I ruled that appendix A, attached to the General 
Counsel™s brief, would not be considered.
4  On December 21 
Dunkin™ Donuts filed a motion to limit the scope of relevant 
 2 At the hearing, the Union withdrew Objection 1.
 3 Those documents are received into 
evidence as JD Exhs. 1(a), (b), and (c), respectively.
 4 Those documents are received in ev
idence as JD Exhs. 2(a), (b), (c), and (d), respectively. 
 ALDWORTH CO. 159evidence.  The General Counsel filed an opposition, and on 
January 4, 2000, I issued an order denying the motion.
5On the entire record,6 including my observation of the de-
meanor of the witnesses, and after considering the very helpful 
briefs filed by the General Counsel, Aldworth, and Dunkin™ 
Donuts, I make the following FINDINGS OF FACT I.  JURISDICTION
 Aldworth, a corporation, has been engaged in the business of leasing personnel to enterprises in
 the transportation business at various facilities located throughout the United States, where it 
annually purchased and received goods and services in inter-

state commerce valued in excess of $50,000.  Aldworth admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. Dunkin™ Donuts, a corporation, has been engaged in the dis-
tribution of products for Dunkin™ Donuts retail shops from its 
facility located in Swedesboro, New Jersey (the facility), where 
it sold and shipped goods and products valued in excess of 
$50,000 directly to points located outside New Jersey.  Dunkin™ 
Donuts admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. Aldworth and Dunkin™ Donuts admit and I find that the Un-
ion is a labor organization within the meaning of Section 2(5) of the Act. II.  SECTION 10(b) As indicated above, Aldworth has maintained that certain al-
legations in the complaint are untimely under Section 10(b).  
The Board had denied Aldworth™s Motion for Summary Judg-
ment on this issue in part because it raised issues of fact.  At the 
hearing Aldworth renewed its motion after the General Counsel 
rested his case.  I denied the motion.  Thereafter, Aldworth 
filed a request for special permission to appeal my ruling as it 
pertained to certain paragraphs of the complaint.  The Board 

denied that request.  Specifically, Aldworth argues that the allegations contained 
in paragraphs 5(a) and (b) are untimely because they allege 
conduct that occurred ﬁ[i]n early April 1998ﬂ and on about 
ﬁApril 11, 1998.ﬂ  Aldworth then argues that the ﬁchargeﬂ cov-
ering these allegations was not filed until October 22.  As the General Counsel points out, Aldworth is mistaken.  The ﬁchargeﬂ that it refers to is r
eally a first amended charge; the 
charge itself was filed on July 7, well within the 6-month pe-

riod set forth in Section 10(b).  That charge alleges violations of Section 8(a)(1) and (3) by 
discriminating against employee 
Leo J. Leo and other employees.  
The charge also alleges, ﬁThe 
employer has engaged in these actions to threaten, coerce, and 
intimidate its employees in their exercise of their Section 7 
rights.ﬂ  The allegations in the complaint pertain to unlawful 
threats, promises, and solicitation 
of grievances.  Clearly these 
                                                          
 5 Those documents are received in ev
idence as JD Exhs. 3(a), (b), and (c), respectively. 
6 The General Counsel™s unopposed motion to correct the transcript 
is granted. allegations, if proven, would he
lp to establish the animus 

needed as part of the allegations in the complaint concerning 
Leo™s discharge, and thus are closely related to that charge.  I 
conclude that allegations 5(a) and (b) of the complaint are sup-
ported by a timely filed charge.  
Office Depot, 330 NLRB 640 (2000); Nickles Bakery of Indiana, 296 NLRB 927 (1989); Redd-I, Inc., 290 NLRB 1115 (1988). Next, Aldworth argues that because certain allegations in the 
complaint were not made the subject of the objections to the 
election filed by the Union, those allegations are untimely.  I 
agree with the General Counsel that this ﬁis a nonsensical ar-
gument.ﬂ  The allegations in a complaint must be supported by 
timely filed charges; objections to an election play no part in 
that process. 
Aldworth™s next argument concerns the implementation of a 
new selection accuracy policy in early October.  The General 
Counsel alleges that this conduct violates both Section 8(a)(3) 
and (5).  Aldworth challenges those allegations only as they 
pertain to the 8(a)(5) allegation.
  The General Counsel points to a first amended charge filed October 22 as support for that alle-gation.  The amended charge alleges that Aldworth refused to bargain with the Union beginning July 28.  I conclude that the 

allegation concerning the unilateral implementation of the se-
lection accuracy policy without first bargaining with the Union 
is sufficiently related to the amended charge of a refusal to 
recognize and bargain with the Union to justify and support the 
complaint allegations.  
Nickles, 
supra.  It follows that the alle-gations in the complaint concerning employees discharged 
pursuant to the selection accuracy policy are also supported by 
the same timely filed amended charge.  In a related argument, 
Aldworth argues that because the first charge alleging a refusal 
to bargain was not filed until after it implemented the modified 
selection accuracy program, it was without notice that the Un-
ion was seeking bargaining at that time.  This argument misses 
the point.  Section 10(b) requires 
only that charges be filed and 
served within 6 months after the alleged unlawful conduct; the Act does not require more than 
that.  Moreover, an employer 
will not be heard to complain of lack of notice concerning a 

bargaining obligation if it engages in a pattern of unlawful con-
duct sufficiently egregious to warrant a bargaining order.   
I conclude that Aldworth™s contention concerning the ab-
sence of timely filed charges to
 support certain allegations in 
the complaint is without merit. III.  JOINT EMPLOYER ISSUE A.  The Facts 
1.  Background Dunkin™ Donuts is a nonprofit purchasing and delivery coop-
erative that operates for the benefit of the individual owners 

and franchisees of Dunkin™ Donuts™ retail stores. The owners of the retail stores pay a fee to us
e the services provided by Dun-
kin™ Donuts, and the owners of the member retail shops collec-
tively are the owners of Dunkin™ Donuts.  There are about 970 
retail members covering about 1200 to 1400 retail shops.  In 
terms of the scope of operation,
 Dunkin™ Donuts ships between 150,000 and 175,000 cases of product per week for a total of 
about 4.2 million pounds. Craig Setter is president of Dunkin™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160Donuts.  Michael Shive is the di
stribution center manager; he is responsible for the warehousing functions as they relate to 
facility maintenance, building and grounds maintenance, and 
slot location.  He creates, maintains, and manages the budget covering all warehouse and transportation functions.  Reporting to Shive are Thomas Knoble, th
e transportation manager, and Warren Engard, the warehouse supervisor.  Dunkin™ Donuts 

also employs customer service representatives at the facility.  
These employees take weekly or
ders from the retail shops and 
deal with the retail shops to assu
re that their business needs are satisfied.  Cindy Carey, a Dunkin™ Donuts™ employee, reviews 
the orders placed by the retail shops and makes necessary ad-
justments to the delivery routes.  For example, an unusually 
large order may require that the store be placed on another 
route or that another delivery be made.  Once the adjustments 
are made Carey prints the manifests that are used by the drivers 
in delivering the merchandise.  Aldworth is in the business of leasing drivers, warehouse 
employees, and similar 
employees to businesses in need of such 
personnel.  Kevin Roy, executive vice president, and Wayne 
Kundrat, director of operations, work out of Aldworth™s main 
office in Lynnfield, Massachuse
tts.  Aldworth employs about 
1500 employees in about 24 States; it provides services to 

about 25 businesses, including 
Dunkin™ Donuts.  Dunkin™ Donuts, however, is considered the common carrier for pur-
poses of interstate commerce.  Aldworth provides these ser-
vices to Dunkin™ Donuts at the Swedesboro facility where it 
employs about 130Œ140 employees.  
These consist of about 63 drivers, 40 to 45 warehouse employees, and 30 to 40 driver 
helpers.  Aldworth employs a number of supervisors at the 
facility.  Frank Fisher was ope
rations manager for Aldworth 
until about July 1999.  Fisher worked at the facility and was the 
senior Aldworth official there until September 1998 when 
Timothy Kennedy was hired as 
regional operations manager.  
There are also a number of firs
t-line Aldworth supervisors at the facility.   
In general, the employees at the facility unload and load 
trucks, stock and select merchandise, and deliver the merchan-

dise to the individual retail shops.  Warehouse employees select 
merchandise from stock to be de
livered to the retail shops.  
Truckdrivers deliver the merchandise from the facility to the 
individual Dunkin™ Donuts™ retail shops where they unload and 
store the merchandise.  They run regularly assigned routes.  
They are assisted in these tasks by helpers.  Helpers work on a 
part-time basis and they are 
not part of the unit alleged to be 
appropriate in this case.  The helper classification is considered 

an entry-level position and successful helpers may become full-
time warehouse employees.  Truckdrivers may occasionally, for 
various reasons, also work as helpers for other drivers.  Aldworth and Dunkin™ Donuts are separate corporate enti-
ties.  Each has independent management, ownership, and finan-
cial control.   Before February 13, the employees worked in a warehouse 
located in Thorofare, New Jersey. That facility became inade-
quate due to a continuous expansion in business volume.  On February 13, the employees moved to a new facility in Swedes-
boro, New Jersey.  Dunkin™ Donuts owns the new facility, 
which consists of 125,000 square feet.  The facility has dry, 
cooler, and freezer storage areas
.  Dunkin™ Donuts uses the facility to warehouse products that are ordered by and shipped 
to the individually owned Dunkin™ Donuts™ retail shops in an 
eight-state area.  It maintains its customer service offices in the 
front part of the facility.  At the rear of the facility near the 
dispatch office Dunkin™ Donuts™ managers, Knoble and Engard, 
and Aldworth supervisors maintain their offices.  Dunkin™ 
Donuts owns or leases the tr
ucks and warehouse equipment used by the employees.  As such
 Dunkin™ Donuts is responsible for the safety, inspection, and ma
intenance of that equipment as well as related record keeping.  Dunkin™ Donuts also owns the 
goods that are warehoused in the facility and shipped to the 
retail shops.  Aldworth provides the employees
 with a uniform that in-
cludes a tan long-sleeved shirt with a patch that contains the 
Dunkin™ Donuts™ logo and the words ﬁcontractor forﬂ appearing 
in small letters above the log. 
 Employees are also issued T-
shirts that are worn during the summer months.  The T-shirts 
simply bear the name ﬁDunkin™ Donuts.ﬂ  The trailers owned 
by Dunkin™ Donuts and used by Aldworth drivers bear the 
Dunkin™ Donuts logo and have pictures of doughnuts and the like.  The costs for the uniforms are passed through by Ald-
worth to Dunkin™ Donuts as part of their cost plus contractual arrangement. 2.  Lease agreement 
Dunkin™ Donuts and Aldworth are parties to a lease agree-
ment under which Aldworth provides the personnel to staff the warehouse and deliver the products.  Aldworth is compensated 
on a ﬁcost plusﬂ basis.  Under that arrangement Dunkin™ Donuts 
pays Aldworth for the wages and other costs of the employees, 
plus an additional amount of m
oney to compensate Aldworth 
for its services.  Under the lease agreement Aldworth is respon-sible for providing a sufficient number of employees to perform 
the work desired by Dunkin™ Donut
s.  Aldworth is responsible 
for paying and does pay the wages 
and benefits of the employ-
ees.  Aldworth also maintains their workers™ compensation 
insurance, performs payroll w
ithholding functions, and keeps related employment records for the employees.  Because Dun-
kin™ Donuts owns the tractors and trailers used by the drivers 
and the warehouse equipment used by the warehouse employ-
ees, the lease agreement provides 
that it will provide for public liability, property damage, and comprehensive general liability 
insurance associated with that equipment.  Dunkin™ Donuts also assumes responsibility for all fines resulting from the operation 

of the vehicles.   The lease agreement provides that the leased employees 
working at the facility shall be in
 control, supervision, and dis-patch of Aldworth, and that Aldworth shall act in that regard in 

conformity with the business re
quirements of Dunkin™ Donuts.  
Aldworth is required to have 
on duty at least one supervisor 
during the entire shift that any leased employees are working.  

The lease agreement provides:  
 At all times and in all respects the right to control [the em-
ployees] shall remain with [Aldworth] and shall include, but 
not be limited to, the right to establish and to pay all wages 
and fringe benefits thereof, to hire, fire and take all discipli- ALDWORTH CO. 161nary measures of any kind with respect thereto, and to replace 
the same at any time. 
 The lease agreement has an attached ﬁschedule Aﬂ that speci-
fies the straight time and overtime wage rates for which Dun-
kin™ Donuts will reimburse Aldworth for specified classifica-

tions of employees.  In practice, these rates become the actual 
rates paid by Aldworth to its employees.  Schedule A also de-
scribes the per diem overnight rate for drivers on overnight runs and the employee benefits, such 
as paid holidays, sick days, 
vacation, bereavement pay, paid
 uniforms, medical insurance, reimbursable expenses such as tolls and motel costs, and a 
401(k) pension plan, for which Dunkin™ Donuts will reimburse 
Aldworth. Changes to the lease agreement are periodically negotiated.  
On March 10, Craig Setter, then Dunkin™ Donuts™ vice presi-
dent and general manager, sent a letter to Roy that summarized 
negotiations that had taken place concerning modifications to 
schedule A.  The letter indicated
 that employee wages would be 
frozen at the current rate and that a specified percentage of total 

wages would be set aside for a bonus program that had been 
established the year before.  Vacation pay for drivers and ware-
house employees was capped at a specified number of hours 
per week.  Employees would be
gin earning an additional week of vacation after a specified number of years of service with 
Aldworth.  Concerning medical insurance, the letter provided 
that increased costs would not be automatically passed on to 
Dunkin™ Donuts but instead Dunkin™ Donuts retained the option 
to agree with any increase in 
whole or part.  Dunkin™ Donuts expressed its intent not to c
ontribute more for medical insur-ance for Aldworth employees th
an it contributes for its own 
employees.  The letter expresse
d an agreement that Dunkin™ 
Donuts would have no involvement in the hiring and qualifying 
process of new drivers unless D
unkin™ Donuts wished to do so at its own expense.  Finally, th
e letter provided for an increase 
in the service fee that Dunkin™ Donuts paid to Aldworth.  As 
will be seen below, this agreement lead Aldworth to declare a wage freeze that in turn appears to have been the catalyst for 
the decision of some employees 
to support an organizing effort. In 1999, schedule A was again re
vised.  In a document dated February 20,1999, Dunkin™ Donuts and Aldworth agreed that 
drivers and warehouse employees would receive a maximum 
wage increase of 3 percent, but Dunkin™ Donuts would no 
longer endorse the bonus program.  The document indicated 
that the bonus program had been
 ineffective and seemed to cause more hard feelings than good.  The new hourly wage 

rates were specified. In practice, Aldworth provides its employees only the wage 
rates and benefits that were re
imbursable by Dunkin™ Donuts.  
In fact, it would not allow its employees to incur any work-
related costs unless Dunkin™ Donuts agreed first to agree to 
reimburse Aldworth.  For example, as described below, when 
driver McCorry was unexpectedly caught in a snowstorm and 
needed permission to stay at a hotel, Dunkin Donuts made that 
decision. 3.  Government regulation Dunkin™ Donuts is designated as the carrier or employer of 
the drivers for purposes of compliance with the Department of 
Transportation (DOT) Bureau of Motor Carrier Safety Regula-

tions.  As such Dunkin™ Donuts is required to assure that the 
drivers properly maintain drivers™ logs, comply with the limita-
tions imposed on the amount of 
time drivers may spend on the 
road, and that the drivers otherwise comply with DOT rules and 

regulations.  Accordingly, Dunkin™ Donuts maintains in its 
offices the drivers™ annual reviews, drivers™ logs, medical re-
ports, and medical certificates of all drivers, as well as all other 
reports or forms required by law concerning the drivers.  These 
documents are generated by Aldworth and then provided to 
Dunkin™ Donuts.  DOT also requires that the drivers conduct 
daily inspections of their vehicle when starting and again when 
completing a delivery run.  
Drivers too, of course, are required to abide by Federal regu-
lations covering matters such as how many hours they can drive 
during a 24-hour period and the number of days that they may 
work consecutively.  Drivers are required to maintain logs that 
describe their work activity for each day of the year.  Dunkin 
Donuts decides how those regulations are to be interpreted.  For 
example, Daniel Hoffman, an Al
dworth supervisor, disagreed with Knoble, a Dunkin™ Donuts manager, as to what the regula-tions required concerning the l
ogs.  Hoffman, however, did as Knoble instructed concerning the logs.  During the course of a workday circumstances may develop 
when a driver no longer is able to complete his deliveries and 
return to the facility in a manner consistent with DOT regula-
tions.  Knoble becomes aware of these situations and discusses the situation directly with the dr
iver to develop a plan to com-plete the deliveries yet attempt to remain compliant with 
regulations.   In addition, as owner of the facility Dunkin™ Donuts is re-
quired to assure that it is operated in accordance with OSHA 
requirements.  4.  Policies and procedures manual Aldworth prepares and distribut
es a manual to its employees.  
The manual covers matters such as seniority, layoff and recall, 
leave of absence, holidays, days off, absenteeism and tardiness, 

disciplinary procedure, employee problem solving procedure, 
payroll, safety, employee conduc
t, parking, honesty, personal 
appearance, and incentives and 
bonuses.  Several sections of the manual, such as license requirements, accident procedures, 
and overloads, are directed specifically to the drivers.  The 
manual also has provisions coveri
ng topics such as sexual har-assment, workers™ compensation program, family and medical 

leave, safety, and antidiscrimination policy.  There is no refer-
ence to Dunkin™ Donuts in that manual.   5.  Hiring and firing I turn first to the hiring process.  Daniel Hoffman has worked 
for Aldworth for about 13 years.  From September 1996 until 

May 1998 he worked as a field supervisor.  Before and after 
that period of time he worked as a driver.  Hoffman was inter-
viewed a number of times for the position of field supervisor.  
First he met with Fisher, who at the time had recently assumed 

his position with Aldworth.  Next, Hoffman met with Shive and 
Knoble of Dunkin™ Donuts.  During this interview Knoble asked Hoffman questions c
oncerning how Hoffman would handle certain situations.  Also, Hoffman was interviewed by 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162Phil Reeves, who at that time was 
president of Dunkin™ Donuts.  
Reeves asked Hoffman about hi
s family and his hobbies and 
asked him some hypothetical que
stions.  Later, 1 day after 
Hoffman had completed his delivery route Shive invited him to 
the conference room where Fisher was present.  Shive and 
Fisher told Hoffman that he had been selected for the field su-
pervisor position.  They told Hoffman to see Reeves who also 
congratulated Hoffman and asked him not to say anything 
about his selection until the other applicants had been con-
tacted.7   Aldworth creates and places advertisements for driver and 
warehouse positions at the facility
.  Applicants apply at the 
facility; they complete Aldworth application forms and are 

initially interviewed by Aldworth supervisors.  After the initial 
screening process driver applicants are then given a road test to 
determine their ability to drive the Dunkin™ Donuts equipment.  
Aldworth personnel generally give
 these tests, but on occasion Knoble has done so.  Records show that for the period Decem-
ber 1996 to the date of the hearing Knoble administered road 
tests on four occasions.  The results of these tests are recorded 
on a form that is given to K
noble.  During the time Hoffman was field supervisor for Aldworth, Fisher and Knoble inter-

viewed the driver applicants.  At times Knoble told the appli-cants that if they passed the drug test they would be hired.  At 
other times Knoble indicated displeasure with an applicant and the applicant was not hired.8  To give a specific example, Bryon 
Farnsworth applied for a driver™s position in August or Sep-
tember 1996.  Fisher first conducted a preliminary interview 
and then sent Farnsworth to see Knoble.  Knoble also inter-
viewed Farnsworth and then took him into the parking lot and had him do a pretrip inspection of
 a truck.  After Farnsworth went on a road test with Hoffman, he went back into Knoble™s 

office where Fisher was also present.  After a few more ques-
tions, Knoble and Fisher told Farnsworth that he was hired, and 
later Fisher told him the details concerning when he could 
start.
9   Dunkin™ Donuts™ warehouse supervisor, Warren Engard, plays a role in hiring Aldwor
th™s warehouse employees.  En-
gard had previously worked for Aldworth as a supervisor from 
August 1989 until January 5, at which time he assumed his 
current position with Dunkin™ Donuts.  Engard admitted that 
Fisher brought warehouse applicants to see him after the appli-
cants had been initially interviewed by Aldworth.  Engard then 
showed the applicant the warehouse area and explained the 
selection process because Fisher did not know the details of 
                                                          
                                                           
7 These facts are based on the credib
le and unrefuted testimony of 
Hoffman. 
8 These facts too are based on Hoffman™s testimony.  I have consid-
ered Knoble™s testimony that he did not participate in the interviews of 
Aldworth drivers.  I do not credit that testimony.  Knoble™s own testi-
mony is not easily reconciled on this
 point because he later admitted 
that for a period of time Fisher brought applicants to him, that he dis-
cussed the nature of the work and th
e applicant™s past experience, and that he then told Fisher his impre
ssions of the applicant.  Apparently, 
Knoble does not consider that this amounts to an interview.  This is the 
first of several examples that ultimat
ely lead me to conclude that Kno-
ble at times was inclined to give misleading answers. 
9 These facts are based on Farnsworth™s credible testimony. 
that process.  Engard would as
k the applicants questions; he also asked them to perform a mock-selection procedure.  En-
gard did this to see if the applicant had a sense of how the se-
lection process worked.  Fisher would then ask Engard what he 
thought of the applicant and Enga
rd would give his opinion.  
Fisher, however, did not always agree with Engard and occa-
sionally hired an employee over Engard™s objection.
10  To give a specific example concerning a warehouse employee, Carl 
Nelson was hired in May.  He re
sponded to an advertisement in the newspaper and called th
e telephone number listed and spoke to Fisher.  Nelson then came to the facility where he 
spoke to Fisher and Engard.  Engard took Nelson to the ware-
house area and explained the selecting process to Nelson.  En-
gard wrote a number of items on a sheet of paper and asked 
Nelson to locate those items for selection.  After Nelson did so, 
Engard indicated that Nelson had an idea of what the job con-sisted of.  Fisher later indicated that he would get back to Nel-
son.  The next day, Fisher told
 Nelson that he was hired.  Nel-son served a 90-day probationary period.  At the end of that 
period Nelson had a conversation with Engard in Engard™s 
office.  Engard again told Nelson what the job consisted of, and 
said that Nelson had a problem with selection accuracy.  En-
gard said that he would make
 an exception and give Nelson a chance and Nelson would be hired as a regular employee.
11   As noted above, Hoffman was field supervisor for Aldworth until May.  At that time Hoffman was summoned to a meeting 

with Dunkin™ Donuts™ managers, Knoble, Shive, and Craig 
Setter, who had replaced Reeves as president.  Setter advised 
Hoffman that the board of directors had voted four to three to 
abolish his position.  Hoffman reminded them that he had been 
told by Reeves that he would be 
able to return to his position as a driver if the supervisory pos
ition was abolished, and Hoffman subsequently returned to work as
 a driver.  There is no evidence 
that Hoffman dealt with any Al
dworth supervisor concerning his return to the driver™s position.   As indicated, under the leas
e agreement Dunkin™ Donuts may request that Aldworth terminate an employee for good 
cause.  Fisher admitted that he consulted with Dunkin™ Donuts™ 
managers concerning employee term
inations.  As he explained, in these matters Dunkin™ Donuts was ﬁeither aware of it or in-
volved in it.ﬂ  An example of Dunkin Donuts™ involvement occurred in 1998 when an employee had a motorcycle accident 
in the parking lot at the facility.  Freezer employee Jesse Sellers 
asked Engard what happened to 
the employee.  Engard admit-
ted to Sellers that he had fired the employee.
12  Finally, records 
 10 Fisher testified that he was unaware of any occasions when Dun-
kin™ Donuts™ supervisors, particular
ly Engard, assisted in the hiring 
process.  As is obvious from the testimony set forth above, Engard 
flatly contradicts this.  Fisher™s testimony here seriously detracts from 
his overall credibility as a witness. 11 These facts are based on the cred
ible and uncontradicted testimony 
of Nelson. 
12 These facts are based on the credible testimony of Sellers.  I have 
considered Engard™s testimony that he
 believes that he told Sellers that 
if the motorcycle driver was his employee he would fire him.  Engard 

further testified that he told Fisher
 that he hoped that Fisher was going 
to fire the motorcyclist.  Engard™s 
testimony on this occasion struck me 
as uncertain and I do not credit it.   
 ALDWORTH CO. 163show that in April driver Frank Fisher terminated Kenneth 
O™Brien.  Knoble conducted part of the investigation that lead to the discharge and Knoble advi
sed Fisher that he was not comfortable with O™Brien™s continued employment. 
6.  Pay and benefits 
Aldworth pays the employees and supervisors and provides 
their benefits.  Aldworth, in turn, is reimbursed for these amounts by Dunkin™ Donuts pursuant to their cost-plus con-
tract; Dunkin™ Donuts also approves or rejects increases in 
these salaries or benefits.  
Dunkin™ Donuts™ personnel actually 
generate the payroll records for the Aldworth employees, and 

Shive or Knoble sign the payroll.   
Among the benefits provided to the Aldworth employees is a 
401(k) plan.  This is the same plan that covers Dunkin™ Donuts™ 
employees.  The plan itself id
entifies Dunkin™ Donuts as the administrator and describes Dunkin™ Donuts as ﬁyour em-
ployerﬂ to the employees covered by the plan.  Some of the 
forms used by Aldworth employees to make changes to their 
participation in the plan describe Dunkin™ Donuts as the em-ployer.  On one such form the 
name of Aldworth was scratched out and the name of Dunkin™ Donuts was added.  Questions that 
Aldworth employees have concer
ning the plan are directed to 
and dealt with by Dunkin™ Donut
s™ personnel.  New employees 
are sometimes notified to contact Dunkin™ Donuts™ personnel directly to participate in the plan. Over the past 10 years the 
average contribution made on behalf of employees has been 
3.68 percent.  Employees are also free to contribute to their 
401(k) account.  The plan has a vesting schedule that ends with 
100-percent vesting after 6 years.  
Dunkin™ Donuts presented the testimony of Jay Pabian, an 
attorney whose area of expertise is tax law.  Pabian assisted 
Dunkin™ Donuts in creating and administering the 401(k) plan.  
Pabian explained that the plan was a ﬁqualified planﬂ under the Internal Revenue code.  Such a plan results in a tax benefit for 
the employer and allows empl
oyees to defer taxation on earn-
ings until after retirement.  Pabian testified that he advised 

Dunkin™ Donuts that because it leased a percentage of employ-
ees at the facility those leased 
employees had to be included in 
the plan in order for the plan to be considered ﬁqualified.ﬂ  He 
also clarified that Dunkin™ Donuts was not required to offer any 
employees a 401(k) plan.  It could also have developed a re-
tirement plan for its employees
 only; however had it done so 
without including the Aldworth employees the plan would not 
have been ﬁqualifiedﬂ and thus would have lost the attractive tax consequences that flowed from such a plan.  
7.  Assignment of work, equipment, and helpers Aldworth assigns employees and supervisors to work on par-
ticular shifts.  Dunkin™ Donuts es
tablishes the shift times, shift sequences, and delivery routes.  As indicated above, Dunkin™ 
Donuts also creates and adjusts the manifests that the Aldworth 
drivers use to deliver the merchandise to the retail shops.  Each 
route has its own manifest.  The manifest lists the order of de-liveries, the time the route is to begin and end, and the time that 
the delivery should be made to each store.  The manifest deter-
mines how much time the delivery should take and how long it 
should take to get from one locati
on to another.  The manifest also provides for 15 minutes for the drivers to complete the 
paperwork generated by the deliver
ies.  On overnight routes the 
manifest indicates the time when the driver is expected to arrive 

and depart from the hotel.  Drivers are expected to indicate 
their actual arrival and departure times on the manifest.    Dunkin™ Donuts™ traffic manager,
 Knoble, admitted that prior 
to September 1998 he selected and assigned employees to per-
manent routes.  He further admitted that until June he made the 
daily assignments of Aldworth drivers to routes that did not 
have a permanent driver.13  These assignments were passed on 
to Aldworth™s supervisors who then confirmed with the as-
signment with the drivers.  As an example, driver Farnsworth 
was dissatisfied with the Friday route that he had been as-
signed.  When he learned that driver Leo had been terminated he asked Knoble™s assistant whethe
r Leo™s route was available.  
When Farnsworth learned that the route was available he asked 
Knoble whether he could be assigned to it.  Knoble agreed to 
do so and Farnsworth began working the new route.  However, Knoble told Farnsworth that another driver had worked the route in substantially less time than called for by the manifest.  
Knoble said that if Farnsworth did not work the route as fast as 
the other driver he would take the route away from Farnsworth 
because many other drivers were interested in that route.  No 
Aldworth supervisor spoke to Farnsworth about this route reas-signment.  In addition, during a 
series of meetings that Ald-worth held with its employees 
before the election employees 
described many instances of how Knoble had unfairly treated 
them concerning work assignments.  These meetings are more 
fully described below. 
Adjustments to these assignments are regularly made as 
drivers, for example, call in sick.  For example, on one occasion 
driver Norman Cooper Jr. called in sick at the start of his shift.  
Knoble called Cooper later that morning and asked him to ex-
plain why he did not come in; Knoble said that in the past Coo-
per had disrupted the schedule.  Knoble said that he needed 
Cooper to work as a jockey to
 move the trailers around the yard.  Cooper said that he was not sure if he could work as a 
jockey that day.  Knoble asked if Cooper was refusing and 
Cooper finally said that he would come in to work, and he did 
so.  He was paid about $3 per hour less than his normal rate for 
performing this work.  No Aldworth supervisor dealt with Coo-per on this occasion.
14  From about 3 p.m. to 6 a.m. Aldworth 
supervisors made necessary adju
stments to the driver assign-
ments.  They did so by using a standby list to call drivers to 
come into work.  These adjustments were made about once or 
twice a week.  However, it was Knoble who prepared the list of employees who were on standby lis
t.  At times, Knoble directly 
                                                          
 13 Knoble initially testified that he made such assignments until 
about June.  When he was about to 
be presented with evidence that he 
continued to make some assignments
 after June, Knoble explained that 
he did not testify that he comple
tely stopped making assignments after 
that time.  It is these types of decep
tive responses that make me hesitant 
to credit Knoble™s testimony.  At one point, Shive testified that Ald-
worth assigned drivers to particular routes.  It is unclear whether he 

meant before or after autumn 1998.  
If he meant the former then this 
testimony is not only contradicted by Knoble™s testimony, it is also 

contrary to records kept by Dunkin™ Donuts.   
14 These facts are based on the credible and unrebutted testimony of 
Cooper. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164informed Aldworth drivers that they were on the standby list 
and that they might expect to be called into work the next day. 
Knoble also admitted that he had scheduled Aldworth drivers to 
come in 15 minutes early to view safety videos.     
Beginning in June, Aldworth Supervisor Jeff Wade became 
primarily responsible for making 
the daily driver assignments.  
As more fully discussed below, th
e change was made as part of Aldworth™s campaign to persuade the employees that they 
should not select the Union as their collective-bargaining repre-
sentative.  However, Knoble admitted that even after this 
change he occasionally prepared the daily schedule and as-
signed drivers to the schedule.  For example, Knoble assigned 
drivers to routes on the schedules dated June 23Œ26, July 6Œ7, 

29Œ31, and August 13 and 24Œ27.  And even after this change 
Knoble and Dunkin™ Donuts conti
nued to create the manifests that determined the times the Al
dworth drivers would start their 

routes and the times they were expected to arrive at the retail 
shops and finish their workday.   
When employees desired to have their routes adjusted, they 
dealt directly with Knoble.  For example, in the summer of 
1997 driver McCorry requested that
 he be relieved of his over-
night run to Pittsburgh, Pennsyl
vania.  Knoble arranged for 
McCorry to be assigned two local routes instead.  Thereafter, in 
about January, when McCorry desire
d to return to an overnight 
run he again spoke to Knoble.  
At that time Knoble was hesitant to give McCorry a particular overnight route, but Knoble fi-
nally told McCorry that he would give McCorry the route only 
if McCorry worked the route at 115 percent of the normal time.  
To explain what this meant, rout
es have times assigned to them by which the drivers are expected to finish.  If they complete 

the route on time they are operating at 100 percent.  If they 
complete the route in less time than had been scheduled, they 
were operating at a rate of greater that 100 percent, the percent-
age dependent on how quickly the work was completed.  Thus, 
Knoble was telling McCorry that 
he would have to complete 
the route in less than the scheduled time.  McCorry did not deal 
with any Aldworth supervisors on these matters.
15  Farnsworth also dealt with Knoble when he wanted to take a different route 
to get to a retail store. Similarly, when drivers sought adjustments to the start or de-
livery times on a route, they 
saw Knoble who then decided whether or not to make the adjustment.  For example, on one 
occasion driver Leo talked to Knoble in an effort to have the 
start time on a route changed so that he could avoid traffic con-
gestion.  Knoble and Leo discussed the matter and Knoble de-
cided not to make the adjustment.16  Farnsworth also dealt with Knoble when he wanted to make a change in the time at which 
he was to deliver to a particular retail store.  On one occasion 
he asked Aldworth Supervisor Michael Houston about a time 
change on his delivery route, but
 Houston referred him to Kno-
ble.17  Issue reports
18 completed by drivers confirm the role 
                                                          
                                                                                             
15 These facts are based on the cred
ible and uncontradicted testimony 
of McCorry. 
16 These facts are based on the cred
ible and uncontradicted testimony 
of Leo. 
17 These facts are based on the cred
ible testimony of Farnsworth. 
Dunkin™ Donuts plays in this matter.  For example, a driver 

complained that he needed more time to make a delivery on his 
route.  The response was that the traffic department, which Knoble heads, would conduct an analysis and adjust the time 
accordingly.  Another driver complained that the time allotted 
to travel to a location was insufficient because of the number of 
traffic lights.  The response was that Cindy Carey, a Dunkin™ 
Donuts™ employee, would conduct 
a study of the travel time 
and an adjustment to the travel time was made pending the 

completion of the study.  On another occasion a driver re-
quested that certain deliveries from a long route be transferred 
to another route with a shorter workday.  Knoble agreed to 
make the route changes requested by the driver.  On yet another 
occasion, a driver also requested changes in the manifest times.  
Knoble agreed to make certain changes.  However, he refused 
to make other changes because other drivers who had worked 

that route were able to complete the deliveries in less than the 
time allotted on the manifest.  Shive admitted that Aldworth™s 
supervisors pass on these types of issues to Dunkin™ Donuts 
because Aldworth cannot change the routes as described in the 
manifests.  Dunkin™ Donuts also revises the manifest to ac-commodate the retail shops.  This
 too may impact on the driv-
ers™ workday.   
Even after Wade assumed that
 task of assigning Aldworth drivers Knoble continued to play a role in that process.  For 
example, on September 16, a shop owner complained that she 
wanted a regular driver assigned to deliver to her shop.  Knoble 
told Fisher that there was a need for a regular driver to be as-
signed to that route.  Thereafter a regular driver was assigned to that route. Knoble also assigns the tractors and trailers that the drivers 
use to make the deliveries.  
Newer employees were not as-
signed the same tractor each day.  However, as employees 

gained seniority, they begin using the same tractor each day.  
On one occasion, Leo spoke to Knoble and requested that he be 
assigned a tractor.  Knoble said he would consider the matter, 
and later Leo was assigned a tractor.  In 1997, Dunkin™ Donuts 
purchased a fleet of new tractors.  Knoble assigned the tractors 

to the drivers. As previously indicated, sometimes drivers are accompanied 
by a helper.  Leo has asked Knoble to assign him a particular 
helper if he and the helper worked well together.  Knoble usu-
ally granted that request.
19Knoble also made other work assignments to Aldworth™s 
drivers.  For example, manifest records indicate that on about September 29 Knoble assigned a driver the task of moving 

pallets out of the parking area.
20  On another occasion Knoble  18 Employees use the issue report fo
rms to identify problems.  These 
forms are then submitted to management; they contain space for a 
reply.  The genesis of these reports is described in more detail below.  
19 The foregoing facts are based on the credible testimony of 
McCorry and Leo.   
20 I recognize that the notations made on the manifests by the drivers 
may be considered hearsay.  However, under the circumstances here 
where the documents containing the dr
ivers™ notations are submitted to 
Dunkin™ Donuts and there is no evidence that the notations were then 
corrected or clarified, I regard the 
notations as reliable evidence for the 
truth of the matters asserted therein.   
 ALDWORTH CO. 165assigned an Aldworth driver to work as a jockey in the yard.  
On other occasions Knoble directed the Aldworth drivers to 
change the route they normally would take in order to avoid 
having the vehicle pass through a highway truck scale.
21  On 
June 28, Knoble assigned yard jockey Edward Eldridge the task 
of placing new insurance cards in the tractors.  When Eldridge 
failed to do so Knoble completed an incident report
22 describ-ing these facts.  Eldridge then received a written warning from 
Aldworth that stated: ﬁYou were given an assignment by super-
vision to place new insurance cards in the tractors.  You were 
also told if needed to stay late to ensure the assignment was 
complete.  You left that night without doing this assignment.ﬂ  
This shows that Aldworth conf
irmed to an employee that Kno-
ble is to be regarded as his 
supervisor and that the employee 
must follow Knoble™s instructions or risk discipline.  Knoble also directs Aldworth drivers to make special deliv-
eries to the retail shops and to make deliveries in an order con-
trary to the order set forth on the manifest.  He has directed an 
Aldworth driver to stop by a truckstop and purchase a map for 
him and permitted an Aldworth driver to take time and look for 
another motel to stay at on an
 overnight route.  Knoble has instructed Aldworth drivers to make special stops to pick up 
Dunkin™ Donuts™ equipment such as new pallet jacks.  He talks 
directly with the Aldworth driv
ers as needed.  For example, a 
driver encountered a truck at the delivery door of a retail shop.  
He spoke with Knoble who directed the driver not to make the 
delivery.
23  Knoble has provided directions to drivers when 
they are making nonroutine deliveries.  Knoble also meets with 

individual drivers to discuss ma
tters such as their logbook or equipment; he may leave a note on their timecard to see him.  
As described more fully below,
 Aldworth held a series of 
meetings with employees prior to the election.  At those meet-

ings it became clear that one on the main problems that em-
ployees had was with the manner in which Knoble dealt with 
them on a regular basis.  Aldworth recognized the problem that Knoble had created and attempted to rectify it by insulating 
employees from regular contact with him. 
Turning to the warehouse, Engard conceded that after he be-came a Dunkin™ Donuts™ manager 
in January he continued to 
schedule the warehouse employees.  He was uncertain how 

long he continued to do this, but it could have been up until 
May.  Engard also occasionally deals directly with the Ald-
                                                          
                                                           
21 I have considered Shive™s testimony that that these notations on 
the manifests may indicate that the drivers were simply following a 
general policy promulgated by Knoble ra
ther than specific instructions.  
I do not credit that testimony; Knoble did not so testify and no such 
general policy was described in the reco
rd.  In any event,
 in either case it shows the nature of the control 
exercised by Dunkin™ Donuts over the 
Aldworth drivers. 
22 An incident report form is different from the issue report form de-
scribed above.  The former is a form used by supervisors to document a 

problem or situation that occurred.  This form has been in use long 
before the Union began its organizing campaign. 
23 I have considered Shive™s testimony that Knoble may not speak 
directly to the drivers when they call in during such situations but that 
Knoble would speak with an Aldworth supervisor who would then 
communicate with the driver.  I do not
 credit that testimony.  No em-
ployee corroborated that Aldworth and Dunkin™ Donuts used such a 

cumbersome method of communicating to the drivers. 
worth employees.  For example, in
 June a driver spoke to En-
gard for 15 minutes by telephone
 concerning new products that the driver was delivering to a retail shop.  On occasion, Shive 
also directly gives instructions to Aldworth™s drivers.  For ex-
ample, in June, Shive directed a driver to keep the frozen mer-
chandise in the freezer on the tr
ailer because the freezer in the 
retail shop was not functioning.  Shive also directed that the 
driver return to that shop later to deliver the frozen merchan-
dise.  On another occasion, a driver spoke to Shive when the 
driver was unable to fit a large item through the delivery door; 
ultimately the driver got approval to uncrate the item and then 
fit it through the door.  When the merchandise for the first stop 
on a route was mistakenly loaded first, Shive permitted the 
delivery of the other stops first.   
8.  Time off and timecards 
As indicated, many drivers have
 regular routes with sched-
uled days off.  They also are entitled to use vacation time and 
personal days.  Employees submit requests to use personal days 
on an Aldworth form.  These forms are then passed on to Dun-
kin™ Donuts for their approval or rejection.  Shive, Knoble, and 
Engard admitted that Aldworth™s
 supervisors check with Dun-
kin™ Donuts first before approving time off for Aldworth em-
ployees.  This is to be sure 
that Dunkin™ Donuts™ workload allows the employee to take the tim
e off.  As Engard explained, Aldworth supervision is not aware of the projected work vol-
ume of Dunkin™ Donuts.  Many of these forms bear the initials 

of Knoble and Engard and have a ﬁyesﬂ or ﬁnoﬂ circled.  Shive 
also has approved time off for Aldworth employees.  For ex-

ample, on November 2, 1997, he was presented with a written 
request for 3 days off made by employee Robert Cella.  Shive 
circled ﬁyesﬂ on the form, initialed it, and indicated that it was 
funeral leave.  As Fisher expl
ained, Aldworth also relies on Dunkin™ Donuts to keep track of how many personal days the 
employees have used.  Thus, some of the forms contain nota-
tions from Knoble concerning whether the employee has suffi-
cient personal days left to take the time off with pay.  These 

forms were then returned to the employees by Aldworth and 
inform them whether or not their request had been approved.  
Thus, employees see the notations placed on the forms by Dun-
kin™ Donuts™ managers.  Until shortly before the election, when 
employees needed a certain day off and wanted to use a per-
sonal day, they often first directly spoke to Dunkin™ Donuts 
Supervisors Knoble and Engard.  Knoble and Engard decided 
whether to allow the employee to have the requested day off.  

They would either tell the employee directly or advise Ald-
worth who would then advise the employee.  As driver Norman 
Cooper Jr. described the procedure, the drivers who had worked 
there a long time understood that when they requested a per-
sonal day off, Aldworth would n
eed to get Knoble™s agreement, 
so those drivers began going directly to Knoble to get the day 

off.24  Concerning vacation time, at the beginning of the year Ald-
worth consults with Dunkin™ Donuts to determine how many 
drivers Dunkin™ Donuts will allow off in a given week.  Ald- 24 These facts are based on the cr
edible testimony of McCorry, 
Farnsworth, Guillermo Puig, and Cooper. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166worth then issued a memorandum to its employees asking them 
to submit their vacation requests.  Vacation requests were then 
submitted to Aldworth™s supervis
ors.  They are generally as-
signed according to seniority.  However, if drivers did not re-
ceive the time to which they felt entitled, they spoke to Knoble 
who would either grant or deny the specific time requested.  On 
other occasions, they would speak to Aldworth Supervisor 
Fisher, who would tell them that they first had to check with 
Knoble.25   As more fully described below, from time to time Aldworth 
issued suspensions to warehouse employees because of their 
failure to adhere to Aldworth™s selection accuracy standards.  
However, these employees did 
not necessarily immediately 
serve their suspension time.  Instead, they might serve the sus-
pension later, during a time when the warehouse was not busy 
or on a date mutually agreed upon between the employee and 
supervisor.  In requesting such 
time off, selector Sellers dealt 
with both Fisher and Engard.  At times Engard would call Sell-ers at home and tell him to take the day off as a suspension day.  
On about April 30, Sellers asked Engard whether he could use a suspension day in order to be off on a given day.  Engard told 

Sellers to submit a request and get it to him.  Sellers did so.
26  The form submitted by Sellers bears Engards™ initials with the 
word ﬁnoﬂ circled.  Engard conceded that this meant that the 
projected work volume of Dunkin™ Donuts would not allow 
Sellers to have that day off. 
Aldworth employees use timecards to punch in and out.  
Knoble occasionally corrected th
e Aldworth timecards to re-
flect the actual working hours of a driver.  For example, a 

driver actually started work one day at 6:45 p.m., but his time-
card reflected that he had started 
at 8 a.m.  After investigating 
the matter, Knoble corrected the timecard and initialed the 

change.  On another occasion a timecard showed that a driver 
had worked 1-1/4 hours when he actually worked 4 hours.  
Knoble again corrected the timecard 
and initialed it.  The driver was then paid for the 4 hours. On three or four occasions over 
the past several years Shive ha
s also approved changes to the 
times recorded on the timecards. 
 Dunkin™ Donuts™ clerks use the information from the Aldworth timecards to prepare the 
payroll from which the employees are paid.   
9.  Safety and accidents 
As indicated above, Dunkin™ Donuts owns or leases the trac-tors, trailers, and other equipm
ent used by the employees in 
warehousing and delivering the Dunkin™ Donuts™ products.  
Dunkin™ Donuts also carries insurance for the tractors and trail-
ers.  As such, it is responsible for the safe condition of its 
equipment.  In the event of a safety accident involving that 

equipment, Knoble, Dunkin™ Donuts™ traffic manager, is re-sponsible for conducting an investigation.  When employees are 
on the road and find it necessary to call the facility because an 
accident, the calls are directed to Knoble.  The evidence shows 
that Knoble deals directly w
ith the Aldworth employee in-
                                                          
                                                           
25 This is based on the credible testimony of McCorry, Cooper, and 
Leo.   
26 These facts are based on the credible testimony of Sellers.  I do 
not credit Engard™s testimony that he 
directed Sellers to talk to Fisher about the matter.   
volved in the accident.  For example, Knoble once told em-

ployee McCorry that a customer had complained that he had 
damaged a door while making a delivery.  McCorry later spoke 
with the complainant and discovered that it was another driver 
who had caused the damage.  He reported that to Knoble who 
then apologized for the confusion.  On another occasion, 
McCorry drove his tractor on wet tar and made a tire impres-
sion.  When McCorry called to the facility to report the incident 
he first spoke with an Aldworth supervisor.  That supervisor 
told McCorry to see Knoble about the matter when McCorry 
returned to the facility.  McCorry then told Knoble of the mat-
ter.  Knoble asked him to draw 
a diagram of what had occurred and asked a number of questions such as whether any police 
reports were made and if there 
were any witnesses.  On May 
11, a car hit the forklift on the vehicle that Cooper had parked 
at a store.  Cooper called the facility and spoke with Timothy 
Kennedy and Knoble.  They told him to see Knoble when got 
back to the facility.  After Cooper arrived, he and Knoble in-
spected the damage.  Cooper drew a diagram of the accident 
scene and described it to Knoble.  After the investigation is completed, drivers receive written 
notice from Aldworth concerning whether the accident was 
found to be preventable or nonpreventable.  If the conclusion is the latter, no discipline was taken.  However, if the conclusion 
was that the driver could have prevented the accident they are 
subject to termination if they have three such incidents within a 
year.  Thus, the decision as to whether an accident was prevent-
able or not is an important one. 
 These decisions were made at 
discussions attended by offici
als from both Aldworth and Dun-
kin™ Donuts.  Sometimes Fisher or Hoffman would attend for Aldworth; Knoble, Engard, and sometimes Shive would attend 
for Dunkin™ Donuts.27  Drivers, however, may appeal the initial 
 27 These facts are based on the testimony of Hoffman.  I have con-
sidered the fact that Hoffman was removed from his supervisory posi-
tion and later began to support the Union.  However, I accept his testi-
mony that the transition back to 
a driver was not entirely unwelcome 
and thus would cause little lingering hostility toward Aldworth and Dunkin™ Donuts.  More importantly, 
substantial portions of Hoffman™s 
testimony were not refuted and his testimony on this subject seems 
logically consistent with those unref
uted portions.  I have considered 
Knoble™s testimony that he played no role in the determination of 

whether an accident was preventable.  He even claimed that he did not 

know how Aldworth made that dete
rmination.  I do not credit that 
testimony.  Knoble admitted that he was responsible for investigating 
the accidents and there is no credible evidence that Aldworth undertook 
its own investigation prior to the 
initial determination.  Although Ald-
worth admitted that it relied on the 
paperwork generated by Dunkin™ 
Donuts™ investigation of the accident, it seems unlikely that the paper-
work alone would always resolve the issue of preventability.  Thus, it seems that Knoble was the person who had the greatest knowledge 

necessary to make a determination 
concerning the preventability of an accident.  It seems unlikely, therefor
e, that he would be excluded from 
that process.  More importantly, even
 Fisher testified that he and Kno-
ble together determined whether an 
accident was preventable, and that 
Shive and Hoffman sometimes particip
ated in the process.  In any event, for reasons explained elsewhere in this decision I have con-

cluded that Knoble was generally not credible when his testimony 
conflicted with other witnesses.  For similar reasons, I also do not credit 
the testimony of Roy and Shive th
at Dunkin™ Donuts does not partici-
pate in deciding whether accidents are preventable.  ALDWORTH CO. 167decision.  For example, Knoble 
advised McCorry that he was 
going to be charged with a preventable accident concerning the 
wet tar incident described above. He spoke with Aldworth Ex-
ecutive Vice President Rawl Roy about the matter, and the 
result was changed to a preventable ﬁincident.ﬂ   
On occasion, Knoble™s indepe
ndent monitoring of safety 
matters leads to discipline.  For example, on one occasion Kno-
ble instructed driver Norman Cooper to drop his trailer at a 
certain location and return to the facility with his tractor.  
Rather than leave his new handtruck with the trailer, Cooper 
used rope to attach the handtruck to the outside of the tractor.  
When Cooper arrived at the facility, Knoble told him that it was 
an unsafe act to put the handtruck on the outside of the tractor.  
Knoble said that he would have to ﬁwrite upﬂ Cooper for the 
matter.  Later, Cooper received a letter from Fisher concerning 
the matter.  However, neither 
Fisher nor any other Aldworth 
supervisor talked to Cooper about it.  The letter signed by 
Fisher used the same language to describe the incident that Knoble had used in his discussion with Cooper.
28  In May or 
June, it came to Knoble™s attention that McCorry was not wear-
ing his seatbelt while driving.  Knoble called McCorry into his 
office and told McCorry that he was not going to be working 
there if he did wear his seatbelt, that it was company policy.  
On another occasion that occurred about a year before the move 
to Swedesboro, McCorry had completed his posttrip safety 
inspection of his vehicle and had filled out the required paper-work indicating that they were no safety problems with the 

vehicle.  Knoble then conducted his own inspection of the vehi-cle and discovered an oil leak.  Knoble told McCorry that he 
would receive a writeup for the incident.  Fisher, an Aldworth 
supervisor, accompanied Knoble and said that he also thought 
that the leak was obvious and should have been detected by 
McCorry.  McCorry later inspect
ed his personnel file and saw 
the writeup that was signed by Knoble.
29  On February 26, 
Knoble observed driver Marty Porrini speeding in the rear lot at 
the facility.  Knoble directly cautioned Porrini and completed 
an incident report.  Porrini then received a written cautionary 
warning. On occasion employees raise safety matters.  For example, 
on June 26 Cooper completed an issue report that complained 
about a safety problem that he had encountered when pulling 
                                                          
 28 These facts are based on the credible testimony of Cooper.  Kno-
ble denied that he told Cooper that
 he was going to discipline Cooper.  
Here again, Knoble™s testimony conflicts with the testimony of a credi-
ble witness.  Knoble admitted that 
he was so angry with Cooper over 
this incident that he could hardly 
speak, yet he testified that he ended 
his confrontation with Cooper by me
rely saying, ﬁDon™t do that againﬂ 
and never mentioned discipline.  
Here again Knoble™s testimony does 
not ring true, especially in light of my observation of Knoble™s de-
meanor. 
29 The foregoing events are based McCorry™s testimony.  I do not 
credit Knoble™s testimony to the extent
 that it conflicts with McCorry™s; 
his testimony was equivocal in certa
in important respects.  For exam-
ple, when asked whether he told McCorry that he was sending the 
report to Aldworth, Knoble answered, ﬁI certainly don™t believe I did 
that.ﬂ Knoble did admit, however, that he wrote a memorandum to 
Aldworth concerning this incident af
ter speaking with McCorry directly 
and determining that McCorry refu
sed to accept responsibility for the 
matter.  
his truck away from the dock area.  He also told Knoble about 
the incident.  Knoble responded on the issue report that super-
vision will report these incidents to him and the reports would 
be forwarded to Aldworth for a job safety review in coopera-
tion with Knoble™s department.  
On at least two occasions a 
driver complained that the presence of bees at a retail shop had 
created an unsafe condition.  Knoble admitted that he investi-

gated the complaints by going to the shop.  Once there he de-
termined that conditions were unsafe.  He told the drivers to go 
into their trucks and close the windows.  He then told the shop owner that he was not permitting the employees to enter the 
shop until the unsafe conditions had been eliminated.  A selec-
tor filed an incident report complaining that the floor in cooler 
dock area was unsafe because it was slippery.  Shive and En-
gard investigated the matter and discovered that the door to the warehouse area was being kept open too long resulting in warm 
air from the warehouse entering the cooler dock area.  Shive 
then instructed that the cooler dock area would no longer be 
used for loading.   Twice a year Aldworth held safety meetings.  These meet-
ings are typically held in about March and September at a 
nearby hotel.  They are held on Saturday and employees are 
required to attend and are paid, 
Aldworth supervisors and man-agers conducted these meetings, but Dunkin™ Donuts supervi-
sors, Shive, Knoble, and Engard are also present.  At these 
meetings, Shive has explained to the employees that Dunkin™ 
Donuts would be distributing a new product to the retail stores 
and that the Aldworth employees would be handling the prod-

uct.  Specifically, at one meeting Shive told employees that 
they would be handling cheese and orange juice and how these 
items would be stored in a cooler box.  On another occasion, 
Shive gave a presentation on the new facility that Dunkin™ 
Donuts was then building in Swedesboro.  Knoble addresses 
driving issues at these meetings. 
 For example, he explained to 
the drivers how they had to shift gears to save fuel when using 
new computerized engines.  At the end of these meetings em-
ployees were permitted to ask que
stions and voice complaints.  
10.  Supervision and grievance adjustment Aldworth has four shift supervisors, a transportation supervi-
sor, and two account managers at the facility.  In general, it is 
these supervisors who provide th
e daily supervision to employ-
ees.   
As described above, Hoffman was an Aldworth field super-
visor from September 1997 to May.
  At the time he was se-
lected he was told that he would be working with Knoble and in 
fact Hoffman reported to and worked under the direction of 
Knoble. Hoffman had only mini
mal contact with Aldworth Supervisor Fisher.  As field supervisor, Hoffman accompanied 

the drivers to the retail stores that had experienced problems. 
Each day Knoble told Hoffman which driver he was to accom-
pany.  Hoffman then attempted to correct the problems and he 
reported the results to Knoble.  While accompanying the driver, 
Hoffman also evaluated the driver™s performance and made 
suggestions to the driver as needed.  Hoffman also reported this 
information to Knoble on an almost daily basis.  During these 

discussions, Hoffman described his day with the driver and he 
and Knoble used a form provided by Knoble to review the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168driver™s performance on matters such as whether the driver was 
in uniform, whether he used his seatbelt, how he related to the store owners, etc.  Hoffman graded the drivers in these catego-

ries on a scale of one to five.  Also, when drivers had problems 
during the time Hoffman was field supervisor the drivers met 
with Hoffman and Knoble.  Hoffman understood that Knoble 
was in charge of all the drivers.30   As indicated above, Dunkin™ Donuts is responsible for creat-ing and modifying the manifest
s.  Knoble regularly reviews 
those documents to determine 
whether the drivers are making 
the deliveries in accordance with
 the time schedules indicated 
on them.  Knoble admitted that it is part of his job to talk di-
rectly to an Aldworth driver wh
en the driver is consistently 
performing the route in more time than the manifest allows.  
For example, Knoble advised driv
er Refes Bell that his effi-ciency level was not acceptable and that he had to improve.  
Knoble further admitted that he has completed incident reports 
to notify Aldworth when he feels that drivers are not complet-
ing their routes in a timely manner.   
There are times when Dunkin™ Donuts provides direct super-
vision to the Aldworth employ
ees.  An example occurred dur-
ing the 1998Œ1999 winter when McCorry was stranded near 
Rochester, New York, during a snowstorm.  McCorry initially 
spoke to Aldworth supervisors about his predicament.  Knoble 
then called McCorry and asked a 
number of questions to assess 
the situation.  Knoble first instructed McCorry that if he was 
able to get free within a certain period of time he should pro-
ceed to his destination because the employees there would wait 
for him.  Later, after McCorry 
was unable to free his truck from the snow, Knoble again called him and instructed to get to a 
hotel and spend the night there.  The next day, Knoble gave 
approval for McCorry to continue 
on to his destination.  When McCorry returned to the facility he sought reimbursement for 

the charges on the cell phone that he had used to communicate 
with the facility during that inci
dent.  After certain expenses 
were disallowed McCorry spoke 
with Aldworth Supervisor 
Kennedy.  Kennedy told McCorry that he had nothing to with 

the matter, that McCorry should see Knoble because Knoble 
decided which items would be 
paid and which would not.  
McCorry then spoke with Knobl
e and Knoble agreed to reim-
burse McCorry for an additional $15.
31At some point Dunkin™ Donuts began supplying frozen ba-
gels for sale at the retail shops. 
 Before that time drivers were not required to store frozen products that they delivered to retail 

shops.  Once the bagel promotion began Dunkin™ Donuts in-
structed the Aldworth drivers th
at they had to store the frozen 
product.   On April 7, Shive noticed a Dunkin™ Donuts tractor-trailer 
parked at a local convenience store.  Because the tractor-trailer 
should have been heading in another direction, Shive returned 
to the convenience store.  As he arrived there the tractor-trailer 
was leaving the parking lot; Shive followed it and recorded its 
number.  As he was following it, Shive encountered a second 
                                                          
                                                           
30 These facts are based on the cred
ible and mostly unrefuted testi-
mony of Hoffman. 
31 These facts are based on the cred
ible and mostly unrefuted testi-
mony of McCorry. 
Dunkin™ Donuts tractor-trailer.  He changed courses and fol-lowed the second tractor-trailer as it too parked at the conven-
ience store.  Shive parked across the street to observe how long 
the Aldworth driver would remain there.  He observed driver 
Leo go into the store where Leo remained about 8 minutes.  
Later that day, Leo received a call from Shive who told him 
that he was stealing time from the Company by being off of the 
route.  Shive completed an inci
dent report describing this mat-ter and noting that Leo was 11 mi
nutes late in arriving at his first stop.  Shive passed the report on to Aldworth.  Later, 
Fisher issued Leo a cautionary written warning because of this 
incident.  Shive also learned the name of the first driver that he 
had seen parked at the convenience store.  Shive apparently left 
instructions that he wanted to speak to that driver because 
Shive noted that the driver failed to call in after his first stop.  
Shive finally did speak to the driver after the driver called in 
after his second stop.  The driver explained to Shive that he 
stopped at the convenience store to get cash because he did not 
have advance-travel money with him.  Shive then completed an 
incident report and passed it on to Aldworth.32As previously noted written incident reports are used by 
Aldworth and Dunkin™ Donuts to document problems or issues 
that need to be addressed.  These reports are not given directly 
to the employees but they may be placed in an employee™s per-
sonnel file.  The incident repor
ts show that Dunkin™ Donuts plays a role in monitoring the performance of Aldworth em-

ployees.  For example, on July 11, 1997, Knoble completed an 
incident report wherein he desc
ribed a situation involving an Aldworth driver who had gone to the wrong location to pick up 

a backhaul.  Knoble reported that this resulted in a serious de-
lay.  On the report, Knoble described the incident as ﬁnegli-
genceﬂ and indicated that the call about the matter was received 
by ﬁsupervision.ﬂ
33  The driver received a written cautionary 
warning from Aldworth, 3 days la
ter.  On September 9, 1997, a 
driver™s schedule was changed,
 but Dunkin™ Donuts was unable  32 These facts are based on a composite of the testimony of Leo and 
Shive as well as the incident reports.  Where the testimony of Leo and 
Shive conflict, I credit the testimony 
of Leo. I have also considered 
Leo™s testimony that occasionally 
extra merchandise is placed on a 
truck to see if the driver notices it.
  On one occasion this was done to Leo and he failed to notice the extr
a merchandise.  He testified that 
when he returned to th
e facility Engard told him that he had missed the 
extra merchandise, reminded him that he is to check the merchandise as 
he is unloading, and cautioned him to 
be more careful.  Engard testified 
that on this occasion Leo was loudly complaining about the extra mer-
chandise being placed on his truck a
nd Engard simply said that Leo 
should be more careful how he 
was delivering the product and he 
would not have any problems.  Ba
sed on my observation of the de-
meanor of the witnesses I conclude th
at Engard™s version of this event 
is more credible and thus this inci
dent contributes little to the resolution of the joint employer issue. 
33 The document is in Knoble™s handw
riting.  He attempted to ex-
plain away the reference to himself 
as ﬁsupervisionﬂ by stating, ﬁThe 
only supervisors are Aldworth supervisors.  There are no Dunkin 
Donuts supervisors.ﬂ  If the call wa
s received by Aldworth™s supervi-
sion, as Knoble would have us belie
ve, why was it necessary for him to 
document the matter and send it to Aldworth?  This is a patent attempt 
to conform his testimony to the Respondents™ legal theory at the ex-
pense of the facts.  Instances such as
 this have led me to discredit Kno-
ble™s testimony where it is contradict
ed by more credib
le evidence.    ALDWORTH CO. 169to contact the driver.  After the driver arrived later than the 
revised schedule called for, Knobl
e completed an incident re-port that indicated that the driver was sent home.  On October 

10, 1997, Knoble completed an incident report that concerned a 
complaint from a motorist that two Aldworth employees 
shouted obscenities at him.  Knoble wrote on the report that it 
would be placed in the drivers™ personnel files.  On September 
25, 1997, a motorist complained that an Aldworth driver ran two red lights.  Knoble indicated on the incident report that the 
driver would be interviewed and his safety record reviewed.  
On November 24, 1997, a shop owner complained about the 
conduct of a driver.  Knoble interviewed the driver directly and 
conclude that the driver had an arrogant attitude.  Knoble told 
Fisher that the driver was rude and uncooperative, used profan-ity, and was causing a problem.  He asked Fisher to review the 
driver™s file and teach him correct delivery practices.
34  On 
December 4, 1997, a driver forgot to deliver certain merchan-
dise to a shop.  Knoble instructed the driver to return to the shop and deliver the product.35  In March, a shop owner com-
plained that a driver would ge
t angry if the shop owner™s em-
ployees did not help the driver unload his truck.  Knoble wrote 
in an incident report that he would talk to the driver and explain 
that it was the driver™s responsibility to unload the truck.  In 
May, a driver called in and spoke with a Dunkin™ Donuts™ 
clerk; he asked for directions to his next stop.  The clerk con-
sulted with Knoble, who told the clerk to have the driver call 
back in a few minutes and Knoble would provide the driver 
with those directions.  When the driver failed to call back, Knoble attempted to reach the driver.  It turned out that the 
driver had become lost, was delayed in reaching the next stop, 
and had failed to report the delay.  Knoble completed an inci-
dent report describing the matter and gave it to Aldworth.  The 
next day Aldworth issued the driver a written, cautionary warn-
ing.  Dunkin™ Donuts purchased new trucks with modern fuelŒsaving transmissions.  Knoble discovered that driver Leo was 
not shifting gears on the new truck in a fuel-saving manner.  
Knoble warned Leo that if he did not improve his performance he would not be able to continue
 driving the new truck.  After Leo™s performance showed no improvement he was reassigned 
to drive an old truck.  On July 1, Knoble conducted an audit of 
drivers™ logs and discovered that drivers Henry (Scott) Rollins 
and Frank Grasso had driven more hours on a particular day 
than Aldworth™s policy and DOT
™s regulations permitted.  
Knoble completed incident reports on these matters and passed 
them on to Aldworth.  Thereafter, Rollins and Grasso each 
received a written-cautionary warning.  On December 5, 1997, 
Knoble completed an incident report indicating that he had 
received ﬁa long list of employees who have complained about 
(driver Robert (Bobby) Hawthor
ne) to Tom Knoble.  (Haw-thorne) has been warned twice by Knoble that the situation 

must change!  Upon interview with (Hawthorne), he states that 
                                                          
 34 Here again Knoble clearly exaggerated his testimony when he 
claimed that he merely asked Aldw
orth ﬁat their discretion™™ to look 
into the matter. 
35 I do not credit Knoble™s patently contrived testimony that he ad-
vised Aldworth that it would be a good 
idea if Aldworth sent the driver 
back to make the delivery.   
he ﬁno longer has a problem.ﬂ 
 Hawthorne was written up for 
this incident by Aldworth.  As
 the litigation in this case pro-gressed, the language Knoble used on the written-incident re-

port changed.  For example, on March 5, 1999, after a driver 
reported a minor accident that had occurred earlier in the day, 
Knoble wrote that ﬁI instructed [the driver] that in the future 
I™m sure that Aldworth would want him to call from the acci-
dent scene so he could show the shop any damage.ﬂ  The effect 
of Knoble™s instructions, of course, remained the same.   Warren Engard plays a simila
r role concerning warehouse matters.  For example, on January
 20, Engard reported that he had verbally cautioned driver Bell because Bell had reported 
that he had been short two items 
for a delivery when in fact the 
shop owner acknowledged that he had received those items.  
Bell was thereafter written up for this incident.   Fisher admitted that when discipline was taken against em-
ployees based on an incident report that incident report was 
placed in the their file.  Although the incident reports described 
above do not necessarily show that Dunkin™ Donuts determined 
the consequent discipline, the reports combined with Ald-
worth™s discipline nonetheless demonstrate that Dunkin™ 
Donuts™ monitoring of Aldworth employees often lead to disci-
pline.  Knoble has posted memoranda on a bulletin board outside 
the dispatch office that dealt with a variety of matters pertain-
ing to the drivers.  For example, on June 29, Knoble posted a 
memo addressed to the drivers that directed them to have a 
shipping supervisor seal the rear door of the trailer when the 
drivers were picking up a backhaul.  It directed the drivers to 

report to Dunkin™ Donuts those vendors who were reluctant to 
cooperate.  It reminded the drivers that notwithstanding this procedure they were still responsible for counting their freight.  
The memo indicated that questions should be directed to super-
vision or Knoble.  Another memo addressed to the drivers by 
Knoble directed them to note on their manifests whenever they 

were sent to a nearby vendor to pick up a trailer load of prod-

uct.  It also directed the drivers not to use their own heavy-duty 
chains to lock up Dunkin™ Donuts™ handtrucks.  It advised the 
drivers to fill out an Aldworth issue report if they had problems 
with their manifest, and Knoble assured them that they would 
be notified when the problem was answered.  Another memo 
contained a schematic drawing instructing the drivers how they 
were to load their trailers when hauling sugar back to the facil-
ity.  In a memo dated Septembe
r 2 and addressed to supervi-sors, drivers, and clerks, Knoble advised that it was his inten-
tion to offer shop owners a special
 delivery of certain items that 
they had ordered but that had not been delivered.  Knoble asked 
that the employees not lead th
e shop owners to believe that those items could not be redeliv
ered.  Another memo concerned what entrances and exits the drivers should use on the New 
Jersey Turnpike and what facility the drivers must use to fuel 
their vehicles.  Other memos instructed drivers how to properly 
use Dunkin™ Donuts™ equipment.  Knoble also posted a memo 
that described the procedures the drivers were to follow at the 
new facility.  This memo covered topics such as where the 
drivers were to park, where they were to enter the facility, and 
the path they must take through the warehouse to get to and 
from the dispatch office.  The memo ended by instructing the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170drivers that they must complete their paperwork and clock out 
before walking to the employee entrance or entering the Ald-
worth lunchroom.  Drivers spoke directly to Knoble when they 
had questions or comments about these memoranda. After the implementation of the issue report forms, more 
fully described below, drivers 
began reducing their complaints 
to writing.  Knoble occasionally 
responded to the complaints.  
For example, on July 8, a driver complained that he should be 
notified ahead of time when stops we
re added to his route.  This would permit him to plan for the additional stop by locating it 

on a map and adjusting his overnight accommodations as 
needed.  Knoble responded that the daily manifests are placed 
outside the dispatch office 1 day prior to departure to permit 
drivers to examine them.  Knoble also noted that maps are often placed with the route papers to assist the driver in locating the 
stop.  Knoble noted that verbal communication takes place 
when possible; however, he realized that improvement was 
needed.    11.  Discipline Fisher admitted that he consulted with Dunkin™ Donuts™ offi-
cials concerning discipline of a ﬁdelicateﬂ nature such as a 
lengthy suspension.  He explai
ned that there were communica-
tions between the two Companies and that Dunkin™ Donuts 
would make written and verbal recommendations concerning 
the discipline it thought appropriate for the Aldworth employee.  
However, Fisher claimed that 
more often than not, Aldworth followed its own policies and often disagreed with Dunkin™ 

Donuts™ recommendations.  Howeve
r, specific examples show that Dunkin™ Donuts played a more direct role.  In late May, for 
example, driver Guillermo Puig was called into Knoble™s office 
as a result of complaints from store owners.  Fisher was also 
present.  Knoble told Puig that the store owner wanted him to 
punish Puig severely, and that 
the store owner had some unex-plained influence.  Knoble suspended Puig for 3 days.  This 
was despite the fact that under the Aldworth handbook he 
would have received a lesser penalty because this was his first 
offense.  Fisher merely agreed 
with Knoble.  A few days later, 
he received a written-suspension letter on Aldworth letterhead 
and signed by Fisher.
36  Earlier, in December 1997 employee 
Ronald Matczak Jr. had been wearing shorts while at work 
throughout the entire year instead of the pants provided by 
Aldworth.  Shive told Matczak that he had to begin wearing the 
company supplied trousers and that if he did not he could not 
work there.  Matczak refused to agree to wear the trousers, so 
Shive sent him home.  Fisher and Engard were present for this 
conversation but they did not say 
anything.  After that incident 
Matczak no longer worked at the facility.
37                                                          
                                                                                             
36 This is based on the credible testimony of Puig.  Knoble denied 
that he ever told Puig that Puig would be disciplined; he denied even being present at a meeting when Fi
sher suspended Puig.  Here again Knoble™s testimony conflicts with the testimony of an otherwise credi-
ble witness; I do not credit Knoble™s testimony. 
37 These facts are based on the credib
le testimony of Sean Toomey.  
I have considered Shive™s testimony concerning this incident and his 
testimony that Aldworth, and not Dunkin™ Donuts, always decides what 
discipline to take against the employ
ees.  I do not credit that testimony 
based on my observation of the comparative demeanor of the witnesses 
Dunkin™ Donuts is also involve
d in less serious disciplinary 
matters.  On May 28, 1997, a motorist complained that driver 
McCorry had been tailgating her.  Knoble wrote on the incident 
report that he had cautioned McCorry about the dangers of 
tailgating and that he did not want any more complaints from 
motorists on this matter.  On
 November 7, 1997, Knoble com-pleted an incident report concerning a driver who had failed to 
follow proper loading procedures; this resulted in an $80 ticket 
because the vehicle was overweight.  Knoble indicated on the 
report that he would advise the driver that the driver had to pay 
the $80 fine.  During the time that Hoffman was field supervisor he 
worked closely with Knoble.  He
 heard Knoble say that certain 
employees were going to be su
spended or otherwise disci-plined.  In February, Hoffman noted that there was trash in the 
truck driven by Leo.  In re
sponse, Leo questioned whether Hoffman had anything better to 
do with his time.  Hoffman 
reported this comment to Knoble, who told Hoffman to write 
up Leo.  Hoffman then completed an incident report on the 
matter and the report was placed in Leo™s file.  On another oc-
casion, Hoffman discovered that driver Craig Durgin had falsi-
fied his logs.  He obtained this information as a result of a con-
versation with Knoble and Shive.  Hoffman then wrote up Dur-
gin for this incident.  These were the only two times that Hoff-
man disciplined employees while he was field supervisor.
38    In July, Dunkin™ Donuts began using a new insurance com-
pany.  This company required Dunkin™ Donuts to place a 
sticker on the trailers that had an 800 telephone number that 
motorist could use to report drivers.  Reports received under 
this system were sent to Knobl
e.  These report forms contained 
a description of the motorist™s complaint and provided space for 

the driver™s response.  The fo
rm also had a section entitled 
ﬁManager Actionﬂ that contained the following choices: no 

action taken, verbal counseling, verbal warning, written warn-ing, defensive driving course ordered, public recogni-tion/award/thank you, and other.  Knoble admitted that he 
spoke directly with the Aldworth
 drivers identified in the report and then determined the level of ﬁmanager actionﬂ the driver 
would receive.  Fisher, however, testified that he and Knoble 
first discussed the incident and that they together decided what 
level of discipline would be administered but that it was Ald-worth that decided the discipline.  In either case this demon-
strates the involvement of Dunkin™ Donuts in the discipline of 
Aldworth employees.  Specific examples follow.  In October, 

Knoble received a complaint concerning the driving of Ald-
worth driver Larry Harber.  Knoble interviewed Harbor and 
decided that Harbor deserved a ﬁverbal counseling.ﬂ  He 
checked that box on the form.  That same month a motorist 
complained about driver David Lambert.  Knoble reviewed the 
complaint and spoke to Lambert.  Knoble wrote on the form 
that Lambert would be shown safety videotapes and receive 
 and the fact that Shive™s testimony is
 contrary to the weight of other-
wise credible testimonial and documentary evidence.   
38 This is based on Hoffman™s credible testimony.  Knoble testified 
that he never instructed Aldworth to
 discipline an employee.  He also 
testified that whatever comments he
 made concerning the discipline of 
Aldworth employees resulted from in
formation that Fisher had given 
him.  For reasons previously stated, I do not credit Knoble™s testimony. 
 ALDWORTH CO. 171extensive counseling from Aldworth.  He also wrote, under ﬁManager Comments,ﬂ the words ﬁfinal warningﬂ and indicated 
that Lambert received a verbal counseling, a verbal warning, a 
written warning, and a suspension. There is no evidence as to 
whether or not Lambert actually served a suspension for this 
incident.  On another form Knoble indicated that Aldworth 
would issue a driver a cautionary written warning as a result of 
the complaint.  On another Knoble wrote that the driver would 
spend the Labor Day holiday weekend ﬁreflecting on his driv-
ing habits.ﬂ  Drivers sign the form and thus learn of the disci-
pline that Knoble had written on the same form.
39  It should be kept in mind that the discipline arising out of this procedure 
was small in comparison to the total level of discipline adminis-
tered by Aldworth.  Fisher estimated that this discipline 
amounted to from 5 to 10 percent of the total.   All other written discipline is issued on Aldworth stationary 
and signed by Aldworth supervisors. Again, however, a big 
picture of the disciplinary practi
ce at the facility is needed for 
context.  Fisher credibly estimat
ed that about 75 percent of all discipline taken at the facility in 1998 before the election oc-
curred with no Dunkin™ Donuts involvement whatsoever. 12.  Employee evaluations and awards 
Aldworth supervisors evaluate the performance of employ-
ees.  Beginning in 1997, employees received biannual incentive 

awards from Aldworth.  The dollar amount of the award was 
determined by how the employee was ranked in categories such 
a professionalism towards retail shop owners and supervisors, 
tardiness, accidents, and the like.  Each of these categories was 

assigned a certain number of points.  Knoble played a signifi-
cant role in developing these categories and Shive commended 
Knoble in Knoble™s appraisal for his contributions in this mat-
ter.40  During the time that Hoffman served as field supervisor 
for Aldworth, Knoble initiated the evaluation process by giving 
Hoffman a form that he was to complete for the drivers cover-
ing the matters set forth above.  The completion of the forms 
required that Hoffman use his own observations of the drivers 
in some categories and check records to determine the driver™s 
ranking in other categories, such 
as tardiness.  When Hoffman 
completed the forms he returned
 them to Knoble.  At times Knoble questioned Hoffman as to why he had evaluated an 
employee so high or so low.
41   The incentive awards were actually distributed to individual 
employees at meetings 
with supervisors.  Before the election, 
Dunkin™ Donuts™ supervisors participated in these meetings along with Aldworth supervisor
s.  For example, in June                                                           
                                                           
39 I reject Knoble™s testimony that he completed the disciplinary por-
tions of the form after the driver had signed.  I also do not credit his 
testimony that his markings on the form were designed to placate the 
insurance company and,
 therefore, did not constitute action taken 
against the Aldworth drivers.   
40 In Knoble™s pretrial affidavit he 
stated that he never had anything 
to do with this incentive program.  When given an opportunity to ex-
plain the apparent lack of consiste
ncy between his trial testimony and 
his pretrial affidavit Knoble said e
xplained: ﬁWhen I st
ated I never had 
anything to do with the program, what I was referring to is I never liked 
the idea of the program.ﬂ  This type
 of transparent dissembling further 
serves to seriously undermines Knoble™s credibility. 
41 This again is based on the cr
edible testimony of Hoffman. 
McCorry received his incentive award at a meeting attended by 
Aldworth supervisors and Dunki
n™ Donuts Supervisors Engard and Shive.  Shive told McCorry that he had improved his per-

formance since the last meeting and that if it had not been for 
his lateness he would have b
een among the top 10 drivers.  
Likewise, Shive and Engard were present on one occasion 

when driver Norman Cooper received his incentive award.  
Shive explained that because Cooper had been absent from 
work 1 day the amount in his check was reduced but that oth-
erwise Cooper was doing a good job.  Shive was present when Anthony Meduri received his incentive award.  In that case it 
was apparent that Aldworth and Dunkin™ Donuts had ex-
changed information concerning Meduri because prior to that 
meeting Meduri had raised the ma
tter of a ﬁcushionﬂ of time the drivers at one time had but that since had been eliminated.  

Meduri had raised this matter 
at a June 27 meeting attended only by Aldworth personnel.  At
 the incentive award meeting, Shive asked Meduri how was his 
ﬁcushion.ﬂ  Meduri then went on to explain what he meant when he had earlier used that 

term.
42  Knoble admitted that he also sat in on ﬁquite a fewﬂ of 
these incentive awards meetings.
43  Since the election, only 
Aldworth supervisors have attended the incentive award meet-
ings.  Aldworth employees also receive awards after having 
worked at the facility for 5 and 10 years.  Dunkin™ Donuts 
awards these employees a $50 a
nd $100 gift certificates respec-tively.  For a time employees were selected as ﬁemployee of the 
quarterﬂ and ﬁemployee of the year.ﬂ  These employees were 
taken to lunch or dinner and awarded a gift certificate by Ald-
worth. 13.  Dealings with store owners As expected, problems develop between the retail store own-
ers and the drivers.  Dunkin™ Donuts™ supervisors, Shive, Kno-ble, and Engard, told the drivers that the drivers were not to 
address these problems directly with the store owners.  Instead, 
the employees were told to bring these problems to the atten-
tion of Dunkin™ Donuts personnel.  
In fact, the parties stipulated that Knoble, as a Dunkin™ Donuts™ manager, had responsibility 
for the problems that arose at th
e Dunkin™ Donuts retail stores.  
This impacts the drivers. However, during the early morning 
hours when no Dunkin™ Donuts personnel are on duty drivers 
bring problems concerning shop owners to the attention of 
Aldworth supervisors.   Sometimes drivers complain about conditions at the retail 
shops.  For example, on occasion McCorry would attempt to 
make a delivery but discover that there was garbage in the spot 
where he was supposed to place the merchandise.  He felt that it 
was the store owners™ responsibility to clear that area.  He con-
tacted Knoble with the hope th
at Knoble would resolve the  42 These facts are based on the credible testimony of Meduri.  I have 
considered Shive™s testimony that he
 was unaware of the fact that Me-
duri had raised the matter earlier with Aldworth.  I do not credit that 
testimony based on the demeanor of the witnesses and the fact that I 
conclude that Shive was not a credible witness in other areas.   43 Knoble™s testimony that he sat silently throughout each of the 
meetings until they had concluded, 
at which time he congratulated the 
driver, is not credible.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172matter.  On several occasions McCorry complained to Knoble 
about what he felt were unsanitary conditions at a retail store.  
Knoble admitted that on one occasion he asked Aldworth to 
send out an employee to inves
tigate the complaint.  Knoble then spoke to the employee w
ho had investigated McCorry™s 
complaint and Knoble concluded that the complaint was unsub-
stantiated.  No further action was taken on the complaint.  Con-
cerning another complaint made by a driver about conditions at 
a retail shop, Knoble answered that he was aware of the prob-
lem but he could do nothing about it because the store owner 
was on Dunkin™ Donuts™ board of directors.44  In this same vein 
driver Farnsworth complained to Knoble that there was rodent waste at one of the stores he ha
ndled.  Farnsworth claimed that 
it was an unhealthy situation.  Knoble told him that he did not 
get involved with the stores on matters such as that and that 
Farnsworth should just continue to do his job.  Another situa-tion developed when Farnsworth found himself delivering to a retail store that he felt was so dirty and disorganized that he 
was unable to store the products as he normally would have 
done.  On one occasion he left frozen merchandise on the floor 
outside the freezer because there was no room to store it and he 
felt that he should not have to clean out the freezer just to store the product.  Apparently the merchandise spoiled and the store 
owner called Dunkin™ Donuts.  Knoble then talked to Farns-
worth, and Farnsworth explained the situation.  Knoble, how-
ever, told Farnsworth that he had to do whatever was necessary 
to get the job done and that if he continued to fail to store the 
product he would be written up.
  Although Farnsworth was never given a copy, his file cont
ained an incident report dated March 12 and initialed by Knoble th
at described this incident.  
Farnsworth began storing the product as best he could.45  On 
another occasion a shop owner complained to Dunkin™ Donuts 
that an Aldworth driver insisted that one of the shop owner™s 
employees assist in unloading th
e truck.  Knoble assured the shop owner that he would investigate the matter and explain to 
the driver that it was the driver™s responsibility to unload the 
truck.  Knoble then discussed the matter directly with the Ald-
worth driver and reminded the driver of his responsibility to 
unload the truck.  Shive recounted an incident where Dunkin™ Donuts decided not to require an Aldworth driver to make a 
delivery to a retail shop because of a backup of sewerage. 
The retail store owners also have complaints about the Ald-
worth drivers.  When they do, they contact Dunkin™ Donuts.  
These complaints are recorded on a shop owner complaint form and then forwarded to Knoble.  The forms have a place where 
Knoble records the final resolution of the complaint.  Knoble 
sometimes directly advised the drivers of the nature of the 
complaint and obtained the driver™s version of the situation.  In 
other instances Knoble records what he expects Aldworth to do 
concerning the matter and sends a copy of the form to Ald-
worth.  For example, on May 21 Knoble wrote that the driver 
who was the subject of the comp
laint ﬁwill be reviewed [sic] 
and turned over to Aldworth for instruction concerning correct 

practices + possible discipline.ﬂ  On September 10 and 11 shop 
                                                          
                                                           
44 These facts are based on McCorry™s credible testimony. 
45 These facts are based on the credib
le testimony of Farnsworth.  I 
do not credit Knoble™s version of this event. 
owners complained that drivers 
had made inappropriate deliver-
ies.  In each instance Knoble wrote that he would talk to the 
driver about correct delivery practices and have Aldworth re-
view the driver™s personnel file.  On January 14 and February 
15, 1999, shop owners complained that Aldworth drivers had 
been uncooperative.  Knoble wrote on the forms that ﬁdriver 
will be interviewed and instructed about correct delivery prac-
ticesﬂ and that ﬁDriver instructed as to correct delivery prac-
tices,ﬂ respectively.  On another occasion Knoble wrote, ﬁAld-
worth will review, instruct and discipline driver.ﬂ  After another 
shop owner complaint about a driver, Knoble wrote on May 17, 
1999, that Aldworth would review the driver™s file and 
administer training and discipline as necessary.  In November 
1997, Knoble received a call from a shop owner complaining 
that despite the fact that he had signed the delivery invoice he 
was short of certain merchandise.  Knoble talked directly to the 
Aldworth driver.  He decided to drop the matter since the shop owner had signed for the merchandise and the driver remem-bered delivering it.  On another occasion a shop owner com-

plained that a driver drove onto a curb and caused damage.  
Knoble concluded that due to th
e snowy weather conditions the 
accident was unavoidable and he, therefore, did not pass the 

complaint on to Aldworth.  As a consequence, of course, the 
driver was not disciplined.  On January 4, 1999, a shop owner 
complained that the driver had blocked traffic while making a 
delivery.  Knoble concluded that the driver had parked incor-
rectly.  Knoble indicated that he would place a diagram in the 
driver™s route booklet to show him how to correctly park the 
truck while making that delivery.  On February 25, 1999, a 
shop owner complained that the handtruck that the driver used to deliver the merchandise was 
old and was causing scrapes in the stairwell.  Knoble rectified the problem by providing the 

driver with a new handtruck. Knoble admitted that he forwards copies of the complaint 
forms to Aldworth with the belie
f that Aldworth will take the action that he indicated was an appropriate resolution.
46  Fisher, 
however, testified that he and Knoble talked before the final resolution of the complaint was d
ecided.  Fisher explained that at times Knoble would bring th
e customer complaint to his attention and they would discuss 
the matter to decide if disci-
pline was warranted and ﬁthen at
 that point we would agree.ﬂ Knoble would then ﬁsign offﬂ on the final resolution of the 
complaint.  He also explained that for the most part, however, 
he would tell Knoble what Aldworth would do to resolve the 
complaint; Knoble would then simply note the resolution.  It 
will be recalled that as part of
 the Aldworth incentive program 
described above, drivers are evaluated on the level of service 

they provide to the shop owners.   
Engard also plays a role in dealing with shop owner com-
plaints that pertain to the ware
house.  For example, on February 
9, 1999, a shop owner complained that she was receiving items 
 46 Knoble was asked whether customer complaints can result in dis-
cipline for the drivers.  He answer
ed: ﬁI don™t have any proof to that 
effect; no.ﬂ  It was only after he
 was shown his own writing on the 
customer complaint forms that he recan
ted.  This is another example of 
the type of testimony that convinces me that Knoble was not attempting 
to tell the full truth but was rather attempting to construct his testimony, 
to the extent he could, to suit his Employer™s legal theory.  
 ALDWORTH CO. 173that she had not ordered.  Engard reviewed the delivery accu-
racy of the Aldworth selectors and spoke with Aldworth super-
visors about the matter.  He 
assisted them in developing a course of action to deal with the problem.  Engard then noted that the matter was resolved because steps had been taken to 
reduce errors and as a result accuracy had improved dramati-
cally.  He also noted that a s
upervisor had been monitoring the 
merchandise for delivery to the complainant™s store.  That same 
day another shop owner complained
 that merchandise that was 
delivered had not been rotated at the facility and thus was not 
as fresh as it could have been.  Engard again spoke with Ald-
worth supervisors and determ
ined that an employee who 
worked in the freezer was unfamiliar with proper rotation pro-
cedure.  Engard noted that as part of the resolution of the com-
plaint that the problem had been identified and corrected.  On 
October 8, a shop owner complain
ed that he was chronically 
being shorted merchandise that he
 has ordered.  Engard spoke with Aldworth supervisors with the result that they had to in-
crease the number of meetings that were held at the start of the 

selectors™ shift, emphasize accuracy, and refine the selectors™ 
training process.   Shop owners also make a vari
ety of other requests to Dun-
kin™ Donuts that ultimately impact Aldworth drivers.  For ex-
ample, a shop owner requested that deliveries be made to his stores back to back.  Knoble reviewed the request and deter-
mine to grant the request.  Knoble modified the route of the 
Aldworth driver accordingly.  On occasion such modifications 
of the delivery schedules result in
 new drivers being assigned to make the delivery.   
14.  Involvement in this case Dunkin™ Donuts also played a role in the discipline of em-
ployees alleged to be discriminat
ees in this case.  Those facts 
are fully set forth below and will only be summarized here.  
Knoble and Shive played a role in the events that led to Leo™s 
unlawful termination.  It was Shive who decided to observe 
McCorry™s performance and McCorry™s unlawful suspension 
was based on those observations.  Shive played a lead role in 
investigating the incident that led to the unlawful suspension of 
Moss, Sellers, and King and the unlawful transfer of those em-
ployees and Kenneth Mitchell as well.  Engard instigated Sell-
ers™ unlawful suspension.  Engard sent a letter to Aldworth 
complaining about the quality of work of the former freezer 
employees; subsequently three of 
these employees were fired.   
B.  Analysis Preliminarily, Dunkin™ Donuts argues that the General Coun-
sel and the Union may not now c
ontend that Dunkin™ Donuts is a joint employer because the petitions filed by the Union named 

only Aldworth as the Employer 
and the stipulation agreement, 
approved by the Regional Director, likewise identified only 
Aldworth as the Employer.  In
 support of this argument, Dun-kin™ Donuts cites Goodyear Tire & Rubber Co., 
312 NLRB 674, 688Œ689 (1993).  In that case, the Board determined that 
the General Counsel had failed to prove allegations that certain employers were joint employers.  The history of that case 
showed that the union there had won a representation election resulting from an election stipulation agreement.  The union 

had not named any employers as joint employers, nor had any 
additional employers participated in the bargaining that fol-
lowed the union™s certification.  It was only when the employer 
was about to lose its service contract that the union became 
interested in the additional employers.  The Board affirmed the 
judge™s conclusion that the union™s conduct ﬁwas comparable to 
a waiverﬂ of its contention that the additional employers were 
joint employers.  The Board lik
ewise affirmed the judge™s con-
clusion that this was a factor to be considered in deciding the 
joint employer issue.  
To be sure, the Union here has been generally aware of the 
fact that Dunkin™ Donuts played a significant role in the em-
ployment conditions of the unit employees.  However, I con-
clude that Goodyear is inapposite.  In that case, the union had 
prevailed in an election and had begun collective bargaining with the employer.  Here, as I 
describe below, unlawful conduct precluded a fair election and thus prevented the Union from 

developing a collective-bargaining relationship with Aldworth.  
In other words, the history of waiver-like conduct that occurred 
in Goodyear is absent in this case.  The mere fact that the Un-
ion did not include Dunkin™ Donuts as a joint employer in the 
representation proceeding and did not name it in the initial 
charges is insufficient to establish conduct ﬁcomparable to waiver.ﬂ  I conclude that there has been no waiver of the right 
to contend in this case that D
unkin™ Donuts is a joint employer 
with Aldworth.   The test in determining whethe
r two separate employers are 
joint employers is whether they exert significant control over 
the same employees and share or codetermine significant terms 
and conditions of employme
nt of those employees.  
NLRB v. 
Browning-Ferris Industries of Pennsylvania, 
691 F.2d 1117 (3d Cir. 1982).  TLI, Inc., 
271 NLRB 798 (1984), enfd. 772 F.2d 894 (3d Cir. 1985).  The Board has further held that to establish 
joint employer status the allege
d joint employer must be shown 
to meaningfully affect matters su
ch as hiring, firing, discipline, 
supervision, and direction.  
Laerco Transportation, 269 NLRB 324 (1984).  I shall now turn to analyze the facts against this 
standard.  I turn first to examine the leasing agreement between Re-
spondents.  Dunkin™ Donuts argues 
that the cost plus arrange-ment in that agreement is not indicative of joint-employer 
status, citing Goodyear Tire
, supra.  To be sure, a simple cost 
plus arrangement whereby one em
ployer agrees to reimburse 
another employer for certain costs at certain rates is not indica-
tive of a joint-employer relati
onship.  Here, however, the evi-
dence shows that the arrangement
 went beyond such an arm™s-
length agreement.  For example, Dunkin™ Donuts decided 
whether the Aldworth bonus program was effective or not, and ceased funding the program as a result of its decision.  Ald-
worth permitted Dunkin™ Donuts to deal directly with its em-
ployees to decide whether th
e employees had permission to 
incur unexpected costs.  Also, unlike 
Goodyear, where the employer provided additional bene
fits to its employees beyond 
those specified in the cost plus arrangement, here the practice is 
to grant the employees only the 
specific benefits that Dunkin™ Donuts has approved.  I conclude that this particular arrange-
ment shows that Dunkin™ Donuts plays a significant role in 
determining the wages and benef
its of Aldworth employees and 
is thus indicative of a joint employer relationship. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174I now examine the matter of Government regulation.  The 
fact the Government requires Dunkin™ Donuts, as the carrier, 
and the drivers to abide by certain regulations is not indicative 
of joint employer status.  Howe
ver, those regulations are not 
always clear and thus decisions 
must be made as to how those Government regulations will be 
interpreted and applied to the 
employees.  Here, the eviden
ce shows that it is Dunkin™ Donuts, and not Aldworth, that 
interprets the regulations and instructs or advises the employees accordingly.  I conclude that 

Dunkin™ Donuts™ role in this regard is indicative of a joint em-
ployer relationship. 
The policies and procedures manual gives no indication of the existence of a joint employer
 relationship.  Rather, it con-
firms the uncontested fact that Al
dworth is an employer of the 
employees. 
The facts set forth above show that Dunkin™ Donuts, through 
Knoble, played a significant and important role in deciding 
which driver applicants were 
hired.  Dunkin™ Donuts argues that Farnsworth™s testimony, desc
ribed above, is too remote to 
be considered useful.  It properly cites 
Goodyear Tire, 
supra, for the proposition that the appropriate timeframe for analyzing 
the joint employer issue is the period surrounding the alleged 
unfair labor practices.  However, I have concluded that Farns-
worth™s testimony is generally c
onsistent with the testimony of 
Hoffman concerning the hiring practice that existed during the 
time of the alleged unfair labor practices.  Thus, Farnsworth™s testimony provides specific detail concerning a practice that 

continued during the relevant peri
od.  In any event, I consider 
the events in August or September 1996 to be events surround-ing the unfair labor practices that began in April 1998.  I also 
conclude that Dunkin™ Donuts, through Engard, played a sig-
nificant and important role in
 determining which warehouse applicants were hired.  The evidence also shows that Dunkin™ Donuts played a direct role in 
creating an Aldworth™s supervi-sory position and hiring an individual to fill that position.  The 
creation of a supervisory position 
and the choice of supervisor 
in turn affect unit employees.  
Finally, I conclude that Dunkin™ 
Donuts plays a significant and im
portant role in determining whether employees are terminated.  These findings further sup-
port a conclusion that Dunkin™ Donuts is a joint employer. 
I turn now to the Dunkin™ Donuts 401(k) plan that is also 
provided to the Aldworth employ
ees.  To the extent that Dun-
kin™ Donuts argues that it was required to include the Aldworth employees in its 401(k) plan, the ev
idence is to the contrary.  It 
shows only that Dunkin™ Donuts voluntarily decided to extend 
to its employees a qualified plan, and that in order to do so it 
had to include Aldworth employees.  Dunkin™ Donuts also ar-
gues that that under the Internal Revenue code the fact that the Aldworth employees are included in the plan does not require a 
finding that those employees are 
employed by Dunkin™ Donuts.  
That may be the case under tax law, but the joint employer 
issue in this case is decided by Board law.  The fact that Dun-
kin™ Donuts has decided to extend its plan to cover Aldworth 
employees, and then administered the plan as if it were the 
employer of those employees is clear evidence tending to show 
a joint employer relationship.  
The evidence set forth above shows that Dunkin™ Donuts 
played a significant role in the development and administration 
of the incentive plan.  Dunkin™ Donuts argues that it only gave 
advice on this matter to Aldworth.  I disagree.  The totality of 
the facts show that Dunkin™ Donut
s™ role was more extensive; it participated in developing the specific details of the plan.  Dun-

kin™ Donuts argues that its involvement in the service award 
gifts is not the type of conduct th
at is indicative of a joint em-
ployer relationship.  It cites 
Osco Drug, Inc., 
294 NLRB 779, 787Œ788 (1989).  I agree; the amounts of those awards were 
minimal and thus had little impact.  I conclude, however, that 
the role Dunkin™ Donuts played in the incentive plan is some 
evidence of joint employer status. 
The evidence described above also clearly shows that Dun-
kin™ Donuts plays a significant direct and indirect role in as-
signing work and equipment to 
the Aldworth employees.  Dun-
kin™ Donuts contends that Knoble™s role in assigning routes and 
equipment to the Aldworth drivers is not indicative of a joint 
employer relationship.  It conte
nds that in cases dealing with 
the use of leased employees in a distribution context the Board 

permits a certain degree of c
ontrol concerning assignments, citing Teamsters Local 776
 (Pennsy Supply), 313 NLRB 1148 
(1994); Goodyear, supra at 686; and Osco Drug, 
supra at 782.  
However, in those cases the alleged joint employer, for the 

most part, merely distributed the 
routes to employees.  That is 
far less extensive than the involve
ment here of Dunkin™ Donuts.  
I further give little weight to the assertion that Knoble™s role in these matters has been curtailed.
  As described below, I con-clude that those changes were part of an unlawful course of 
conduct designed to erode support for the Union.  Further, there 

is no credible evidence that any 
such changes are permanent in 
nature and not merely designed to temporarily deal with the 
issue at hand.  I conclude that Dunkin™ Donuts plays a signifi-
cant and substantial role in assigning work and equipment to 
the Aldworth employees and that
 is indicative of a joint em-
ployer status. 
Turning to the matter of timecards and time off, the General 
Counsel argues that the role Dunkin™ Donuts plays in initialing 
timecards supports its argument.  
I disagree.  This conduct was de minimis and contributes little to the resolution of the joint 

employer issue.  However, the 
facts described above show that Dunkin™ Donuts decides on a da
y-to-day basis whether Ald-
worth employees can use personal days or serve suspension 
days.  Dunkin™ Donuts cites 
TLI, 
supra, in support of its argu-ment that its conduct on this matter is not indicative of joint 
employer status.  In that case, however, the alleged joint em-
ployer simply notified the employee when the employee was 
required to work during vacation.  Here again, Dunkin™ Donuts played a more pervasive role.  I conclude that this evidence 
supports a finding that Dunkin™ Donuts is a joint employer. 
The facts set forth above show 
that Dunkin™ Donuts monitors the conduct of Aldworth employees concerning certain safety 
matters.  Dunkin™ Donuts deals directly with the Aldworth em-
ployees on these matters and in
structs those employees how 
they are comport themselves in order to work in a safe manner.  
Dunkin™ Donuts also regularly participates in deciding whether 
Aldworth employees will be disciplined as a result of safety 
infractions.  Dunkin™ Donuts likew
ise regularly deals directly 
with Aldworth employees when the employees raise certain 
classes of safety concerns.  
Dunkin™ Donuts, not Aldworth,  ALDWORTH CO. 175determines whether those concer
ns are meritorious and if so, what adjustments should be made to deal with the problem.  
Dunkin™ Donuts contends that it did no more than provide in-
formation to Aldworth so that 
Aldworth could take appropriate 
action.  In making this argument, it relies in part on testimony 
that I have not credited.  The facts set forth above show that 
Dunkin™ Donuts did more than merely report facts.  Dunkin™ 
Donuts cites Pennsy Supply, supra at 1159Œ1160.  That case 
involved an accident review board composed of managers from 
the alleged joint employer and 
employees from both employers.  
This review board made r
ecommendations concerning dis-cipline to the alleged joint employer.  Here, there is no board 
that includes employees; Dunkin™ 
Donuts itself directly plays a 
role in these matters.  Dunkin™ Donuts also relies on TLI, 
supra.  However, there the Board found only that mechanical and other 
problems on the road were reported to the alleged joint em-
ployer.  Here, Dunkin™ Donuts™ conduct is more extensive.  I 
conclude that Dunkin™ Donuts™ i
nvolvement in safety matters is 
further indication that it is a joint employer. 
The facts also show that Dunkin™ Donuts regularly and sig-
nificantly monitored the daily conduct and performance of 
Aldworth employees.  It also adjusted certain types of em-
ployee grievances.  Dunkin™ Donuts argues that the incident 
reports described above do not show that it directly disciplined 
Aldworth employees.  That ar
gument misses the point.  Those 
documents clearly show the role
 that Dunkin™ Donuts in moni-toring and supervising the daily work activities of the Aldworth 

employees.  Dunkin™ Donuts argues 
that its role in this matter 
was a simple exchange of information that is not indicative of a 
joint employer relationship. It cites 
TLI, 
supra at 799.  In that case, the Board noted that the alleged joint employer sent an 

ﬁincident reportﬂ to the other employer describing employee 
conduct that it felt was adverse to its interests.  Here, the pat-
tern of conduct shows a far more extensive level of monitoring 
employee conduct.  The eviden
ce shows that Dunkin™ Donuts went beyond merely reporting 
conduct that it happened to ob-serve.  Dunkin™ Donuts also cites 
Clinton™s Ditch Co-Op Co. v. NLRB, 
778 F.2d 132, 138 (2d Cir. 1985).  I am, of course, 
bound to follow Board law even in the face of contrary circuit 
law.  However, I note that the court in 
Clinton™s Ditch con-cluded that that alleged joint employer™s role in monitoring 

employees conduct had an insignificant effect on the employ-
ees™ pay and did not amount to day-
to-day supervision.  Here, I 
have concluded that Dunkin™ Donuts did play a role in the day-
to-day monitoring of employees™ work.  Dunkin™ Donuts con-
tends that the memoranda that Knoble issued are not indicative 
of joint employer status, citing 
Osco Drugs, 
294 NLRB at 782; and TLI, 
271 NLRB at 803. However, it appears that the scope of the memoranda issued by the alleged joint employers in 
those cases was more restricted than in this case.  I conclude 
that the role Dunkin™ Donuts plays in monitoring employee 
conduct and performance and adjusting employee concerns is 
indicative of a joint employer status. 
I next assess the evidence concerning the discipline of em-
ployees.  Dunkin™ Donuts argues that any role it played in dis-
ciplining Aldworth employees wa
s de minimis.  I disagree.  
While it is entirely correct that
 Aldworth itself solely deter-
mined the overwhelming number 
of disciplinary actions, the 
role that Dunkin™ Donuts played
 was nonetheless significant.  
Concerning the insurance report forms described above, Dun-

kin™ Donuts relies on the testimony of Knoble to argue that 
they, at best, constitute no more that recommendations or at 
worse, documentary exercises designed to placate the insurance 
carrier.  However, because I have discredited this testimony the 
argument fails.  The role that 
Dunkin™ Donuts played in the 
disciplinary process of Aldworth
 employees is further evidence 
that Dunkin™ Donuts is a joint employer of those employees.   
The evidence set forth above shows that Dunkin™ Donuts al-
most exclusively monitored th
e conduct of Aldworth employ-
ees in their interactions with retail shops.  Dunkin™ Donuts regularly and significantly directed the Aldworth employees 
concerning how they were to co
mport themselves when dealing 
with those shops.  Dunkin™ Donuts contends that the fact that it 
received and responded to customer complaints about Aldworth 
drivers does not demonstrate that it is a joint employer.  How-
ever, Dunkin™ Donuts did more than merely prepare a response 
to those complaints.  Dunkin™ Donuts™ conduct in this regard is 
a further indication of a joint employer relationship. 
Finally, the role that Dunkin™ Donuts played in the discipline 
of the alleged discriminatees in this case is further support for a finding that Dunkin™ Donuts is a joint employer.  Dunkin™ 
Donuts argues that the freezer incident described below actu-ally supports its contention that 
it is not a joint employer.  It 
points out that it asked Aldworth to terminate the freezer em-

ployees and that it was extremely displeased when Aldworth 
rejected its suggestion and mere
ly suspended the employees.  
However, it is not necessary fo
r the General Counsel to show 
that Aldworth always followed the suggestions made by Dun-
kin™ Donuts.  Rather, the test is only that Dunkin™ Donuts must 
be shown to exert significant control over the working condi-
tions of the employees. 
In summary, the facts show that Dunkin™ Donuts plays a sig-
nificant role in determining the 
wages and benefits of Aldworth 
employees and plays a significant and important role in decid-
ing which applicants are hired and whether Aldworth employ-
ees are fired.  Dunkin™ Donuts plays a significant direct and 
indirect role in assigning work and equipment to the Aldworth 
employees.  Dunkin™ Donuts regul
arly and significantly moni-
tors the daily conduct and perfo
rmance of Aldworth employees 
and adjusts certain types of employee grievances.  Dunkin™ 
Donuts plays a significant and important role in disciplining 
Aldworth employees.  It is D
unkin™ Donuts, and not Aldworth, 
that interprets Government regul
ations and instructs or advises 

the Aldworth employees accordingly.  Dunkin™ Donuts also 
decides on a day-to-day basis whether Aldworth employees can 
use personal days or serve suspension days.  Dunkin™ Donuts 
applies its 401(k) plan to Aldworth employees and played a 
significant role in the development and administration of the 
Aldworth incentive plan.  Dunkin™ Donuts almost exclusively 
monitors the conduct of Aldworth employees in their interac-
tions with retail shops and regularly and significantly directs 
the Aldworth employees concer
ning how they are to comport 
themselves when dealing with those shops.  Dunkin™ Donuts monitors the conduct of Aldwor
th employees concerning cer-
tain safety matters, deals direc
tly with the Aldworth employees 
on these matters and instructs those employees how they are to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176work in a safe manner, and regul
arly participates in deciding 
whether Aldworth employees will be disciplined as a result of 
safety infractions.  Dunkin™ Donuts played a significant role in 
the discipline of the alleged discriminatees in this case. 
Dunkin™ Donuts and Aldworth argue that 
TLI and Osco, 
su-pra, support the conclusion that they are not joint employers.  
However, as describes above, those cases are factually distin-
guishable in several important respects.  Closer to the mark are 
Quantum Resources Corp., 305 NLRB 759 (1991), and 
W. W. Grainger, Inc., 286 NLRB 94 (1987), enf. denied on other 
grounds 860 F.2d 244 (7th Cir. 1988).  Under all the circum-stances, I conclude that Dunkin™ Donuts is a joint employer 
with Aldworth of the unit employees. 
IV.  ALLEGED UNFAIR LABOR PRACTICES A.  Overview 
1.  Organizing campaign Rosemary Kelly, organizing director, and Peg Michalowski 
and Brian Covely, organizers, 
conducted the Union™s organiz-ing campaign.  The campaign began in January when 
Michalowski™s nephew Kenneth 
Mitchell, who worked for Aldworth, called her and indicated a desire to be represented.  
Mitchell then twice provided Mich
alowski with a list of names 
and telephone numbers of employees.  The matter remained 
dormant for several months, but then meetings were held with 
groups of employees.  Individua
l employees were visited at 
their homes.  The Union distributed three leaflets to the em-
ployees.  The first described the process of ﬁgetting the union 
in.ﬂ  It included a description of the uses of authorization cards.  
Specifically, the leaflet indicated that the authorization cards 
signed by the employees would be used to satisfy the 30-
percent showing of interest required by the Board in order to 
conduct an election.  It also indicated that when a majority of 
employees signed the cards, the 
Union would use the cards to 
demand recognition from Aldworth.  The leaflet also specified 
that by signing cards the employees were giving ﬁproofﬂ that 
they wanted the Union to repr
esent them.  The second leaflet 
set forth employees™ rights under the Act, and the third con-
tained a list of unlawful employer conduct.  The cards distrib-uted by the Union clearly indicated that the signer was 

authorizing the Union to be the signer™s representative for pur-
poses of collective bargaining.  Employees began signing cards 
in late March.  It was about 
this time that Aldworth announced to employees at a safety meeti
ng that there would be no wage increase for employees that year.  The Union also distributed 

union bumper stickers, T-shirts, and pins to the employees.  
As more fully described below,
 Aldworth held a number of 
meetings with the employees about the Union starting in April.  
Aldworth made Dunkin™ Donuts aware of the meetings.47  By letter dated June 16, the Union formally notified Ald-
worth of an organizing effort in a unit composed of truckdriv-ers, helpers, and warehouse employees.  The letter also pro-
tested alleged unfair labor practices committed by Aldworth.  
By letter dated June 18, Aldwor
th responded to the Union by 
                                                          
                                                           
47 I have considered Shive™s testimony that he and Roy did not dis-
cuss the content of the meetings. 
 I do not credit that testimony. 
saying that Aldworth respected the legal rights of its employees 
and has not and does not intend to violate those rights.   2.  The election On July 28, the Union filed a petition for an election seeking 
a unit that included the classification of helpers.  That petition was withdrawn and the Union then filed two new petitions on 
August 11.  One sought to represent the drivers and warehouse 
employees and the second to
 represent the helpers.48  All these 
petitions named only Aldworth as the Employer. 
On August 12, Aldworth and the Union entered into a Stipu-
lated Election Agreement that provided for an election in the 
following unit of employees:   
 Included:  Regular and full-time drivers, warehouse employ-
ees, yard jockey(s), maintena
nce employee(s) and ware-house 
trainees. 
Excluded:  All other employees, 
guards and supervisors as de-fined by the Act. 
 As the unit stipulation discloses, the classification of helpers 
was excluded.  This came about as a result of Aldworth™s posi-
tion that the helpers were not properly included in the unit.  An 
election was conducted on Septembe
r 19, and the Union lost by 
a vote of 45 to 48 with 1 challenged ballot.  The Union filed 
timely objections to the conduct of the election.   
B.  The 8(a)(1) Allegations 
1.  The meetings and related conduct a.  April 9 On Thursday, April 9, Kevin Roy held a meeting with cer-
tain warehouse employees in the breakroom at the facility; 
Frank Fisher was also present.  Roy said that he understood that 
there was a union organizing drive going on.  At that time Roy, 
who believed that the Teamsters were involved, said that he had 
defeated the Teamsters in an election before and he could beat 

them again.
49  Roy said that the employees who had supported 
the Teamsters had been disgr
untled employees with discipli-
nary problems who had been fired because they could not com-
ply with Aldworth™s selection accuracy policy.  Roy™s unrebut-
ted testimony is that these empl
oyees were, in fact, fired for 
disciplinary reasons and no unfair labor practice charges were 

filed over their terminations. 
The foregoing facts are based on a composite of the testi-
mony of Toomey, Mitchell, and Moss.  Despite the fact that 
Roy™s testimony was sketchy concerning the content of this 
meeting, I do not credit the testimony of the General Counsel™s 
witnesses to the extent that it is inconsistent with the facts set forth in the preceding paragraph.  For example, I have consid-
ered Toomey™s testimony that Roy said something about why 
employees would ﬁhitch their wa
gonﬂ to someone on their way 
out the door.  I do not credit this
 testimony.  T
oomey™s testi-
mony was solicited in response to a leading question and he 
appeared uncertain whether this statement was made at this 
 48 This petition was later withdrawn. 49 In 1997, there had been an effort by the Teamsters to organize the 
warehouse employees.  An election wa
s held and Aldworth won that 
election.  ALDWORTH CO. 177meeting or at a later meeting. 
 I have also considered Moss™ 
testimony that Roy asked why 
the employees wanted a union 
and that the employees who were trying to bring in the Union 
were troublemakers and on their way to losing their jobs.  The 
first part of that statement is not corroborated by any other 
credible evidence and I do not credit it.  The latter portion of 
the statement was given in response to a leading question and 
this witness too appeared uncertain about what was said at this 
meeting.  I do not credit this tes
timony either. I have considered 
Mitchell™s testimony that Roy to
ld employees at this meeting 
that he would take care of any 
problems they had.  This testi-
mony is not corroborated and I do not credit it.  In sum, I con-
clude that the witnesses presented by the General Counsel con-
cerning this meeting have sufficiently differing versions that I 
am unwilling to make findings beyond those set forth above.  
Analysis 
The General Counsel alleges that
 at this meeting Aldworth threatened employees with job lo
ss if they supported the Union.  
The General Counsel bases this argument on his contention that 
Roy said, ﬁThat employees who supported the earlier Union 
drive were not there anymore and that employees who currently 
were engaged in Union activity were in jeopardy of losing their 
jobs.ﬂ  However, I have not concluded that Roy made such 
statements.  Instead, Roy told th
e employees that the supporters 
of the earlier organizing campaign had been fired because they 

were unable to comply with Aldworth™s policy concerning the 
accuracy of their selections.  Th
e undisputed testimony is that 
this was a factually accurate statement.  I note that Roy did not 

link the terminations of those 
employees with their union activ-
ity.  Instead, as will be seen in more detail below, it was part of 
an ongoing effort by Roy to identify union supporters as em-
ployees who had poor work records and who, therefore, had 
their own ﬁagenda.ﬂ  Under these circumstances, I conclude 
that Roy™s statement was not sufficiently linked to union activ-
ity so as to constitute an unlawfu
l threat of discharge.  In sup-
port of this allegation the General Counsel cites 
Donald E. Hernly, Inc., 
240 NLRB 840 (1979).  However, in that case the 
threats, in context, where linked to the protected activity of the 
employees and shop steward.  He
re, I conclude that there was no such link.  Accordingly, I shall dismiss this allegation of the 

complaint. 
The General Counsel alleges that Aldworth solicited em-
ployee complaints and grievances in order to discourage the 
employees from supporting the Union.  In support of this alle-
gation, the General Counsel re
lies on a portion of Mitchell™s testimony that I have not credited.
  I shall dismiss this allega-
tion also. b.  April 11 meeting and May 8 letter On Saturday, April 11, there was a mandatory meeting for 
drivers and warehouse employees held at a nearby hotel.  Roy 
conducted the meeting; Fisher a
nd other Aldworth supervisors were present.  Roy began the 
meeting by saying that he had 
heard rumors that there was a union organizing effort among 
the employees.  He said that he felt that it was due to a commu-
nication problem between the supervisors and employees.  Roy, 
who still was under the impression that the Teamsters were 
involved, spoke of that union™s history and financial status.  At 
one point, Roy held up a blank sheet of paper and told the em-
ployees that would be where they would start in negotiations 
with the Union.  At some point later during the course of the 
meeting, Roy also told employees that they could either gain or 
lose from the collective-bargaining process. 
Roy again said that it sounded like a communications prob-
lem and that Fisher was at the meeting to take down all the 
complaints no matter how long that process took.  He asked 
employees to give him their 
concerns and problems and he would do his best to take care of them.  However, Roy said that 
he could not address pay and be
nefit matters.  Driver McCorry 
spoke up and described a situation at a retail shop that he felt 
was unsanitary and how he brought the matter to the attention 
of Dunkin™ Donuts Supervisor Knoble but Knoble™s response 
was that if he did not want to deliver there Knoble would find 
someone who would.  Roy said 
that this matter would be ad-
dressed and Fisher made notes 
of McCorry™s remarks.  Other 
employees also voiced problems 
they had working with Kno-
ble.  The problems included overweight trucks and trailers that Knoble expected them to drive,
 scheduling problems that were 
not adjusted by Knoble, disc
ipline imposed by Knoble, logbook 
violations required by Knoble, a
nd the like.  Roy said that he 
would put an Aldworth manager at the facility to whom the 
employees could go and have their problems resolved instead 
of having to deal with Knoble. 
 As employees voiced their con-
cerns Roy checked to be certain that Fisher had written them 

down.  Roy told the employees 
that he guaranteed that he would get back to them in writing within 30 days.  During the 
course of the meeting freezer employee Doug King complained 
that he felt the freezer area was unsafe due to overcrowding.  
He also complained that the certain equipment in the freezer 
was broken.  In the May 8 letter described below, Aldworth sets 
forth some of the specific complaints made by employees at 
this meeting.  The meeting lasted several hours. These facts are based on a com
posite of the testimony of 
McCorry, Leo, Moss, Toomey, Farnsworth, Meduri, and Puig.  

Roy™s testimony confirms some of this testimony.  Roy admit-
ted that the first part of the meeting concerned the Union and 
during the second part he wanted to know what concerns the 
employees had.  As he put it, ﬁI
 asked if there were any issues 
other than wages and benefits that I could discuss because it 
had come to my attention that the Union had been around.ﬂ  He 
discovered that the employees complained that they had pre-
sented problems to Fisher but 
those problems were never re-solved, so he instructed Fisher to write down the employees™ 

concerns and promised the employees that he would address 
them within 30 days.  Roy also admitted that the employees 
complained of the treatment that they had received from Kno-
ble.  He further acknowledged that he referred to a blank sheet 
of paper and told the employees that collective bargaining starts 
there.  Roy also testified that he told the employees that Ald-
worth was bringing in a regional operations manager with the 
result that Knoble would have less involvement with the driv-
ers.  This testimony is generally
 consistent with the facts set 
forth above.  To the extent, how
ever, that Roy™s testimony is 
inconsistent with the facts set forth in the preceding paragraphs 
I do not credit it.  In other parts of this decision I cite specific 
examples of where I felt Roy™s testimony was not believable.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178Based on my observation of the demeanor of the witnesses, the 
degree to which they attempted to give full and factual answers, 
and the inherent probabilities based on the entire record in this 
case, I conclude the testimony of the employees, to the degree 
set forth above, is more credible than Roy™s testimony.  
Fisher™s testimony also confirms
 parts of the employees™ testi-
mony.  Fisher admitted that he took extensive notes at this 
meeting because Roy wanted to make sure that he could give a 
written response to all the concer
ns raised by the employees.  
He further admitted that this was prompted by the fact that 
Aldworth had begun to hear about the union activity of the 
employees, although at that point 
they believed that the Team-
sters were involved.  As he put it ﬁThe [u]nion concern aspect 
was a big key.ﬂ  Fisher admitted that Roy referred to a blank 
sheet of paper and told the em
ployees that negotiations would 
start with nothing and then whatever then resulted from bar-

gaining would be what the employees ended up with. However, 
I do not credit Fisher™s testimony to the extent that it is incon-
sistent with the facts set forth above.  In making my credibility 
resolutions I have considered the testimony of John Kanady, 
Carl Troilo Jr., and Ronald Bu
trymowicz, all employees called 
as witnesses by Aldworth.  Ka
nady impressed me a credible 
witness in certain respects.  He had a clear recollection of the 
fact that a ﬁsafety meetingﬂ occurred earlier, separate and apart 
from the meeting of April 11; Aldworth initially argued that the 
April 11 meeting was nothing more than a regularly held safety 
meeting.  Although Kanady did not
 testify in detail concerning 
this meeting he did state Roy said as follows: 
 He addressed any concerns, any issues, to try to get focused 

on what might be the reasons why people were upset, dissatis-
fied.  I guess to try to get to the center of everything. 
 Butrymowicz testified, in respons
e to questions that I asked, that Roy said that the employees were going to start from 

scratch in the bargaining process.  Troilo likewise testified that Roy held up a blank sheet of paper and said the bargaining 
started there.  I conclude from this testimony that Roy in fact 
told employees words to the effect they would start bargaining 
from scratch and that he solicited employees complaints in an 
effort to address them and, therefore, eliminate the need for the 
Union.  The facts concerning the complaints in the freezer are 
based on the credible and unrebutted testimony of King. 
About a month after the April 11 meeting described above, 
McCorry went to see Frank Fisher in his office.  McCorry 
asked whether the employees w
ould be receiving responses to 
the concerns they had raised at the meeting.  Fisher asked what 
the hurry was.  McCorry explained that the Union was still 
organizing and employees were 
trying to make up their minds 
concerning whom to support.  Fisher said that Roy had ﬁpretty 

much squashed thatﬂ and that ﬁit™s a done deal,ﬂ referring to the 
union organizing effort.  McCorry disagreed.  Fisher then asked 
McCorry what he thought the Union would do for him.  
McCorry explained how he received a great wage rate and 
benefits, but he described how the conditions were at the retail 
shops.  Fisher finally replied that the answers were coming. 
Meanwhile, after the April 11 meeting Roy returned to his 
home office in Massachusetts and considered the employees™ 
concerns.  On May 8, he distri
buted a six-page letter to em-
ployees.  The first page of the letter read: 
 As you know, there were several issues and concerns 
brought up at our meeting on April 11, 1998.   To summarize some of the concerns, they were in the 
area of productivity, manifest time, load configuration, 
hours of compensation, favoritism, concern over incentive 
pay, lack of respect and unde
rstanding and issues not be-ing responded to.  These issues seemed to be the theme of 
the comments made at this meeting. 
Please be advised that due to
 this meeting, we have created an Issue Report Form that will guarantee you a re-

sponse in writing to any and all of your concerns.  It has 
and will continue to be Aldworth™s objective to listen and react to any and all comments regarding changes to any 
part of our operation and absolutely our policy to respond 
to you when these issues arise. 
At the meeting, we discussed the possibility of forming 
a committee to bring employees™ concerns forward.  We 
are not going to create or form a committee because we 
feel that you as an individual will always have the oppor-
tunity to bring any concerns or issues you have directly to 
Management on an individual basis. It is our feeling that this meeting was very helpful and 
perhaps overdue.  A positive result of this meeting is the 
Issue Report Form that will absolutely close the loop re-
garding communication and addressing any of your future 
concerns. 
As always, if you have any comments or questions re-
garding this memo or leftover comments from the meet-
ing, please contact me at your earliest convenience. 
 There followed 21 comments made at the meeting and Ald-
worth™s response to the comment.  For example, one comment 
described in letter concerned a complaint that pallets should not 
be loaded too heavily when they are to be pulled up an incline.  
Aldworth™s response was that it 
would build lighter pallets.  
Another comment was that a driver felt that Dunkin™ Donuts 

did not value him as an employee.
  He had asked to be removed from a run because Dunkin™ Donuts did not keep a commitment 

to him, and he requested that he be returned to his old route.  
Aldworth responded that the driver is considered a valuable 
employee but that he was not ma
de the promises as he had contended but that he would be considered next in line for as-

signment to the route.  Anothe
r comment was that new drivers were not storing merc
handise and that a particular retail store should be moved from an overnight route to a local route be-
cause of unloading problems the driver experienced there.  
Aldworth responded that the new drivers™ performance was 
being watched and that it was considering placing the store on a 
local route as the driver had suggested.  A comment from a 
driver was that certain routes had difficult stores to service and 
that for this reason he was unable to run his route at 100-
percent efficiency.  This in tu
rn lowered his incentive awards.  
Aldworth responded that the driver™s run and his efficiencies 

would be adjusted.  In response to another comment made by a 
driver, Aldworth said that Dunkin™ Donuts had given the driver 
more hours so that could improve the driver™s efficiency.  An-
 ALDWORTH CO. 179other driver had complained that an extra store was added to his 
route but he was not given any extra time to perform the work.  
Aldworth answered that the driver™s comments were legitimate 
and would be corrected.  Another comment was that issues 
were not being resolved.  Al
dworth responded that Dunkin™ Donuts feels that it is addressing the drivers™ issues and that the 

newly implemented issues report 
form would guarantee that the issues were addressed.   
The letter concluded by assuring employees that Aldworth 
and Dunkin™ Donuts would work together to open up better 
communications by involving the 
supervisors™ resources to greater extent and that those s
upervisors would listen to issues and be able to find answers.  The issue report form alluded to in the letter identifies the 
employee, has a space for a description of the issue or recom-
mendation and the supervisor™s response.  Aldworth had never 
before used this form at the f
acility.  Fisher and Kundrat admit-
ted that the issue report was created in response to complaints 
from employees that management
 had not addresses their con-
cerns.
50  They also explained that the form served the purpose 
of documenting the fact that ma
nagement had responded to the concerns of the employees.
51    Analysis 
The General Counsel alleges that at the meeting Aldworth 
solicited employees™ complaints 
and grievances thereby prom-
ising them improved working conditions in order to discourage 
their support for the Union.  As set for the above, Roy did ask 
employees what their complaints were.  In the context of the 
meeting it is clear that he was referring to the complaints they 
had that led them to contact the Union.  The fact that he had 
Fisher write the complaints as they were given heightened the 
coercive effect of the solicitation.  Indeed, Roy explicitly prom-
ised the employees that they w
ould receive a response to their complaints and, as the May 8 le
tter shows, he was true to his word.  The Board has long held that the solicitation of em-
ployee grievances and promises to
 adjust the grievances, when 
this is an effort to stifle em
ployees™ union activity, is unlawful.  
Hospital Shared Services, 330 NLRB 317 (1999); Reliance Electric Co., 
191 NLRB 44, 46 (1971), enfd. 457 F.2d 503 (6th 
Cir. 1972).  Indeed, this matter is devoid of more troublesome 

difficulties that frequently accompany the resolution of allega-
tions of this type.  Here, there was an express statement that 
employees would receive a respons
e to their complaints and the 
May 8 letter shows that some c
oncerns were remedied.  Also, the evidence shows that the solicitation of grievances was di-
rectly tied to the Union™s organizing effort.  The fact that Roy 
refrained from soliciting pay and 
benefit complaints does not detract from the fact that the co
mplaints he otherwise solicited 
concerned the working conditions of the employees.  
                                                          
                                                           
50 Thus, Roy™s statement that he ﬁnever gave the union a second 
thoughtﬂ when he developed the issue report form is an example of 
testimony so incredible that it se
rves to undermine Roy™s overall credi-
bility.  51 Kundrat testified that the implem
entation of the use of issue re-
ports was merely the formalizing of a process already in place.  How-

ever, he gave no specific examples of
 how that alleged informal process 
work.  I do not credit that testimony. 
Aldworth argues that it has a practice of addressing em-
ployee concerns that long predates the union activity.  Indeed it 
is accurate that Aldworth has a practice of holding biannual 
safety meetings with employees. 
 At these meetings safety mat-
ters are addressed.  Occasionally, guest speakers would attend.  
Sometimes Dunkin™ Donuts™ officials would attend and address the employees on matters such as the how well the business 
was doing and new developments.  
Near the end of these meet-
ings employees are allowed to 
ask questions and present their concerns to Aldworth management.  This typically lasted about 
10Œ15 minutes.52   There is no specific, credible, evidence that 
Aldworth adjusted the concerns that the employees raised.  Roy 
also admitted that the April 11 meeting was not a regularly 
scheduled safety meeting.  Indeed, he admitted that it was at the 
safety meeting held earlier in March that he had announced a 
wage freeze for employees.  
I conclude, however, that the April 11 meeting was not a 
continuation of the practice that developed at the end of the 
safety meetings.  First, the April 11 meeting was not a safety 
meeting.  It was a specially ca
lled meeting, and it was held to 
specifically deal with the subject of the union organizing effort.  
The April 11 meeting lasted several hours compared to the 
minutes devoted to employee complaints at the safety meetings.  
Next, at the April 11 meeting Roy directly tied the solicitation 
of grievances with the union organizing effort.  Moreover, unlike at the safety meetings, Roy had Fisher write down the 
employees™ complaints.  Finally, at the April 11 meeting Roy 
explicitly told the employees that
 he would have a response to 
each of their complaints within 30 days.  Aldworth cites 
Ameri-can Freightways, 327 NLRB 832 (1999).  However, that case supports my conclusion here.  There, the Board concluded that 
the employer improperly solicited 
grievances.  It rejected the 
employer™s contention that the solicitation was merely a con-

tinuation of an existing practice of solicitation of employee 
concerns.  In doing so, the Board 
noted that the meetings that 
occurred during the critical period were different from the sin-
gle meeting held outside the critical period.  I too conclude that 
the solicitation of employee grievances that occurred after the 
arrival of the Union was substantially different from the prac-
tice that occurred before the Union™s arrival.  This case is also 
distinguishable from the dissent in 
American Freightways, supra.  The dissent concluded that the meetings held during the 
critical period were a followup to a meeting held before the 
critical period and dealt with subjects initially raised at the 
earlier meeting.  In the case at hand, there is no connection 
between the solicitation of grievances that occurred after the 
Union began organizing with the prior safety meetings at which 

employees were permitted to ask questions and voice com-
plaints.  In sum, the April 11 meeting was quite different from the earlier safety meetings.   
 52 Aldworth™s employee handbook has an employee problem solving 
procedure.  The stated purpose of th
e procedure is to assure that em-
ployees receive a fair and reasonabl
e response to their problems. Under 
this procedure an employee may initia
lly bring a problem to the atten-
tion of the operations™ manager, then to the director of operations, the 
executive vice president, and finally to
 the president.  There is no con-
tention that the April 11 meeting was part of the procedure. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180Aldworth also cited NLRB v. K & K Gourmet Meats, 
640 F.2d 460 (3d Cir. 1981).  There the court concluded that the employer did not violate the Act when it solicited grievances 
and expressed its hope that it would settle them.  The court 
found that such statements were insufficient to sustain a con-
clusion that the employer promised to adjust the grievances.  In 
this case, there is no such ambi
guity.  As pointed out above, I 
have concluded that Roy told the employees at the April meet-
ing that he would respond to their grievances and then did so.  
Under these circumstances, I c
onclude that by soliciting em-
ployee grievances and promising to 
adjust them in an effort to 
undermine the organizing campaign underway, Aldworth vio-
lated Section 8(a)(1). The General Counsel alleges that
 at this meeting Aldworth promised employees that it woul
d hire a new manager in order 
to discourage their union support.  I have concluded above that Roy in fact told employees at th
is meeting that he would hire a new Aldworth manager to work at the facility.  This statement 
was made in the context of many employee complaints con-
cerning Knoble and Fisher.  This was the first time that em-ployees were told that Aldworth
 might hire a new manager at the facility. 
Aldworth contends that it began the process of hiring a new 
manager prior to the start of the union activity.  In fact, Ald-
worth did place a blind advertisement in the Philadelphia In-
quirer in mid-March.  The advertisement sought a human re-
sources manager who was highly motivated.  Someone with a 
BS or BA degree in management or human resources and ex-
perience with workers™ compensation and state laws was pre-
ferred.  Computer and organiza
tional skills were required.  
Another advertisement placed at about the same time was for 
an operations/human resources manager.  This advertisement sought someone with supervisory experience in the field of 
distribution and employee recruiting.  A BS or BA degree was 
required.  However, Aldworth did not hire anyone through the 
advertisements.  As explained mo
re fully below, effective Sep-
tember 14, 5 days before the el
ection, Aldworth did hire Timo-thy Kennedy as the new manager and introduced him to em-
ployees at the meetings that Aldworth held that week.  Roy and 
Kundrat interviewed him in late August.  He applied for the 
position after a friend told him that the position was available.  
Kundrat testified that Kennedy was the type of person that 
Aldworth had been seeking in th
e advertisements that Aldworth 
had placed in mid-March.  In this regard, Roy testified that he 
felt that Fisher had been a weak manager so he decided in 1997 
to hire a regional operations ma
nager to whom Fisher would report.  When presented with the fact that neither of the adver-

tisements Aldworth placed in March sought a regional opera-
tions manager, Roy testified th
at the positions were identical, 
only the titles were different.  
Roy admitted that Kennedy was 
hired in part so that Kennedy could directly respond to em-
ployee complaints ﬁwithout [Fis
her™s] famous words ‚I™ll get 
back to you.™  That was not appropriate, nor was it going to be 

tolerated any more.ﬂ  I conclude that the announcement Roy 
made at the April 11 meeting that
 he would hire a new manager 
was not merely a continuation 
of preexisting efforts by Ald-
worth to fill such a position.  Th
e advertisements clearly sought 
someone for a human resources position.  The manager that 
Roy described to the employees
 was someone with operational experience.  In fact, I conclude that announcement was made to 
quell the complaints that the employees had voiced that they 
never received responses to the problems that they raised. I do 
not credit the testimony of Roy a
nd Kundrat to the extent that it is contrary to this finding.  
This was a promise of a benefit 
made to undermine the employees
™ support for the Union.  As 
such it violated Section 8(a)(1).  NLRB v. Exchange Parts Co., 375 U.S. 405 (1964). Next, the General Counsel alleges that Aldworth threatened 
employees with loss of benefits if they selected a union by say-
ing that the employees would commence the bargaining process 
with nothing.  I have concluded 
above that Roy held up a blank 
sheet and paper and told employees that that was where they 
would start in negotiations with the Union.  In determining 
whether such statements violate the Act, the context in which 
they are made is especially important.  
BI-LO, 303 NLRB 749 
(1991); Wagner Industrial Products, 
170 NLRB 1413 (1968).  
If the context of the statement indicates to employees that the 
bargaining process has its risks and employees may even lose 
benefits in the process, then the statement is a lawful explana-

tion of the realities of bargaining.  Somerset Welding & Steel, 
314 NLRB 829 (1994).  If, however, the statement may be 

reasonably understood by employees
 that the employer would 
begin the bargaining process by proposing that the employees 
start with no benefits and require the union to attempt to regain 
existing wages and benefits, then the statement is unlawful.  
Belcher Towing Co., 265 NLRB 1258 (1982).  In assessing the 
context in which the statement was made, I consider the fact 
that at some point during the meeting Roy did tell employees 
that they could gain or lose in the bargaining process.  How-
ever, such general statements about the bargaining process do 
not necessarily cure other unlawful statements.  
Noah™s New York Bagels, 
324 NLRB 266 (1997).  Here, Roy™s general 
statements about the bargaining process were not sufficiently 
connected with his ﬁbargaining from scratchﬂ statement to lend 
additional meaning to the latter statement.  The two statements 
were separated by time and by 
other topics.  Under these cir-cumstances employees would 
reasonably understand that Roy 
was telling them that they would start the bargaining process 
with nothing and the Union would have to gain back existing 
benefits.   Aldworth also argues that Roy™s comments were protected 
under NLRB v. Gissel Packing Co., 
395 U.S. 575, 618 (1969), and Section 8(c) of the Act.  
However, comments are protected 
only when they do not contain threats of reprisal or promise of 
benefit.  Here, I have concluded that Roy™s statements did con-
tain a threat of reprisal.  Accord
ingly, I conclude that Aldworth 
violated Section 8(a)(1) by threatening employees that they 
would start bargaining with the Union with nothing.  Concerning the May 8 letter, the General Counsel alleges 
that Aldworth unlawfully solic
ited employees™ complaints and 
grievances.  As indicated above Roy wrote that it had been and 
would continue to be Aldworth™s objective to listen and react to 
any and all comments regarding 
changes to its operations and was its policy to respond to the em
ployees when issues arose.  
In context this was an indication to employees that the solicita-
tion of grievances that occurred at the April 11 meeting was 
 ALDWORTH CO. 181being extended.  Moreover, I have already concluded that the 
solicitation that occurred at that meeting was not a mere con-
tinuation of a prior practice but rather was an unlawful effort to 
undermine support for the Union.  Here too, the solicitation 
implied that the grievances would be adjusted because in the 
very same letter Aldworth adjusted some of the earlier griev-
ances.  Under these circumstances, I conclude that Aldworth 
again violated Section 8(a)(1) by soliciting grievances and 
promising to adjust them in an effort to undermine support for the Union. The General Counsel also alleges that in the letter Aldworth 
announced the creation of an ﬁissue reportﬂ form to solicit em-

ployee grievances in order to discourage their union support.  
As described above, I have concluded that the issue report form was a new form that was created as a response to employee 
complaints that their grievances in the past had not received a 
response.  The form itself permits employees to document their 
complaints and provides a space for management™s response.  I 
conclude that the issue report form was both an adjustment of 
the grievance that the employees had voiced and an effort to 
systemize the solicitation of grievances in order to discourage 
support for the Union.  Accordingly, by announcing and im-
plementing the use of issue report form system Aldworth vio-
lated Section 8(a)(1). Finally, the General Counsel alleges that the letter unlaw-
fully announced that certain grie
vances raised at the earlier meeting had been adjusted.  As set forth above, Roy announced 
in the May 8 letter that certain grievances voiced by employees 
at the April 11 meeting had been adjusted in a manner favor-
able to the employees.  Inasmuch as the adjustment of these 
grievances was part of Aldworth™s unlawful solicitation of 
grievances, I conclude that Aldworth violated Section 8(a)(1) 
by adjusting those grievances in
 an effort to undermine support for the Union.  c.  June 16 letter  The union representatives visited driver John Kanady at his 
home at about 6:30 or 7 p.m.  Kanady invited them into his 
home and spoke with them for a
bout 45 minutes.  Despite this Kanady complained to Roy about the fact that the union repre-

sentatives had visited his home uninvited.  He conveyed to Roy 
that he and his wife were upset because they have two small 
children and Kanady frequently works at night.  For that reason 
Kanady did not want 
his address to be given to others.  Ka-nady™s wife called Roy directly and voiced similar concerns to 
him.  Fisher testified that he had received complaints from em-
ployees that they were being ﬁharassedﬂ at home.  He said that 
the complaints concerned being called at ﬁoddﬂ times of the 
night, being visited on the weekends, and people knocking on 

their doors.   On June 16 Roy distributed a memorandum to all employees 
on the subject of unsolicited telephone calls.  The memorandum 
read in pertinent part:  Recently, I have received several phone calls from 
concerned employees regarding their being contacted at 

their homes by a union organizer. 
I want to be perfectly clear that Aldworth Company, 
Inc., will not tolerate any harassment of its employees ei-
ther from outside or from inside
 the operation.  It appears that a roster listing employees™ names and telephone num-
bers has been stolen from our supervisors.53  This is how this individual has gotten your
 names.  We apologize for this and encourage everyone who feels that they are being 
harassed or bothered by this 
individual to please contact 
me at their earliest convenience.  The memo later again invited employees to contact Roy if 
they felt that they were being 
harassed or bothered, and it pro-
vided a toll free number for use in contacting him. Analysis 
The General Counsel argues that by requesting employees to 
report if they felt they were being bothered or harassed by the 
employees or the Union, Aldworth violated the Act.  I agree.  In 
a recent case the Board upheld a judge™s finding that it was 
unlawful for an employer to as
k an employee if the union or-
ganizer was ﬁbotheringﬂ him and thereafter directing the union 
organizer not to ﬁbotherﬂ the employee.  
Mr. Z™s Food Mart, 325 NLRB 871, 891 (1998).  The Board has also held that re-quests by an employer that employees report when they are 
being ﬁbotheredﬂ or ﬁharassedﬂ by union supporters violate 
Section 8(a)(1).  Greenfield Die & Mfg. Corp., 
327 NLRB 237 (1998).  This is so because such requests cover protected union 
activity and an employer may not inquire into such activity.  
The facts in this confirm this 
pattern.  The testimony set forth 
above concerning the reports of employees that prompted the 
letter was vague and general and 
did not show that the employ-
ees were reporting improper, mu
ch less unlawful, conduct by 
the Union.  To the contrary, it shows that the Union was engag-
ing customary and fully protected conduct by soliciting em-
ployees™ support.  The fact that 
certain employees may not have 
welcomed the solicitation can not serve to deprive the Union of 

the opportunity to try.  I conclude that nothing in these reports 
could serve as a legal justification for Aldworth™s conduct on 
this matter.  The fact that Aldworth was responding to em-
ployee complaints or that the 
Union had visited the employees 
as a result of a list that had been taken from Aldworth™s facility 
does not justify Aldworth™s so
licitation that employees report 
the union activity of other employees to it.  Accordingly, by 
soliciting employees to report when they were being bothered 
or harassed by union activity, Aldworth violated Section 
8(a)(1). The General Counsel also alleges that Aldworth created the impression of surveillance among employees by stating in the 
letter that it knew that union representatives had been visiting 
them at their homes.  However, the letter made clear that the 
source of Aldworth™s knowledge were reports from employees.  
Thus, in context, it was clear to employees that Aldworth™s 
knowledge of these events did not come as a result of surveil-lance. I shall dismiss this allegation of the complaint. 
Next, the General Counsel alle
ges that Aldworth solicited employees™ complaints and grievan
ces in the letter in order to                                                           
 53 Aldworth contends that alleged 
discriminatee Mitchell is not enti-
tled to reinstatement because he admitted that he was the person who 
took the list from the office area.  This matter is described in detail 
below. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182discourage their support for the Union.  However, the context 
of Roy™s solicitation makes clear 
that he was requesting that employees report instances of harassment and the like and that 

he was not soliciting general employee complaints.  I shall, 
therefore, also dismiss this allegation. 
d.  June 27 meeting Another mandatory meeting wa
s held on June 27; all em-ployees, including helpers, attended.  By this time the Union 
had notified Aldworth that an organizing campaign was under-
way.  Again Roy was Aldworth™s
 spokesman at the meeting.  
He invited anyone with a tape recorder to bring it near the front 
of the room so that he would not be misquoted.  Although ap-
parently no one recorded the co
mments at this meeting, subse-quent meetings were recorded.  Roy then again held up a blank 

sheet of paper and said that that is where the employees would 
start during the bargaining process if the Union were selected.   McCorry voiced his concerns about the need for an accident 
investigation policy.  He also de
scribed a situation at one of the retail shops that he serviced.  He explained that the storage area 

was covered with rodent excrement; water was dripping in the area and it became slippery.  McCorry recounted how he had 
told Knoble of the problem and how Knoble responded that he 
was aware of the situation but there was nothing he could do about it because the store owner was on Dunkin™ Donuts™ board 
of directors.  Roy responded to
 McCorry™s comments by loudly 
asking why McCorry was putting on a show.  McCorry in turn, 
pointed out what he thought were the health hazards that could 
flow from the situation.  After another employee joined 
McCorry in pointing out the health hazards involved Roy began 
to take McCorry™s comments more
 seriously.  Other employees 
also made comments at this meeting.   
Roy also told the employees that Dunkin™ Donuts could ter-
minate its contract with Aldworth with 30 days™ notice.  He 
said Dunkin™ Donuts could say, ﬁI
t™s overﬂ and then bring in a new contractor.  He said that Ryder Logistics, an Aldworth 
competitor, could underbid Aldworth for its contract with Dun-
kin™ Donuts and that Ryder could retain 49 percent of the work 
force and then would not have to deal with the Union; the re-
maining employees would be out of work.  Roy discussed how 
Aldworth™s future otherwise looked bright.  Roy turned to the 
bargaining process and said that 
he had to bargain in good faith.  
Toward the end of the meeting 
Roy urged the employees not to 
grab onto somebody with one foot out the door for lateness and 

another for stealing company time and sleeping on the job.  The 
remarks concerning lateness referre
d to driver Leo J. Leo, who at that time had been suspended.
54  The employees were unable 
to connect the remarks Roy made concerning stealing company 
time and sleeping on the job to any particular employee at that 
time.  Later, however, it became apparent that the comments 
pertained to McCorry.
55  Leo and McCorry were sitting side by 
side almost in the front row at the time Roy made these com-
ments.                                                           
 54 The General Counsel alleges that
 Leo™s subsequent discharge vio-
lated the Act.  This matter is more fully described below. 
55 The General Counsel alleges that McCorry™s subsequent suspen-
sion violated the Act.  This matter is more fully described below. 
Roy apologized because someone had given the Union a list 
of the names and telephone numbers of the employees and the 
Union had used the list to contact the employees.  Roy said that 
he would fire the employee who had given the Union the list 
when he discovered who that employee was.  Roy said the em-
ployees did not have to meet with union officials and had the 
right to ask them to leave.  One of the employees said that he 
had been harassed at his home by
 the union officials, and Roy 
replied that Aldworth would not tolerate union officials harass-ing employees.  Roy said that if they felt they were being har-
assed or bothered by the Union they should let him know. 
One of the helpers said that he had heard from a driver that 
the helpers were getting a raise, uniforms, and benefits.  Roy 
said that he could not make any commitments but he could say 
that he was looking into the possibility of doing so.  Roy then 
showed the videotape ﬁLittle Card, Big Trouble.ﬂ I turn now to explain how I arrived at the findings set forth 
above in the preceding paragraphs.  Those findings are based 
on a composite of the testimony of McCorry, Leo, William 
Chalmers, Guillermo Puig, Gary Blevins, Frederick Williams, 
and Bryon Farnsworth.  I note that Chalmers, Blevins, Wil-
liams, and Farnsworth are not alle
ged as discriminatees in this case and they were still employed by Aldworth at the time they 
testified.  However, I do not credit their testimony to the extent 
that it is inconsistent with the 
facts set forth above.  For exam-ple, Puig testified that Roy explicitly said, ﬁEverything you 
have now, you will lose.  Let™s remember who the boss is.  I am 
the one who has to sign this.  All I have to do is show up at the 
bargaining table.ﬂ  McCorry also testified that Roy said that all 
he had to do is show up at the bargaining table.  Other employ-
ees do not corroborate this tes
timony.  Based on my examina-
tion of all the testimony concer
ning this meeting and my as-
sessment of the relative credibility of the witnesses, I conclude 

that Roy did not directly make those statements.  McCorry 
testified that Roy talked about specific opportunities to gain 
new customers and then asked whether the employees were 
willing to throw that all away by bringing in a union.  This 
testimony is uncorroborated and 
for reasons indicated above I 
do not credit it.  In the same vein, Williams testified that Roy 
said that just because the Union was selected did not mean that 
Aldworth had to bargain with it; 
I, likewise, do not credit this testimony.   
Roy testified that at this m
eeting he told employees that 
Dunkin™ Donuts could cancel its contract with Aldworth for any 
reason with 30 days™ notice.  Roy also admitted that he said that 
if the employees selected the Union and a contract was negoti-
ated that did not allow Aldworth to remain competitive then 
Dunkin™ Donuts could get rid of Aldworth and use a competi-tor.  That competitor, said Roy, might only hire a minority of 
the former Aldworth employees
 in which case it would not even have to recognize the Union.  Roy also admitted that he 
may have used a blank sheet of paper and told the employees 
that that was where bargaining bega
n.  Roy further testified that 
he said that if employees felt th
at they were being harassed or 
bothered by the Union they should let him know.  Roy admitted 
that he advised the employees to beware of the personal agen-
das of some employees and not hook their wagons to employ-
ees who had one foot out the door 
for lateness, or falsification,  ALDWORTH CO. 183or stealing time.  Roy confirmed that McCorry raised the topic 
of rodent waste at one of the stor
es.  This testimony is generally 
consistent with the facts described above.  I have also consid-
ered Fisher™s testimony.  He stated that Roy told the employees 
at this meeting that if the Union won the election and Dunkin™ Donuts did not continue its contr
act with Aldworth then ﬁtheyﬂ 
only had to hire half of the employees to maintain the union 
contract and the other half of the employees would lose their 
jobs.  I conclude that the facts set forth in the preceding para-
graphs more accurately describe what Roy said on this subject.  
I also reject Fisher™s and Roy™s testimony that Roy told the 
employees that Roy could not disc
uss increased benefits for the 
helpers because of the union campaign.  I have also considered 
Kundrat™s testimony concerning th
is meeting.  His testimony 
was unimpressive; it seemed desi
gned to put Roy™s remarks in 

a most favorable light rather than be a factual recitation of what 
Roy actually said.  I, therefore, do not credit that testimony to 
the extent that it conflicts with the facts set forth above.   Analysis 
The General Counsel alleges that during this meeting Ald-
worth threatened employees with
 loss of existing benefits by 
telling them that they would start with a blank sheet of paper if 
they selected the Union.  I have concluded above that Roy 
again made such a statement.  As previously described this 
statement violates Section 8(a)(1). 
The General Counsel alleges th
at Aldworth created the im-pression that the employees™ union activities were under sur-
veillance when it told them that ﬁUnion peopleﬂ were visiting 
their homes.  As described above, I have found that Roy apolo-
gized to the employees for the fact that someone had given their 
names and telephone numbers to the Union and the Union had 
been using that information to contact them.  Shortly before the 
meeting, the employees had received the June 16 letter that 
explained the basis of Aldworth™s knowledge of the fact that the Union had been contacting employees at their homes. Un-
der these circumstances I do not find that Roy™s statement at the 
meeting would reasonably lead em
ployees to believe that Ald-
worth was engaging in surveillance of their union activity.  
Rather, in context, employees 
would reasonably understand that 
Aldworth was simply explaining to employees how the Union 

was able to reach them at their homes.  Accordingly, I shall 
dismiss this allegation of the complaint.  
The General Counsel argues that Roy™s statements concern-
ing harassment also violated the Act.  Although I have con-
cluded that Roy made such statements, the General Counsel did 
not allege that at this meeting such statements were unlawful, 
or did he move to amend the complaint after this testimony was 
elicited at the trial.  Under these circumstances, I find it unnec-
essary to make additional c
onclusions concerning these unal-leged statements because I have already concluded above that 

Aldworth made similar statemen
ts and any additional findings 
would not alter the remedy in any respect.   
Next, the General Counsel allege
s that Aldworth interrogated employees concerning their union activities.  In support of this 
allegation the General Counsel asserts that Roy demanded to 
know which employees provided th
e Union with the list of the 
names and telephone numbers.  However, I have not concluded 
that Roy made such a statement.  Accordingly, I shall dismiss 
this allegation of the complaint. 
The General Counsel alleges th
at Aldworth threatened em-ployees that another employee who supported the Union would 
be fired, and disparaged the employee.  In this regard, the Gen-
eral Counsel relies on Roy™s ﬁone foot out the doorﬂ statement 
and claims that the statement amount
ed to a threat of discharge.  
I disagree.  Roy did not connect the reason those employees 

had one foot out the door with their union support.  Instead, he 
clearly indicated the reasons were lateness, sleeping on the job, 
and stealing time.  Under these circumstances, employees 
would not understand Roy™s remarks to mean that these em-
ployees were being terminated because of their union activity.  
The General Counsel cites 
Carry Cos. of Illinois, 
311 NLRB 1058 (1973), enfd. 30 F.3d 922 (7th Cir. 1994), and 
Cannon Industries, 291 NLRB 632, 635 (1988).  However, in those 
cases there was a clear connection between the threats and un-
ion activity.  Such a connection is absent here.  The General 
Counsel also contends that Roy™s remarks constituted an 
unlawful disparagement of uni
on supporters.  The General Counsel relies on F.W.I.L. Lundy Bros. Restaurant, 248 NLRB 415, 422Œ423 (1980).  However, in that case the employer re-
quired certain union adherents to remain standing for about 45 minutes in front of about 50 to 60 employees.  The employer 
told those employees to ﬁshut upﬂ when they attempted to 
speak, and called them ﬁjokersﬂ and ﬁclowns.ﬂ  No such outra-
geous conduct was directed at union adherents in this case.  
Accordingly, I shall dismiss this allegation of the complaint. 
The General Counsel also alleges that Aldworth threatened 
employees with job loss if they selected the Union. The Su-

preme Court has described the test to be applied in this situation 
as follows:  [A]n employer is free to communicate to his employees any 
of his general views about uni
onism or any of his specific 
views about a particular union . . . .  He may even make a pre-

diction as to the precise eff
ects he believes unionization will have on his company.  In such a case, however, the prediction 
must be carefully phrased on the basis of objective fact to 
convey an employer™s belief as
 to demonstrably probable 
consequences beyond his control . 
. . .  If there is any implica-
tion that an employer may or ma
y not take action solely on his 
own initiative for reasons unrelated to economic necessities 
and known only to him, the statement is no longer a reason-
able prediction based on available facts but a threat of retalia-
tion based on misrepresentation and coercion  [
NLRB v.Gissel 
Packing Co., 395 U.S. 575, 618 (1969)]. 
 In support of this allegation, the General Counsel claims that Roy told the employees that 
Dunkin™ Donuts would cancel its contract with Aldworth if the employees chose the Union.  
However, I have not found that 
Roy made such a statement.  
Instead, Roy simply informed employees of the fact that their 
jobs were not guaranteed because Dunkin™ Donuts could cancel its contract with Aldworth and obtain services elsewhere. There 
was no explicit or implicit connection that this would or might 
occur only if the employees selected the Union.  I recognize 
that this statement was made in a meeting where Aldworth 
communicated its antiunion message.  But this fact alone is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184insufficient to transform the othe
rwise factual statement into a 
veiled threat.  This is especially true because the specific con-
text of this statement show
s that Roy was addressing Ald-
worth™s business relationship with Dunkin™ Donuts and the prospects for additional expansion in the future.  This was not a 
prediction of the consequences of unionization. 
Reeves Bros., 
320 NLRB 1082 (1996), is distinguishable.  There, the em-
ployer told employees that its customers would stop doing 
business with it if the employees unionized.  Roy made no such 
statement in this case.  For similar reasons 
Dlubak Corp., 307 NLRB 1138, 1143Œ1152 (1992); Feldkamp Enterprises, 
323 NLRB 1193 (1997); and 
Metalite Corp., 308 NLRB 266, 272 (1992), are inapposite.  In sum, I conclude Roy™s statement 

approached, but did not cross, the line into the territory of 
unlawful threats.  Lastly, I note that the General Counsel does 
not argue that Roy™s statement concerning the possibility that if 
a successor employer hired only 49 percent of Aldworth™s work 
force it would be under no obligation to recognize the Union 
was an unlawful threat.   
Finally, the General Counsel alleges that at this meeting 
Aldworth unlawfully promised 
employees wage increases, new 
work attire, and an improved benefit package in order to dis-

courage union activity.  I have found that Roy told the employ-
ees that while he could not ma
ke any commitments concerning 
improving the benefits of the helpers, he was looking into the 

possibility of doing so.  There is no credible evidence that in 
fact Aldworth had been in the process of examining the help-
ers™ level of benefits prior to the start of the organizing effort.  
In the context of this and earlier meetings, where Aldworth was 
attempting to ascertain what problems led the employees to 
seek the assistance of a union, I 
conclude that employees would 
reasonably understand Roy™s comment as a general promise 

that he would examine the level of helpers™ benefits in order to 
stifle their desire for union representation.  By doing so, Ald-
worth violated Section 8(a)(1).  
NLRB v. Exchange Parts, 375 U.S. 405 (1964).  The fact that Roy prefaces his remarks by 
saying that he could not make
 any commitments does not ne-
gate its unlawful nature.  ﬁIt is immaterial that an employer 

professes that he cannot make any promises, if in fact he ex-
pressly or impliedly indicates that specific benefits will be 
granted.ﬂ  Michigan Products, 236 NLRB 1143, 1146 (1978). The General Counsel also contends that Roy made other 
unlawful statements at this meeting that violated the Act.  
However, I have not credited the testimony that the General 
Counsel relies on to support those contentions. e.  August 29 Present for this meeting were Dunn, Aldworth™s president, as 
well as Roy, Kundrat, and Fisher.
56  Roy began the meeting by 
introducing himself and the others to the employees.  He 
stressed the importance of employees being informed before 
they cast a vote in the impending election.  He said that the law 
required that everything he said during the campaign be factual 
information whereas the Union could say anything it wanted, 
whether it was true or not.  Dunn then addressed the employees.  
                                                          
                                                           
56 The facts in this section are derived from a transcript of a tape re-
cording made at this meeting. 
He distributed a letter to the employees that was also distrib-

uted to employees with their 
paychecks.  Dunn reiterated the 
content of the letter by assuring the employees that they would 

not be fired or lose benefits whether or not they supported the 
Union.  He said that this st
atement was made to counteract a scare tactic often used by the 
Union that an employer would 
ﬁclean houseﬂ if the Union lost the election.  Dunn said, ﬁSo, 
please pay attention to everything we have to offer you, and 
feel free to express your opinions.  We™ll work on them, and 
we™ll stay here as long as you want.ﬂ   
At that point, Roy invited anyone with a recording device to 
bring it forward, and McCorry did so.  Roy then explained why 
Aldworth had sought to exclude the helpers from the unit of 
eligible voters.  Roy referred to the last meeting where many 
issues were discussed, including matters such as problems with 
the routes and rodent waste at retail stores.  He said, ﬁWhat 

came out of the meeting within a couple of weeks was two 
events, one termination and one suspension.ﬂ
57  He said that he 
was not going to mention names but he would talk about the 
matter.  He explained that Aldworth had rules concerning tardi-
ness and that at some point he had to enforce those rules out of 
concern for other employees who 
showed up on time every day.  
He said that individual, in obvious
 reference to Leo, created his own problem.  Roy then turned to ﬁIndividual # 2.ﬂ  He stated 
that if an employee is found falsifying the manifest and found 
stealing time because of that, the employee can be terminated, 
but that individual, in obvious 
reference to McCorry, was not 
terminated.  Roy said that he 
talked on the telephone with this individual and told him that he had worked for the Employer 
for 6 years and had made a mistake.  He said that he told the 
individual that it was not a union issue and that it had nothing 
to do with that process.  Roy claimed that the individual 
thanked him after the employee admitted wrongdoing.  At that 
point, McCorry spoke up and said
, ﬁThat™s a lie.ﬂ  McCorry 
asserted that he did not admit anything and that he did not fal-
sify his log or manifest, and 
he did not steal any time from 
Aldworth.  McCorry said that he forgot to write the time on his 
manifest, but that was not falsifica
tion.  He said that there were a lot of other employees in th
at room who had done what he 
was accused of but who were not suspended. 
Roy said that Aldworth had been associated with Dunkin™ 
Donuts since 1983.  He describe
d how their association began in Massachusetts after he talk
ed with the vice president and 
general manager for Dunkin™ Donut
s.  That official told Roy 
that Dunkin™ Donuts™ labor provider, who then was a competi-
tor of Aldworth™s, had signed a contract with the Teamsters and 
that this was a problem because the provider had come to Dun-
kin™ Donuts with increased costs.  Roy said that the Dunkin™ 
Donuts™ official indicated that Dunkin™ Donuts refused to pay 
the higher costs and then asked Aldworth to take on the busi-
ness.
58  Roy agreed to do so.   
 57 As described more fully below, on about July 1 Aldworth dis-
charged employee Leo ostensibly becau
se of excessive tardiness; he 
had earlier been suspended.  On
 June 29, Aldworth suspended 
McCorry.  The General Counsel alleges that both of these matters were 
unlawful.   
58 Roy testified that he actually to
ld the employees that the labor 
provider canceled its contract with D
unkin™ Donuts.  I do not credit that 
 ALDWORTH CO. 185Roy explained that now Aldworth had over 1600 employees 
in 29 States and that Aldworth was probably going to exceed 
$60 million in sales that year.  Roy then said: 
 Do we have improvements to make? No question . . . Here, at 
this Center . . . they need to be addressed . . . .  One is com-
munication.  The other has to do with respect . . . I™m not go-
ing to make excuses for Tom Knoble, for Mike Shive, for Frank Fisher, for Wayne or myself.  Two of those people 
happen to be our clients.  One of them is not a people person 
to say the least.  One of them should not be talking to people.  
I don™t feel bad about this conversation because I had it with 
him yesterday.  My intention is to bring in a dispatch supervi-

sor to fill the void . . . .  A void, because there™s nobody to talk 
to.  You guys fill out issue reports now.  You™re not talking to 
anybody . . . .  You™re talki
ng to warehouse supervisors who are trying their best to help you from time to time.  But no-
body consistentlyŠnobody consiste
ntly.  So, this Sunday I™m 
running an ad for a dispatch supervisor.  I™m posting the job 
also if you like to apply . . . .  
I am also hiring, as of Septem-
ber 14th, a regional operations 
manager, who will be Frank 
[Fisher™s] immediate boss, located right there at the Center, 
who will be empowered to make
 decisions, who will be em-
powered to authorize requests without going anywhere, with-
out talking to anybody . . . .  Tom Knoble, I can™t discuss Tom 
Knoble.  I don™t know what™s going on there, alright.  And, I 
say that with a heavy heart, 
because it shouldn™t get to this process . . . .  Nobody should be told, ﬁIf you don™t like it, I™ll 
give it to somebody else . . . .  And I™m going to prevent that 
from happening.  Roy then made a presentation about unions using a question 
and answer format.  He also e
xplained the benefits the employ-

ees had enjoyed working for Aldworth.  Later, Roy continued 
with the theme he had given earlier.  He said:  
 Do we have things to discuss?  Yeah, yeah.  Can we improve 
communications?  I™ve already told you my two endeavors.  
I™ve already got one in the process.  It™s been in process a long 
while okay.  A long while.  The dispatch supervisor is going 
to prove to be very, very important as well, and it™s going to 
help you folks go out, because it going to allow the warehouse 
supervisors to focus more on you. . . .  Do we structure our bid 
packages properly?  Probably not.  Do we have a method?  
No.  No.  Some people in this room are upset about that, and 
rightfully so.  Can we create one?  Yeah, it™s damn well time 
we do.  But, it™s not going to th
e most senior person.  Maybe a 
combination of the senior person and how they fared on their 

incentive program.  Because you don™t want us giving it just 
by seniority.  Because that would bring the company down.   
 At other points during the meeting, Roy again discussed the 
new regional operations manager 
and dispatch supervisor posi-tions that he would be filling.  He invited the employees to bid 
                                                                                            
                                                           
testimony.  The content of this stat
ement appears to be complete and 
Roy did not indicate exactly the point 
at which he allegedly made this 
remark.  Generally, I do not credit Roy™s testimony concerning the 
content of the taped meetings.  It a
ppeared that he was simply attempt-
ing to lessen the effect of his statements.   
on the dispatch supervisor pos
ition when it was posted.  Em-ployees asked questions con
cerning the two positions.   Later during the meeting, a new employee asked a question 
concerning how his lunch period is shown on the manifests.  
The discussion turned to the fact that some employees were 
concerned that they did not have enough time to take lunch and 
still complete the deliveries on time.  Roy then went on to say 
that Aldworth did not want employees performing their work at 
better that 100 percent of the allotted time for a run.  A driver 
told how it seemed to him that Knoble wanted drivers to per-
form at greater that 100 percent.59  Roy said, ﬁFrom this day 
forward . . . all you have to do is run at 100 percent.ﬂ  He as-

sured the employees that when the new supervisors come in, 
that they would evaluate employees accordingly. 
McCorry then complained that Knoble had asked him to fal-
sify his logbook.  Roy asked how many drivers had been asked 
to do so also and 20 to 30 drivers raised their hands.
60  The 
discussion then turned to McCorry™s recent suspension.  Roy 

said that he had problems when a driver arrives at a hotel at 7 
o™clock and yet does not call in until 8 o™clock to indicate that 
he was at the hotel.  He said those employees were trying to 
beat the system and that when it happened again and again the 
drivers would be suspended.  Th
is again is in obvious reference to McCorry™s suspension.  McCo
rry interjected and explained 
that after he checks in a hotel he then does his paperwork and 
takes his lunch period, all of which is paid time.  
Driver Byron Farnsworth noted that during the last meeting 
Roy had held up a blank sheet of paper and said that if the Un-
ion gets in, they were going to 
start from scratch; he asked if the Union gets in would Roy take away the drivers™ rate of 
$17.95 per hour and the warehouse rate of $13.80 per hour.  
Roy answered: 
 And when we™re involved in this process . . . .  I can™t tell you 
what I can do and what I can™t do.  What I can tell you is what 
the collective bargaining process means . . . .  That is a proc-
ess.  So a process, when you negotiate a contract, this is where 
you start.  That™s the starting point.  So you™re asking me a 
question I can™t answer. 
 The discussion then turned to personal days.  An employee 
complained that last year he lost the personal days that he had 

not used and that he did not get paid for them.  Roy answered 
that the intent of the program is
 for the employees to take the 
time off and rest, but that if it was a program that could not be 
used, it was useless.  He ended:  ﬁSo, let me look into that.ﬂ The discussion moved to the timeclock.  An employee sug-
gested that they be permitted to punch in anytime between 7 
minutes before and 7 minutes after the scheduled starting time.  
Roy answered that he would rather permit employees to punch 
in 15 minutes prior to their scheduled starting time, but they 
would not get paid for that extr
a time.  The employee said he 
thought that was a good idea.  Roy said: ﬁI™m saying that™s a 
 59 A driver at this meeting told of how he had spoken to Knoble 
about getting an early run.  Roy did 
not indicate any surprise by this 
disclosure, nor did he direct the driver to bring these matters to Ald-
worth supervisors instead of to Dunkin™ Donuts. 
60 This amplification of the transc
ript is based on McCorry™s testi-
mony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186possibility.ﬂ  Others spoke up and 
said that employees were not 
allowed to punch in that early without getting paid for the time.  
Roy then went on to describe a system that they had ﬁin placeﬂ 
but that they had not yet implemented.  He described a swipe 
card system that employees would use to clock in.  Roy then 
said: ﬁWe obviously need to regulate the clock and figure out 
what makes sense in relation to punching in early.  I don™t think 
your question is as much for punching in late.ﬂ 
Later, in response to a question, Roy said that the issue re-
ports would go to him.  He said, ﬁAnd those issues are being 
discussed, then resolved and sent back to you.ﬂ   
An employee then commented that they had been discussing 
the same problems for years a
nd nothing had changed.  He asked if the changes that they were talking about would occur 
before the election; he wondered if it would be too late to wait 
until after the election.  Roy said: ﬁI hear what you™re saying.ﬂ  
Roy explained that all the problems would not be resolved in a 
matter of weeks.  He reminded the employees of how, in the 
past, they had complained about a certain manager and that 
person was removed.  Roy acknow
ledged that the union effort was a ﬁwake-up callﬂ and that ﬁit™s time for action, no ques-

tion.ﬂ  Roy continued: ﬁBut what
 I™m telling you is changes are 
going to be made.  Changes are going to be made.ﬂ  He told the 
employees that he can make ch
anges happen and said: ﬁWhat I talked aboutŠam I foolish enough not to deliver?ﬂ  Then Roy 

referred to the meeting he had held earlier that year with the 
employees.  He said that they had discussed issues then.  He 
asked if the issues had ﬁgone 
awayﬂ and he answered the ques-
tion by saying that they had not, but the issues got responses 
and that was a start.  He said that they ﬁkick-startedﬂ using the 
issue report form then because employees were not getting 
answers to the problems they raised with management.  Roy 
said that he gets a copy of every issue report form, and he reads 
them and they are making progress.
  He indirectly referred to 
the Union and said that it could not do any more for the em-
ployees than he could do; he 
continued:  ﬁNot a god-damn thingŠunless I say so.ﬂ  He said 
that he saw in the spring (re-ferring to the April meeting) what was going on and that he 

didn™t just hire somebody yest
erday (referring to the new man-
ager).  He continued: ﬁThings 
are going to change.  I have a commitment from the top level, that these practices are not 
tolerable.  He again said that no one can force change on him 
without his agreement.  Roy said: 
 I™m telling you the changes are coming.  Are you going to see 
something visible by the 14th or the 19th?  I sure hope so.  I 
hope you will see something that gives you a ray of hope that 
you know what it wasn™t BS at the meeting.  
 Later, Roy alluded to McCorry 
when he said he would be ﬁdamnedﬂ if he fired someone th
at had been working there for 6 years.  He said that he coul
d have done so but he did not.  
Again referring to McCorry he 
said a mistake was made but 
otherwise his record was clean.   
Roy then said: 
 Reality is simple.  Nobody can do anything until I sign it off.  

If I tell you I™m going to make a change, I™d have to be pretty 
stupid not to make a change . . . .  You know why?  Because 
when they do lose the election on the 19th they have one year.  
They can come back.  So, if you haven™t seen things change in 

a year™s time, I™ve done something drastically wrong here, 
and I deserve whatever I get.  If that means having to deal 
with a third party if in fact that is what happens . . . . 
 During the course of this meeting Roy read questions and 
answers from a prepared text.  These questions dealt with topics 
such as how Aldworth felt about the upcoming election, 
whether employees who signed union cards could still vote 
against the Union, the collective-bargaining process, and 
strikes.  
Analysis 
The General Counsel contends that at this meeting Aldworth 
violated the Act by soliciting employees™ complaints and griev-
ances, thereby promising improve
d working conditions, in or-
der to discourage the employees from engaging in union activi-
ties.  I have concluded above that early in the meeting Dunn, 
Aldworth™s president, invited em
ployees to listen to what Ald-
worth had to offer, to voice their opinions and Aldworth would 
ﬁwork on them.ﬂ  Roy later spoke of how Aldworth had to 
make improvements, and he specified the areas of communica-
tions and respect.  He also mentioned the need to restructure the 
bidding process, noting that some employees were rightfully 
upset by the current system.  He repeated this theme several 

times during the meeting.  Roy 
asked that the employees give 
him the opportunity to make things happen.  As employees 
voiced their complaints, Roy answered that perhaps Aldworth 
needed to adjust a matter, or look into a concern, or said that an 
employee™s suggestion was a possibility.  He specifically told 
employees that from that day forward they would not be re-
quired to complete their routes in greater than 100-percent effi-
ciency.  He also told employees that he would rather ﬁadjust the 
timeclockﬂ to address a particular problem.  Roy tied this all to 
the Union by saying that the union effort was a ﬁjump-startﬂ 
and that changes were going to be made.  He repeatedly em-
phasized this.  This occurred during extraordinary set of man-
datory meetings designed to pers
uade employees to reject the 
Union.  Aldworth relies on National Micronets, Inc., 277 NLRB 993 (1985), and Noah™s New York Bagels, 
324 NLRB 266, 267 (1997).  However, Roy™s re
marks at this meeting went 
well beyond the generalized expr
essions that employers may 
lawfully make.  Under these ci
rcumstances, I conclude that Aldworth violated Section 8(a)(1) when it solicited employees™ 
problems and promised to adjust them in order to dissuade the 
employees from supporting the Union.   
Next, the General Counsel argues that Aldworth violated the 
Act by threatening the employees with loss of benefits if they 
selected a union by saying that the employees would begin the 
bargaining process with the benefits listed on a blank sheet of 
paper.  As more fully described 
above, at this meeting a driver 
alluded to the earlier meeting where Roy had held up a blank 

sheet of paper and said that that was where the employees 
would start.  The employee asked whether the drivers and ware-
house employees would have their 
current wage rates ﬁtake[n] 
away.ﬂ  Roy replied that he could not answer that question, but 
confirmed that the blank sheet of paper was the starting point of 
the collective-bargaining process.  Roy went on to indicate that 

wage rates were part of the collective bargaining process, but  ALDWORTH CO. 187gaining process, but reaffirmed that the process started with a blank sheet of paper and refused to assure the employee that 
wage rates would not be cut at the 
start of that process.  This is 
quite different from explaining to employees that at the 
end of the process of collective bargaining, which includes the obliga-
tion to bargain in good faith, wage rates could go up or down.   
By again telling employees that they would start the bargaining 
process with nothing, Aldworth again violated Section 8(a)(1).   The General Counsel alleges that
 at this meeting Aldworth threatened employees with loss of
 their jobs if they supported 
the Union.  In support of this allegation the General Counsel 

points to Roy™s story of how Aldworth originally obtained the 
contract with Dunkin™ Donuts.  In that story he described how 
the employees of the former c
ontractor with Dunkin™ Donuts had been unionized and how Dunkin™ Donuts then terminated 
the services of that contractor because it was unwilling to pay 
the increased costs resulting from the contract between the 
contractor and the Teamsters.  I have concluded above that Aldworth and Dunkin™ Donuts are joint employers.  In 
CPP Pinkerton, 309 NLRB 723 (1992), the Board found unobjec-
tionable a statement by an empl
oyer that another business pos-
sibly could take its work away from the employer.  In this case, 
however, I have concluded that Dunkin™ Donuts and Aldworth are joint employers.  This case therefore does not involve refer-

ences to possible third-party conduct.  Rather, Roy™s statement 
implied that Dunkin™ Donuts itself would terminate its relation-ship with Aldworth as a resu
lt of its unwillingness to bear in-creased costs resulting from bargaining.  Under 
Gissel
 such 
statements must be supported by objective evidence of demon-
strably probable consequences be
yond its control.  Because the 
Respondents have failed to produce such evidence, Roy™s 

statements amounted to a threat to the employees that the same 
fate may await them if the select
ed the Union.  This threat of job loss violated Section 8(a)(1). 
Overnite Transportation Co., 296 NLRB 669, 670 (1989). This statement is different from 
the one described above, when Roy said only that Dunkin™ 

Donuts could terminate its contract with Aldworth with only 30 
days™ notice.  Here, Roy™s statement was specifically tied to a 

consequence of unionization.   The General Counsel next conte
nds that Aldworth violated the Act by informing employees 
that it has suspended one em-ployee and discharged another employee because they sup-

ported the Union.  As more fu
lly described above, Roy referred 
to an earlier meeting where they had discussed a number of 
issues concerning the Union and other matters such as rodent waste creating a safety hazard at the retail shops. This obvi-
ously referred to the statement that McCorry had made at the 
June 27 meeting.  Roy said that the result of that meeting was 
one suspension, obviously refe
rring to McCorry™s 5-day sus-
pension, and one termination, this time referring to Leo™s dis-
charge.  Employees were aware 
of these events and understood 
what Roy was saying despite the 
fact that he did not mention specific names.  It should be recalled that at the earlier meeting 
Roy had also linked Leo and McCorry as leading union adher-
ents.  By connecting McCorry™s suspension and Leo™s dis-
charge to their visible support for the Union at the earlier meet-
ing, Roy lead the employees to believe that union support may 
lead to discipline or termination.  Aldworth argues that Roy 
was merely explaining the circumstances that lead to the dis-
charge and suspension in an effort to dispel any concern that 
they were motivated by union activity.  To be sure, Roy did go 
on to explain Aldworth™s position concerning why the suspen-
sion and discharge occurred.  If this were all that Roy had done, 
his statements might well have been lawful.  Here, however, 
Roy specifically indicated that the discharge and suspension 
ﬁcame outﬂ of the earlier meeting where Leo and McCorry had 
been identified as the leading union supporters.  In this context, Roy™s statement constitutes a threat to discipline or discharge 
employees if they engage in 
union activity, and it violates Sec-
tion 8(a)(1).  Aero Metal Forms, 
310 NLRB 397, 399Œ400 (1993). The General Counsel alleges that Aldworth unlawfully indi-
cated to employees that their 
support for the Union would be futile.  As noted above, Roy said that the Union could not do 

more for the employees than Roy himself could do.  He empha-
sized the point by saying,ﬂ Not a god-damn thingŠunless I say 
so.ﬂ  These statements must be viewed in context.  They were 
unaccompanied by any expression that Roy would bargain in 
good faith with the Union in an effort to reach agreement.  In-
stead, Roy was on the one hand telling the employees that he 
was going to change conditions for the better without a union 
but on the other hand saying that with a union he would be very 
reluctant to agree to any changes.  This statement may reasona-
bly be understood by employees as indicating that their union 
activity would be futile.  Aldworth argues that Roy™s statement 
was merely an accurate statement of the law because Section 
8(d) does not compel any party to
 make concessions.  However, this is only a partial statement of
 the law.  Aldworth is also 
required to bargain in good faith in an effort to reach an agree-
ment with the Union.  Aldworth also argues that Roy™s state-
ment merely expressed his belief 
that the Union could not make Aldworth a better company.  However, Roy did not express this 
belief to the employees.  Instead, he made the remarks de-
scribed above.  I conclude that Aldworth violated Section 8(a)(1) by indicating to employees that their support for the 
Union would be futile.  Airtex, 
308 NLRB 1135 fn. 2 (1992).  Continuing, the General Counsel argues that Aldworth prom-
ised to create new supervisory positions and promotion oppor-
tunities for employees and promised to remove an unpopular 

supervisor in order to discourage the employees from support-
ing the Union. I have already 
concluded above that Aldworth unlawfully promised to hire a new manager at the April 11 

meeting.  The evidence shows that at the August 29 meeting Roy announced that he would actually be filling that position 

effective September 14.  He made that announcement in the 
context of demonstrating to employees the tangible steps he had 
taken to deal with the employees™ complaints voiced at earlier 
meetings concerning Fisher and Knoble.  Roy also promised at 
the August 29 meeting that he would hire a new dispatch su-

pervisor.  He stated that the reason he was hiring the new su-
pervisor was to ﬁfill the voidﬂ caused by the perception that the 
employees had no one that they could bring complaints to.  
This too was in response to employee complaints.  Roy also 
invited employees to bid on th
e new supervisory position that 
he was posting.  This amounted to the creation of a new promo-
tion opportunity for employees.  
Aldworth™s argument that it  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188historically permitted employees to bid on supervisory posi-
tions misses the point.  This position was created in an effort to 
stifle union activities and the invitation to employees to bid on 
it was part of that effort.  Roy also indicated to employees that 
he recognized that Knoble had not been effective in dealing 
with them and that he was hen
ceforth going to limit the contact 
that they had with him.  This 
was as a result of the complaints 
the employees had expressed when Roy had earlier unlawfully 
solicited the reasons why the empl
oyees had sought the Union.  
I conclude that by hiring a ne
w operations manager Aldworth fulfilled its earlier unlawful promis
e, thereby violating Section 
8(a)(1).  By announcing that it 
would hire a new dispatch su-
pervisor, Aldworth promised to create a new supervisory posi-
tion in an effort to undermine employee support for a union in 
violation of Section 8(a)(1).  
By inviting employees to bid on 
the new dispatch supervisory 
position, Aldworth promised employees a new promotional opportunity in an effort to un-
dermine their support for a union in violation of Section 
8(a)(1).  Finally, by telling employees that they would no 
longer have to deal directly with an unpopular supervisor in an 
effort to undermine union support, Aldworth again violated 
Section 8(a)(1).  Research Federal Credit Union, 310 NLRB 56 (1993), remanded 25 F.3d 1115 (D.C. Cir. 1994). Finally, the General Counsel also 
alleges that at this meeting 
Aldworth threatened an employee with discharge because he 
engaged in union activity.  Howe
ver, the General Counsel does not address this allegation in his brief, and I find no evidence to support this argument.  I shall dismiss this allegation.  In his brief, the General Couns
el argues that Aldworth made unlawful statements during the ta
ped meetings in addition to those alleged in the complaint.  At the hearing, I advised the 
General Counsel that I expected that all allegations of unlawful 
statements stemming from the meetings be alleged in the com-
plaint.  I stated that it would be unfair to expect Aldworth to 
have to examine hundreds of pages of transcripts from those 
meetings and guess what additional violations the General 
Counsel might later argue were unlawful.  This compares with 
the minor burden placed on the General Counsel of seeking to 

amend the complaint to put Aldworth on specific notice.  I also 
note that the General Counsel has had the transcript of these 
meetings and thus had ample opportunity to examine them 
carefully and include all allegations in the complaint.  I, there-
fore, will confine my conclusions 
to the allegations made in the 
complaint. 
f.  September 1 Roy began this meeting by agai
n stating that Federal law re-
quired that everything that Aldworth said be factual, but that 

this did not apply to the Union.  Roy then gave examples of 
reports of union corruption and employees voiced their experi-
ences with unions.  Roy discusse
d the Union™s pension plan and compared it to the one provided by Aldworth.   
An employee commented that if the Union was not trying to 
obtain something from Aldworth why would Roy be down at 
the facility trying to fix things the way he was doing, and walk-
ing around shaking hands with th
e employees and asking them 
what was wrong.  The employee said that it seemed ﬁkinda 
funnyﬂ that Roy was at the facility ﬁall of a sudden trying to 
make things right.ﬂ  Roy responded: 
 I have been working on this issue since February of this year, 
long before you guys decided to use the word union.  In terms 
of a regional manager, in terms of politicking behind the 
scenes for a dispatch supervisor 
. . . Timing, yeah, looks rather 
suspicious.  I mean all off a s
udden I™m here and I want to fix things and make it right . . . Timing is everything and if I had 
those things in motion, I™m not going to stop them just be-
cause of the way it might appear.  I won™t do that, number 
one.  And number two . . . every company in America needs a 
little wake-up call now and then . . . Now I said Saturday (the 

August 29 meeting described above) I™m gonna resolve these 
issues.  I™m gonna put people in place that have the power to 

resolve issues.  I™ll put processes and procedures in place that 
are meant to resolve issues. 
 Roy later told the employees that it was not a game, it was 
big business.  He said that pe
ople do lose their jobs and wages do get cut or frozen.  He said he never claimed that Aldworth 

was the ﬁbest choiceﬂ as a place to work, but no person outside 
the room (referring to the Union) was going to help him make 
things better.  He said that he would learn from the employees, 

but that he was not going to learn from the union representa-
tives.  He said that the Union was telling employees that it 
would eliminate random drug testing.  He said some employee 
recently signed a union card believing that promise, and that 
was sad. 
Roy then told the employees how it was necessary to main-
tain and enforce rules and how that makes a company a good 
organization.  He said:  How the hell do you think we got to the money we are paying 
now?  Where do you think we came from?  What did you 
make at your last job?  These are the questions you need to 
ask yourself.  I™m not promoting answers here.  Ask yourself 

where you came from.  Ask yourself where you can go when 
we don™t have this anymore.  
Good question.  Good question.  
Because unions put so much pressure on employers, employ-
ers say hey, screw it.  I don™t need this. 
 Later an employee said that he knew store owners in upstate 
New York, locations that Aldworth drivers serviced, who had 
said that if the Union were selected they would take their busi-
ness away from the facility and go somewhere else.  He said 
that if Aldworth lost upstate New York that meant the loss of 
10 drivers plus some warehouse employees.  A driver asked if 
that was legal.  Roy answered by saying: ﬁLet me explain.ﬂ  

Roy then proceeded to explain how the Dunkin™ Donuts distri-
bution center was owned by the 
franchisees and was different from Dunkin™ Donuts.  Roy said 
that there was another distribu-tion center in the northeast that serves New York.  He ex-
plained that the upstate New York stores that the drivers ser-
viced were so close to the boundary that they could just move 
their business to the other distribution center.  ﬁThat™s what 
they can do.  That™s all.  It™s pretty easy.  That™s how it works.ﬂ 
Roy then discussed the topic of strikes, and employees 
shared their experiences with unions.  A new employee ex-
 ALDWORTH CO. 189pressed how pleased he was with the salary he received from 
Aldworth.  Roy responded:   
 Money isn™t everything and I said to the guys on Saturday and 

I™m gonna say it for the next three weeks until I make it right, 
that there are still some issues th
at we need to resolve, okay.  
And those issues are being resolved in personnel changes.  All 
I™m asking for is an opportunity to show people that those changes will come through. . . .  I stand on my word that I 

have to deliver and I will deliver and some people are gonna 
like that changes and you know what.  Some aren™t.  I™m 
sorry.  Some aren™t.  But, I think the majority of people will 
absolutely like the change. 
 Roy also made a slide presen
tation covering various topics related to the organizing effort.  This slide presentation was 
also made at the next two meetings described below. Analysis 
The General Counsel alleges that
 at this meeting Aldworth solicited employees™ complaints 
and grievances and promised 
to adjust them, and announced that favorable changes were 
being made in order to discourage union activity.  The facts 
noted above show that Roy repeat
ed the message that he gave at earlier meetings that in res
ponse to the complaints of the employees concerning their current supervisors he was going to 

hire new supervisors.  Although he claimed that he had been in 
the process of doing so before the Union came on the scene, the 

employees were not advised of any such plans until after their 
union organizing efforts became apparent.  Roy, himself, 
admitted that the timing of these announcements made it appear 
that the promised changes were in response to the employees™ 
union activity. He further admitted to the employees that the 
union effort had been a wake up call that yielded the changes.  
For reasons noted above, I conclude that Aldworth again vio-lated Section 8(a)(1) by soliciti
ng grievances and promising to adjust them and by announcing th
at favorable changes had been made in order to discourage the employees from supporting the 
Union. The General Counsel also alleges that at this meeting Roy 
indicated the union activity of the employees would be futile.  
The General Counsel relies on Roy™s statement that there 
wasn™t one person outside the door (referring to the Union) that 
would help him make things better.  He stated that he would 
learn from the employees but he would not learn from the union 
representatives.  In context, Roy was again telling employees 
that he had an open mind con
cerning making things better at Aldworth when he was dealing directly with employees but he 
would not have that same attitude if he had to deal with the 
Union.  This was a threat that the union activity would be futile, 
and it violates Section 8(a)(1).61                                                             
                                                                                             
61 The complaint also contains anot
her allegation that Aldworth indi-
cated to employees that it would be fu
tile for them to select the Union.  
However, the complaint alleges that 
this occurred at one of the meet-
ings ﬁthe specific date of which is presently unknown to the General 
Counsel.ﬂ  The General Counsel pr
ovided no explanation as how he would not know the date when he posse
ssed transcripts of all but two of 
the meetings.  In any event, the 
General Counsel alleges in the com-
plaint that Aldworth violated the Act in this regard by telling employ-
Lastly, the General Counsel c
ontends that Aldworth unlaw-
fully gave employees the impr
ession that their union activity 
was under surveillance.  In doing so the General Counsel points 
to Roy™s statement, noted above, that an employee had relied 
on a union promise to eliminate random drug testing as an in-
ducement to sign an authorization card.  Roy gave no specifics 

concerning how he came to know
 of the employee who suppos-
edly signed the card for that reason.  However, considering the 
context of the statement I am unable to conclude that it gave the 
employees the impression that their union activities were under 
surveillance.  Rather, it would seem equally plausible to em-
ployees that Roy™s knowledge of this matter came from discus-
sions with employees.  Th
e General Counsel relies on 
Picca-dilly Cafeterias, Inc., 231 NLRB 1302, 1308 (1977).  However, 
in that case, unlike here, the circumstances reasonably gave to 
an employee the impression that his union activity had been 
under surveillance.  I shall dismiss this allegation.   
g.  September 3 Roy again was the main speaker at this meeting.  He an-
swered questions from the empl
oyees concerning matters such 
as Aldworth™s health insurance plan.  Employees complained, 
among other things, that they had problems finding doctors 
under the plan.  Roy responded that Aldworth reviews the pol-
icy every year and that they record each time an employee 
complains about the plan.  He said that there were five com-
plaints in 1996, two in 1997, and three in 1998.  He said that he 
was hearing that there were not enough doctors in the program 
ﬁso obviously we™ve got to look at
 changing what we have.ﬂ  
Later, on the same issue, Roy said: 
 If you tell me that that™s the issue, I™ll address it.  How many 
in this room, when you guys have issues, have I addressed 
them or not?  Or do I just ignore them?  If you bring them up, 
we can work on them, we can take care of them. 
 An employee then presented a recent example of how he felt 
he was getting billed unfairly by the health care provider.  Roy 
asked if the employee wanted hi
m to deal with the problem, 
and the employee indicated that he did.  Roy then said: ﬁGive 
me a shot at it.  Give me the paperwork.ﬂ   The subject then turned to work performance as a driver 
asked why his performance on a route should be based on how 
other employees performed on that
 route.  Roy referred to the 
earlier meeting and said that that was not the case.  The driver 
persisted, explaining that if he ran a route at 130 percent he 
would receive a bonus.  Roy answer
ed: ﬁListen to me.  You™re 
going to get a bonus by doing 100 percent.  Period.ﬂ  The driver 
then expressed his view that labor and management should be 
able to get along, and when Roy said that they do get along, the 

driver asked why they were there.  The driver explained that he 
was a new employee.  Roy answered: 
 Then you need to ask everybody else.  I did not sign a union 

card.  Alright.  That™s part of the reason why I™m here.  Okay.  
 ees that it ﬁwould not deal with the Unionﬂ and would ﬁshow up at 
negotiations but did not have to agree to anything.ﬂ  I have not found 
those remarks in the transcripts nor have I credited any testimony to 
that effect.  I shall dismiss this allegation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190The other part is obviously there must be some major issues 
brewing, okay.  Which I am still trying to find out.  Because 
people are telling me it™s not money.  People want to say it™s 
health and welfare.  Well, gue
ss what?  You™re learning some-
thing tonight.  It may not be health and welfare.  Then, what 
the hell is it?  That™s what I don™t know.   
 Another employee then made a veiled complaint about Kno-
ble.  Roy said that the matter has been eliminated, and that the 
process for eliminating the problem had been in place since 
February and that it was unrelated to the union organizing ef-
fort.  The topic then turned to an alleged uneven enforcement of 
work rules.  An employee explained how he had gone to see 
Shive, Dunkin Donuts™ top official at the facility, on a number 
of occasions and asked Shive to tell him what Shive wanted 
him to do; he told Shive that he would do whatever Shive 
wanted to get the job done to Shive™s satisfaction.  The driver 
said that despite this attitude he still felt that he was not being 
treated fairly on some things.  Roy said the employee should 

not worry about Shive.  Roy went
 on to talk about consistency, 
and repeated that working a route at more than 100 percent was not acceptable.  He also reiterated that there was a possibility 
that routes could be rebid, although he did not know how that would work.  He said that maybe he would let the employees 
decide that matter.  Roy said th
at if ﬁnew packagesﬂ are created 
they would need to be distributed in a fair and equitable manner 
and that this was not the way it had been done in the past.   
Another employee asked what had changed over the years as 
the authority in the facility shifted towards Dunkin™ Donuts.  
Roy explained that an earlier Aldworth supervisor had left and 
was replaced with Fisher and as business increased no one was 
paying attention to what was 
happening.  Roy continued:  
 I admit that.  I told you that on Saturday. . . .  Did that make it 
right? No.  Can I make it right today?  If I put myself out, and 
you know me by now, if I put myself out and tell you I can do 
something, I do it.  I think you know that.  Okay.  So, that™s 
what changed.  And here we are, back full circle.  If there™s 
some needed changes, come forward. 
 Warehouse employees then complained that work was not 
being assigned fairly.  Roy said 
that that could be improved and 
that maybe they needed a new program where senior employees 
could serve as trainers.  He repeated that there were ways to 
resolve the matter.  An employee then questioned whether the 
quantity that employees were expected to pick was sustainable 
night after night.  Roy answered that a lot of things could be 
evaluated.  A warehouse employee complained that he had to 
work through lunch and breaks to pick the number of pieces 
expected.  When Supervisor Sc
ott Henderschott replied that it was the employee™s job, Roy told Henderschott to listen to him, 
that no one should work through breaks and lunch in order to 
make a piece count.  He continued:  ﬁI™m here to learn just like 
you.  Okay?  I™m here to learn.  But that™s not right.  It™s not 
right and that will change.  Okay?  That will change.ﬂ  An em-
ployee then said that piece count had to be lowered.  Roy re-
plied: ﬁI™m not saying that the piece count is not going to be 
lowered, but you will get a break and you will get lunch.  You 
will take breaks.  That™s wrong.  That part is wrong.ﬂ  Later 
Roy said that it was the first time he had heard that employees 
were working through lunch and breaktime and that ﬁthat won™t 

continue.ﬂ  Roy later ma
de similar comments.  Later, Roy said that he was to
ld of an incident by someone 
who delivered in upstate New York to stores that are right on the border between the Dunkin™ Donuts distribution center 
involved in this proceeding and another facility that services the 
New England area.  Roy said that
 this person was talking to a store owner in that border area and the owner asked what was 
going on at the facility.  The person told of the union organiz-
ing efforts that were occurring.  The store owner said that if 
anything happened to his operati
on he would no longer use the 
mid-Atlantic distribution center but would instead use the New 
England facility.  Roy told the employees that it was perfectly 
legal for the store owner to do so.  Roy said he was not making 
a veiled threat but was just telling the employees that the re-
marks were made.  Later, Roy sa
id that the store owners owned the distribution center and they could do whatever they wanted 

and if they did transfer the work there would be less runs and 
less drivers.  He said: ﬁThat happens.  That™s business.  I don™t 
expect it to happen.ﬂ   Roy then moved on to another t
opic.  He claimed that some-
one told him that the Union wanted to make sure that whatever 
company provided service to Dunkin™ Donuts at the facility, 
that company would be union.  He asserted that the Union 
could not make such a claim, a
nd he described a scenario where the Union was voted in and his costs increased and the contract 

with Dunkin™ Donuts was terminated.  He said that then no one 
would have a job.  Dunkin™ Donuts would seek another service 
provider such as Ryder Logistics 
or other companies.  He ex-
plained that if the new company decided to hire less than 50 
percent of the employees then by law there would be no union 
at the facility.  Roy described what would happen if the new 
company decided to hire all the existing employees.  He said at 
that point the new company would be obligated to recognize 
and bargain with the Union but they had to negotiate a new 
contract.  He said the likelihood would be that the new em-

ployer would seek reduced labor costs because it already had 
claimed that it could provide the service for less than Aldworth 
had.  He asked the employees how $15 per hour sounded as opposed to the $17.95 rate they were then receiving.  He said: 
ﬁThat can really happen.  Will it happen?  I don™t want it to 
happen.  Hopefully, it won™t happe
n.ﬂ  Roy then gave an exam-
ple of how the Union™s pension fund might increase his costs.  
An employee asked if Dunkin™ D
onuts terminates its contract with Aldworth how would Dunkin™
 Donuts service its stores.  
The employee referred to a ﬁgapﬂ between the termination of 
the contract with Aldworth and the signing of a new contract 
with the next employer.  Roy e
xplained that what would happen was that the contract could be terminated on a Friday and the 
new company would begin providing service the following 
Monday. 
He then commented that perhaps the newer employees were 
listening to employees who had 
their own personal agendas.  
Those employees could feel in
secure in their positions and 
might seek out the Union to get job security.  Roy explained 
that even if the Union was selected, under a typical manage-
ment-rights clause the authority to run the business would re-
 ALDWORTH CO. 191main with him.  He explained that the Union would not be run-
ning the business even if it wins the election.  Roy asked if anyone had any rumors that they would like to 
raise and an employee asked wh
at was happening to Knoble.  
Roy said that Knoble was not be
ing fired and he did not mean 
to infer that earlier at the Saturday meeting.  The employee 
asked if Knoble would remain in his current position after the 
election.  Roy said that Knobl
e was becoming a traffic manager and was getting out of the fleet business.  Roy added that he 
was still interviewing for the dispatch supervisor position and 
he welcomed anyone who was intere
sted to apply.  He said that 
they still had the new regional operations manager starting 
September 14.  At this and the next two meetings Roy made 
another slide presentation.  Th
is presentation described the obligations to bargain in good faith and other topics. Analysis 
The General Counsel contends that at this meeting Aldworth 
again unlawfully solicited employees
™ grievances.  By now it is 
clear that this meeting, like the others described above, was a 
continuation of Roy™s effort to solicit from the employees the 
problems and grievances that had led them to seek union repre-
sentation.  Indeed, Roy said just that (ﬁIf there™s some needed 

changes, come forwardﬂ and ﬁThe other part is obviously there 
must be some major issues brewing, okay.  Which I am still 
trying to find out.ﬂ).  Among other things, Roy promised to 
address the complaints concerning the lack of available doctors 
and other problems under Aldworth™s health plan; he again promised employees that they would no longer have to run a 
route in greater than 100 percent of the manifest time; and that 
they no longer would have to work through lunch and break-
time in order to pick the number of pieces required.  The fact 
that Aldworth might have addre
ssed some of these concerns if employees had raised them in th
e normal course of events does not detract from the fact that at this meeting Roy was soliciting 
grievances specifically to determine why the employees had 
gone to the Union. I again conclude that by soliciting griev-
ances and indicating that the grievances would be remedied in 
order to discourage the union organizing effort, Aldworth vio-
lated Section 8(a)(1). Next, the General Counsel allege
s that at this meeting Ald-worth unlawfully announced that it had responded favorably to 
employees™ complaints and grieva
nces in order to discourage 
support for the Union.  In this 
regard, it will be recalled that employees had consistently comp
lained of the treatment they 
received by Knoble.  At this meeting Roy announced that this 
problem had been eliminated and that while Knoble was not 
being fired in the future he would have limited interaction with 
the employees.  Roy again announced that he would be filling 

the dispatch supervisor and regional operation™s manager posi-tions, each designed to satisfy employees, complaints previ-
ously voiced.  Under these circum
stances, I conclude that Ald-
worth again violated Section 8(a)(1) by telling employees that it 
had taken action on their complaints, and that this was an effort 
to stifle the union activity of the employees.  
The General Counsel next alleges that Aldworth threatened 
employees with job loss if they selected the Union.  He points 
to several statements Roy made 
during the meeting.  As more fully described above, Roy told of a store owner who warned 

that if the operation of his store was disrupted as a result of the 
unionization effort at the facility, he would stop using the ser-
vices of Aldworth and Dunkin™ Donuts at the facility but would 
instead use the services of anot
her Dunkin™ Donuts™ distribution center.  Roy added that his stat
ement was not intended to be a 
threat and that he did not expect it to happen, but if it did occur, 
routes and therefore jobs would be
 lost.  It is important to re-
member that a driver at an earlier meeting raised this matter; 

the driver claimed that a store owner had made the statements 
to him.  Here, Roy told employ
ees of a demonstrably probable 
consequence of unionization that was beyond his control:  store 
owners may decide to take their business elsewhere and that 
would result in a decrease in th
e number of routes and employ-
ees.  It will be recalled that the stores are individually owned.  
Moreover, Roy based his comme
nts on ﬁobjectiveﬂ fact: appar-ently a store owner had told an
 employee that the store owner 
might do just that.  There is no indication that the story was 
fabricated or that Aldworth had any involvement in it.  Under 
these circumstances, I conclude that this statement did consti-

tute an unlawful threat of job loss and I shall dismiss that alle-
gation.  The General Counsel also point
s to Roy™s remarks that em-
ployees would lose their jobs if 
Aldworth lost its contract with Dunkin™ Donuts as a result of being under bid because Ald-

worth™s labor costs had increased as a result of unionization.  
The General Counsel argues that this statement was an unlaw-ful threat.  I have concluded above that Aldworth and Dunkin™ 
Donuts are joint employers of th
e unit employees. I have noted 
above why similar statements we
re unlawful.  For those rea-sons, I conclude that this statemen
t too is a threat of job loss in violation of Section 8(a)(1).  The General Counsel also argue
s that Roy™s description of 
the successorship obligations was an unlawful threat.  There is 
no contention that Roy™s description of the successorship obli-
gations was inaccurate.  It is important to note that Roy ex-

plained that he was raising the 
subject as a response to the Un-ion™s contention that any company that replaced Aldworth in 

providing services to Dunkin™ Donuts would be union.  Under 
these circumstances, Aldworth was free to counter the Union™s campaign material by demonstra
ting that the Union might not 
be able to control the matter of whether any successor employer 
was union.  I perceive no threat of job loss in this statement, 
and I shall dismiss this allegation.   
Finally, the General Counsel contends that Roy™s answer to a 
question that a replacement company for Aldworth would be 
able to immediately begin serv
icing Dunkin™ Donuts was also an unlawful threat.  I disagree.  In context, Roy was merely 
responding to a question from an employee concerning how 
Dunkin™ Donuts would be able to service its retail stores if 
Aldworth no longer performed that service.  The employee had 
referred to a ﬁgapﬂ in providing that service.  Roy simply re-
sponded that the old employer would be released on Friday and 
the new employer would be read
y to perform its services on 
Monday.  I again perceive no threat of job loss in this state-
ment, and I shall dismiss this allegation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192h.  September 8 At this meeting, Roy told employees that it was okay that 
some of them had spoken out in favor of the Union, that it was their right to do so.  Roy then discussed Aldworth™s health plan 
and pointed out that employees might not have been using the 
plan correctly.  He described how since he had ﬁbeen in townﬂ 
he had been able to help some employees correct problems that 
they had with the health care plan.  
An employee told of a route that he was given where the 
former driver that had that route ran it at 100 percent.  The 
employee explained that he had 
found a different way to get to 
the first stop that resulted in less time than set forth on the 
manifest to make the delivery. 
 The employee further explained 
that despite this decrease in time he was told by Knoble that 
another driver had earlier run the route in even less time than he 
did and Knoble said that if he did not reduce the time even 
more Knoble would take the route away from him.  The em-
ployee said that conversation with Knoble occurred about 4 
weeks prior to the meeting.  The employee then explained that 
in order to run the route in the time desired by Knoble he found 
it necessary to exceed the speed limits.  Roy responded that 
they had discussed the matter already and the conversation with 
Knoble did not apply anymore.  Roy told the employee to slow 
down and obey the speed limit.  He said that the manifest times 
were ﬁscrewed upﬂ and that the employee needed to write up 
the problem and ﬁ[w]e™ll discuss it and we™ll take care of it.ﬂ  
Later in the meeting, Roy repeated from an earlier meeting how 
a new employee had asked what the issues were that lead to the 
organizing effort.  Roy said he replied to the employee by say-
ing: ﬁTell me, I wish I knew.ﬂ   Roy then turned to Aldworth™s duty to bargain in good faith 
under the Act; he pointed out that the law did not require Ald-worth to agree to any specific proposal made by the Union.  He 

also described how the Board permits employers to tell em-
ployees that the result of negotia
tions may be less benefits for 
them.  An employee then asked 
how that could happen.  In 
particular, the employee asked how their wage rate could be 
reduced.  Roy answered that perhaps he could propose that 
employees be paid a certain am
ount per mile and per stop in-
stead of a hourly wage rate.  Roy then repeated that if he were 

forced to bargain in good faith with the Union ﬁwe start with a 
blank sheet of paper.ﬂ  He conti
nued: ﬁIt in no way implies that 
there is any guarantee that the benefits that you have today or 

the wages you have today, it in no way implies that that™s a 
starting point.  Everybody is under the false impression that that 
is a starting point.  We can™t go backwards.ﬂ  The employee 
then asked what he meant by a starting point.  Roy said: ﬁNego-
tiations.  The blank screen.  Everybody remember I held up the 
blank piece of paper last week and said this is where it starts 
. . . .  It™s not from where you are today.  It™s not from where 
you are today.  That™s where everybody is under the impression 
and it™s not.ﬂ  The employee then asked whether it would be 
good-faith bargaining if Aldworth offered less than existing 
benefits in bargaining with the Union.  Roy answered that it 
was, pointing out that there was no obligation to continue all 
existing benefits.  Roy said: ﬁThat™s still bargaining?  I™m still 
showing up, you know?ﬂ  He referred to a case that stated that 
just as surely as an employer may increase benefits in bargain-
ing, it may take them away.  
Later, Roy raised the subject of what would happen if Ald-
worth lost its contract with Dunkin™ Donuts.  Citing 
NLRB v. 
Burns Security Services,
 406 U.S. 272 (1972), he described how if the new employer hired 
a majority of the employees it 
would have to recognize the union but it would not be bound by 
any contract.  He told the employees that if the new employer 
did not hire a majority of the employees it would not have to 
deal with the union.  Roy later re
turned to this subject when he described how he had heard that
 the Union was telling employ-
ees that if Aldworth lost its 
contract with Dunkin™ Donuts the Union would ﬁstay with the buildingﬂ and the new company 
would have to deal with the Uni
on.  Roy addressed the situation 
of what if Aldworth lost its contract with Dunkin™ Donuts for 
any reason, ﬁnot just because we have a union but for any rea-
son.ﬂ  He posed a scenario where the Union wins the election 
and as a result of bargaining his costs increase and as a result of 
increased costs Aldworth is underbid by a competitor and loses 
the contract.  He again pointed out that if the competitor hired 
less that a majority of the employees it would not have to deal 
with the Union.  He also pointed out again that even if the 
competitor hired a majority of the employees it would not be 
bound by the contract and the Union would have to start the 
bargaining process again.  Roy said:  ﬁSo where do you start all 
over again from?  Right here.  You can™t get any plainer than 
this plain paper.  You start all over again.ﬂ     Roy then described how contr
acts typically have manage-
ment-rights clauses that allow ma
nagement to operate the busi-
ness.  He read the employees one such clause.  He said he was 
making that point because he feared that the employees were 
being misled concerning the degree of control the Union would 
have over the operation of the business.  Roy continued:  
 Because that doesn™t change.  I am stressing to each and every 
one of you what the union gets if they win the election, simply 
the right to represent you for the purposes of collective bar-
gaining.  It has nothing to do with
 manifests.  It
 has nothing to do with 210 pieces.  It has nothing to do with your present job 
of the way it™s set up right now.  Nothing.  We won™t do away 
with random drug testing.  Analysis 
The General Counsel alleges that
 at this meeting Aldworth again unlawfully solicited employees™ grievances.  Here again 
this meeting was a continuation of Aldworth™s effort to dis-
cover the problems that lead to the union organizing effort in 
order to address those problems and stifle the union activity.  In 
this meeting Roy repeated that 
he wanted to know what issues lead the employees to seek union representation.  He again 

specifically told the employees 
that they should not be operat-
ing their routes at more than 100 percent of the manifest time.  
He specifically told an employee that he should write up his 
problem in this regard and it would be taken care of.  I con-
clude that Aldworth again violated Section 8(a)(1) by unlaw-
fully soliciting employees™ grievances.    
The General Counsel contends that at this meeting Roy again 
used the blank sheet of paper to threaten employees with loss of 
 ALDWORTH CO. 193benefits.  On this occasion, Roy more closely linked Ald-
worth™s bargaining obligation with the blank sheet of paper.  As 
indicated above, the key in resolving this issue is whether, in 

context, Roy threatened that the Union during bargaining would 
have to attempt to regain exis
ting benefits.  The context shows that Roy lawfully explained that the Act does not require that 

an employer agree to any specific proposal made by the Union 
during bargaining.  He further lawfully explained that bargain-
ing could result in lower benefits for the employees, and, in 

response to a question, he lawfully
 gave an example of how this could happen.  He further lawfully explained that the wages and 
benefits currently enjoyed by th
e employees is not necessarily 
the starting point of bargaining.  But Roy then again referred to 

the blank sheet of paper and indicated that bargaining starts 
there.  This statement goes beyond telling employees that the 
bargaining process could start with Aldworth proposing less benefits and wages for the employees; rather it again told em-

ployees that the Union would have to regain all the benefits that 
the employees currently had.  This
 constitutes a threat of loss of 
benefits resulting from unionization.  Roy™s reference to the 
blank sheet of paper later in the meeting while discussing the 
successorship process again was unlawful.   As before, I con-
clude that these statements violated Section 8(a)(1). 
Next, the General Counsel alleges that Aldworth again 
threatened employees with job lo
ss if they supported the Union.  
In this regard Roy told employees that if Aldworth were to lose 

the contract for any reason, including as a result of increased 
costs from bargaining, then the 
Burns rules determined whether 
the new company had to recognize the Union.  I see nothing 

unlawful from this accurate description of the law.  In context, 
Roy™s comments do not rise to th
e level of an independent vio-lation of Section 8(a)(1). i.  September 10 At this meeting, Roy repeated many of the things he had said 
at the September 8 meeting. 
 As he was discussing the Burns decision an employee asked a question and stated that what 
Roy was saying was not true.  This employee was on workers™ 
compensation and had not been actively working.  The em-
ployee insisted that when one company bought another the new 
company had to take everything that the old company had.  The 
employee said to Roy: ﬁI™m standing up to you.  You™re so 
small I can™t even see you.ﬂ  Roy invited the employee to come 
up after the meeting and they would discuss the matter, but the 
employee declined.  Roy said: ﬁIf you want to just yell things 
out like you did last week and disrupt the meetingﬂ  The em-
ployee claimed that Aldworth wanted to intimidate him, but 
Roy insisted that no one was intimidating the employee.  The 
employee said that he wei
ghed 240 pounds and could not be 
intimidated.  Roy said that there was no need to intimidate the 
employee.  The employee persiste
d: ﬁI™m just letting you know.  
Everybody™s hereŠbut you can™t
 intimidate (me)ŠI™m just letting you know that.ﬂ  Roy replied, ﬁGood, who do you work 
for?ﬂ  The employee answered that he was not worried about 
working for Aldworth, that he could not be threatened with 
that.  Roy said: ﬁOkay.  I™ll tell you what.  I don™t need to pay 
you to sit here once a week.ﬂ  After a further exchange of 
words the employee left the room.  Roy then explained to the 
employees that he was trying to 
describe what the law was and he was not trying to give the employee a hard time but he was 
not listening.  He then repeated the holding of Burns.  
At the hearing in this case, Roy admitte
d that he ejected the employee 
from the meeting; however the employee was still paid for 
attending the meeting.   Later an employee asked how D
unkin™ Donuts would be able to service the retail stores with ﬁhalf the workforce.ﬂ  Roy ini-
tially said that he did not know, but he then said: ﬁWe can bring 
in . . . temporaries.  We can bring in people from all over the 
country.  Okay.  So, you know, the only answer is in that build-
ingŠI think you might be misjudgi
ng them.ﬂ  This was in ref-
erence to Dunkin™ Donuts.  Someone pointed out that the New 
England distribution center could service the New York routes 
done by Aldworth, and Roy agreed.  An employee asked if after 

the Union wins the election would they still have vacations or 
would they lose it.  Roy asked 
the employee who said that; he 
said that he was not saying th
at employees would lose their 
vacations if the Union won the election and he said: ﬁDon™t, 
please don™t spread that.ﬂ   Roy encouraged the employees to avoid making an emo-
tional decision and to think of the long term.  He said:  You may still be here.  Half these people that voted ﬁyesﬂ 
may not be here.  Okay?  Half the people today, in 4 years, 
may not be here.  Because their agenda is not necessarily to 
retire with Aldworth and Dunkin™.  Their agenda is some-
where hiddenŠsomewhere.  Okay? Because they think 
they™re here six months, they™re here 2 years, They™re here 3 
years or 4 years, they become lawyers overnight.  They be-
come smarter than everybody in this room and they know 
what™s right for everybody.  Most of them don™t have fami-
lies.  Many of them don™t ha
ve children and wives at home 
that they™re supporting, that are dependent on them.  Many of 
them still live at home.  So what™s the risk?  What™s the gam-
ble?  
 Later an employee asked when negotiations would take place 
if the Union won the election.  Roy responded: ﬁWell, I don™t 
know.  I don™t live in this area, soŠit could take a while.  They 
may have to fly to Boston.  Sorry
.ﬂ  Roy then explained that he 
had never negotiated a contract so he did not know the answers 
to those questions.  Roy told the employees: ﬁI™ve already told you that changes 
that are going to be put in place.  I™m also telling you the things 

I™m going to look at. . . .  And I™m also trying to demonstrate to 
you that you can talk to me, you can talk to Wayne (Kundrat), 
you can talk to anyone associated with Aldworth about any 
matter whatsoever and get an answer.  You, yourself.  Not a 
pre-selected shop steward.ﬂ  Later Roy said: ﬁI™ve already told 
you what I want to doŠI already told you what I want to do.ﬂ   

Roy assured the employees that he would not disappear after 
the election, that they had things to do after the election.  He 
stated those things would happen and he would keep his word.   Roy described a situation where a group of union-
represented employees fought fo
r dependent medical coverage 
and almost went on strike, but they were unsuccessful.  Implicit 
in the point Roy was making was that the Aldworth employees 
already received dependent medical coverage.  Roy said: ﬁI told 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194everybody in the room last night.  You guys all want individual 
coverageŠI™ll pay for it all day longŠI™ll pay for it all day 
long.ﬂ  But Roy went on to explain that he wanted family peo-
ple to be able to bring up their children and send them to col-
lege.  He wanted the employees to be able to retire from the 
Company.   
Roy emphasized how the Company had assisted employees 
over the years when they had problems.  In this context he de-
scribed how they had recently saved an employee a consider-
able amount of money on his medical payments.  Roy said:  
ﬁHe gonna get his benefits because
 he spoke up about it.  He™s 
going to make sure he gets it.  That™s a good thing. . . .  Nobody 

should pay a dime more than they have to.  . . . You got an 
issue you can talk about. . . .  If you don™t want to talk about it, 
I can™t force you to talk.ﬂ  On this same topic Roy later said that 
employees who had problems with
 Aldworth™s medical insur-ance would get help, but they needed to communicate those 
problems to him rather than just complain about poor coverage.   Near the end of the meeting Roy told employees that they 
needed a training program to assist employees in meeting their 
selection quotas.  He said that the training program would be 
implemented when they became fully staffed.  He discussed 
how Aldworth promoted from within in that part-time helpers 
become warehouse employees, 
warehouse employees become 
drivers and supervisors, and that a driver might be promoted to 
the new dispatch supervisor position.   Roy assured the employees that they could display union 
bumper stickers and speak in favor
 of the Union, that no matter how they felt about the Union no one would get hurt.  He re-
peated these assurances again later.  He referred to the ﬁtwo 
poster boys for the unionﬂ who ﬁoriginally incited this whole 
thing.ﬂ  This was in obvious reference to Leo and McCorry.  
Roy later referred to a new employee who Roy said ﬁneeds to 
hear the truthŠnot from somebody that™s got one foot out the 
door already, that doesn™t really give a shit about their jobŠor 
from somebody that became an attorney over the weekend with 

a law school on the back of a match book.ﬂ     Analysis 
The General Counsel contends that at this meeting Aldworth 
again unlawfully solicited employee grievances.  Roy repeated 
the commitment to change things
 that had been identified ear-
lier as problems.  He told empl
oyees they could raise problems 
at anytime and get an answer. This meeting was a continuation 
of Aldworth™s effort to find out what issues triggered the orga-
nizing campaign and resolve them.  Accordingly, Aldworth 
again solicited grievances in violation of Section 8(a)(1).   The General Counsel contends that Aldworth unlawfully 
threatened employees with loss of their jobs at this meeting.  
First, the General Counsel points to Roy™s answer to a question 
about how Dunkin™ Donuts could service the retail shops with ﬁhalf the workforce.ﬂ  Roy answered that ﬁweﬂ could bring in 
temporary employees from around the country.  He then de-
scribed how the employees 
might be misjudging Dunkin™ Donuts.  Roy™s statement here wa
s merely an answer as to how 
Dunkin™ Donuts might continue operations with only ﬁhalf the 
workforce.ﬂ  I conclude that this did not threaten employees 

with loss of their jobs.  Next, the General Counsel points to 
Roy™s statement that half the employees who vote yes would 

not be working for Aldworth in the future.  That statement must 
be understood in its context.   I conclude that Roy sufficiently 
explained that a number of employees who would vote for the 
Union would not be working at Aldworth in the future because 
they had ﬁagendasﬂ other than working for Aldworth until re-
tirement.  Accordingly, the loss of jobs was not connected to 
the support for the Union.  Under these circumstances I con-
clude that the comments are too ambiguous to constitute threats 
of job loss related to union activity.  
The General Counsel also alleges that Aldworth announced 
that it had responded favorably to complaints and grievances of 
the employees in order to discourage support for the Union.  As 
described above, Roy told empl
oyees of how an employee had 
presented a medical coverage problem to him and how he had resolved the problem by saving that employee some money.  It 
will be recalled that at an earlier meeting the employee had 
presented the problem to Roy and Roy said that he would look 
into it.  I have concluded above that this earlier incident was part of Aldworth™s unlawful pattern of grievance solicitation.  
In this context it is clear that Roy was announcing an instance 
where he was able to favorably resolve the grievance.  By do-
ing so in an effort to stifle
 the employees™ support for the Un-
ion, Aldworth violated Section 8(a)(1). Next, the General Counsel allege
s that at this meeting Ald-worth threatened to discharge an employee, disparaged the 
employee, and ejected the employee from the meeting all be-
cause the employee spoke in favor 
of the Union at the meeting.  
This allegation stems from the 
confrontation between Roy and 
an employee, described above, which lead to the employee™s 
ejection from the meeting.  Concerning the alleged threat of 
discharge, the General Couns
el relies on Roy™s response, 
ﬁGood.  Who do you work for, okay?ﬂ after the employee said 
that he would not be intimidated by Roy.  Roy was obviously 
attempting to deal with an unruly employee intent on disrupting 
the meeting.  In support of th
is argument the General Counsel cites Cannon Industries, 291 NLRB 632, 635 (1988).  In that 
case, the employer told a union activist that he was on the em-

ployer™s ﬁhit list.ﬂ  There is no su
ch explicit threat in this in-stance.  Under all the circumstances I conclude that the ques-

tion posed by Roy is too ambiguous 
to either constitute a threat of discharge or be sufficiently linked to union support to consti-
tute a violation of the Act. The General Counsel argues that the 
employee was ejected from the meeting because he questioned 
Roy™s statements about the Union.
  I disagree.  The transcripts of the meetings show that Roy tolerated a wide range of com-

ments.  In this instance, I conclude that the employee was intent 
on disrupting the meeting.  Because the employees were on 
paid time Aldworth had the right to control the meeting, at least 
to the extent that the meeti
ng achieved its general purpose.  
Finally, the General Counsel alleges that Roy unlawfully dis-
paraged the employee.  Again, context is the key.  The em-
ployee was attempting to disrupt the meeting and Roy™s re-
marks were appropriate under the 
circumstances.  Accordingly, 
I shall dismiss this allegation of the complaint. 
The General Counsel alleges that Aldworth unlawfully 
promised to create new superv
isory positions and promotion 
opportunities for employees and promised to remove an un-
 ALDWORTH CO. 195popular supervisor.  In this regard, Roy reminded the employ-
ees of the new dispatch supervisor position that Aldworth was 
creating.  He again invited employees to bid on that position by 
telling them that the new supervisor might be promoted from 
within the ranks. I have already concluded above that this con-
duct violates Section 8(a)(1) of the Act.    Last, the General Counsel allege
s that Aldworth promised to improve medical insurance benefits in order to discourage em-
ployees from selecting the Union 
to represent them.  In support 
of this allegation the General Counsel points to the same com-ments that I have relied on in 
concluding that Aldworth unlaw-fully announced that it had redressed certain employee com-
plaints.  I conclude that this in
cident is best addressed in that manner and I conclude that these same comments do not consti-
tute an announcement of improved benefits.  I shall dismiss this 
allegation. j.  September 15 At this meeting, Roy introduced Timothy Kennedy as the 
new regional operations manager that he had earlier told the 
employees would be hired.  
Kennedy assumed that position on 
September 14.  Kennedy talked
 to the employees about his 
experience and management style.
  He invited employees to 
bring questions and problems to him and he promised to give them answers.  Roy then played a videotape.  After the tape, 
Roy addressed the guarantees that the Union had made in a 
leaflet.  One of the guarantees was that no member of the Union 
had ever paid for their health benefits.  Aldworth employees, 
however, paid a portion of their medical costs.  In response to 

the Union™s assertion, Roy agai
n described the situation where the employees of another employ
er represented by the Union 
were about to strike to obtai
n, among other things, dependent medical care coverage.  Ultimately a strike was avoided but the 
employees failed to gain that coverage.  Roy then told the em-
ployees that if the employee contribution to Aldworth™s medi-
cal insurance was a big issue for them, he would agree to pro-
vide individual coverage only and 
pay 100 percent of the costs.  
Roy then said: ﬁBut what about your family?ﬂ  
Roy then compared the Union™s pension plan to the 401(k) 
plan that the employees were currently receiving.  Roy pointed 
out the benefits of the current plan, including the fact that if 
employees left the Company they would be able to roll over the 
money they had accumulated.  He made a slide presentation on 
this same topic.  This same slide presentation was made at the 
next two meetings.  Roy then
 urged employees to look down 
the road concerning the possible impact of the Union™s pension 

plan.  He said: 
 Let™s follow through a bit more.  A union gets voted in here.  
Somehow we continued to still work.  Alright.  Somehow we 
lose the deal.
62  Somehow you guys are looking for new jobs.  
But we™re a year or two into this, okay . . . .  You want to con-

tinue a pension now.  If that™s what you™ve decided.  With 
whom?  UFCW?  Go find a job 
with UFCW so that you can 
continue with the pension.  Or everything gets disrupted, you 
lose again.  See the difference.  Over 60 percent of the em-
                                                          
 62 This refers to the service that Aldworth provides to Dunkin™ 
Donuts. 
ployers today offer what?  401(k)s.  Why?  Because they float 
with you.  I want you to take my money with you when you 
decide to go.  I want you to take your money with you when 
you decide to go.  I want you to roll it over . . . .  I want you to 
roll it over into your new employer™s plan.  So you don™t lose.  
So you don™t pay taxes on it . . . .  But if you don™t find an-
other UFCW job that offers that pension, what have you done 
. . . .  Pre-tax employees contributions are not allowed to re-
main in two pension plans.  
They™re fixed defined benefit 
programs.  It™s not a 401k . . . .  Less the opportunity for sig-
nificant tax deferrals, the pre-tax accumulation is available 
only if the employee participates in both a pension and a 
401k.  Well, you™re 401ks gone.  You can™t do that anymore.  
So this is all you got.  Pension. 
 Roy explained the time limitations involved with the filing of 
a decertification petition if the employees selected the Union 
and then changed their minds.  Roy then referred to the Sep-
tember 10 meeting when he told an employee to leave the meet-
ing.  Specifically, Roy said: 
 Sure everyone knows that I ejected a gentleman from this 

very room.  Okay.  Didn™t intimidate him.  Asked him to 
leave  ™cause he was just bothering the shit out of me.  Okay.  
Bottom line.  Asking questions and questions and just calling me a liar, blah, blah, blah, blah.  It escalated too far.  Didn™t 
intimidate anyone.  Alright.  But I asked him to go. 
 Roy then expressed his commitment to continue to make the 
business grow.  He continued:   So everybody in this room that has a better answer, everybody 
in this room that has no res
ponsibilities.  Know what?  Raise 
your hand.  I don™t care I™d vote it in.  What do I got to lose?  

I™m not here for no career.  I™m passing through.  I™m going to 
college next year.  I™ve already applied for another job . . . .  
This is big business.  This is real.  If you™re just passing by, 
keep on going.  Please.  Okay.  ‚Cause there™s a lot of good 
people in these rooms that want to stay here . . . .  You gotta 
vote.  Do I want you to vote no? 
 You™d better believe it.  Do I wanna risk anything we have today?  No.  No.  Go home.  
Look at yourself in the mirror.  Ask yourself, what am I do-
ing?  What am I fighting for?  Does it [the Company] really 
suck?  Do I really think these people [the Union] can make a 
change?  Am I coming in [after the election] to kick down that 
freakin™ front door?  Say, hey, hey, hey, hey, I™m here man.  
I™m changing it all.  I™m changing it all, my way.  I don™t 
wanna do 216 [selection pieces] anymore.  Freezer™s too, too 
crowded.  The warehouse is too crowded.  Manifests aren™t 

clear.  I don™t wanna work this hard . . . .  And if these people are responding to those promises that you have and those is-
sues, I got news for ya.  They™re blowin™ smoke.  Because 
nothing changes.  Work rules are work rules.  Later in the meeting Roy told the employees: 
 Can we do better here?  We can do it better.  Tim 
Kennedy guaranteed he is gonna do it better. . . .  He™ll see 
to an answer, get you a respons
e.  That™s what you need.  
That™s the respect that you™re looking for?  That™s what it 
is right here.  That™s been in the making since February.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196Not because someone said we big bad Union [sic].  Okay.  
Since February.  Want to see the ads for the job?  I™ll be 
happy to show them. 
. . . . I™m trying to improve things.  Okay.  I™m trying my 
best.  Not scramblin™.  Not running away from anything or 

anybody.  Okay.  The reinforcements have arrived.  Kno-
ble™s out of the picture.  A lot of things are gonna be nice.  
A lot of things are gonna change.  Alright.  But guess 
what?  You™re all not gonna like ™em. 
 Later (Roy) returned to the subject of the election and told 
employees, ﬁThink about what ya got.  Think about what you 
got.  We talked about collective bargaining last week.  Think 
about where we have to start.  Okay.  I never lied to ya.  I™m not 
gonna start today.ﬂ 
Analysis 
The General Counsel alleges that
 at this meeting Aldworth again solicited employee grieva
nces.  The General Counsel points to Roy™s statement that he was trying to improve things 
for the employees, that reinforcements were on their way and 
Knoble was out of the picture, and that many things were going 
to be nice and many things were going to change.  This state-

ment was clearly part of Aldworth™s pattern of soliciting the 
grievances to discover what lead employees to contact the Un-
ion and then redressing some of those grievances, all in an ef-
fort to remove the grounds for 
which the employees felt they 
needed a union.  However, Roy™s comments on this occasion 
were not so much a solicitation of
 grievances as a promise that 
those grievances were in the process of being resolved.  By 

promising to adjust employee grie
vances in an effort to under-
mine support for the Union, Aldworth violated Section 8(a)(1). The General Counsel alleges that Aldworth again referred to 
the blank sheet of paper, relying on Roy™s comments near the 

end of the meeting that reminded employees of the discussion 
of collective bargaining at earlier meetings and ﬁwhere we have to start.ﬂ  I conclude that th
is comment reminded employees of 
Roy™s earlier statements that bargaining started with a blank 

sheet of paper, and Aldworth again violated Section 8(a)(1). 
The General Counsel alleges th
at Aldworth threatened em-ployees with job loss if they selected the Union. In support of 
this allegation he points to the following statement: ﬁA union 
gets voted in here.  Somehow we continued to still work.  Al-
right.  Somehow we lose the deal.  Somehow you guys are 
looking for new jobs.ﬂ  But Roy 
continued, ﬁBut we™re a year 
or two into this, okay. . . .  
You want to continue a pension now.  If that™s what you™ve d
ecided.  With whom?  UFCW?  
Go find a job with UFCW so that you can continue with the 
pension.  Or everything gets disrupted, you lose again.  See the 
difference.  Over 60 percent of the employers today offer what?  
401(k)s.  Why?  Because they float with you.  I want you to 
take my money with you when you decide to go.  I want you to 
take your money with you when you decide to go.  I want you 
to roll it over.ﬂ  In context, then, I conclude that Roy was not 
threatening employees with job loss because of their union 
activity.  Rather, he was explaining to employees the situation 
they would experience if for any reason they lost their jobs after 
the Union was selected and after they became covered solely by 

the Union™s pension plan.  I shall dismiss this allegation.  
The next allegation is that Aldworth unlawfully promised to 
improve medical insurance benefits for employees.  The Gen-
eral Counsel points to Roy™s statement that Aldworth would be 
willing to pay 100 percent of the employees™ medical insurance 
costs.  However, here too, Roy™s statement must be viewed in 
context.  Under Aldworth™s pl
an employees pay part of the 
costs, but dependents are covered.  Roy was responding to the 
Union™s claim that employees w
ould not have to pay any part 
of the cost of medical insurance.  Roy then gave an example of 
a union-represented employer that
 did not have dependent cov-erage.  Roy™s rhetorical remarks were simply making a point 
that if the employees did not have dependent coverage, like that 
employer, then Aldworth would be able to afford to pay 100 
percent of the costs too.  This
 is not an unlawful promise of improved medical benefits, and I shall dismiss this allegation.   
The General Counsel alleges th
at Aldworth threatened em-ployees with loss of their 401(k) benefits if they selected the 
Union.  During this meeting Ro
y explained the benefits, from 
Aldworth™s point of view, of its 401(k) plan when compare to 
the Union™s pension plan.  However, he also said that the em-
ployees could not end up with both Aldworth™s retirement plan 
and the Union™s pension plan.  He did not carefully phrase the 
loss of the 401(k) as a possible consequence of good-faith bar-
gaining.  Rather, he made it appear as if the loss of the plan 
would be an automatic result of unionization.  By threatening 
employees with loss of their 401(k) benefits Aldworth violated 
Section 8(a)(1).  Crown Cork & Seal Co., 
308 NLRB 445 (1992), order vacated 36 F.3d 1130 (D.C. Cir. 1994).  Finally, the General Counsel alleges that at this meeting 
Aldworth informed employees that it had ejected an employee 

from an earlier meeting because the employee had voiced sup-
port for the Union.  I have concluded above that this conduct 
was not unlawful.  Here Roy si
mply described how that em-
ployee had been disruptive to explain why the employee had 

rejected.  I shall dismiss this allegation. 
k.  September 16 At this meeting Aldworth showed a videotape about labor 
organizations.  Roy then talked about some of the good points 
of working for Aldworth.  He said:  Pretty neat job we have.  We™ve got a pretty good thing going.  
Okay.  There isn™t one person 
in this roomŠwe don™t hire 
choir boys, none of you are choirboys.  If I look in every-

body™s file, I could find a ton of things, or I could find just one 
or two things.  Alright.  Either you™re late or you don™t do a 
manifest well, you don™t work 
in the warehouse very well, 
whatever.  A lot of people have told me you shouldŠyeah, 
you should have fired so and so a long time ago, right.  Or, 
geez, I can™t believe you put up with this guy for this long.   
 Roy then went on to say that contrary to the Union™s campaign 
literature that the employees would be receiving in the mail, 
Aldworth had never terminated an employee other than for 
cause. 
Roy later said that employees were free to support the Union.  
He continued:   ALDWORTH CO. 197If that™s your way, that™s terrific.  What I™m saying is, do we 
need it.  Nobody™s pointed out 
that it is a need, you know.  
Nobody™s pointed out that they™re going to change things in 

the warehouse, that your manifests are going to change. 
 Roy then again discussed Aldworth™s 401(k) and medical in-
surance plan and compared them to the Union™s plans.  He then 
said: ﬁNow let™sŠhypothetical here
.  We have a union.  Okay.  
Now do you still have a 401(k)?  No, noŠyou have a pension 
plan.  Forget a 401(k).ﬂ  Roy explained the options the employ-
ees would have concerning the money they had saved in the 
plan.  An employee then asked if Roy was saying that if the 
Union came in they could not have both a 401(k) plan and a 

pension plan.  Roy responded as follows:  ﬁLook, I, you know, 
before we  . . . closes, the 401(k)
 closes.  The 401(k) closes.  It does, it does.ﬂ  He then again e
xplained the advantages of Ald-
worth™s plan.  Roy continued:  
 But it™s your money.  UFCW planŠAldworth 5 years from 
now loses the contractŠyou don™t have a jobŠwhere do you 
go?  You have to go to another company within that plan.  
Okay?  I know Shop-Rite is in that plan.  I don™t think any of 
you guys would look good in an apron.  But, that™s what you 
gotta do.  To keep it growing.  To keep your pension growing. 
 Later in the meeting Roy turned his attention to addressing 
the claims made by the Union in its campaign literature.  One 

of the items he read from that literature was an assertion that no 
member of the Union had ever paid for the health benefits and 
pension that they contractually enjoyed.  Roy™s response to that 
assertion is as follows:  Great.  It sounds good.  Doesn™t it?  I like that.  Question.  
8700 people are members of (the Union).  That™s a lie, 8736 I 
think is the number.  Alright?  1700 of them work at Shop-
Rite.  Remember the Shop-Rite strike or threat of the strike 
not too long ago, right down in the woods here?  Yes?  What 
was it over.  It was over wage
 increases and it was over de-
pendent health care.  Okay.  Guess what?  They settled.  They 
didn™t go out on strike.  They got a wage increase.  Still no 
dependent health care.  So, let me tell you something right 
now.  I will commit to paying 100 percent of your individual 

medical coverage.  Right?  Star
ting October 1st or today.  
Right?  Because I don™t have to 
pay for dependent coverage.  
I™ll commit to that.  That sounds cool doesn™t it?  That sounds 
pretty good.  That sounds good.  Think of the wording.  Okay.  

Yeah, employees don™t have to pay anything toward their 
pension.  You know why?  Because it isn™t as good as what 
we have.  That™s why. 
 Roy then introduced Kennedy to the employees as the new 
regional manager.  Roy continued: 
 He guaranteed me that he™s going to take care of some situa-
tions.  I personally took Tom Knoble out of the pictureŠnot 
because you complained about himŠI did.  That Saturday 
meetingŠsome of your chins bounced off the floor when I 
said that.  It™s becoming reality. 
 I want a dispatch supervisor 
in there to work with you guys.  I want to evaluate the ware-
house for the 210.63  I want to evaluate the over-crowding.  
Look at it.  If we can do something, we™ll do something.  If 
we can™t, then you know whatŠwe™ll come back and say we 
can™t.  Is Rose Kelly going to force those issues on me?  Is she 
going to sayŠﬁOh, these guys gotta do 200 now?ﬂ  Bull shit.  
They don™t make the rules. 
 Later in the meeting, Roy again emphasized that he was ask-
ing drivers to only do their runs at 100 percent of the manifest 
time.  He said:  
 Anybody have a problem with that?  We™ve been beating the 
shit out of you lately over the manifest?  No.  You™re running 
basically what you want to run?  Yeah.  Anybody come in 
and question you tonight when you came in and say, hey, 
you™re 32 minutes overŠwhat happens?  Anybody said any-
thing to anybody in this room?  Ever?  Thank you. 
 Roy returned to the topic raised by the Union that a ﬁyesﬂ 
vote indicated that the employees wanted job security.  Roy 

then said: ﬁAnyone feel insecure in the room, or is that a bad 
question to ask?  You had told me before nobody did.ﬂ  He then 
dealt with the Union™s argument that a ﬁyesﬂ vote meant that 
the employee wanted a voice on his or her job so that the em-
ployee will be treated fairly.  Roy replied:  
 Anyone in that much trouble where they can™t speak up?  
Maybe some of you ‚cause you™re shy.  Maybe some of you 
because you feel intimidated.  Maybe some of you just want 
to bitch in the parking lot and never to a manager. . . .  Any-
one not receive a fair treatment since you walked in the door?  
Everybody says ﬁNo, things have been cool.ﬂ   
 Later, on the same subject Roy asked: ﬁAnyone feel like they 
don™t have a voice?ﬂ 
Addressing the Union™s argument that the employees needed 
a grievance procedure to resolve problems Roy said: ﬁYou have 
issue reports.ﬂ  Later he said, ﬁWe haven™t treated you that 
badly until now.  And if you have input, have we listened?ﬂ 
Roy addressed the Union™s contention that the employees 
needed job security.  Roy said that only employees who are not 
performing their jobs are in need of job security; that employ-
ees who are doing their jobs have no such concern.  He contin-
ued:  Don™t forget that guys.  Be careful who you™re following out 
that door, and who you™re listening to.  Alright.  Plenty of 
people, since you guys are not choir boysŠI™ve looked in 
your files.  Your asses have been on the line plenty of times.  
You can™t look me in the eye and tell me differently.  But 
you™re hereŠyou™re here.  Do you feel secure? 
 Roy again addressed the importance of Aldworth™s contract 
with Dunkin™ Donuts.  He said:  Gentlemen, we have a contract . . . with Dunkin™ Donuts that 
is renewable every single year, automatically.  The bottom 
line to this contract isŠif we continue to do a good job, we™re here.  Okay.  There isn™t a contract in the world that can™t be 
                                                          
 63 This is in obvious reference to 
the number of pieces per hour that 
warehouse employees had been expected to pick. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198broken.  Somebody said, you knowŠwhy don™t you do what-
everŠa 5-year contract.  Well that doesn™t matter.  Because 
of a clause, it can be brokenŠor for any reasonŠit can be 
broken.  There hasn™t been a reason.  There hasn™t been a rea-
son.  Okay.  And why?  Because you, believe it or not, do a 
damn good job.  That™s why.  That™s job security; doing a 
good job is job security. 
 Later Roy continued:   
 We got work rules.  There are people here that could care less 

about what I™ve said for the last 3 weeksŠtotally.  I look into 
their eyes and they™re gone.  They™re history.  And there™s a 
lot of young guys here that may not have families, live at 
home, they get 3 squares, their laundry is done.  They don™t 
really give a shit.  They™re passing through.  No offense to 
anybody.  Okay.  But there are a lot of people here that do 
care about what they have and who do believe in a retirement 
system that we have set up for themŠdo believe in their 
benefitsŠdo believe in the process that they™ve been treated 
fairly since they came in the door
.  Alright.  There are a lot of 
people here that believe that.  But for those of you who don™t, 

there™s the door.  Don™t ruin it for the core group of guys here.  
I believe a big core of guys here that really, really believe in 
what they™re doing.  This isn™t a game.  I don™t want anything 

to happen to what we have.  Okay.  I™m not saying we™re the 
best.  I never have.  If you can find a better company, please 
goŠplease go.    Roy urged employees to consider whether Aldworth really 
was as bad a company to work for as the union supporters 
claimed.  He told the employees not to assume that the vote 
would be a landslide in favor of the Union because there were a 
number of private no votes among the group publicly support-
ing the Union.  He continued:  A lot of guys say, you know, ‚What do I wanna risk; what do 
I wanna risk?  Weigh it up.  What are you gonna risk?  You 
know what you have today.  
What about the unknown?  What 
do you want to give up?  What do you want to risk?  That™s 
the question, not a threat, not 
intimidationŠit™s a question.  
Okay.  Status quo with the opportunity to get better?  Yeah.  

The opportunity to do Baskin work?  The opportunity to [do] 
Togos?  Alright.  These are opportunities that are on the table 
today.  Will this affect that?  It could.  Am I absolutely saying 
it will?  No.  Don™t, don™t misquote me.  Well, you can™t mis-
quote me.  It can affect you.  Talking hypothetically, things 
can happen.  Things that we don™t want to happen, or things you haven™t thought all the way through on.   
 Roy then turned to the issue of strikes and referred to earlier 
statements he had made at the meetings.  He continued:   So, the power a union hasŠyesŠis to strike.  If you think it 

has any more that that, you™re wrong.  You™re absolutely 
wrong.  The power to strike.  Who wins a strike?  I can show 
you reams of strikes that people will never make up what they 
lost in wages ŠeverŠfor a lifetime. 
 Roy then gave the employees a specific example of what he felt 
was such a strike.   
After explaining the election procedures, Roy took questions.  
An employee asked what Kennedy™s title was, and Roy said 
that he was the regional operations manager. He explained that Frank Fisher had been the ope
ration™s manager but now would report to Kennedy.  Kundrat then said that there would be a 
dispatch supervisory position that
 would be filled as well. He 
told the employees that Aldworth was recruiting to fill that 
position and had conducted an interview the previous week. Analysis 
The General Counsel again alleges that Aldworth made the 
blank sheet of paper threat.  
However, I have found no refer-ence to a blank sheet of paper in 
the transcript of this meeting, 
and the General Counsel does not direct me to any in his brief.  
I shall dismiss this allegation. 
The General Counsel alleges that Aldworth again threatened 
employees with loss of their jobs if they selected the Union.  In 
support of this allegation the General Counsel points to the 
instance when Roy asked employees what they wanted to risk 
and what benefits they wanted to lose.  In context, however, 
Roy was simply pointing out that the collective-bargaining 
process does not guarantee improveme
nts but instead has risks.  
He coupled those remarks with an explicit statement that he 
was merely asking a question a
nd not making a threat.  I con-clude that Roy™s remarks are too general to support the allega-
tion in the complaint; I shall dismiss it. 
Next, the General Counsel allege
s that Aldworth promised to improve medical insurance benefits in order to discourage sup-
port for the Union.  At this meeting Roy generally made the 
same remarks about medical care costs as he did during the 
October 15 meeting.  For reasons
 set forth above, I shall dis-miss this allegation too.  
The General Counsel then alleges that Aldworth threatened 
employees with loss of their 401(k) plan if they selected the 
Union.  Here again, Roy gene
rally repeated the remarks he 
made at the October 15 meeting.  By threatening employees 
with loss of their 401(k) plan if they select the Union, Aldworth 
again violated Section 8(a)(1). Finally, the General Counsel alleges that Aldworth threat-
ened employees with discipline 
and other unspecified reprisals in order to discourage support for the Union.  The General 
Counsel points to two sets of comments to support this allega-tion.  First, Roy made comment
s about not hiring choirboys, 
that he had examined the personnel files and none of the em-ployees had perfect work records.  The General Counsel also 

relies on Roy™s comments warni
ng employees about who they 
have been listening to, that he had examined the personnel files 
and the employees all had blem
ished work records and their 
jobs had been on the line many times.  He ended the comments 
by asking the employees whether they felt secure.  But in con-
text Roy was dealing with the issue of job security and explain-
ing that despite the fact that the employees were not perfect 
they had not been fired and retained their jobs.  In fact, Roy 
went on to explain how other employees had commented why 
Aldworth had not fired some empl
oyees.  I conclude that these 

remarks did not threaten employees
 with discipline if they sup-
ported the Union, and I shall dismiss this allegation. 
 ALDWORTH CO. 199l.  September 17 The last meeting was held on 
September 17.  Roy began the 
meeting by showing a videotape concerning the United Food 
and Commercial Workers Union.  After the video Roy again 
compared the Union™s pension plan to Aldworth™s 401(k) plan.  
He posed the question of what would happen to the money 
invested in the 401(k) plan if the employees were covered by 
the Union™s pension plan.  Roy said: 
 Well, what do you do with that 401(k) when that happens?  
What happens to that?  Do you get both?  I think not.  Do you 
still have accessibility to that 401(k)?  No.  Do you have to 
find somebody that™s pretty sharp in finance to pull that 
money out, avoid a tax penalty . . . to put it somewhere in 
safekeeping?  Yes.  That™s what you gotta do real fast. 
 An employee said that he was told that they could keep the 
401(k) and have the Union™s pension plan as well.  Roy an-
swered that the 401(k) plan provided that if the employee was 
not part of the plan anymore ﬁat any given time you can be 
bumped out.ﬂ  He explained that
 employees could roll over the 
money from the 401(k) into an IRA account.  
Roy turned to a letter with ﬁguaranteesﬂ that the Union had 
sent to employees. He explained 
that he had covered this sub-
ject with some of the employees
 during the previous week but that he wanted to go over it again because some of the employ-

ees at the meeting did not hear his response.  Roy said that he 
did not get the Union™s letter of ﬁguaranteesﬂ until mid-week, 

and that ﬁ[m]y sources are a day behind.ﬂ  In the letter the Un-
ion guaranteed that no member had ever paid for health or pen-
sion benefits.  In response to this Roy again pointed out that a 
substantial number of the Union™s members were employed by 
Shop-Rite.  He told of how the 
employees there threatened to 
strike to gain a wage increase 
and dependent medical coverage.  
Roy said that the result of these efforts was that the employees 
did get a raise but they did not get dependent medical coverage.  
Aldworth employees paid part 
of their medical coverage, but this included dependents.  Roy sa
id, as he had before, that he 
would be happy to pay 100 percent of the employee™s individ-
ual medical coverage if the employees paid for the dependent 
coverage portion of the costs.   Roy then talked about the previous election campaign in-
volving the Teamsters.  He said that in that election the Team-
sters received five votes.  Roy continued: 
 We had to have these types of
 meetings with the warehouse guys.  They remember.  Alright.  Not one of them could tell 
you what the issue wasŠthat are still working hereŠI doubt.  
But not one of them can tell you that those five ﬁyesﬂ votes 
are working here today, because they were just passing 
through.  They were just passi
ng through.  They were disci-
plinary problems and they were passing throughŠthey 
wanted to make it miserable for everybody, because they 
were miserable themselves.  They
 did not want to be here.  
They weren™t grateful.  They didn™t give a shit . . . That was 
the TeamstersŠtwo years ago.  Okay?  In two years what™s 
changed?  How many drivers 
do we have?  Apparently we 
got a whole new crew of warehouse people that aren™t happy.  
We got one kid working in the freezer who had taken me on 
at a lot of the meetings . . . 
Think.  Think gentlemen.  You guys new on boardŠthink.  Okay?  Because when he takes a 
shot at me, if you™ve got 3 months on the job, you™re gonna 
say to yourself, ﬁooh, how long has he been here?  Oh, hey, 
he™s been here a yearŠhe must know what he™s talking about.  
That Roy guy, he™s a real freakin™ asshole.  Right?  Don™t lis-
ten to him, listen to him.  He 
lives at home.  He has 3 squares 
and has his laundry done.  How many of you get that?  Okay.  
He™s got to make up his mind 
and go his way, and take you 
down with him, and he doesn™t care. He doesn™t care.
64  You guys have families to support.  You guys have responsibili-
ties.  You guys want to retire. 
 Roy again returned to the subject of Aldworth™s business re-
lationship with Dunkin™ Donuts.  He said:  We don™t need a contract that goes 10 years.  We just need a 
contract that says we™re gonna do 
what we do the best we can.  
Okay?  We do it on our own merits.  We don™t need a lock.  

There™s no such thing as a locked contract.  Okay?  Contracts 
are made to be broken.  Pe
riod.  Whether it™s a union or whether it™s us and Dunkin.  People are cocky as hell, coming 

up to meŠﬁWe can™t be replaced, I don™t care what you say, 
because Rose [Kelly] told me.ﬂ  You know what?  Good, buy 
that.  Believe it.  Okay?  Because everyone is that good here, 

because nobody could hire a hundred people?  There isn™t one 
trucking company out there that™s a dedicated carrier that 
would want to do what you do in a second?  You don™t think 
they walk in the door once in a while and say ﬁHey, we can 
do it better, hey, we can do it cheaper?ﬂ  I told you how they 
do it cheaper . . . Cut your God damn wages, cut the wages, 
period.  Cut the wages.  Trucks are trucks are trucks.  Ware-
house equipment is warehouse equipment is warehouse equipment.  Guys, think.  Thi
nk, please.  I™m asking you to 
think about what you™re doing.  How bad is it? 
 Roy then introduced Kennedy as the new regional operations 
manager. Roy later revisited the issue 
of the improvements he had made.  He said: 
 I™ve already mentioned the improvements I want to put in 

place.  I™ve already mentioned Tim Kennedy.  We™re inter-
viewing right now, right from your own group for dispatch 
supervisors, and from the outside.  The decision on that will 
be made in a couple of weeks.  I have taken Mr. Knoble out of 
the equation.  Nobody said ﬁtak
e him out.ﬂ  I took him out.  I came to you that Saturday and said, ﬁhe™s out,ﬂ  you know, 
much to your surprise.  Your chins bounced off the floor, etc., 

etc.  I took him out.  Okay.  Because I knew that that was not 
right.  Are we perfect?  No.  Do we have the best place to 
work at?  It™s not bad, but not 
the best.  Can we get better?  
Yeah.  We want to run it 100 percent.  Yeah.  We want to run 

it 100 percent.  Maybe 95 percent to 100 percent is the right 
number.  I don™t know.  Okay?  Somewhere in the middle 
there is the right  number for our
 runs.  Okay?  Nobody has to 
beat themselves up to beat the cl
ock.  Period.  You guys in the 
                                                          
 64 Roy admitted that he was referring to freezer employee Jesse Sell-
ers, who is alleged to be a discriminatee.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200warehouse, is 210 the  right number?  Maybe not.  Give us a 
shot to look at it.  If it is, we™re  gonna get back to you and tell 
you it is.  If you don™t like that, I™m sorry.  We pay the best in 
the area. . . .  We do this because you work your tails off, 
okay?  . . . This is not an easy job.  We don™t proclaim it to be.  
That™s why we pay more for the job. 
 Later, Roy addressed the issu
e of whether Aldworth was a caring employer.  He told how they built the new facility and 
purchased new equipment for the drivers.  He pointed out that 
the new equipment was purchased with the input of the em-ployees.  He continued: 
 I guess that makes us a bad company to ask for your inputŠ

what you think, when should we order the equipment, what 
should we get?  Does that make 
us bad?  Or does that make us 
a caring organization.  If you 
got comments about your run, 
you should write them up.  Do they get addressed?  They 
damn well better.  I see all of those things.  Okay?  Do we 
give you more time when it™s necessary that you get more 
time?  Should you come back if you finish early? 
 At that point and employee answ
ered, ﬁYes.ﬂ  Roy continued: 
 Thank you.  Only one point I wanted to make.  Okay?  Be-
cause the next week when you™re ½ hour behind do you get 
paid? 
 An employee again answered ﬁYes.ﬂ 
Roy returned the topic of the statements the Union had made 
in its campaign literature and said: 
 Your reading stuff that comes in the mail.  Alright?  I was a 
little more upset about it when I looked at it yesterday than I 
am today.  Okay?  A ﬁyesﬂ vote tells Aldworth Company, ﬁI 
want job security.ﬂ  I asked last night, ﬁDoes anybody in the 
room feel insecure?ﬂ  Nobody ra
ised their hand.  Maybe that™s 
not a fair question to ask in front of the boss, I don™t know.  
But I doubt very much if anybody sits there and really thinks 
about it.  I doubt very much anybody in this room says ﬁgee, I 
worry everyday  I go to work.ﬂ  You do?  Okay.  Sorry you 
do.  I really am.  Do you want better health insuranceŠBlue 
Cross/Blue Shield with no deductibles?  Is an HMO better?  
 Roy then described a situation where an HMO denied a patient 

a medical test and then the patient died. 
Roy began reading from the union literature.  He read, ﬁI 
want a voice on my job so that I will be treated fairly.ﬂ  He 
responded by asking whether anyone was unable to speak up in 
the Company.  He added that over the previous 4 weeks, 99 

percent of the employees had spoken up either in the meetings 
or to him personally.  He read, ﬁWe need a system in place with 
grievance procedures to solve our problems.ﬂ  Roy answered, 
ﬁYou need to tell me what problems there are so we can solve 

them.ﬂ  Roy read, ﬁIf you say ‚No™ŠI don™t want any voice in 
how I™m treated by Aldworth
.ﬂ  Roy™s response was: 
 I™ve got news for you.  Anybody that™s felt mistreated believe 
me has come forward to me, on the phone or in person, and 
said ﬁHey, I don™t like this.ﬂ  Okay?  ﬁI want this resolved.ﬂ  
ﬁI got an issue with pay.  I got an issue with benefits, I got an 
issue with Tom Knoble.  I got an issue with this one or that 
one.ﬂ  Come forward.  You guys aren™t shy.  Don™t tell me 

you are now.  ﬁDon™t start to become shy, please.ﬂ 
 After explaining the election procedures and encouraging 
employees to vote in the election Roy said: 
 All I know is I™m asking you to 
vote ﬁNo.ﬂ  I™m asking you to 
continue on.  The risks are on the other side of this.  Okay?  
The risks are definitely on the other side of this.  The un-
known.  The unknown.  Okay?  We have a contract.  We™re 
under a contract.  We™re going well.  We™ve been going well 
for 15 plus years.  That should say something to you.   
Analysis 
The General Counsel alleges that Aldworth again unlawfully 
solicited employee™ grievances. 
 At this meeting Roy again 
asked employees to tell him what their concerns were.  He 
combines these remarks with a description of how he had re-
dressed some of the grievances that the employees had earlier 
voiced.  I again conclude that these remarks violated Section 
8(a)(1).   The General Counsel also alleges that Aldworth again 
unlawfully threatened employees with job loss.  The General 
Counsel relies on Roy™s comments 
that contracts can be bro-ken, referring to both the contract with Dunkin™ Donuts and a 
contract with the Union.  Howe
ver, Roy made those remarks as 
part of an explanation that the best job security is to continue to 
provide good service at competitive prices.  The Union raised 
the issue of job security in its campaign literature and Roy was 
responding.  Under these circumstances I conclude that these 
remarks did not constitute an unlawful threat.  The General 
Counsel also relies on Roy™s statement claiming that there are 
risks involved if the employees select the Union, and that the 
risks were ﬁthe unknown.ﬂ  I find that these comments are too general to constitute an unlawful threat of job loss.  I shall dis-
miss this allegation. 
The General Counsel claims that Aldworth again unlawfully 
promised to create new superv
isory positions and promotion 
opportunities and unlawfully promised to remove an unpopular 
supervisor.  Roy told the empl
oyees of the appointment of 
Kennedy to fill the new manage
rial position.  He reminded 
employees that he was in the process of filling the new supervi-
sory position.  I have already concluded that this constituted 
unlawful conduct.  Roy also proc
laimed that he had taken Kno-
ble ﬁout of the equation.ﬂ  It is clear that Roy reduced the con-
tact that Knoble had with the employees because they had 
complained about the manner in which Knoble had treated them.  In other words Roy was again rectifying an employee 
complaint in an effort to undermine support for the Union.  By 
again referring to the new manage
rial and supervisory positions 
and by announcing that he had adjusted the duties of an un-
popular supervisor, all in an e
ffort to thwart employee support 
for the Union, Aldworth violated Section 8(a)(1). The General Counsel alleges that Aldworth again unlawfully 
promised to improve medical benefits insurance.  Roy™s com-
ments here were similar to those 
he made at earlier meetings.  I 
shall dismiss this allegation. 
Finally, the General Counsel alleges that Aldworth unlaw-
fully threatened employees with 
the loss of their 401(k) plan.  
 ALDWORTH CO. 201Again, Roy™s comments were sim
ilar to those made earlier. I 
conclude that Aldworth again violated Section 8(a)(1). 2.  Surveillance On the Friday before the September 19 election Kelly, 
Michalowski, Covely, and othe
r union representatives visited the facility during the early morning hours.  They remained 
there for about 2 hours and distributed leaflets to employees as 
they were arriving at and leaving the facility.  Shortly after they 
began, Mark Kearney, Aldworth
™s dispatch supervisor, and Keith Cybulski, Aldworth™s wa
rehouse supervisor, approached 
them and asked them to move o
ff of Dunkin™ Donuts™ property.  
They indicated where the property line ended.  The union rep-
resentatives moved back a few steps and remained there for the 
remainder of the time without further objection.  Kearney and 
Cybulski returned inside the facility where Cybulski was given 

a walkie-talkie.  Cybulski then went back outside the facility 
and stood by the employee entrance for about 15 to 20 minutes 
monitoring the situation.  M
eanwhile, Kearney called Kundrat, 
who was staying at a nearby hotel, and advised him that there 
was union informational activity near the employee entrance to 
the facility.  Kearney reported that the handbillers were not on 
the property.  Kundrat then came to the facility and Kearney 
again reported that the handbilling was proceeding unevent-fully.  Kundrat then proceeded 
to the general area where the 
handbillers were and he remained there for ﬁquite a whileﬂ 
observing them and answering que
stions that the employees 
had concerning the handbilling.  Kundrat admitted that he had 
no concerns that the handbillers had been trespassing; he indi-
cated he came to the facility to a
ssure that the workflow contin-
ued safely and was not interrupted. 
These facts are based on a composite of the credible portions 
of the testimony of Kearney a
nd Kundrat.  The union represen-tatives testified that Shive approached them on this occasion.  
However they did not know Shive at the time.  They testified 
that an employee identified Shive to them.  Shive and others 
denied that he was present at the facility at that time on that 
occasion.  I noted on the record 
that the appearances of Kear-
ney and Shive are similar.  Under these circumstances, I find 

the testimony of Shive, Kearney, and Kundrat to be more con-
vincing than then hearsay description of the unidentified em-
ployee; I conclude that Shive was not present for this incident.  
The General Counsel™s witnesses also testified that ﬁShiveﬂ and Kundrat remained observing them for about 2 hours.  In light of 
my conclusion that Shive was not present at the facility on that 
occasion, I do not credit the testimony of those witnesses to the 
extent that it is inconsistent with the facts set forth above. Analysis 
The general rule is that empl
oyees and union representatives 
who choose to engage openly in union activities at an em-
ployer™s premises have no cause 
to complain that management 
observes them.  Porta Systems Corp., 
238 NLRB 192 (1978).  
In support of the allegation that Aldworth unlawfully engaged 
in surveillance of the union activity of its employees the Gen-
eral Counsel cites Carry Cos. of Illinois, 
311 NLRB 1058 (1993), enfd. 30 F.3d 922 (7th Cir. 1994).  That case is factu-
ally distinguishable.  There, th
e supervisor stood within 2 to 3 
feet of the union handbillers and remained there for at least 3 
hours.  The General Counsel also relies on 
Hoschton Garment Co., 279 NLRB 565 (1986).  However, in that case the Board 
pointed out that the supervisor did not merely observe the open 
handbilling, but rather he attempted to prohibit the distribution 
of handbills to employees on public property and he ﬁstood 
very close toﬂ the handbiller for the duration of the handbilling.  
Id. at 566.  Here, the credited testimony fails to show that Kun-
drat stood sufficiently close to 
the handbillers so as to consti-
tute coercive surveillance.  Rather, the facts show that he 
merely engaged in surveillance of open union activity at the 
facility.  Under these circumstances I shall dismiss this allega-
tion.  Emenee Accessories, Inc.,
 267 NLRB 1344 (1983).   3.  Individual conversations a.  June In June, driver Leo
65 and Aldworth Supervisor Fisher were outside the entrance to the warehouse smoking a cigarette.  

Fisher was shaking his head a
nd Leo asked what was the mat-
ter.  Fisher replied that the 
union business was getting to be too much, that it was unnecessary, and 
that it could be avoided.  
Fisher said that they did not need a union and that ﬁ[w]e need to 
talk this out.ﬂ  Leo said: ﬁTha
t™s your opinion.ﬂ  Leo then com-
plained that employees were 
not getting respect from manage-
ment and the conversation ended.66    Analysis 
The General Counsel alleges th
at Fisher™s remarks during this conversation amounted to an
 unlawful solicitation of griev-ances in order to discourage union representation.  I conclude, 

however, that Fisher™s comment that they needed to ﬁtalk this 
outﬂ is too ambiguous to constitute an unlawful solicitation of 
grievances, even in the context of his remarks that a union was 
unnecessary and could be avoide
d. The General Counsel cites Columbian Rope Co., 
299 NLRB 1198, 1204 (1990).  How-ever, in that case the employer specifically asked what the 
problems were and advised employees that it would look into 
those problems.  I shall, therefore, dismiss this allegation of the 
complaint.   
b.  Late July or early August The General Counsel alleges that in late July or early August 
Aldworth Supervisors Cybulski 
and Donahue interrogated an employee concerning the employee™s union sympathies.  In 
support of this allegation, Moss testified in a conclusory fash-
ion concerning certain remarks allegedly made by Aldworth 
Supervisors Donahue and Cybulski.
  I sustained an objection to that testimony and indicated th
at I would not consider those conclusory statements.  The Ge
neral Counsel chose not to at-
tempt to elicit more specific testimony from the witness. How-

ever, Moss did confirm that there was an incident involving 

employee Sellers and those superv
isors in the breakroom.  The 
General Counsel apparently atte
mpted to elicit testimony from 
Sellers on this incident; his testimony was directed to a time 
period of about 1 month prior to
 the September 19 election.  
                                                          
 65 The General Counsel alleges that Leo was unlawfully discharged.  
This issue is discussed below. 66 These facts are based on the cred
ible and uncontradicted testimony 
of Leo. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202During a conversation at that time Cybulski or Donahue said 
that the employees did not need a union and that the Union 
would not change the selection accuracy program.
67  The em-
ployees gave their views of why they felt a union was needed.  

After Moss left the room the encounter ended when Cybulski 
said, ﬁThen vote yes, babyﬂ as he
, Sellers, and Donahue left the room.  Analysis 
Taking into account Moss™ conclusory testimony and Sellers™ 
uncertain and hesitant testimony
 concerning important parts of this incident, I am unable to make factual conclusions beyond 
those set forth above.  I conclude that the General Counsel has 
failed to present credible evidence to support the allegation that 
any coercive interrogation took place; I shall dismiss this alle-
gation. c.  Mid-August The General Counsel alleges that in mid-August Aldworth 
Supervisor David Mann threatened employees with job loss if 
they selected the Union as their collective-bargaining represen-
tative.  In support of this allegation, the General Counsel pre-sented the testimony of Kenneth
 Mitchell, a former warehouse employee and an alleged discriminatee in this case.  Mitchell 
testified that a few days after the date scheduled for the repre-

sentation hearing he had a conve
rsation with Mann.  Mann said that he should not be telling Mitchell this, but that if for any 

reason Dunkin™ Donuts canceled the contract with Aldworth, Dunkin™ Donuts was ready to bring in people who could take 
over the operation of the facility and avoid a shutdown.  
Mitchell had attended the conference on August 12 conducted 
at the Board™s Regional Office; he attended as a potential wit-
ness in support of the Union.68   Analysis 
In assessing whether this statem
ent is unlawful, I am guided by 
Gissel Packing.
  First, I consider the context.  The statement 
was made a few days after the 
parties met on August 12 and at which Mitchell was a visible supporter of the Union.  Mann 
referred to the canceling of the contract between Aldworth and Dunkin™ Donuts and mentioned that Dunkin™ Donuts had per-sonnel ready to take over the ope
rations and avoid a shutdown.  
In the absence of any other explanation, a reasonable employee 
would understand that Mann was referring to the union situa-
tion.  Mann™s statement that 
he should not be talking to Mitchell about the subject strengthens the conclusion that the 
matter was union related.  I conclude that Mann was, therefore, 
threatening that Dunkin™ Donuts might cancel its contract with 
Aldworth if the employees suppor
ted the Union, and that the employees would thereby lose their jobs.  The statement was 

not accompanied by any explanation of demonstrably probable 
consequences beyond Aldworth™s control, and in any event I 
                                                          
                                                           
67 The selection accuracy program is
 used by Aldworth to measure 
the selection accuracy of the warehouse employees.  Employees are 
disciplined for breaches of the standard
s set forth in that program.  This 
matter is discussed more fully below 
as it ties into allegations concern-
ing the unlawful discharge of employees. 
68 These facts are based on the cred
ible testimony of Mitchell.  
Mann™s general denial was unconvincing. 
have concluded that Aldworth and Dunkin™ Donuts are joint 
employers.  By threatening em
ployees with job loss Aldworth 
violated Section 8(a)(1). d.  Union T-shirts As indicated above, warehouse employees are provided 
long-sleeved shirts that are worn during the colder weather and 
T-shirts that are worn during the summer months.  These shirts 
bear the name of Dunkin™ Donuts.  However, occasionally 
warehouse employees and supervisors wear other types of 
shirts while working such as regular white T-shirts or T-shirts bearing the name of sports t
eams or other matters.  The em-
ployees were not required to remove or cover these T-shirts nor 

were they disciplined for wearing them.
69   In late August or early Sept
ember, employee Dave Shipman 
wore a union T-shirt while at work.  The T-shirt said, ﬁUCFW 
Union Yes.ﬂ  He wore the T-shirt under his freezer suit, but the 
T-shirt became visible when he opened his freezer suit while he 
was on break outside the freezer.  Mann and Fisher told him to 
either take the T-shirt off or turn it inside out.  Shipman then 
turned the T-shirt inside out and then put on his freezer suit.
70   About 3 weeks before the election, Fisher told Williams, 
who was wearing a union T-shirt under his opened Dunkin™ 
Donuts™ shirt, that he could not 
wear that shirt.  At the same time, Fisher asked Williams whether he had changed his mind 
yet concerning the election.  Williams replied that he had not.  
Williams removed the union T-shirt and replaced it with an-
other T-shirt.71   At some point in late October or early November, employee 
Robert Moss wore a union T-shirt under his uniform shirt.  The 
day was very warm and Moss re
moved the outer shirt exposing the union T-shirt.  Supervisor Henderschott told Moss that he 
was going to write up Moss because Moss was not in proper 
uniform.  Moss argued that he was in proper uniform and 
pointed to where his uniform shirt was hanging.  Henderschott 
said that the uniform shirt had to be on his person.  Moss then 

took his uniform shirt and tied it around his waist and pro-
nounced that he was then in uniform because the shirt was now 
on his person.  The next day, 
Moss asked Henderschott if he had been written up.  Henderscho
tt replied that he had not be-cause Henderschott™s own supervisors (meaning those beneath 
 69 These facts are based on the credib
le testimony of Mitchell, Moss, 
Williams, and Sellers.  Mann admitted that employees were permitted 
to wear various types of T-shirts while working.  Aldworth and Dun-
kin™ Donuts did not contradict this
 testimony.  Although Blevins testi-
fied that employees do not wear T-shirts other than the uniform T-shirt, 
I do not credit this testimony since it is uncorroborated and against the 
clear weight of other evidence. 
70 These facts are based on a composite of the credible testimony of 
Mitchell and Moss.  Fisher essentia
lly admitted these facts; Mann testi-
fied that he did not recall this incident but denied that he ever told 
employees that they could not wear a 
certain type of T-shirt.  Roy ad-mitted that he received a report concer
ning this incident from Fisher but 
that he instructed Fisher to a
llow the employee to wear the union T-
shirt under his freezer suit.  71 These facts are based on the cred
ible and uncontradicted testimony 
of Williams.  However, this incident 
is not alleged in the complaint and 
the General Counsel did not offer this testimony to establish an inde-
pendent violation of the Act. 
 ALDWORTH CO. 203him in Aldworth™s supervisory hierarchy) did not wear their 
uniforms.72   A few days before the electi
on, employee Aaron Lewis was 
wearing a ﬁUnion noﬂ T-shirt at work.  Henderschott told Lewis 
that he could not wear that T-shirt, but Lewis laughed and con-tinued to wear it.73  There is no evidence that Lewis was disci-
plined for refusing to remove the shirt.   
Roy admitted that he received reports from supervisors that 
they had restricted the wearing of union pins, buttons, and T-
shirts.  Roy instructed those superv
isors that the restrictions that they imposed were contrary to company policy and that the 
supervisors should ﬁlet it go.ﬂ Analysis 
The Board had long held that absent special circumstances, 
Section 7 extends to employees th
e right to wear union T-shirts while at work.  
DeVilbiss Co., 102 NLRB 1317 (1953).  Ald-worth argues that its instructions to employees to remove their 
union T-shirts were lawful because they were made ﬁin accor-
dance with a consistently enforced dress code.ﬂ  However, I 
have concluded above that Aldw
orth had no consistently en-
forced dress code policy.  To the contrary, Aldworth permitted 

employees to wear a wide variet
y of T-shirts other than Dun-
kin™ Donuts™ T-shirts.  Aldworth may not selectively enforce 

the dress code policy against union supporters.  
Ideal Macaroni Co., 301 NLRB 507 (1991).  It is for this reason that 
Research Management Corp., 302 NLRB 627 (1991), and other cases 
cited by Aldworth are distinguishable.  In any event, even if 

Aldworth had uniformly maintain
ed a dress code it could not use that code to prohibit the wearing of union T-shirts.  This is 
so because Aldworth has failed to establish any ﬁspecial cir-
cumstancesﬂ that would justify the prohibition.  I note that 
Aldworth has made no argument that its dress code is required 
for safety reasons.  I also note that the employees involved 

work in the warehouse area and thus do not regularly come into 
contact with customers.  
Meijer, Inc., 318 NLRB 50 (1995), enfd. 130 F.3d 1209 (6th Cir. 1997).  I therefore conclude that 
Aldworth has failed to show th
e existence of special circum-
stances sufficient to justify a ban on wearing union T-shirts by 
employees working in the warehouse.  By instructing employ-
ees to remove their union T-shirts, Aldworth violated Section 8(a)(1).   e.  August 29 On August 29 after the mandato
ry meeting described above, 
employee Meduri approached Roy to ask him a question.  At 
the time Meduri was wearing a union pin.  Roy pointed to the 
pin and said, ﬁThat™s one of the reasons why you will not be 
working here.ﬂ  Meduri then went to the back of the room to 
have a sandwich when Fisher approached him.  Fisher told 
Meduri, ﬁWhy don™t you take the pin off?  You™ll make me 
happy.ﬂ  Meduri replied that if 
it would make Fisher happy he 
would remove the pin.74                                                          
                                                           
72 These facts are based on the credible testimony of Moss.   
73 These facts are based on the cred
ible and uncontradicted testimony 
of Williams. 
74 These facts are based on Me
duri™s credible testimony. 
Analysis 
The General Counsel alleges that Roy threatened Meduri 
with discharge because he engaged in union activity.  It is well 
settled that, absent special circumstances, employees have a 
Section 7 right to wear union pins while working.  
Republic Aviation Corp., 324 U.S. 793 (1945).  I note that on this occa-
sion, while employees were bei
ng paid to attend the meeting, they were not engaged in norma
l work and instead were attend-
ing a meeting designed to give them Aldworth™s antiunion mes-sage.  Thus, there were no special circumstances that would 

justify a refusal to permit empl
oyees to wear union pins while 
attending the meeting.  Under these circumstances, I conclude 
that Aldworth violated Section 8(a)(1) when Roy threatened 
Meduri with discharge for wearing a union pin.75   f.  Early September  In early September Supervisors Henderschott and Cybulski 
and employee Williams were talking about the Union while 
Williams was working in the wa
rehouse.  Henderschott said that he did not know why the employees needed a union.  He 
said that if the Union came in it would strike and that they had 
a team in Massachusetts waiti
ng to come down and take over the jobs of the strikers.76Analysis 
The General Counsel alleges that Aldworth unlawfully 
threatened employees with job loss if they selected the Union.  

Henderschott™s statement above amounted to a threat that em-ployees would lose their jobs as a result of a strike.  Hender-
schott gave no indication that he was referring to the right of 
employers to hire permanent replacements for economic strik-

ers.  Even then, however, strikers do not immediately lose their 
employee status when they are permanently replaced.  Under 
these circumstances, I conclude that Aldworth violated Section 
8(a)(1) by threatening employees with job loss if the Union was 
selected.   
g.  Living hell comments In early September while Aldworth was conducting the 
meetings described above, driver Farnsworth complained to 
Fisher that the amount of time it took him to drive to the facility 
to attend the meetings was disruptive.  Fisher said: ﬁIf you 
think that is bad for you . . . you™re making my life a living hell 
right now, too.ﬂ  This was in obvious reference to the stress 
stemming from the union campaign.  On another occasion, 
Fisher made similar comments.
77Analysis 
The General Counsel alleges 
that Fisher™s statements amounted to an accusation of disloyalty and therefore violated 
Section 8(a)(1).  I disagree.  In support of this allegation the 
 75 The General Counsel has not alleged that Fisher™s remarks to Me-
duri violated the Act, and the Gene
ral Counsel did not move to amend 
the complaint after Meduri testified.
  Also, I note that any findings 
concerning this incident would not affect the remedy in this case.  Un-
der these circumstances, I find it unn
ecessary to resolve that matter. 
76 These facts are based on the credible testimony of Williams. 
77 These facts are based on the credib
le testimony of Farnsworth and 
Moss.  Fisher testified that he could not recall making such comments. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204General Counsel cites Wometco Coca-Cola Bottling Co., 255 NLRB 431, 443 (1981); Paul Distributing Co., 264 NLRB 1378, 1382 (1982); and 
Belding Hausman Fabrics, 299 NLRB 239, 241 (1990), enfd. 953 F.2d 641 (4th Cir. 1992).  However, 
those cases involved clear expre
ssions by the employer that 
union activists had been disloyal.  Fisher™s statement indicated 

only that he was undergoing a gr
eat amount of stress and pres-sure as a result of the union campaign and, inferentially, the 
complaints the drivers had made concerning his performance as 
a supervisor.  Those remarks were neither threatening nor coer-
cive, nor did they have tendency to interfere with employees™ 
Section 7 rights.  Oklahoma Installation Co., 309 NLRB 776 
(1992).  Accordingly, I shall dismiss that allegation of the com-
plaint. h.  September 13 On about September 13, Aldworth Supervisor Donahue en-
countered Williams in the cooler 
box.  Donahue said that he felt sorry for the employees because they were going to screw 

themselves if the Union got in.
78Analysis 
The General Counsel alleges th
at Aldworth threatened em-ployees with unspecified reprisals if they selected the Union.  I 
agree.  The Board has held that similar comments have been 
unlawful.  K & M Electronics , 
283 NLRB 279 fn. 1 (1987).  
By threatening unspecified reprisals against employees because 
they engaged in union activity Aldworth violated Section 
8(a)(1). i.  Union pin As more fully described above, drivers regularly deliver to 
the retail shops and have regular
 contact with the shop owners and their employees.  They are required to wear the uniform 

described above, including a shirt bearing the logo of Dunkin™ 
Donuts.  There is no evidence that the uniform policy has not 
been uniformly enforced concerning the truckdrivers. 
In September before the election, driver Meduri wore a un-
ion pin on his shirt while at the facility.  Meduri approached 
Shive to ask him a question.  Shive appeared angry and told 
Meduri that he was out of uniform and would he please take off 
the pin.  Meduri did so.  These facts are based on the credible testimony of Meduri.  I 
have considered Shive™s testimony that he told Meduri that he 
could not ask Meduri to remove the pin, but because Meduri 
was wearing the pin on the Dunkin™ Donuts™ logo, he asked 
Meduri to remove the pin from the logo area of the shirt and 
Meduri merely relocated the pin to
 another part of his shirt.  
Shive claimed that he asked Meduri to remove the pin because 
the message on the pin and the 
message on the logo were over-lapping.  However, in Shive™s pretrial affidavit he gave a 
somewhat different explanation; he stated that the union pin 
that Meduri was wearing made 
the Dunkin™ Donuts™ logo ﬁnot visible.ﬂ  I conclude that Shive™s explanations are not credible.  

I base this conclusion not only on the comparative demeanor of 
the witnesses but also on the fact that, as clearly shown by the 
                                                          
                                                           
78 These facts are based on the cred
ible and uncontradicted testimony 
of Williams.  Donahue did not testify at the trial. 
General Counsel, the pin was tiny when compared to the size of 
the Dunkin™ Donuts™ emblem.  Sh
ive™s clearly contrived testi-
mony on this matter serves to undermine his overall credibility. 
Analysis 
Employees have a right under the Act to wear union pins and 
buttons while at work.  
Republic Aviation, supra.  Dunkin™ Donuts argues that it was lawful for Shive to instruct Meduri to 

remove the union pin because special circumstances exist in 
this case that justify its action.
  In support of that argument it 
cites Eastern Omni Constructors v. NLRB, 170 F.3d 418, 426 
(4th Cir. 1999).  However, that case concerned the placement of 
union insignia on hardhats worn by employees for their safety.  
No such safety concerns are involved in this case.  Moreover, 
the court there pointed out that employees were free to wear 
union insignia on other parts of 
their clothing.  Here, Shive instructed Meduri to remove the union pin altogether.  Dunkin™ 

Donuts also cites United Parcel Service v. NLRB, 
41 F.3d 1068, 1073 (6th Cir. 1994).  In that case, however, the union had 
agreed to contractual language giving the employer the right to 
establish and maintain reasonable standards concerning the 
wearing of uniforms and accessories.  No such agreed-upon 
provisions are present in this cas
e.  Dunkin™ Donuts also relies on Burger King Corp. v. NLRB, 725 F.2d 1053, 1055 (6th Cir. 1984).  That case too is inapposite
.  There, the employees seek-
ing to wear the union insignia worked in the retail portion of 

the operation with direct contact with the public at large.  Here, 
the drivers do not regularly come in contact with the public at 
large while working; instead they interface with other employ-
ees.  Deliveries, for the most part, are made in the rear of the 
stores away from consumers.  In any event, the drivers do not 
interact with the customers of th
e retail shops.  In fact, neither Dunkin™ Donuts nor Aldworth have made a showing of a need 
to ban the display of union pins when the drivers are interacting 
with employees of the retail s
hops.  I conclude that Shive™s 
instruction to Meduri to remove the union pin violated Section 8(a)(1).  Meijer, Inc., supra. j.  September 10 On about September 10, McCo
rry and Dunkin™ Donuts Su-
pervisor Warren Engard had a c
onversation.  Engard was about to leave on vacation and the election was set for September 19.  
McCorry wished Engard an enjoyable vacation and Engard 
said, ﬁDon™t let the doors be locked when I come back.ﬂ  
McCorry asked what he was talk
ing about and Engard indicated 
that he was referring to the Union.  McCorry, who may have 
laughed at this remark, said that matter was out of his control.79Analysis 
The General Counsel contends that Engard™s statement 
unlawfully threatened that plant closure could result from the 

union campaign.  I agree.  Engard™s remarks clearly linked the 
possibility of plant closure with the union activities then being 
 79 These facts are again based on 
McCorry™s testimony.  Engard™s 
testimony does not substantially differ from McCorry™s.  Engard admit-
ted that he told McCorry to do the right thing concerning the election 
and that he did not want to return 
from vacation to a locked building.  
Engard characterized these remark
s as ﬁa stupid commentﬂ that he 
meant to be lighthearted. 
 ALDWORTH CO. 205conducted by the employees.  
Precision Graphics, Inc., 256 NLRB 381 (1981), enfd. 681 F.2d 807 (3d Cir. 1982).  Ald-
worth argues that Engard intended the comment to be a joke.  
However, the test is whether the comment could reasonably be 
understood to be a threat.  
Caterpillar, Inc., 322 NLRB 674, 675 (1996).  Thus, the fact that Engard may have intended the 
remark to be lighthearted does 
not detract from its coercive 
nature.  Also, the fact that McCorry may have laughed at the 
comment does not show that the comment was anything other 
than a threat.  Under these circumstances, I conclude that Dun-
kin™ Donuts violated Section 8(a)(1) by threatening that the 
facility might close as a result of the employees™ union activi-
ties. k.  September 17 On September 17, 2 days before the election, freezer em-
ployees Jesse Sellers and Ken M
itchell were in the breakroom 
with Aldworth Supervisor Fisher.  Sellers told Fisher that he 

needed a particular day off.  Fisher replied that they had always 
worked with the employees concerning their need for a day off, 
but that depending on what happene
d that Saturday (the day of 
the election), they might not be able to do that.
80Analysis 
The General Counsel allege
s that Fisher™s comments amounted to an unlawful threat to consider employee requests 
for time off less favorably if the employees selected the Union.  
I agree.  Fisher™s comments implied that if the employees se-
lected the Union he would be less flexible in allowing employ-
ees to take their desired day off.  His statement was unaccom-
panied by any reference to demonstrably probable conse-
quences beyond Aldworth™s control.  
Schaumburg Hyundai, Inc., 318 NLRB 449 (1995).  By threatening to impose less 
favorable working conditions on employees if they engaged in 
union activity Aldworth violated Section 8(a)(1). 
Later on September 17, another conversation occurred, this time between Aldworth Supervisor Mann and freezer employ-
ees Sellers, Moss, and Shipman.  Mann told these freezer em-
ployees that if the Union was selected they would be unable to 
start work early and thereby leave early on their Sunday shift, 
that they would be required to select a full load and not the 
lesser amount that freezer employees were permitted to select, 
that the lowest seniority freezer employee would have to pick 
in the dry goods area of the warehouse if there was not enough 
product to select in the freezer, and that the freezer employees 
would have to take their breaks 
as scheduled instead of working through them and then taking the time at the end of the day.
81  Mitchell then walked into the area and asked what was going 
on.  Mann said that he had just told Shipman that if the Union 
was selected the employees would not be able to continue prac-
tices such as coming in early on Sundays and taking their 
breaks when they wanted.  Mann also said that he had told 
Shipman that the employees would have to pick a full load and 
that Shipman would have to pick whatever work remained be-
                                                          
                                                           
80 These facts are based on the cred
ible testimony of Mitchell and 
Sellers.  I do not credit Fisher™s general denial.   
81 These facts are based on the cred
ible testimony of Moss and Sell-
ers. cause he had the least seniority and that if that work did not 

amount to a full load Shipman would be assigned to work as a 
jockey in the yard.
82Analysis 
The General Counsel alleges th
at Aldworth threatened em-ployees with more onerous working conditions if they selected 

the Union.  Aldworth argues that Mann was merely expressing 
his opinion that if the Union were involved there would be a 
more structured workplace.  However, Mann statements were 
not made in the context of stated probable consequences be-
yond Aldworth™s control.  
Schaumburg Hyundai, supra.  By 
threatening to impose less favorable working conditions on 
employees if they supported the 
Union, Aldworth violated Sec-tion 8(a)(1). l.  Early October 
Aldworth requires that its freezer employees wear boots 
while working in the freezer and it provides them with a $40-

boot allowance.  In early October, Fisher and freezer employee 
King had a conversation in the breakroom.  King asked whether 
the boot allowance was given once or twice a year.  Fisher re-
plied, ﬁWith your standing in the company.ﬂ  At that point 
Fisher chuckled and then said, ﬁI don™t know.ﬂ83At the time King had been a visible supporter of the Union.  
He had worn a union T-shirt and had attended the scheduled 
representation hearing as witness for the Union.  The statement 
occurred after the Union had lost the September 19 election.   Analysis 
The General Counsel alleges that Aldworth threatened to withhold the boot allowance because King supported the Un-
ion.  First, I conclude that 
under the circumstances Fisher™s comment about King™s ﬁstanding with the companyﬂ referred to 
King™s support of the Union and the position King was in after 
the Union had lost the election.  I further conclude, based upon 
my observation of King™s demeanor and my listening to the 

manner in which he testified, that Fisher™s comment, ﬁI don™t knowﬂ did not convey the message that he was unsure of the 
answer to King™s question.  Rather, I conclude that the com-
ment was made in a manner and 
context to convey that King™s 
entitlement to any boot allowance was in jeopardy.  Connecting 

the two remarks, I find that Aldw
orth violated Section 8(a)(1) by threatening to withhold boot allowance money from an em-

ployee because he supported the Union. 
 82 These facts are based on Mitche
ll™s credible testimony.  Mann 
admitted that he spoke about the Union with these employees.  He 
testified that in response to questi
ons from the employees he explained 
that if the Union came in he was f
earful that his supervisory discretion 
would be eliminated in areas such
 as permitting employees to start 
work early and to take breaks together.  In many respects Mann™s tes-
timony corroborates the testimony of the General Counsel™s witnesses.  
However, based on my observation of 
the demeanor of the witnesses I 
do not credit Mann™s testimony to the ex
tent that it is inconsistent with 
the facts set forth above. 
83 These facts are based on King™s credible testimony.  I do not credit 
Fisher™s hesitant, unconvinci
ng testimony on this issue. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 206m.  April 1999 In April 1999, driver Meduri apparently had applied for 
work at another employer.  At
 that time Meduri had a conversa-tion with Fisher in Fisher™s office.  Fisher asked Meduri 
whether he had heard anything. 
 Meduri, believing that Fisher was referring to his employment 
search, said no and that he thought Fisher would hear first when the prospective employer 
called him.  Fisher then explai
ned that he was asking if Meduri 
heard anything about the Union.  Meduri finally answered that 
he had not heard anything recently about the Union.
84Analysis 
In determining whether questioning of employees concern-
ing union activities is unlawful, the Board examines the totality 
of circumstances to determine 
whether the questioning is coer-
cive.  Rossmore House, 269 NLRB 1176 (1984), enfd. sub nom. Hotel & Restaurant Employees Local 11, 
760 F.2d 1006 (9th Cir. 1985); Sunnyvale Medical Clinic, 
277 NLRB 1217 (1985).  Here, the questioning of Meduri was initiated by a 

high-level supervisor in his office.  Although the questioning 
was short in duration, the general nature of the questioning tends to heighten its coercive nature.  
Sundance Construction Management, 325 NLRB 1013 (1998).  Moreover, there is no 
evidence that Meduri was an open supporter of the Union.  
Finally, this interrogation occurred in the context of prior un-
remedied unfair labor practices.  Under all the circumstances, I 
conclude that this questioning wa
s sufficiently coercive to vio-
late Section 8(a)(1).   n.  Mid-June 1999 In mid-June 1999, Hoffman received a subpoena issued on 
behalf of the General Counsel to appear at this proceeding.  At 

around that time Aldworth Supervisor Houston approached Hoffman as Hoffman was coming off his truck at work.  Hous-
ton said that some of the employees had received their subpoe-
nas.  He asked Hoffman if he had received one.  Hoffman said 
no, not yet.
85Analysis 
The General Counsel alleges that
 this conversation violated Section 8(a)(1) inasmuch as it amounted to an unlawful interro-
gation of Hoffman™s involvement in this proceeding.  In resolv-

ing that allegation, I consider the totality of circumstances to 
determine whether there was a tendency to interfere with Sec-
tion 7 rights.  Rossmore House, supra.  First, I note that Hous-ton was a relatively low-ranking 
supervisor who was not oth-erwise directly involved in any of the unfair labor practices 
found in this case.  Moreover, the conversation occurred in an 
informal setting at the worksite.  Most importantly, the ques-
tioning was brief and did not probe into unrelated topics.  Un-
der these circumstances, I conclude that this conversation did not rise to the level of an unfair labor practice, and I shall dis-

miss that allegation of the complaint. 
                                                          
 84 These facts are based on the cred
ible testimony of Meduri.   
85 These facts are based on Hoffman™s credible testimony.  Houston 
did not testify at the trial. o.  Johnnie™s Poultry At the hearing I denied the General Counsel™s motion to 
amend the complaint to include an allegation that Aldworth 
Attorney James Pender violated 
Section 8(a)(1).  This was premised on the assertion that Pe
nder had failed to give an em-ployee the assurances set forth in 
Johnnie™s Poultry, 146 NLRB 770 (1964), enf. denied on other grounds 344 F.2d 617 (8th Cir. 
1965).  In his brief the General Counsel argues that I erred. The facts show that Pender consistently gave employees the 
proper assurances in writing, and he did so again in Bell™s case.  
However, Bell testified that Pe
nder asked him if he had signed an authorization card and asked why Bell had signed it.  The 

record does not show what response, if any, Bell made.  Be-
cause the General Counsel was seeking a bargaining order 
based on a card majority, Pender was entitled to ask Bell 
whether he signed an authorization card.  Pender was also enti-
tled to ask the circumstances under which Bell signed the card.  
Although I recognize that Pender could have procured that 
information from Bell by asking a more specific question, I 
concluded based on Bell™s testimony
 that this isolated remark, 
in context, was insufficient to establish a coercive interrogation.  
Rather than prolong the hearing by requiring Aldworth to pre-
sent testimony to deal with this allegation, I simply denied the 
motion to amend the complaint.  I adhere to my ruling.  
C.  The 8(a)(3) Allegations 
1.  Leo J. Leo The General Counsel alleges that Leo was unlawfully termi-
nated.  Leo began working at the facility as a driver in January 
1994.  He also occasionally worked as a helper.  On March 25 
union organizer Kelly visited Leo at his home at which time 
Leo signed an authorization card.  Thereafter, Leo talked to about 25Œ30 employees about the Union and solicited them to 
sign authorization cards; he obtained about 9Œ10 signatures.  In 
June, Leo also wore a union pin at work for 2 days, and Ald-
worth Supervisor Kearney saw Leo wearing the union pin.   
In June, Leo had a conversation with Fisher outside the 
warehouse where, as more fully 
described above, Fisher indi-cated that he thought a union was unnecessary and could be 
avoided and Leo responded that that was Fisher™s opinion and 
that the employees were not treated with respect by manage-
ment.   
On June 21, Leo was scheduled to start at 4:45 a.m. as a 
helper.  A driver on another route called off his route that day 
so at 3:20 a.m. Knoble called Leo and asked him to report to 
work as soon as possible.  Leo said that he would cleanup and come in.  Leo did not arrive at work until 4:51 a.m., thereby not 
only failing to arrive early to take over the driver™s route, but 
actually arriving 6 minutes late fo
r his original start time.  Kno-
ble prepared an incident report concerning this event. 
What happened next is difficult to ascertain. Fisher testified 
that Knoble came to him and angrily described the incident; 
Knoble did not confirm this testimony.  Moreover, Kundrat 
testified that Fisher was out of the facility on the road when this 
incident happened and that it was he who commenced the in-
vestigation that led to Leo™s te
rmination.  Knoble gave testi-mony concerning a memorandum that
 he sent to Aldworth con-
 ALDWORTH CO. 207cerning Leo™s tardiness.  However, although the General Coun-sel subpoenaed the document it was not produced, nor was a 
credible explanation given for the failure to produce it.
86   Shive 
testified that for about a year
87 he noticed that Leo was late in 
leaving the facility and that this was due to Leo™s tardiness, but 
his testimony is unclear what role, if any, he played in Leo™s 
subsequent discharge.  I concl
ude little from this tangled testi-
mony and missing document except that Dunkin™ Donuts  
played a role in Leo™s discharge and Aldworth and Dunkin™ 
Donuts were unable to credibly explain how the decision was 
made to terminate Leo. 
In any event, on June 24 Leo reported to work and discov-
ered that he was not on the dispatch list.  He was directed to see 
Kundrat.  Kundrat showed Leo a letter with a list of Leo™s tardinesses over the past year and said that they have an issue 
that needs to be resolved.  Leo asked whether this had to do 
with what happened the past week, but Kundrat did not re-
spond.  Leo said that many of 
the latenesses were for 1 minute and that there were other more important issues that needed to 

be addressed.  Kundrat then told Leo that he was suspended 
until further review.88   On June 26, Leo called Fisher and asked if he could attend 
the June 27 meeting concerning 
the Union, described above.  
Fisher later called him back 
and granted him permission to attend the meeting.  It should be recalled that during this meet-

ing Roy told the employees that 
they should not be led in the 
union effort by someone who had one foot out the door for 

lateness, referring to Leo. The following Monday Leo spoke with Kundrat by tele-
phone.  Kundrat said that Leo™s services were no longer needed 
and he was terminated.  On July 1, Kundrat sent Leo a letter 
confirming his termination due to
 a ﬁcontinual pattern of atten-dance related failures as detailed below.ﬂ  The letter indicated 
that during 1997, there were ﬁ13 documented incidentsﬂ includ-
ing four written warnings, two 1-day suspensions, and one 3-
day suspension.  The letter indicated the following for 1998: 
 2Œ04Œ98          Called out 4Œ17Œ98          Late.  Issued final written warning. 4Œ22Œ98          Called out 5Œ19Œ98          Late.  Issued one (1) one (day) suspen- 
                        sion and informed that future violations 
                        would subject you to employment ter- 
                        mination. 
6Œ22Œ98          Late                                                            
 86 Because the document was apparen
tly unavailable, I allowed oral 
testimony concerning its content.  Having considered that testimony I 
give it little weight, especially the testimony that the memo was submit-
ted to Aldworth between April and June.   
87 Earlier, Shive testified that his awareness began in about April; on 
redirect examination he clarified this testimony.   
88 I do not credit Fisher™s testimony that he told Leo that Leo was 
suspended pending an investigation. 
 I have considered Kundrat™s ver-
sion of this conversation.  I am 
uncertain whether Kundrat confined 
himself to the substance of the conversation or interspersed his testi-
mony with what he had hoped or meant to say.  I, therefore, credit 
Leo™s testimony concerning this conversation. 
The letter indicated that Leo™s termination was effective June 
29. As indicated on the face of the termination letter, some of the 
occurrences relied on by Aldworth
 were ﬁcallouts.ﬂ  A callout occurs when an employee calls in and advises Aldworth that he 

or she will not appear for work that day.  Records reveal that 
when Leo called out on February 4 and April 2 he advised 
Aldworth that he was sick.  Records show that on April 27 Leo 

was 34 minutes late in reporting to work; he received a ﬁFinal 
Written Warning.ﬂ  On May 19 Leo was again late, this time 
for 28 minutes; he received a 1-day suspension.   
Leo™s tardiness record for 1997 reveals that on January 15 he 
was 27 minutes late, on February 24 he was 11 minutes late, on 
March 27 he was 33 minutes la
te, and on March 28 he was 25 minutes late.  On March 31, 1997, Leo received a written warn-
ing for the last three incidents.  On April 9, 1997, Leo was 25 
minutes late; he received a 1-day suspension for this lateness on 
April 12, 1997.  On May 2, 1997, Leo was late 30 minutes; this 
time Leo was suspended for 3 days.  On May 19, 1997, Leo 
was 1 minute late, on May 20 he 
was 22 minutes late; he was given a final warning and was advised that any further lateness 
would result in his termination.  On August 13, 1997, Leo was 
1 minute late, on August 28 he wa
s 27 minutes late.  Leo re-
ceived a written warning and was advised that if that pattern 
continued he would receive more
 severe discipline, up to and 
including suspension time.  On
 September 30, 1997, Leo was 28 minutes late; he received a 1-day suspension.  Finally, on 
December 4, 1997, Leo was 37 minutes late; he received a writ-
ten warning and was advised that further incidents would result in more severe discipline incl
uding suspension or termination. Leo™s tardiness record for 1996 shows that on April 26, 
1996, he was 30 minutes late, on July 11 he was again 30 min-
utes late, on July 22 he was 14 minutes late, on August 13 he 
was late for an unspecified period of time, on August 14 he was 
18 minutes late, on October 14 he was 6 minutes late and the 
next day he was 55 minutes la
te.  On October 16, 1996, Leo received a letter confirming a conversation that took place con-
cerning the last two incidents wherein Leo was advised that any 
further lateness would result in further discipline up to and including suspension.  On December 30, 1996, Leo was 11 
minutes late.  
It should be noted that Leo was 
terminated for arriving late at the facility and not for arriving late at his first delivery site.  In 

fact, Leo made on time deliveries wh
ether or not he arrived late at the facility.  Knoble explained that the main reason that an 
employee™s repetitive lateness concerns Dunkin™ Donuts is that 
Dunkin™ Donuts pays Aldworth to supply qualified labor for 
specific assignments and Dunkin™ Donuts expects them to ar-
rive on time.  He further explained that if a tractor and trailer 
are kept at a dock later than expected it may cause delays for 
incoming trucks that need to use the dock to be unloaded.  He 
explained that the equipment-leasing company agreed to keep a 
maintenance employee at the facility until the last tractor-trailer 
departs.  Thus, late departures delay the maintenance em-
ployee™s departure from the facility to the consternation of the 
equipment-leasing company.  Next, Knoble pointed out that in 
his experience drivers who arrive late may try and make up the 
time during the course of the day by taking shortcuts such as 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208skipping a pretrip inspection.  Last, Knoble described how the 
freezer unit on the vehicle is unattended while the vehicle 
awaits its driver.  Kundrat gave
 a similar explanation for Ald-worth.  There is no evidence however, that any of these conse-
quences actually occurred as a result of Leo™s lateness.   
Aldworth™s old employee handbook contains a progressive 
discipline procedure that provides for a four-step process be-
ginning with a verbal warning and ending with termination.  
The handbook also contains a specific tardiness provision that 
provided for increasing levels of discipline for each instance of 
tardiness up to six occurrences during a 12-month period.  The 
discipline began with a verbal warning for the first occurrence 
and then increases to a cautionary letter, written warning, 
minimum 1-day suspension, 3-da
y suspension, and then with 
the sixth occurrence the employee was ﬁSubject to termina-

tion.ﬂ  Another provision of the handbook deals with absentee-
ism and states, in pertinent part, that repeated absenteeism and 
tardiness will not be accepted.89  Yet another provision deals with conduct that is subject to
 disciplinary action.  Among the 
items listed is ﬁFailure to report for duty at specified times after 
having received adequate notificationﬂ and ﬁReport for work 
more that fifteen (15) minutes late.ﬂ  However, as Kundrat testified, Aldworth does not have a policy that requires termina-
tion after a given number of absences or tardinesses.  Instead, 
he testified that Aldworth looks
 at the entire picture to deter-mine the appropriate response to the problem.   The General Counsel contends that Aldworth disparately ap-
plied it tardiness and attendance rules.  He points to the tardi-
ness and absence record of a number of employees, including 
warehouse employee Jeffrey Wade.  On December 19, 1997, 
Wade received a written warning for 
tardiness; he had been late 
and/or called out 10 times that year.  The warning advised 

Wade that future attendance 
problems would result in more 
severe discipline.  On April 27, 1998, Wade received another 
written warning as a result of being 6 minutes late on April 15.  
Wade had also called out twice in January and once in March.  
After the second written warning Wade was late on four other occasions during 1998 for time periods ranging from 5 minutes 

to 1 hour and 31 minutes.  He al
so called out on five more oc-casions during that year.  As of May 1999, Wade was late twice 
more, for 2 and 21 minutes.  He also called out on three more 
occasions.  Wade received no discipline since the second writ-
ten warning. Driver Richard Neff was late and/or called out 6 times in 
1997, 11 times in 1998, and 8 more times through June 1999.  
Warehouse employee Craig Cropper 
was late and/or called out 17 times in 1998, 10 times prior to July and 5 times thereafter.  
During that year he received a written warning and a 1-day 
suspension.  In 1997, he was la
te and/or called out on 24 occa-sions.  This pattern continued in 1999 when he was late and/or 
out four more times.  Cropper continues to work for Aldworth.  
Warehouse employee Mark Detrem
pe was late and/or called 
out nine times in 1997 and five
 times through June 1998; he was not fired.  Martin Porrini 
started working for Aldworth on                                                           
                                                           
89 The new handbook states that repeated absenteeism and being ab-
sent without notifying Aldworth in a timely manner is not acceptable 
and will be grounds for disciplinary action or termination. 
March 20, 1997.   For the remainder of the year he was late 
and/or called out eight times.  In 1998 he was late on six occa-
sions; by May 1999 he was late fi
ve more times.  Porrini was not fired.  Warehouse employee Christopher Mingin was late 
and/or called out 18 times in 1997,
 6 times in 1998, and 8 times through April 1999.  Mingin was not fired.  Selector Jerome 
Pickney was late and/or called 
out 12 times in 1997, 8 times in 
1998, and 5 times through May 1999. 
 Pickney was not fired.  
Driver Richard Anderson was late and/or called out eight times in 1997 and six more times through September 1998; he too 
was not fired.  Warehouse employee Gary Blevins was late 
and/or called out 12 times in 1998 and 7 more times through 
June 1999.  He was not fired. 
 Fisher gave Blevins a written warning in 1998 and told him that 
he had to arrive to work on time.  Blevins was late several times thereafter and he received 
a 3-day suspension.  Kennedy told
 Blevins that if he could get 
to work on time Kennedy would talk to Kundrat about ﬁwiping 

the slate clean.ﬂ  Thereafter Blevins did not actually serve the 
suspension.
90  Other employees with serious tardiness and at-
tendance problems who were not fired are Henry Sledge, driver 
Charles Stires, and David Kloiber. Aldworth points to the record of selector Russell Williams 
Sr.  Williams applied for employment on November 27, 1996.  
On December 11, 1997, Williams called in late and was told to 
take the day off.  The next day 
he was fired.  His record, how-ever, is not comparable to Leo™s.  It shows that for the last 2 
weeks of his employment Williams virtually stopped appearing 
for work.  Aldworth also points to the record of William White.  
For the last 12 months of his em
ployment White had a series of 
latenesses and tardinesses.  More to the point, on December 16, 
1996, White requested a leave of absence due to personal prob-
lems; he was advised that it would be granted only so long as it 
fell under Aldworth™s family medical leave policy.  On January 
9, 1997, White was cleared to return to work however, he failed 
to establish that he had been qualified for the leave of absence 
because his doctor refused to justify his claims.  He was ad-

vised that his absence was considered unauthorized.  When he 
returned he was assigned to work as a helper.  On February 7 
and 18, 1997, called out.  He was fired February 21.  This too is 
unlike Leo™s situation because it is apparent that White had 

personal problems that had not been resolved despite the exten-
sive periods of absence.   At the hearing Kundrat testified that Leo™s cavalier attitude 
as demonstrated by his refusal to shift the gears in the new 
tractors in a fuel-efficient manner contributed to his decision to 
terminate Leo. This claim was not mentioned in Leo™s termina-
tion letter nor was ever mentioned to Leo in any of the conver-
sations he had with supervisors concerning his discharge.  
When the gear-shifting incident occurred earlier Aldworth and 
Dunkin™ Donuts acquiesced in Leo™s refusal to operate the truck 
in the new manner by assigning 
him an old vehicle.  Under 
 90 These facts are based on the cred
ible and uncontradicted testimony 
of Blevins. 
 ALDWORTH CO. 209these circumstances, Kundrat™s testimony amounted to giving 
shifting reasons for Leo™s termination.91Finally, it should be noted that on June 29, as more fully de-
scribed below, Roy told McCorry in effect that Leo had been 
fired because of his union activity. 
Analysis 
The analysis set forth in 
Wright Line92 governs the determi-nation of whether the Respondents violated Section 8(a)(1) of the Act by discharging Leo.  The Board has restated that analy-
sis as follows:  Under Wright Line, the General Counsel must make a prima facie showing that the employee™s protected union activity 

was a motivating factor in the decision to discharge him.  
Once this is established, the burden shifts to the employer to 
demonstrate that it would have taken the same action even in 
absence of the protected union activity.
7  An employer cannot 
simply present a legitimate reason for its actions but must per-

suade by a preponderance of the evidence that the same action 
would have taken place even in the absence of the protected 
conduct.8  Furthermore, if an employer does not assert any 
business reason, other than one found to be pretextual by the 
judge, then the employer has not shown that it would have 
fired the employee for a lawful, nondiscriminatory reason.
9__________________ 7 NLRB v. Transportation Management Corp.,
 462 U.S. 393, 400 (1983). 8 See GSX Corp. v. NLRB,
 918 F.2d 1351, 1357 (8th Cir. 
1990) (ﬁBy asserting a legitimat
e reason for its decision and 
showing by a preponderance of th
e evidence that the legitimate 
reason would have brought about th
e same result even without the 
illegal motivation, an employer can
 establish an affirmative de-
fense to the discrimination charge.ﬂ) 
9 See Aero Metal Forms, 310 NLRB 397, 399 fn. 14 (1993). 
 T&J Trucking Co.,
 316 NLRB 771 (1995).  This was further clarified in Manno Electric, 321 NLRB 278 (1996).  Turning to the General Counsel™s case, Leo engaged in union 
activities.  He not only signed an authorization card but also 
solicited others to sign cards.  He wore a union pin at work and 
contradicted Fisher when Fisher 
attempted to persuade him that the employees did not need a union.   
Turning to the element of knowledge, I have concluded that 
an Aldworth™s supervisor saw Leo wearing the union pin.  
Leo™s conversation with Fisher likewise would tend to show 
that Leo supported the Union.  Most significant, however, are Roy™s remarks at the June 27 meeting about the Union where 
he identified Leo as a union leader.  This occurred only a few 
days before Leo™s termination, and there is no evidence that 
Roy gained this knowledge only after Leo™s earlier suspension.  
Based on the record as a whole I conclude that Aldworth was 
aware of Leo™s support for the Union. Next, the evidence shows that 
Aldworth had animus towards union activity.  This is shown by 
the numerous violations of the                                                           
 91 There is no credible evidence that
 Kundrat was even aware of the 
gear-shifting incident before Leo™s te
rmination; he was, after all, sta-
tioned in Massachusetts and came to the facility only occasionally.   
92 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
Act described above.  Also, the timing of Leo™s discharge sup-
ports the General Counsel™s case; Leo™s discharge occurred in 

the midst of the organizing campaign just as Aldworth was 
launching its campaign against the Union. Furthermore, the General Counsel has proven that Aldworth disparately applied its attendance and tardiness rules against 
Leo.  As more fully describe
d above, other employees had re-
cords as bad as, or worse than, Leo™s record, but they were not 
fired.  The two examples relie
d on by Aldworth are so unlike 
Leo™s situation that they actually tend to support the General 

Counsel™s argument that terminations for attendance and tardi-
ness were rare.  Also, the Ge
neral Counsel has shown that Aldworth gave shifting reasons for Leo™s discharge when Kun-drat brought up the ﬁgearing-shiftingﬂ incident in an effort to 
further explain why Leo was terminated.  The use of shifting 
reasons for termination strengthens the General Counsel™s case.  
Finally, the statements Roy made at the mandatory meetings 
and to McCorry on June 29, desc
ribed below, directly linked 
Leo™s termination with his union activity.   
Under these circumstances, I conclude that the General 
Counsel has met his initial burden under 
Wright Line. I turn now to determine whether Aldworth has shown that it 
would have terminated Leo even in the absence of his union 
activity.  Aldworth argues that it did not disparately enforce its 
tardiness and attendance rules.  First, it argues that many of the 
employees with poor records 
were warehouse employees and 
Aldworth was more tolerant of their tardinesses and absence 
because the degree of impact on operations was different.  I 
reject that argument for several reasons.  First, none of the 
documents submitted in this case 
show that there was a policy 
of stricter enforcement for drivers.  Next, this explanation was 
never given verbally to Leo, wa
s not mentioned in his discharge 
letter, and was never articulated in any way prior to the hearing 

in this case.  Also, common sense would indicate that if a selec-
tor is late or absent this may result in a delay in loading the 
trucks.  This in turn would result in many of the same problems 

that result from a driver being late.  Under these circumstances, 
I conclude that this argument was created after the fact to at-
tempt to justify Aldworth™s treatment of Leo. 
Aldworth next attempts to e
xplain Leo™s discharge by argu-
ing that he was unrepentant when
 confronted with past atten-dance records.  But here again there is no documentation that 

the degree of contrition is a criti
cal factor in Aldworth™s en-
forcement of its rules, and for reasons previously stated I am 
unable to conclude that Kundrat™s oral testimony is sufficiently 
credible to establish this fact.    
Thus, my finding that Aldworth disparately applied its tardi-
ness and attendance rules against Leo compels the conclusion 
that Aldworth has failed to meet its burden under Wright Line.  In any event, even in absen
ce of disparate enforcement Ald-
worth has failed to meet its burde
n.  It should be recalled that 
this burden entails more than me
rely showing that Leo engaged 
in misconduct; it requires Aldworth
 to persuade by a prepon-
derance of the evidence that it would have discharged Leo for 

that misconduct.  I conclude that Aldworth has failed to do so.   
I, therefore, find that Aldworth violated Section 8(a)(3) and (1) 

by suspending Leo on June 24 a
nd then terminating him effec-
tive June 29.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2102.  William McCorry 
The General Counsel alleges that Aldworth unlawfully con-
ducted a route survey of McCorry™s route and then unlawfully 
suspended him for 5 days.  McCorry has worked as a truck-
driver at the facility for about 6 years.  One of his routes typi-
cally began at the facility at 4:30 a.m. and concluded in the 
Genessee, New York area.  He 
would stay overnight there and 
then continue to Rochester, New York.  There he would pick up a back haul and then return to the facility.   
McCorry learned of the Union™s organizing campaign from 
employees Leo and Cooper in the spring.  McCorry agreed to 
assist them in the effort and he
 signed an authorization card.  
Later, on June 6 Union Representative Kelly visited McCorry 
at his home.  McCorry signed another card because he was 
uncertain that the Union had received the card that he had 
signed earlier.  McCorry disp
layed a union bumper sticker on 
his personal vehicle that he drove to work and he also occa-

sionally wore a union pin and distributed pins to other employ-
ees.  McCorry also attended uni
on meetings and solicited other employees to attend those meetings.   
About a month after the April 11 meeting described above, 
McCorry went to see Frank Fisher in his office.  It was at the 
April 11 meeting that Roy told 
employees that he would re-
spond to their complaints in writing within 30 days.  McCorry 
asked whether the employees w
ould be receiving responses to 
the concerns they had raised.  Fisher asked what was the hurry?  

McCorry explained that the 
Union was still organizing and 
employees were trying to make up their minds concerning 
whom to support.  Fisher said that Roy had ﬁpretty much 
squashed thatﬂ and that ﬁit™s a done deal,ﬂ referring to the union organizing effort.  McCorry disagreed.  Fisher then asked 
McCorry what he thought the Union would do for him.  
McCorry explained how he received a great wage rate and 
benefits, but he complained about
 conditions at the retail shops.  
Fisher finally replied that the answers were coming.
93  As more 
fully described above, on May 8 Aldworth issued a letter to the 
employees providing responses to
 the matters raised at the April 11 meeting. During the June 27 meeting fu
lly described above, McCorry 
made the comments concerning the unsanitary conditions he 
felt existed at a retail shop.  Roy in turn cautioned employees 
about following the lead of an employee who was stealing time 
and sleeping on the job.  This 
comment later was understood to refer to McCorry.  The explanation now follows. 
On June 29, after McCorry co
mpleted his work assignments 
for the day he was directed to see Fisher.  Fisher told McCorry 
that they had some very serious
 charges against him.  Fisher 
explained that the charges against McCorry were manifest falsi-
fication, log falsification, and 
stealing company time.  McCorry 
responded that Fisher had to be kidding.  Fisher then showed 

McCorry his manifest for June 23.
94  On that day, helper Ken-
                                                          
                                                                                             
93 This incident has also been se
t forth above following the recitation 
of the facts concerning the April 11 meeting..   
94 The manifest used by Aldworth™s drivers is prepared by Dunkin™ 
Donuts and shows the time the driver is expected to depart from the 
facility, the expected arrival and departure time at the retail shops, and 
the expected arrival time back at the facility.  On occasions when the 
neth Burnett had assisted McCorry
.  Fisher said that he had a 
witness that saw McCorry complete a delivery at 1:30 p.m. at a 
particular Rockville, Maryland store and then go to sleep in the 
truck for an hour.  McCorry asked to see the witness so that he 
could call the witness a liar; Fisher refused.  McCorry then 
requested to see Roy, but Fisher explained that Roy was un-
aware of the matter and that Fisher was still conducting an in-
vestigation of the charges.  Fisher said that once the investiga-
tion was completed they would d
ecide what discipline would be 
taken.  They then looked at 
McCorry™s manifest.  McCorry 
pointed out that the actual arrival and departure times were left 
blank.  He asked how that could be falsification when he just forgot to write the actual arrival and departure times.  McCorry 
also said that he had called to the facility in accordance with 
policy when he had arrived at the retail stores.  McCorry also 
explained that the notations he had made in his logbook 
matched the times that he had called in to the facility.
95  McCorry asked what was wrong with the log.  Fisher said that 
after McCorry made the delivery to the back of the retail store 
he pull the trailer to the front of store in a mall area and failed 
to record that second event on his log.  McCorry countered that 
the regulations did not require su
ch detail.  Fisher finally an-
nounced that McCorry was suspended until further notice.  
Neither Aldworth nor Dunkin™ Donuts spoke with McCorry™s 
helper that day to ascertain hi
s version of the days events.
96After McCorry left Fisher™s office he called Roy at Roy™s of-
fice in Massachusetts.  McCorry began to explain to Roy what 
had occurred, mentioning that Fisher had told him that Roy did 
not know what was happening.  Roy answered that he knew 
what was going on and he was glad that McCorry had decided 
not to fight the discipline.  McCorry, taken by surprise by these 
remarks, exclaimed: ﬁNot fighti
ng this?ﬂ  Roy continued, say-
ing that he guessed McCorry ha
d already seen what happens 
when you fight these things.  McCorry answered by observing 
that Leo had been fired and Roy said yes.  McCorry became 
nervous and started talking, but Roy interrupted him and asked 
to talk to McCorry for a few minutes.  Roy said that he wanted 
McCorry to take into account wh
at he was going through.  He 
asked how McCorry thought it felt sitting at a meeting with the 
people who work for his Company wearing union buttons on 
their shirts.  Roy continued talking until McCorry interrupted 
and said that he could not afford
 to lose his job.  Roy replied 
that he was not going to fire 
McCorry but instead would sus-
pend him for 5 days.  McCorry sa
id that if he was suspended 
the employees would think it was because of his union activity.  
Roy told McCorry that it was McCorry™s job to convince the 
employees otherwise.  Roy also said that he wanted McCorry to 
take complete responsibility for the suspension and that if any-
 driver is on an overnight run and will not be returning to the facility 
that day the manifest shows the expected arrival time at a hotel.  Driv-
ers are expected to write in their actual arrival and departure times on 
the manifest. 
95 Drivers are required by U.S. Department of Transportation to 
maintain a log of their daily activities.
  A driver records the time he is 
off duty, driving, in a sleeper bert
h, and on duty but not driving.   
96 These facts are based on the cr
edible testimony of McCorry.  
Fisher™s version of this conversati
on did not differ from McCorry™s in 
any significant way.   
 ALDWORTH CO. 211one asked McCorry should admit 
he was wrong and got caught.  
Roy explained, ﬁWe don™t need a Union here . . . we got good 
benefits here, I™ve gone out of my way to make sure you guys 
had the best benefits, I tried to deal with you the best I can.ﬂ  
He told McCorry that he needed McCorry to explain that to the 
other employees.  The conversation ended with McCorry 
explaining that when he was able to get 15 or 20 minutes ahead 
of schedule he would use that time to catch his breath or pre-
pare for the drive back to the facility.  Roy said that the time 
was company time and McCorry was not allowed to take that
 tim                                                          
e.  The facts concerning this telephone conversation are based 
on McCorry™s testimony.  Roy testified that McCorry did call 
him that day and McCorry said 
that he had just spoken with Fisher about the incident and was very upset and did not want 
to lose his job.  Roy testified 
that he did not want McCorry to 
worry about being fired so he told McCorry that McCorry 
would receive a 5-day suspension.  McCorry then raised the 
specter that employees might think that the suspension was 
related to his union activities.   Roy testified that this was the 
first time that he had heard that McCorry was involved in union 

activity.  Roy testified that he then said to McCorry: 
 It™s your job to convince them otherwise.  For you to explain 
to employees why in fact you had been disciplined.  It has 
nothing to do with any union activity, or organizing attempt 
whatsoever.  And, I said, I will be very disturbed if it comes 
back to me that in fact I have
 taken this action and you are go-
ing out and perhaps telling people that that™s the reason.  And, 
we were very clear on that issue.  Very, very clear.  And, he 
said that he would do that and he appreciated the
 five-day 
suspension and not being terminated.   As can be seen, some of the te
stimony of Roy and McCorry is 
mutually corroborative.  However,
 Roy™s assertion that this was 
the first time he learned of Mc
Corry™s support for the Union is 
so unbelievable that it undermines his overall credibility.  In 
fact, Roy had alluded to McCorry™s support for the Union at the 
June 27 meeting.  I conclude that McCorry™s version of this 
conversation is likely the more accurate one, and I credit his 

testimony as set forth above. 
After the telephone call McCorry gathered his union pin, un-
ion pamphlets, and the other union material that he had.  He 
went to Fisher™s office and gave the material to Fisher.  
McCorry told Fisher that he was done supporting the Union and 
that he supposed that was what Aldworth wanted.97McCorry served the 5-day suspension.  When he returned he 
was given a memorandum that stated:  This letter is to confirm and document the warning and 
suspension in regards to your performance on 6/23/98.  On 
that date it had been confirmed and acknowledged that 
your delivery manifest and re
quired DOT driver logs were intentionally falsified.  This is a violation of written com-
pany policy as well as federal 
safety regulations and is not 
acceptable. Any further falsifications 
or misrepresentations of 
DOT logs or manifests will subject you to employment 
                                                           
97 McCorry and Fisher gave similar testimony concerning this event.   
termination.  This letter is to serve as a Five Day Suspen-
sion.  It turns out that Shive was the unnamed witness who alleg-edly observed McCorry™s misconduct.  Shive testified that he 
made those observations after he decided to go into the field 
and observe McCorry.  I turn now to assess Shive™s testimony.  
Shive testified that the decision to observe McCorry came after 
Cindy Carey, Knoble™s logistics 
assistant, reported to him and Knoble that she had attempted to reach McCorry one day at a 
retail shop but the shop owner told her that McCorry had al-
ready left.  She reported that she continued to call the shops 
until she reached McCorry who was well ahead of the delivery 

time indicated on the manifest.  Shive then raised this matter 
with Knoble who said that McCorry had been asking for more 
time to make his deliveries.  Shive testified that he found it 
strange that McCorry was running ahead of his manifest times 
yet he was asking for more time.
  However, typically when 
drivers run their routes ahead of the manifest time a route sur-
vey may be performed to determ
ine whether the manifest times 
are too generous.  No such route survey was done on 

McCorry™s route.  Instead, Shive testified that he asked Fisher 
to match McCorry™s timecards with his motel receipts.
98  Fisher 
did so and reported that the motel receipts showed that 
McCorry would arrive at the motel at about 6:30 or 7 p.m., yet 
his timecards showed that he called off duty at around 8 p.m.  
In other words, in Shive™s view the records showed that 
McCorry was working less hours than
 he was being paid for.  
Shive claims he expressed his disappointment to Fisher that 
Dunkin™ Donuts was being billed for time that McCorry appar-
ently was not working.
99  No action was taken against McCorry 
at this time; indeed, this ma
tter was not even raised with 
McCorry until 
after his subsequent suspension.  Rather, Shive 
decided weeks later to do his own audit.  Instead of auditing the 
route that had the overnight motel stay, Shive selected a more 
local route.  When asked to explain why he decided to conduct 
this audit when, according to hi
m, the records already showed 
McCorry™s misconduct, Shive said
, ﬁI just wanted to getŠdo an audit myself.ﬂ  Shive further admitted that his audit of 
McCorry™s route was the only one he had done at the facility; 
he said otherwise: ﬁI was too busy to do that.ﬂ 
I do not credit Shive™s testimony set forth above.  First, turn-
ing to Shive™s testimony about the report from Carey, she was 
not called as a witness to corr
oborate Shive™s testimony.  Kno-
ble did not corroborate Shive™s testimony that Carey made the 
report to them or that Shive discussed the matter with him.  To 
the contrary, Knoble seemed to c
ontradict Shive™s testimony as 
Knoble testified that he was unaware that McCorry had been 
running ahead of the manifest times.  Also inconsistent with the 
notion that Dunkin™ Donuts suspected that McCorry was run-
ning ahead of his manifest time is the fact that later McCorry™s 
time was adjusted to give him 
more time to run this route.  
Moreover, McCorry also credibly testified that the only time 
 98 I reject Roy™s testimony that he was the person who instructed 
Fisher to check McCorry™s hotel recei
pts.  This testimony is uncorrobo-
rated by Fisher and contradicted by Shive.   
99 This testimony was not received for the truth of the matter as-
serted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212Carey called him on this route wa
s on June 24, at which time he was about 1-1/2 to 2 hours ahead of schedule.  As will be seen 
later, this was 1 day 
after Shive conducted his audit of McCorry™s route.  Concerning McCorry™s hotel arrival time, 
evidence shows that it was at least possible that McCorry could 
have been on duty for a substantial portion of the time after he 
arrived at the hotel.  Thus, employees are permitted to take their 
30-minute lunchbreak at the conclusion of the workday.  They 
are also permitted 15 minutes at the conclusion of the day to 
conduct a posttrip inspection of the vehicle, and they are also 
permitted to take brief ﬁrestﬂ breaks.  McCorry credibly ex-
plained that on this run he would typically skip his breaks and 
lunchtime and would frequently arrive at the motel prior to the 
scheduled end of the workday.  He would then check in at the 
motel and receive instructions as to where he should park his 
truck.  He then rearranged the remaining stock on his truck to make it easier to deliver it the next day.  He would also take the 

lunchtime that he had skipped during the earlier part of the 
workday.  In fact, Knoble encour
aged employees to take their 
lunchbreak at the end of the day.
100  Most significant is the fact 
that Shive claims that he uncove
red facts pointing to McCorry™s 
ﬁstealing timeﬂ yet he did nothing at that time, not even to di-

rect that an investigation be c
onducted.  Shive™s explanation as to how these alleged reports lead him to conduct an audit also 
does not withstand scrutiny.  As noted, Shive did 
not audit the route that included the overnight stay at a hotel.  Instead, he 

audited another route.  Shive™s explanation as to why he de-
cided to conduct the audit personally rather then send someone 
else to do it also is entirely unpersuasive.  Shive was the high-
est-ranking official at the facility
; he is a very busy person with 
a good deal of responsibility.  This was the first and only occa-

sion that he personally conducted such an audit at the facility.  I 
conclude Shive™s testimony was largely created after the fact in 
an effort to explain why he decided to conduct an audit of 
McCorry™s route.  In the absence of a credible explanation of 
the reasons that lead to that decision, I must infer that there was 
another, unstated reason. Continuing with Shive™s testimony, he explained that he left 
from home on June 23 with a copy of McCorry™s manifest and 
arrived at McCorry™s penultimate 
stop in Rockville, Maryland.  
He discovered that McCorry was already leaving the stop at a 
time that he should have been arriving there.  Shive testified 
that he followed McCorry to his 
last stop in a strip mall, also 
located in Rockville.  Shive parked his car across the road and 
was able to see McCorry™s truck through the green slats of the 
fence that surrounded the parking area.  Shive testified that he 
saw McCorry and his helper comp
lete the delivery about 1-1/2 
hours ahead of the manifest time.  McCorry then moved his 
truck away from the delivery area and proceeded to the front of 
the mall area; Shive followed.  Sh
ive initially testified that once 
there he saw McCorry slouch over in the front seat of the trac-
                                                          
 100 After McCorry was suspended, this
 pattern of checking in at the 
hotel and then calling off duty at 
some later time ceased.  Instead, 
McCorry began calling off duty within minutes of checking in at the 
hotel.  McCorry explained that for 
a period of time after the suspension 
he altered his practice and took his 
lunchbreak prior to checking in at 
the hotel.   tor as if he were sleeping.  On cross-examination, however, 
Shive admitted that he could not see McCorry well enough to 
determine whether he was sleep
ing or doing paperwork in his 
tractor.  Shive claimed that McCorry remained there for about 
1-1/2 hours.  When McCorry finally left the strip mall Shive 
attempted to follow him but was unable to do so.  Shive testi-
fied that he waited for about 45 minutes on the road hoping to 
encounter McCorry, but he was unsuccessful.  When he re-
turned to the facility McCorry was just pulling in.  Thus, in 
Shive™s eyes there was another 45 minutes that were not ac-
counted for.  Shive says that he reported the matter to Fisher 
and expressed his disappointment that Dunkin™ Donuts was being charged for services that were not rendered.  Shive ex-
plained that when drivers complete their routes before the times 
allotted on the manifests he expects them to return to the facil-
ity since drivers are paid by the hour.  Shive admitted that 
McCorry™s manifest for the day 
did not show a lunchtime and 
that many drivers wait until after completing their last delivery 
before taking their lunchbreak.  Shive further admitted that it 
was proper for drivers to do their paperwork during the course 
of the day. 
I turn now to assess the credibility of Shive™s testimony con-
cerning his observations on June 23.  I first conclude that Shive exaggerated his testimony when he
 stated that he saw McCorry 
parked in front of the retail store for 1-1/2 hours.  I have noted 
above that Fisher initially told McCorry that the then unidenti-
fied witness had seen him in front of the store sleeping for an 
hour.  Kundrat testified that he understood Shive to be claiming 
that McCorry was parked there for 1 hour and 5 minutes.  
These differences in the amount of time are significant because 
McCorry credibly testified that after he made the delivery to the 
back of the retail shop in question, he typically moved his truck 
to the front of the store where he would remain for 30 to 50 
minutes.  During this time he waited for the store owners to 
rotate their stock and verify the delivery.  The time he spent 
parked in the front of the store depended on whether there were 
any problems with the delivery.  Thus, if McCorry remained 
parked in front of the store for about an hour it would not be 
anything terribly unusual.  I also do not credit Shive™s testi-
mony that he saw McCorry appear 
to be sleeping.  At trial he admitted that he could not specifically see what McCorry was 
doing because of the distance that he was from McCorry.  Even 
more damaging to Shive™s testimony is the fact that Fisher and 
Kundrat testified that Shive provided a written report to them of 
his observations of McCorry on the day in question.  Kundrat 
testified that he did not retain the written description that Shive provided because he was not aware that he had to preserve an 
evidence trail.  This explanation 
is patently incredible; Kundrat 
surely knows the need to retain documentation to support disci-
plinary action.  His testimony is 
even more incredible in this 
case because Aldworth and Dunkin™ Donuts have produced 
volumes of paperwork documenting 
all sorts of offenses.  In-stead, I infer under the circumstances that the reason Kundrat 
did not retain Shive™s summary was because it would not have 
been entirely supportive of Aldworth™s and Dunkin™ Donuts™ 
position at the hearing.   McCorry testified that on June 23 he pulled his truck to the 
front of the mall area where he completed his paperwork.  He 
 ALDWORTH CO. 213then went into the Dunkin™ Donuts™ shop and talked with the 
shop employee concerning the load that he had just delivered.  
He then returned to his truck where he ate a sandwich and 
completed his paperwork.  He denied that he slept or rested in 
the truck.  I conclude that this testimony, on balance, is more 
credible than Shive™s testimony.  
Sometime in August, Roy had 
a conversation with Hoffman 
concerning McCorry.  At this time Hoffman no longer was field 
supervisor and had returned to his position as a driver.  After 
Roy asked Hoffman how he was doing in the transition from 
supervisor to driver, Roy said some employees were trying to 
bring in a union and there were a couple troublemakers who 
were just passing through.  Roy 
said that he had suspended 
McCorry because he did not want to fire him as McCorry had 
worked there for 6 years.  Hoffman and Roy then discussed 
whether the timing of the suspension made it appear that it was 
related to the Union.  Roy then 
said that he gave McCorry his 
job back and then McCorry ﬁshoved itﬂ to him.  During this 

discussion Roy said that he w
ould be conducting meetings to discuss the Union.  Hoffman answered that he has already made 
up his mind on how he was going to vote and that Roy would 
not be able to change his mind.101  As set forth above, McCorry™s
 suspension letter indicates that one of the reasons that he was suspended was because he 
intentionally falsified his l
ogs.  Although the letter makes no reference to sleeping or othe
rwise taking too many breaks, 
Kundrat testified that McCorry 
was suspended for log falsifica-tion in relation to concealing an unauthorized break.  Specifi-
cally, he testified that McCorry™s
 log for that day showed that 
he arrived at the first Rockville shop at 11:45 a.m., left there at 
12:30 p.m., and arrived at the second Rockville shop at 12:45 
p.m.  Shive reported that McCorry had already left the first 
Rockville store at 11:45 a.m. and arrived at the second shop at 
11:55 a.m.  Because log entries are made in 15-minute incre-
ments, this resulted in a 45-minut
e discrepancy.  McCorry™s log 
entry indicated that he left that shop at 2:30 p.m. while Shive 
reported that McCorry completed 
the delivery at 1:15 p.m. and 
did not leave that shop 2:20 p.m.  This would result in a 15-minute discrepancy.  However, 
if Shive or McCorry™s watches 
were off by 3 minutes, there woul
d have been no discrepancy.  
Finally, Kundrat testified that based on Shive™s report that 
McCorry and his helper sat in front of the mall area for 1 hour 
and 5 minutes after making the delivery to the second Rockville 
shop, McCorry™s log should have
 indicated that he was ﬁoff dutyﬂ taking breaktime whereas his log indicated that he took 
his lunchtime at 4:15 to 4:45 p.m.  Yet Fisher further admitted 
that McCorry was not suspended 
for ﬁstealing timeﬂ but instead 
for log falsification.  Indeed, as Kundrat testified, Aldworth differentiates log falsification 
issues from payroll fraud matters. 
Thus, Kundrat™s testimony that 
McCorry was suspended in part 
due to ﬁpayroll fraudﬂ seems to 
be something contrived after the fact.  If this element entered into the picture, there is no 

explanation as to why it was not specified in the suspension 
letter.  Kundrat, like Fisher, claimed to have no knowledge of 
                                                          
 101 These facts are based on Hoffman™s testimony.  Hoffman gave 
somewhat different versions of this conversation.  I credit that testi-
mony only to the extent set forth above. 
McCorry™s union activities at the time.  This testimony further 
undermines their credibility.  Kundrat added that it appeared 
that McCorry was completing that route in less time than the 
manifest allowed, but instead of returning to the facility early 
and allowing the manifested time to be reduced to reflect the 
actual time needed to perform the route McCorry took unau-
thorized breaks and thus got paid for more time than was 
needed.  However, as indicated below, after this incident Ald-
worth did not reduce the manifest time on the route but instead 
actually increased it.  I do not
 credit Kundrat™s testimony.  
The second and last reason given in McCorry™s suspension 
letter was intentional falsificati
on of his manifest.  As previ-ously indicated, employees are required to note their actual 
arrival and departure times on their manifests.  McCorry™s 
manifest for June 23 shows that he indicated no actual arrival or departure times.  He testified that he merely forgot to do so.  
However, Kundrat testified that
 McCorry™s manifest was ﬁvery 
loudly quiet.ﬂ  The General C
ounsel argues that McCorry was 
treated disparately concerning his failure to properly complete 
his manifest on June 23.  Hoffman credibly testified that while 
he was an Aldworth field supervisor he regularly reviewed the 
drivers™ manifests.  He noted that there were times that the 
manifests were not complete in that the drivers failed to enter 
items such as their ending miles, their start time, or the time 
they arrived at and departed from 
a retail store.  When this oc-
curred, Hoffman would make the 
drivers complete the manifest 
entries.  There is no indication that these drivers were disci-
plined in any way. On August 19, Knoble reported that driver 
Refes Bell had reported that he arrived at a retail shop at 1 p.m. 
when at 1:45 p.m. the retail shop owner was complaining that Bell had not yet arrived.  Records show that Bell also failed to 

complete his manifest for that day.  Thereafter, Aldworth issued 
Bell a written cautionary warning for ﬁimproperlyﬂ completing 
his manifest.  A review on McCo
rry™s manifests for the period 
of time from January 1 to July 22 indicates that McCorry regu-
larly completed the manifest in
 the proper manner.  However, on approximately six occasions he failed to do so.  There is no 
evidence that he was disciplined on those occasions.  By the 
same token other drivers occasionally failed to properly com-
plete their manifests by not i
ndicating the actual arrival and 
departure times at the retail s
hops.  There is no evidence that these employees were disciplined
 either.  Indeed, Kundrat ad-
mitted that drivers have failed to complete their manifest entries 
and have not been disciplined.   As indicated, McCorry worked with a helper on the day in 
question.  The helper was not disciplined, nor was he even in-
terviewed by either Aldworth or Dunkin™ Donuts.  Fisher ex-
plained that as the driver McCorry had primary responsibility 
for the route, but he conceded that the fact that the helper also 
apparently took an extended break should have been of some 
concern to Aldworth.  Fisher admitted that the helper™s conduct 
was not what they were focusing on.   
Aldworth™s handbook contains a section entitled ﬁLog Falsi-
fication Policy/Hour of Service Vi
olations.ﬂ  This section sets up a point system for assessing di
scipline for intentional falsifi-cation of logs.  A first offense is assessed five points and a 
minimum 2-day suspension.  A 
second offense is assessed an-
other five points and leaves the employee subject to termina-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214tion.  Other provisions of the handbook require drivers to abide by appropriate governmental regul
ations and properly complete 
all required forms.  Theft and 
dishonesty and falsification of 
records subject an employee to termination. 
The General Counsel argues that even if McCorry was guilty 
of log falsification, Aldworth did not discipline other employ-
ees when they engaged in sim
ilar conduct.  On February 27, 
Knoble reported a driver for ﬁabus
e of time.ﬂ  The driver had logged that he had worked 10.25 hours and had not taken a 
lunchbreak.  However, Knoble wrote that he had seen the driver 
parked at a meat market next to a hotel for at least 45 minutes.  
There is no evidence that this driv
er was disciplined or that the 
matter was even investigated further.  In September 1997, a 
state trooper found that a driver had completed his logbook 
entries 2 days in advance.  As a result, the trooper ordered the 
driver to park his truck on the side of the road.  The trooper 
barred the driver from driving again until he had completed 8 
hours off duty.  The driver apparently remained parked for 8 
hours when he was then able to drive to a hotel.  This driver was suspended for 3 days for log 
falsification.  Knoble admitted 
that for gross and severe infrac
tions of this nature Dunkin™ Donuts could be fined or even shut down by DOT.  This inci-
dent was more disruptive of Dunkin™ Donuts™ business opera-tions than the conduct Shive alleges McCorry committed.  On 
August 12, 1997, Aldworth concluded that driver Refes Bell had earlier worked more hours and took less rest time than 

DOT regulations allowed.  He also falsified his log to cover up these matters.  Bell, who was newly hired and presumably still 
on probation, was suspended for 1 day.   
The General Counsel also contends that McCorry was re-
quired to falsify his logs in the past.  The credible evidence 
shows that at times McCorry appeared for work 15 or 20 min-
utes early.  He would do a pretrip inspection of the vehicle and 
complete his paperwork during that time.  At his scheduled start time he would clock in and commence driving.  McCorry did 

this so he could get a head start on his work.  However, on his 
log he would indicate that he spent the first 15 minutes per-forming his pretrip duties.  This, of course, amounted to a falsi-fication of the log.  Knoble knew about this practice but took no 
action to stop it.  On other occasions, Knoble told McCorry that 
he could indicate on his log that he was off duty when in fact 
McCorry was still on duty performing work.  This was done in 
order to make it appear that McCorry had sufficient time under 
the DOT regulations to drive the truck back to the facility when 
he completed his deliveries.  On the occasions when McCorry 
had to work on his normal off day due to a holiday, Knoble 
asked him to adjust his log entries so as to permit him to work a 
full schedule the following week.   Knoble himself admitted 
that drivers have called him and advised him that they did not 
have enough hours left under DOT 
regulations to complete a delivery or drive home.  Knoble 
testified that he told those drivers that they could then either quit working for the day and 

drive to a hotel for an overnight stay or log off duty, let the 
helper complete the delivery, and then log back on duty and 
drive home.  The rationale for the latter choice was based on an 
assumption that the Dunkin™ Donuts™ shop could be regarded as the equivalent of the main facility for DOT purposes. 
Analysis 
I first address the allegations in the complaint concerning the 
June 29 telephone conversation between McCorry and Roy.  
The General Counsel argues that Roy told McCorry that an-
other employee, namely Leo, was terminated because of his 
union activities.  As noted above, during that conversation Roy, 
referring to Leo™s termination, said that was what happens 
when employees ﬁfight these things
.ﬂ  I conclude that this, in 
context, was a veiled reference to Leo™s continued union activ-ity in the face of Aldworth™s antiunion campaign.  As such it 
amounts to both a statement that Leo had been fired for his 
union activity and a threat of discharge to McCorry if he per-
sisted in engaging in union activity.  Both violate Section 
8(a)(1).  Aero Metal Forms, 
310 NLRB 397, 400 (1993). The General Counsel also argues that during this conversa-
tion Roy solicited McCorry to campaign against the Union and 
tell employees that his suspension was unrelated to his union 
activity.  In context, Roy was telling McCorry that he would 
only be suspended and not fired, 
but that he was expected to 
cooperate with Aldworth by telling employees that he admitted 
wrongdoing and deserved the suspension.  Implicit in this mes-
sage was the notion that McCo
rry was to abandon his activities 
on behalf of the Union.  That McCorry understood this message 
is shown by the fact that i
mmediately following this conversa-
tion he gathered his union paraphernalia and turned it over to 
Fisher with a proclamation th
at he was abandoning his union activity.  This is an example of the carrot and stick approach.  

By soliciting McCorry to abandon his efforts on behalf of the 
Union as the implicit quid pro quo for not being fired, Ald-worth violated Section 8(a)(1).  Permanent Label Corp., 248 NLRB 118, 132 (1980). I now turn to the allegation in the complaint concerning the 
conversation between Roy and Ho
ffman in August.   The Gen-
eral Counsel alleges that duri
ng that conversation Roy interro-
gated Hoffman concerning his union activity and the union 

activity of other employees.  However, as more fully set forth 
above, I have not concluded that Roy questioned or interro-
gated Hoffman in any manner.  
Accordingly, I shall dismiss 
this allegation of the complaint. 
The General Counsel also alleges that Dunkin™ Donuts unlawfully conducted a survey of McCorry™s route on June 23 
and then Aldworth unlawfully suspended McCorry for 5 days 
on June 29.  In resolving this issue I again apply the 
Wright Line analysis.   
The credited evidence shows that McCorry engaged in union 
activity and Aldworth knew this.  Roy had identified McCorry 
as a union leader at the June 27 meeting.  Roy and McCorry 
discussed the possibility that McCorry™s suspension would be 
viewed as related to his union support.  I recognize that there is 
no specific evidence that Dunkin™ Donuts had knowledge of 
McCorry™s union activity, but I have concluded above that 
Aldworth and Dunkin™ Donuts are joint employers of the em-
ployees and that Dunkin™ Donuts plays a direct role in the day-
to-day affairs of the employees.  Also, the evidence shows that 
Aldworth and Dunkin™ Donuts worked in a cooperative effort in 
performing the investigation of McCorry.  I infer from the cir-
cumstances that Dunkin™ Donuts had knowledge that McCorry 
was a union supporter.  Aldworth™s animus is amply demon-
 ALDWORTH CO. 215strated by the violations of the 
Act that I have described above.  
That conduct included unlawful statements directed at McCorry 
himself.  Dunkin™ Donuts also has been found to violate the Act 
by its own conduct.  Moreover, McCorry™s discipline came at a 
time when Aldworth was just beginning its intense antiunion 
campaign.  The General Counsel having established the ele-
ments of union activity, employer knowledge, union animus, 
and timing, I conclude that he
 has met his initial burden under 
Wright Line. I now address the issue of whether Dunkin™ Donuts has 
shown that it would have conducted an audit of McCorry™s 
route on June 23 even in the absence of union activity.  Shive 
testified that a factor that led him to monitor McCorry was the 
incident involving Carey™s difficulty reaching McCorry.  How-
ever, I have not credited that testimony.  Even if it were true 
Shive conducted the survey weeks later, and there is no credible 
explanation as to what triggered his renewed interest in the matter.  Shive also testified that he relied on the results of the 
audit of McCorry™s hotel arrival 
times that he had ordered.  
However, this explanation also falls short because Shive™s tes-
timony indicates that he had evidence of wrongdoing by 
McCorry but took not action to 
discipline him for such miscon-
duct.  I conclude that this explanation was created after the fact.  

Moreover, there is no credible explanation as to why Shive 
would take time from his busy schedule to conduct the audit 
himself.  As pointed out above, in the absence of any credible 
explanation I infer that the reason Shive conducted the survey 
was another unstated reason, namely that McCorry had been 
supporting the Union.  Under th
ese circumstances, I conclude that Dunkin™ Donuts violated Section 8(a)(3) and (1) when it 
conducted an audit of McCorry™s route because he had sup-
ported the Union. I turn now to the matter of McCorry™s 5-day suspension and 
determine whether Aldworth w
ould have suspended McCorry 
for 5 days even if he had not engaged in union activity.  First, it 
seems obvious that if the unlawful route survey had not been 
conducted there would have been no basis for suspending McCorry.  Thus, the suspension was a result of other unlawful 

conduct and, thus, is itself unlaw
ful.  However, the circum-stances of the suspension only serve to strengthen the General 

Counsel™s case.  Aldworth™s re
liance on any ﬁfalsificationﬂ of 
McCorry™s manifest falls of its 
weight.  McCorry™s failure to 
complete his manifest hardly qualifies as an intentional falsifi-
cation.  Moreover, McCorry and others had done this in the past 
and did not receive discipline.  Aldworth™s reliance on log falsi-
fication to support McCorry™s suspension fails because I have 
concluded that McCorry did not in fact falsely report that he 
was on duty while he was in parked in front of the retail shop 
on June 23.  Moreover, other 
employees have committed simi-
lar or worse falsifications and they did not receive such severe 

discipline.  Aldworth™s brief describes McCorry™s log falsification as 
follows:    Shive observed taking McCorry [sic] an authorized break 
from 1:15 to 2:20 p.m., when he was scheduled to be at cer-
tain stops, and a lunch later in 
the day.  However, McCorry™s 
log did not reflect the hour-long break.  His log closely re-
flected his manifest instead of his actual hours.  Thus, 
McCorry intentionally falsified 
his driver™s log, which vio-lates Aldworth™s written pers
onnel policies as well as DOT safety regulations.  
 This is the sole instance of ﬁlog falsificationﬂ relied on by Ald-

worth in its brief.  However, as
 indicated above, I have credited McCorry™s testimony that he did 
not take a break for that period 
of time.  Rather, I conclude that Shive seized upon the incident 
as a means to discipline McCorry.   
Aldworth cites Goodyear Tire & Rubber, 
312 NLRB 674, 
694Œ698 (1993).  However, in that case the Board affirmed the 
judge™s conclusion that the alleged discriminatee has actually 
falsified her logs.  I have not concluded that McCorry falsified 
his logs.  Aldworth also argues that even if Shive™s report was 

not accurate Aldworth was entitled to rely on it citing 
GHR Energy Corp., 
294 NLRB 1011 (1989).  In that case the Board 
concluded that the employer ha
d shown that it had a reasonable basis for believing that the alleged discriminatee had engaged 
in misconduct.  Here, I make no such conclusion.  This is not a 
case where there was an arms™-length report from an unbiased 
party.  Both Aldworth and Dunki
n™ Donuts, individually and as 
joint employers, were involved in the unlawful course of con-
duct set forth in this decision.  
I conclude that Aldworth has not met its burden of showing that it would have suspended 

McCorry even if he had not supported the Union.  I find that by 
suspending McCorry because he supported the Union Aldworth 
violated Section 8(a)(3) and (1).   3.  The handbook Aldworth maintains a handbook for all its employees, includ-
ing those employed at the facility.  The General Counsel alleges 
that on or about July 18 Aldworth issued a handbook to em-
ployees that described modified
 policies concerning tardiness, absenteeism, and log falsification.  There is no question that in 
1998 Aldworth began issuing a revised handbook to new em-
ployees that differed from the 
earlier version in several re-spects.  Undisputed testimony shows that the new handbook 

was put into effect for all employees of Aldworth and not just 
those employed at the facility.  A key issue is when Aldworth 
began distributing the handbook.  
With one exception, employ-
ees began receiving the new handbook in July, well after Ald-

worth was aware of the union organizing campaign.  The one 
exception is employee Edward Eldridge, who signed an 
acknowledgement for the new handbook on April 7, the same day that he filled out an employment application.  Eldridge did 
not actually start work until April 1
6. Kundrat testified that he completed preparation of the new 
handbook in the fourth quarter 1997 and then submitted it to 
legal counsel.  He testified that the review of the new handbook 
was completed in 1997 and the handbook was then sent to the 
local facilities for copying and distribution.  Specifically, he 
testified that the new handbook was sent to the facility in Janu-
ary.  Fisher testified that he first received the new handbooks in 
about February, well before the start of the union activities.  He 
explained that because he had some of the old handbooks left 
he continued to use them first but that the majority of employ-
ees did not receive the new handbook until July.  He did not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216explain why he waited until July 
to begin distributing the new handbook to current employees.   
Analysis 
As indicated above, there is
 evidence that one employee 
signed for the new handbook on April 7.  The General Counsel 
implies that I should not credit that evidence because it stands 
in stark contrast to the genera
l pattern of distribution beginning in July.  However, I find that argument unpersuasive.  I con-
clude that at least one employee acknowledged the new hand-
book prior to its knowledge of the union activities.  Although I 
have often not credited the testimony of Kundrat and Fisher, on 
this issue they have given at l
east plausible explanations as to 
why the handbook was not distributed to all employees earlier 

than July.  It follows from this finding that Aldworth prepared 
the handbook prior to April 7 and prior to its knowledge of the 
union organizing effort and thus its preparation was unrelated 
to that event.  Buttressing this
 finding is the uncontested testi-mony that the new handbook was distributed to all Aldworth 
employees at its facilities throughout the United States.  It 
seems unlikely that Aldworth would have attempted to punish 
its entire work force in an effort to mask its desire to punish the 
employees working at the facility.   
I further conclude that the evidence shows that Aldworth fully intended to distribute the handbook even in the absence of 
union activity.  I note that the General Counsel does 
not con-tend that Aldworth began enforcing the new handbook in any 
discriminatory fashion.  Speci
fically, he does not argue, and 
there is no evidence, that the enforcement of the provisions of 

the new handbook was tied to the organizing effort.  Also, al-
though the summary of documents in evidence tends to show 
that a high number of union activists received their handbooks 
in July, I note that the General Counsel does not argue that 
Aldworth distributed the handbook to certain employees in a 
discriminatory manner.  In any 
event, neither of these two mat-
ters were fully litigated and thus I decline to pass on them in the 
absence of providing Aldworth with a full opportunity to meet 
them.  
On balance, I conclude that the General Counsel has failed to 
sustain his burden of persuasion on 
this matter.  The fact that 
Aldworth had animus towards the organizing effort of its em-
ployees is insufficient to conclude that its conduct in formulat-
ing and distributing the handbook was tainted by that animus.  
Accordingly, I shall dismiss this allegation of the complaint. 
4.  5-day suspensions and change of work shifts 
and assignments On October 14 warehouse employees Douglas King, Rob 
Moss, David Shipman, and Jesse 
Sellers were suspended for 5 days purportedly as result of events that occurred the day be-
fore.  The General Counsel contends that the suspensions oc-
curred because these employees supported the Union.  King, 
Moss, Shipman, and Sellers 
along with Kenneth Mitchell worked in the freezer section of the warehouse at the facility.  
They worked together on the same shift and were the only 
freezer selectors on that shift.  
Turning to the union activity of the freezer employees, in 
January or February Mitchell and union organizer, 
Michalowski, who is Mitchell™s aunt, discussed the possibility 
of beginning an organizing effort at the facility.  A month or so 
later they again discussed the matter.  In the meantime, 
Mitchell obtained a list of employees and their telephone num-
bers.  He obtained this list from the desk in the dispatch office 

at the old facility in Thorofare and he gave it to Michalowski at 
their second meeting.  Later, at the new facility in Swedesboro, 
Mitchell again obtained a list of the employees and their tele-
phone numbers.  Mitchell had never been advised that the list 
was confidential.  The Union used this list to contact employ-
ees.
102  Mitchell signed an authorization card and he also solic-
ited other employees to sign cards.  He attended the scheduled 

representation hearing at the Regional Office of the NLRB on 
behalf of the Union; this was wh
en the parties agreed to a stipu-
lated election.  Mitchell also ope
nly taped recorded several of 
the employee meetings described 
above, and gave the tapes to the Union.  On the day of the election, September 19, Mitchell 
along with many other employees, wore a union T-shirt to the 
election.  Roy observed Mitchell wearing the T-shirt.
103  Doug-las King asked fellow freezer employee Jesse Sellers to sign an 
authorization card.  On June 16, Sellers signed a card in his 
home and gave it to Michalowski.  On the day of the election, 
Sellers carried the union T-shirt in his hand and after the elec-
tion he began to wear the union T-shirt.  On about June 16, 
King also approached fellow freezer employees Moss and 
Shipman on breaktime on the parking lot at the facility and 
obtained their signatures on authorization cards.  About 2 
weeks after Moss signed the card he began wearing a union T-
shirt to work.  He wore it from 
two to three times a week, and 
he continued to do so even after the election.  Aldworth Super-

visors Kennedy, Fisher, Hendersc
hott, Rivera, and Cybulski all 
saw Moss wearing the union T-shirt.  Shipman also wore a 
union T-shirt to work.  Moss also displayed a union hat on the 
dashboard of his car; Fisher noticed the union hat and com-mented unfavorably about it.  King also wore a union T-shirt on 
one occasion.  He wore it to one of the meetings described 
above.  King also obtained the signatures of employees Wallace 

and Pinckney on authorization cards
, and he distributed cards to other employees.  It should be recalled that at the April 11 

meeting concerning the Union, King complained about certain 
conditions in the warehouse.  Thereafter, Roy and Aldworth 
President Craig Setter examined conditions in the freezer.  At 
that time King reminded them th
at he had been the employee 
who complained about the freezer.  Later, King openly taped 

two of the September meetings 
with employees and gave the 
tapes to Kelly.  Finally, about 2 days before the election Fisher 
asked King what he thought about ﬁall of this.ﬂ  King answered 
in such a way as to indicate his continued support for the Un-
ion.104                                                          
 102 This is the list Roy referred to in various meetings with employ-
ees and in his memo to employees
 dated June 16, 
described above. 
103 These facts are based on the cr
edible testimony of Mitchell. 
104 These facts are based on a composite of the credible testimony of 
King, Sellers, and Moss.  I have considered the fact that in Moss™ pre-
trial affidavit he stated that he wore the union T-shirt to work only 
seven or eight times, but based on hi
s demeanor, I conclude that his 
testimony at trial is more accurate than his pretrial affidavit on this 
point.  
 ALDWORTH CO. 217Roy conceded that he was referring to Sellers when he com-
mented at the September 17 meeting that an employee in the 
room who had been consistently taking ﬁpotshotsﬂ at him.  Roy 
and Kennedy also admitted that by October 13 they knew that 
all the freezer employees were union supporters.  Roy re-
counted an incident when he was driving to the facility and 
Shipman and Mitchell recognized him and, as they were laugh-
ing, passed his car and slowed down in front of it.  As they 
approached a local restaurant that Union Agent Kelly fre-
quently used as a base of operations, Shipman purposefully 
slowed his car to clearly indicate to Roy that they were going to 
the restaurant to see Kelly.  Shive likewise conceded that he 
was aware that Shipman supported the Union.   Some background is necessary to understand the events that 
led to the terminations.  The temperature in the freezer is main-
tained at between -1 and -10 degrees.  Because of this ex-
tremely cold environment the freezer employees are provided 
special suits to wear. However, it appears that employees gen-
erally felt that working in the freezer was preferable to working 
in the general warehouse area because there were fewer pieces 
to select and the pieces were lighter in weight.  The freezer 
employees receive two 30-minute breaks and a 30-minute lunch 
period.  However, unlike selectors in the dry goods area of the 
warehouse, freezer employees are not required to punch out for 
breaks and lunch.  Instead, that time is automatically deducted 
from their hours.   Aldworth found that it was preferable to load freezer items 
first on the trucks followed by the dry goods.  In order to assure 
that this happens, the freezer employees occasionally worked 
through some of their scheduled breaks until the freezer items 
were selected.  When the work of the day was completed the 
freezer employees ﬁhung outﬂ in the locker room where they 
watched television and read until 
the end of his shift.  Mann was aware of this practice but so long as they did their selection 
work quickly so it could be loaded first, Mann left them 
alone.105  At one end of the freezer area is a small room separated from 
the main freezer area by a door.  This room has a heater strip 
and the temperature there is a
bout 60 degrees; some employees 
and managers refer to this room 
as the ﬁwarm room.ﬂ  There is 
an exit sign outside the door leading to the warm room.  Inside 
the room there is another door that opens into the parking lot.  
That door is on an alarm system that is activated when that door 
is opened. Continuing with the background facts, in September or Oc-
tober Aldworth Supervisors K
earney and Engard were conduct-
ing a daily inspection of the facility when they discovered cases 
                                                          
                                                           
105 These facts are based primarily on the testimony of King, who I 
found to be a credible witness, as
 corroborated by the other freezer 
employees.  King™s testimony differs
 from the other freezer employees 
in that he testified that they ge
nerally took their breaks whereas the 
other employees testified that they generally worked through their 
breaks and took that time at the end of the day.  All testified that Mann 
was aware that they stopped work
ing and went on a prolonged break 
when the work was done.  I also do not credit Mann™s testimony to the 
extent that it is inconsistent with the facts set forth above.  Specifically, 
I do not credit his denial that he permitted the freezer employees to stop 
working once the work for that day had been completed. 
of orange and grapefruit juice in the warm room.  Juice is kept in the freezer and shipped frozen to the retail stores.  The juice 
in the warm room had thawed and a few of the individual car-
tons were missing.  They repor
ted the matter to Fisher who 
apparently reported it to Shive.
106  About that same time period 
Mann conducted an inspection of the facility with Engard in 
Kearney™s absence.  They noticed that there was an opened case 
of juice in the warm room and decided to leave the juice 
there.107  Shive admitted that Kearney told him that orange 
juice had been discovered in the warm room and that he de-
cided to leave the orange juice in the room to see what would 
happen.  On about October 12, the day before the incident de-
scribed below that lead to the suspensions, Cybulski and Mann 
discussed the presence of the juice in the warm room.  Mann 
told Cybulski that he suspected that the freezer employees were 
drinking the juice.  Cybulski testified that freezer employees 
are supposed to be more respons
ible than other employees and 
for that reason supervisors did not make it a practice to closely 
supervisor them.  But on this occasion, Mann asked Cybulski to 
ﬁpop in and outﬂ of the freezer a few times to make sure every-
thing was as it was supposed be.  Mann told Cybulski that if he 
saw anyone missing he should check the warm room to see if 
anyone was there drinking ora
nge juice.  Cybulski and Mann 
knew exactly how many containe
rs were missing out of the case.
108  Sellers and Williams also testified that they had seen 
an open case of orange juice in the warm room.  
On October 13 as the freezer employees completed the work 
for the day, they went to the locker room to ﬁhang out.ﬂ  Moss 

came in the locker room and said that Mann had told him that 
the freezer employees should go into the warm room to hang 
out until it was time to leave because Shive and Kennedy were 
still at the facility.  Shive and Kennedy were not usually in the 
warehouse at that late time.  By this time, because they had 
actually stopped working in the freezer, they had removed their 
freezer suits and were dressed in their street clothes.  Mitchell, 
however, was not present because he left the facility.  While the 

four remaining freezer employees were there, Mann ap-
proached them and said that Shive and Kennedy were still in 
the building and that it would be best if they went back into the 
freezer area and remained there
.109  The employees went to the freezer area and proceeded to go 
into the ﬁwarm roomﬂ described above.  Shipman went in the 
room first, and then Sellers, 
Moss, and King came in the room 
at about the same time.  The employees remained talking in the 
warm room for about 20Œ30 minutes.  In the room was a box of 
small containers of orange ju
ice.  The box was ripped open and two empty small cartons of orange juice were located nearby.  
Shipman later admitted that at some point he drank the orange 
juice.  However, the other freezer employees did not see him do 
so.  Because there was no way to open the door from inside the 
 106 These facts are based on K
earney™s credible testimony. 
107 This is based on Mann™s testimony. 
108 This is based on Cybulsk
i™s credible testimony. 
109 These facts are based on the cred
ible testimony of King, Moss, 
Sellers, and Williams.  Mann testified that he saw the employees in 
their street clothes and told them 
to go back into the freezer.  Appar-
ently he was not surprised that they were out of their freezer uniforms 
before the end of the shift.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218warm room to regain access to the freezer area, the employees 
kept the door propped open.  At some point, the four employees 
engaged in horseplay with the result that the door opening from 
the warm room to the freezer closed shut.  Unable to get back 
into the freezer area, and after pondering their dilemma, the 
employees decided that Sellers 
would exit the room through the 
door opening into the parking lot even though this meant that the alarm would be set off.110   Sellers opened the door and ran around parking lot and back 
into the building in an effort to
 open the door to the warm room and permit his coworkers to leave through that door.  While he 
was doing so, he encountered Cybulski.  Cybulski had earlier 
heard the alarm and had gone to investigate the matter.  Cybul-
ski asked Sellers where he was 
going, and Sellers replied that 
he was looking for Moss, who normally gave him a ride home.  
Cybulski said that the freezer alarm had been set off, and Sell-
ers said that he would go with Cybulski to the freezer area.  
Together Sellers and Cybulski 
went to the warm room and Cybulski opened the door and discovered the three remaining 
employees.  Cybulski then reported the matter to Mann and 
Shive who then went to the warm room and noticed the open 
orange juice containers.  Later, the four employees were told 
that Shive wanted to talk to them individually.
111  King encountered Shive outside the locker room.  Shive held 
up an orange juice carton and asked if King knew anything 
about it.  King answered that he did not.  Shive asked if King 
knew who drank the orange juice.  King again answered that he 
did not.  King then punched out and left.
112  Moss then met with 
Shive.  Shive said that he wanted to know who drank the or-
ange juice and that he regarded it as stealing from the Com-
pany.  Shive said that he would have the empty orange juice 
cartons finger printed if necessary.  Moss said that he did not 
drink the orange juice and did not know who did.  Shive did not 

raise the issue of the employees™ presence in the warm room.  
Shive gestured towards the door and Moss left.113  Sellers also met with Shive on that day.  Shive asked who drank the orange 

juice.  Sellers denied that he had done so and said that he did not know who did.  Shive again 
asserted that he would finger-print the empty cartons, and Selle
rs answered that Shive should 
do so because Sellers™ fingerprints were not on the carton.
114  Next Shive spoke with Shipman.  Shive said that they were 
considering calling the police.  Shipman then admitted that he 
drank the orange juice.115   As Moss and Sellers were in the parking lot afterward, they 
met Shipman.  Shipman told them that he had taken and drunk 
the orange juice.                                                           
                                                           
110 These facts are based on a composite of the credible testimony of 
Moss, Sellers, and King.  Shipman did not testify at the hearing. 
111 All witnesses agree that this generally was the sequence of 
events. 112 These facts are based on the credible testimony of King. 
113 These facts are based on the credible testimony of Moss. 
114 These facts are based on the credible testimony of Sellers.   
115 These facts are based on the uncontradicted portions of the testi-
mony of Shive and Mann that I conclude are credible.  I do not credit 
the remainder of this testimony concerning their conversation with 
Shipman. 
That night Shive called Kennedy and reported what had oc-
curred and expressed his anger over it.  He later spoke with Roy 
and again expressed his anger.  
He said that he understood that it could constitute a terminating offense and he asked what Roy 
was going to do about it. The next day Moss and Sellers arrived for work together and 
were brought into a meeting with Fisher and Kennedy.  They 
gave their version of what had transpired the day before.  Ken-
nedy told them that they were 
suspended for ﬁtheft by associa-
tion and stealing company time and being in an unauthorized 
place.ﬂ  Sellers denied that the warm room was an unauthorized 
area or that he drank or stole the orange juice.  Kennedy said 
that the matter was in the hands of the officials at Aldworth 
headquarters in Massachusetts.116  That day King too was summone
d to see Fisher and Ken-nedy.  Kennedy asked what ha
ppened the night before.  Ken-nedy admitted that King told him that the employees had re-

moved their freezer uniforms and were in the break area ﬁkill-
ing timeﬂ when ﬁwordﬂ reached them that he and Shive were 
still in the building.  Kennedy further admitted that King ex-
plained that they had been in 
the warm room several times be-
fore. King explained how the door had locked and Sellers had 
opened the alarmed door and ran around the facility to let them 
out.  Kennedy indicated that it was a bad situation and Dunkin™ 
Donuts was angry.  Kennedy said that the employees had been 
stealing time, and King replied that Kennedy could call it what-
ever he liked.  King asked if he 
was fired and Kennedy said that 
he was not, but that he was su
spended until further notice.  
Fisher added that he spent a lot of overtime in the warehouse 
working on the union campaign and that King was a big union 
supporter.  King credibly denied that he ever told Kennedy that 
he had seen Shipman drink the orange juice.
117  Kennedy and 
Fisher also interviewed Shipman.  Shipman admitted that he 
drank the orange juice.118  When Mitchell arrived for work, Kennedy and Fisher told 
him not to clock in, that they wanted to talk to him first.  It will 
be recalled that Mitchell was not involved in the freezer inci-
dent because he had already left work.  Fisher and Kennedy 
 116 These facts are based on the cred
ible testimony of Moss and Sell-
ers. 117 These facts are based on a composite of King™s credible testi-
mony and certain portions of Kennedy™s credible testimony.  Based on 
my observation of the demeanor of 
the witnesses and the inherent prob-
abilities of the entire record, I conclude that King™s testimony is the 
most credible among the various witnesses concerning the events Octo-
ber 13 and thereafter.  I consequently do not credit Kennedy™s testi-
mony that King and the others told 
him that days before the incident 
Mitchell had brought orange juice into the room, that Shipman had 
consumed the orange juice on the day in question, and that they admit-
ted that they knew the warm room was an unauthorized area.  I note 
that Fisher, who was present for this interview, did not corroborate 
Kennedy™s testimony in this regard.  I likewise do not credit Fisher™s 
general, unconvincing, denial that he ever told an employee that the 
employee had been suspended for his union activity.   
118 This is based on Kennedy™s testimony; as indicated above Moss 
and Sellers testified that Shipman 
admitted to them that he had drunk 
the orange juice.  Again, Shipman did not testify at the trial.  I do not 
credit Kennedy™s testimony to the exte
nt that he indicated that Shipman 
implicated Mitchell™s involvement in orange juice matter. 
 ALDWORTH CO. 219asked Mitchell what time he had 
left work the day before and 
whether he knew anything about what had transpired that day.  
Mitchell answered that he did not.  Fisher and Kennedy then 
explained that the other four freezer employees had locked 
themselves in the warm room a
nd asserted they had been drink-
ing orange juice.  Fisher a
nd Kennedy asked Mitchell whether 
he knew anything about who had b
een drinking orange juice.  
Mitchell said that he did not.  Kennedy and Fisher said that the 
other four employees asserted that Mitchell was the ﬁmaster-
mind;ﬂ that he had put the orange juice in the warm room.  
Mitchell denied those assertions and claimed that the others 
would not have made such claims against him.  Kennedy and 
Fisher then asked whether Mitchell was sure that there was 
nothing else that Mitchell could tell them about those events, and Mitchell said no.  They said that they had to see Shive and 

report what had happened the day before.  They then told 
Mitchell to clock in.  At the hearing Mitchell denied that he put 
the orange juice in the warm room.
119  On October 16, Sellers and Moss 
went to the facility and to 
pick up their paychecks.  They again met with Kennedy and 
Fisher who told them that the matter was then in the hands of 
Dunkin™ Donuts and that Dunkin™ Donuts was thinking of 
pressing criminal charges because of the alleged theft of the 
orange juice.  On this day, 
Moss told Kennedy that Mann had 
told the freezer employees on October 13 to kill some time in 
the freezer because there were management officials still at the 
facility.
120   The following Tuesday Kennedy called the employees and 
told them that were suspended for 5 days and they were being 
reassigned from the freezer area to the dry goods section of the 
warehouse to work on the 7 a.m. to 3:30 p.m. shift.121On October 20, Mitchell received a letter from Kennedy.  
The letter indicated that effective the next day Mitchell was 
being reassigned to work as a selector in the dry freight portion 
of the warehouse on the shift beginning 7 a.m.  The reasons 
given for the reassignment were:  1.  You were identified in our most recent investiga-
tion regarding the use of the unauthorized room off the 
freezer.  This identification came from all 4 individuals 
who were involved in this most recent incident. 
2.  It was discovered through our most recent quarterly 
inventory that the freezer had significant shortages in a va-
riety of products representing in excess of $10,000 in 
shortages, which brings us to the conclusion that the entire 
freezer crew has not been handling the inventory as well 
as should be expected.  When Mitchell received the letter, he called Kennedy and 
told him that he had talked to the four other employees and they 
                                                          
                                                           
119 These facts are based on the cr
edible testimony of Mitchell. 
120 These facts are based on the cred
ible testimony of Moss and Sell-
ers. 121 I do not credit Kennedy™s testimony that Sellers replied that he 
would ﬁlike to just bomb out on the 
selection accuracy process so he could just go collect unemploymentﬂ or that Moss replied that he also 
ﬁwanted to bomb out of the selec
tion accuracy program because he 
wanted to go back to school in January and he just wants to go collect 
unemployment.ﬂ   
denied telling Kennedy that Mitc
hell was the mastermind of the events in the warm room.  Kenne
dy told Mitchell that he should 
call Roy if he had problems.  
At some point during the same 
day, Mitchell requested to take vacation the next week so that 
he could look for a new job.  La
ter, Mitchell called Roy.  Roy 
asked if the call was being recorded and then asked whether 

Mitchell had received the letter.  Mitchell said that he did, but 
that the other four employees denied saying that he had put the 
orange juice in the warm room
.  Roy claimed that other em-
ployees had made that assertion. 
 Mitchell asked to confront his accusers but Roy said that that was not possible.  Roy then told 
Mitchell that vacation request had been approved.  Mitchell 
then claimed that he was being harassed because of what hap-
pened on election day, but Roy said
 that he could not talk about 
that right then.122On October 21 Moss, Sellers, Shipman, and King received 
identical letters from Kennedy th
at read in pertinent part:  This letter is to confirm and document the verbal con-
versation we had regarding the very serious incident that 
took place on 10/13/989. On that date, you were found by supervision taking an 
unauthorized break in an unauthorized area; you were ac-
tually changed into your street clothes waiting for at least 
45 minutes to 1 hour so that you could punch out from 
your shift.  You were also found in a room with product 
that had been stolen from inventory and partially con-
sumed. The severity of this incident is also paramount because 
it could have endangered all of you who were locked in 
this room if the emergency door had failed to open. 
 The letter then set forth the 5-day suspension, the change in 
shift times, and the reassignment to the dry goods area of the 
warehouse. In the meantime, Kundrat had advised Setter, Shive, and En-
gard that Aldworth had decided to suspend the employees for 5 
days.  The Dunkin™ Donuts official
s expressed their anger at the 
decision because they felt that the discipline was not severe 
enough.  Shive became so upset that he walked out of the dis-
cussion.
123Concerning the prior use of 
the ﬁwarm room,ﬂ Mitchell 
credibly testified that he woul
d go there to take a brief break and warm up and that he saw a 
number of other employees use 
that room, including Keith Cybulski before Cybulski became a 
supervisor.  Mitchell was never told that the room was not au-
thorized for employee use.  Moss credibly testified that during 
the summer he was in the warm room with Cybulski while they 
were taking inventory.  Cybulski admitted to Moss that when 
Cybulski was working as a freezer employee he used to go into 
the warm room to warm up.
124  Sellers credibly testified that he 
had seen employees in that room
 several times and that he was 
told by the selector who trained him that he could use the warm 
room to do his paperwork and warm up.  Frederick Williams 
 122 These facts are based on Mitc
hell™s credible testimony.   
123 These facts are based on the credible testimony of Engard. 
124 Cybulski admitted that he was aw
are of the warm room shortly 
after the move to the 
facility in February.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220credibly testified that while the new facility was in the process 
of being constructed Engard 
took some employees on a walk 
through the facility.  Engard pointed out the warm room and 

told the employees that the freezer employees could use that 
room to warm up.125  Williams also testified that Mann too told 
employees that they could us
e the warm room to warm up.126  When products are damaged Aldworth attempts to salvage 
them.  If they can not be salvaged and repackaged then Ald-
worth supervisors may place the food product in the breakroom 
for consumption by the employ
ees.  Employees are not permit-
ted to consume damaged food products without permission. Turning to the matter of the alleged $10,000 shortage men-
tioned in Mitchell™s letter, Aldworth offered no documentation 
to further describe the nature of this alleged shortage.  Thus, I 
am unable to conclude whether or not the freezer employees 
were linked to the problem.  I conclude that if the documenta-
tion had supported linking the freezer employees to the short-
age, the documentation would have been produced.  Moreover, Kennedy admitted, contrary to the letter, that the suspensions 
and transfers were 
not based in part because Aldworth thought the freezer employees were res
ponsible for the shortage.   Analysis 
Turning first to a preliminary 
allegation, the General Counsel alleges that Aldworth unlawfully told an employee that his 
suspension was related to his union activity.  The General 
Counsel relies on the evidence that during King™s suspension 
interview that Fisher commented to King that he spent a lot of 
overtime in the warehouse working on the union campaign and 
that King was a big union supporter.  This comment appeared to have no other purpose than to link 
King™s suspension with his union activity.  By telling that em-
ployee that his suspension was a consequence of his union ac-
tivity Aldworth violated Section 8(a)(1).  
Aero Metal Forms, 
supra. Turning now to the allegations that Aldworth unlawfully 
suspended the four employees and unlawfully transferred all 
five of them, I again apply the 
Wright Line analysis.  I have 
already set out above my findings concerning the extensive 

union activity of the freezer employees.  I have concluded 
above that Aldworth was well aware that the freezer employees 
supported the Union.  In fact, it became clear that the freezer 
employees as a group were visible supporters of the Union and 

that they remained so even after the Union lost the election. 
It should be recalled that I have concluded above that in mid-
August Mann unlawfully threatened 
Mitchell with job loss; that in late August or early September Fisher and Mann unlawfully 

instructed Shipman not to wear his union T-shirt; that on Sep-tember 17 Fisher threatened Sellers and Mitchell with imposing 
less favorable working conditions; that in early October Fisher 
unlawfully threatened to withhold King™s boot allowance, that 
in late October or early November Henderschott unlawfully 
instructed Moss to remove his union T-shirt; and that on Octo-
                                                          
                                                           
125 I have considered Engard™s denial that he ever told Aldworth em-
ployees that they could use the room to warm themselves.  I conclude 
that Williams™ testimony is more credible. 
126 I therefore do not credit Mann™s claim that the first time that he 
saw the warm room was about 2 weeks prior to the incident. 
ber 15 Fisher unlawful told King that his suspension was re-
lated to his union activity.  This unlawful conduct was directed 
specifically at the freezer employees.  I have also concluded 
above that Aldworth additionally violated Section 8(a)(1) and (3).  This demonstrates Aldw
orth™s animus towards the union activity of its employees.  Aldworth argues that the record does 
not demonstrate animus because Aldworth™s president, Ernest 
Dunn, assured employees at the June 27 meeting and in writing 
that there would be no reprisals taken against the employees 
because employees support the Uni
on.  The answer to that ar-gument is that I have concluded that this commitment was not 
kept.  Warren Manor Nursing Home, 329 NLRB 3 (1999).  
Aldworth also points to testimony by Roy that he told Moss and 
Sellers that after the election he wanted to ﬁput this matter be-
hind us.ﬂ  However, neither the Union nor the freezer employ-
ees agreed to do so.  
Finally, the suspensions and reassignments occurred about 1 
month after the election during the time when the Union was 
seeking to overturn the election results.  Thus, timing supports the General Counsel™s case.  Havi
ng established the elements of union activity, employer knowledge
, union animus, and timing, 
I conclude that the General Counsel has met his initial burden 
under Wright Line. I turn now to determine whet
her Aldworth has established 
that it would have suspended the employees even if they had 
not engaged in union activity.  
I first address Shipman™s sus-
pension and transfer.  In that regard, I have concluded that 
Aldworth discovered that Shipman 
had consumed orange juice.  
Contrary to the General Counsel
™s contention in his brief, I have also concluded that Aldw
orth™s policy did not permit em-
ployees to consume food without
 first having permission to do so.  Shipman had no such permi
ssion.  His conduct amounted to petty theft; it certainly warranted discipline.  There is no credi-

ble evidence that Aldworth or Dunkin™ Donuts permitted other 
employees to engage in this c
onduct.  I recognize that Aldworth did not specifically indicate that
 Shipman was being suspended and transferred for consuming the juice.  I further recognize 

that Shipman™s discipline was part of a package of conduct, the 
remainder of which I conclude 
below was unlawful.  Neverthe-less, the fact remains that unlike the other freezer employees 
Shipman engaged in misconduct and that misconduct was gen-
erally related to the reasons fo
r his discipline.  Under these circumstances, I conclude that 
Aldworth has met its burden of establishing that it would have
 suspended and transferred Shipman in any event.  I shall dismiss those allegations.
127Turning now to the suspensions of King, Moss, and Sellers, I 
have concluded that they did not consume any juice and Ald-
worth had no credible evidence that they did.  I have further 
concluded that they did not see Shipman drink the juice and 
played no part in that matter, and that Aldworth had no credible 
evidence that they had done so.   
In the suspension letters Aldworth asserted three reasons to 
justify the discipline.  First, Aldworth asserted that the employ-
ees were found taking an unauthorized break.  However, I have concluded above that Mann had condoned the practice of the  127 Shipman™s file indicates that he resigned his employment with 
Aldworth on January 4, 1999. 
 ALDWORTH CO. 221freezer employees taking an extended break at the end of the 
shift after the work for the day had been completed.  Thus, the 
break was authorized.  I recognize that the freezer employees 
initially sought to shield this practice from Mann™s superiors, 
but it quickly became apparent to Kennedy and Fisher that the 
employees were claiming that they were acting in accordance 
with a practice condoned by their supervisor.  Yet, Aldworth 
made no investigation to ascertain the truth of the assertion.  
Instead, it simply concluded that the break had been unauthor-
ized.  Next, the letters assert that the freezer employees were in 
an unauthorized area.  However, I have found that Aldworth 
supervisors permitted the employees to use the room to warm 
themselves.  Thus, the warm 
room was not an unauthorized 
area.  Last, the letters assert that the freezer employees were 
found in a room with stolen product that had been partially 
consumed.  This assertion falls 
of its own weight.  There is no evidence that Aldworth would discipline employees merely for 

being in the presence of st
olen goods under circumstances where there was no evidence that the employees were involved 
in the theft or consumption.  In the letters, Aldworth pointed out that the freezer employees had placed themselves in danger 

if they had been unable to open the emergency door.  However, 
it was Aldworth who permitted the employees to use the room 
and placed a heater there to make the room more comfortable.  
I note that Aldworth does not assert that the horseplay that the 
employees engaged in played a part in the discipline.   
Aldworth argues that it is not enough to declare that the rea-
sons for discipline were pretextual.  Instead, Aldworth argues 
that it must be demonstrated why the good motive was not the 
sole reason for discharge, citing NLRB v. Instrument Corp. of 
America, 714 F.2d 327 (4th Cir. 1983).  However, that case was 
decided before the Supreme Courts decision in 
NLRB v. Trans-portation Management Corp., 462 U.S. 393 (1983),  and thus no longer has precedential value.  Aldworth cites 
Chicago Tribune Co. v. NLRB, 
962 F.2d 712, 718 (7th Cir. 1992), for the proposition that the General Counsel may not proceed: 
 to construct a self-rising house of cards, garnering support for 

his subsequent findings that each succeeding disciplinary ac-
tion was unlawful from his previ
ous determinations that the 
preceding one or ones had been unlawful. 
 I find no reason in law or otherwise to dispute that admonition, 
and I have attempted to comply with it in this case.  I recognize 
that not all discipline taken during the course of an election 
campaign is unlawful simply because an employer has exhib-
ited union animus.  Instead, I have examined each allegation on 
its own merits and, as shown 
above, I have dismissed several allegations of unlawful conduct made by the General Counsel. 
Under these circumstances, I conc
lude that Aldworth has not established that it would have disciplined the employees even 
in the absence of their union activities.  It follows that by sus-
pending King, Sellers, and Moss, Aldworth violated Section 8(a)(3) and (1). I now address the allegation that Aldworth unlawfully trans-
ferred the freezer employees to the dry goods area of the ware-
house.  As noted above, employees generally preferred to work 
in the freezer area because there were fewer items to select and 
the items there are lighter in weight.  Also, the freezer employ-
ees worked under less supervision and were granted greater 
leeway on matters such as breaks.  Thus, the transfer of the 
freezer employees to the dry goods warehouse area on another 
shift was an unfavorable action.  The evidence described above 
has shown that the General Counsel has met its initial burden of 
showing that the transfers were unlawful.  Moreover, the trans-
fers were part and parcel of 
the 5-day suspension that I have 
concluded was unlawful.  Aldworth relies on the same reasons 
to support the transfer, and I have already rejected those justifi-
cations.  Aldworth directs me to McDonald Land & Mining 
Co., 301 NLRB 463 (1991), for the proposition that an em-
ployer may lawfully transfer an employee who has been ﬁgoof-
ing off.ﬂ  In that case the Board affirmed the judge™s finding 
that the employer believed that
 the alleged discriminatee was 
found ﬁgoofing off when he should have been working.ﬂ  Id. at 
463 fn. 2.  Here I have concluded that the freezer employees 
were acting in accordance with a practice that allowed them to 
stop working when their scheduled
 tasks were completed.  I 
conclude that the transfers were pa
rt of an effort by Aldworth to 
punish the freezer employees as a group.   
Aldworth™s decision to transfer Mitchell powerfully supports 
this conclusion.  Mitchell left work on October 13 before the 
later events occurred.  There is 
no credible evidence that he was 
involved in any way with the inci
dent in the warm room.  Ald-
worth had no lawful basis for tran
sferring Mitchell.  Aldworth™s reliance on the $10,000 inventory shortage to justify Mitchell™s 
transfer only serves to undermine 
its case.  Again, there is no 
evidence, credible or otherwise,
 to connect Mitchell with the 
inventory shortage.  Thus, that shortage could have been the 
result of any number of other causes.  Next, if Aldworth felt 
that Mitchell or the other empl
oyees were somehow the cause 
of such a large shortage it has provided no explanation as to 

why it would consider the transfer as an appropriate punish-
ment. 
In summary, by transferring Moss, Sellers, Mitchell, and 
King Aldworth violated Section 8(a)(3) and (1). 5.  1-day suspension 
On November 11, about 3 weeks after Sellers had been trans-
ferred to the dry goods section of the warehouse, he was pre-
sent at a regular nightly meeti
ng that was held with warehouse employees at the start of their shif
t.  At this meeting Supervisor 
Mann said that employees had been
 taking cases of pens out of stock and using them.  He said that if employees needed a pen 
they should ask a supervisor w
ho would then get the employee 
a pen.  Mann said that if employees were caught taking pens 
out of stock it would be considered theft.  Sellers retorted, 
ﬁWell, if I get caught stealing pens, do I get sent back into the 
freezer?ﬂ  Dunkin™ Donuts Supervisor Engard was present for 
this meeting.  The following day Engard had a conversation 
with Roy and he discussed Selle
rs™ comment.  Roy asked what 
the supervisor had done about it and Engard reported that the 
matter had not been addressed.  
Roy said that he would take 
care of the matter.
128                                                          
 128 These facts are based on the credible portions of the testimony of 
Engard and Sellers.  I have considered Kennedy™s testimony that Mann 
reported the incident to him; Kenne
dy™s testimony makes no mention of 
any involvement from either Engard or Roy.  Mann did not corroborate 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222The next day Kennedy informed Sellers that he did not ap-
preciate Sellers™ remarks, that he considered it insubordination, and that Sellers was suspended indefinitely.  Sellers then re-
ceived a letter from Kennedy that read: 
 This letter is to confirm and document your serving of 
a one day suspension on 11/12/98, due to your insubordi-
nation and poor attitude towards supervision.  On 11/11/98 during a shift meeting you ha
d made comments that were unacceptable towards supervision.  Insubordination and a 
poor attitude will not be tolerated by the company. 
Future incidents of this nature will result in further dis-
cipline, up to and including employment termination. 
 At another nightly meeting about
 a week before Sellers was suspended, employee Aaron Lewi
s was angry with some super-
visors.  He called them a couple of punks and said, ﬁI can™t 
believe this messed-up shit.  This is bullshit.  I don™t respect any supervisors besides Dave 
Mann.ﬂ  Supervisors Cybulski, 
Juan Rivera, Henderschott, and 
Mann were present.  Lewis was 
not disciplined for this outburst.
129  Other instances of similar 
conduct are set forth below in detail in the section of this deci-
sion dealing with Moss™ termination, although those instances 
did not occur at a nightly start-up meeting. 
Analysis 
I again apply the 
Wright Line analysis.  Sellers™ union activ-
ity and Aldworth™s knowledge of that activity have been de-
scribed above. Moreover, Sellers had been identified as part of the prounion freezer group. The record further shows that Sell-
ers himself had been subjected to unlawful treatment and that 
this was part of a broader picture of unlawful conduct.  More-over, Sellers™ suspension came during the time that the Union 

was seeking to overturn the results of the election and on the 
heels of Aldworth™s unlawful suspension and transfer of the freezer employees.  The General 
Counsel has established the elements of union activity, knowle
dge, animus, and timing.  I conclude that he has met his initial burden. 
The evidence also shows that Sellers™ remarks at the meeting 
were  inappropriate.  The resolution of this matter thus turns on 
whether Aldworth tolerated such conduct from others who were 
not identified with the Union or whether Aldworth was simply 
applying a uniform policy against tolerating such comments.  
Aldworth had supplied no evidence to show that it has in the past disciplined employees for 
such conduct.  Aldworth points to language in its employee handbook that provides that em-

ployees may be disciplined for 
insubordination or discourtesy 
towards supervisors.  However, the Aaron Lewis incident shows conduct that could be characterized as insubordination 
and discourtesy towards supervis
ion, yet Lewis was not disci-
plined.  It should be pointed out again that Lewis™ conduct, like 
Sellers™, occurred at a nightly start-up meeting.  Additionally, 
as described below, there were numerous other instances where 
                                                                                            
                                                           
Kennedy and, as indicated above, 
Engard reported that Mann did not 
react to Sellers™ comments.  Under these circumstances, I do not credit 
Kennedy™s testimony on this matter.  
Rather, I conclude that Kennedy™s 
participation came as a result of contact from Roy. 
129 These facts are based on the credible and uncontradicted testi-
mony of Williams and Sellers. 
Aldworth tolerated insubordination and verbal abuse from its 
employees. As Roy himself had not
ed at the meetings he held, 
the employees were not ﬁchoir boys.ﬂ  Aldworth argues that in 
Sellers™ case he was ﬁmaking light of theft of client product 
shortly after the freezer incident where the theft and consuming 
of orange juice was the focus point of his discipline.ﬂ  The 
problem with that argument is th
at I have concluded that the 
earlier discipline against Sellers 
was unlawful. I conclude that Aldworth has failed to meet its 
burden.  By suspending Sellers, 
Aldworth violated Section 8(a)(3) and (1). 6.  Selection accuracy program 
The General Counsel alleges that Aldworth implemented a 
new selection accuracy policy in violation of Section 8(a)(3).
130  Aldworth maintains a selection accuracy policy that measures 
the accuracy of the product picked by the warehouse employees 
for shipment to the retail stores
.  Under the policy that existed 
before October 12 the numbers of selection errors made during a calendar week were tabulated as a percentage of the total 
units picked during that week.  The percentage was then as-
signed a number of points and when a certain number of points 
were accumulated progressively higher discipline was imposed.  
Specifically, under the old policy the percentages and points 
assessed were: 
 Percent Range  Points 
 .000Œ015   -2 
.016Œ030   -1 
.031Œ046    0 
.047Œ061   +1 
.062Œ076   +2 
.077Œ091   +3 
.092Œ106   +4 
.107Œ121   +5 
.122Œand above  +6 
 As can be discerned from this system, when selection errors 
were low the number of accumulated points were reduced and 
thus employees had the opportunity to avoid ever-escalating 
discipline.  However, the point total was not permitted to go 
below 0 or above 12.   The policy provided that each 
increase
 in point value would result in the next higher step in the following disciplinary pro-
gression:  cautionary letter 
written warning 1-day suspension without pay 
3-day suspension without pay 
3-day suspension without pay and final written warn-
ing if improvement is not i
mmediate employment termina-

tion  Unless the selector reduced his point level to zero and main-tained it there for 4 weeks each increase in points would result 
in the next step in the disciplinary progression.  It is important 
 130 The General Counsel also alleges that the implementation of the 
new policy violated Sec. 8(a)(5). Th
is argument is dealt with later in 
this decision.  ALDWORTH CO. 223to note that under this system the selector continued up the 
disciplinary ladder regardless of the number of points accumu-
lated. This policy also provided that a selector who received 
four cautionary letters in a 12-week period would receive a 1-
day suspension. 
On October 12, Aldworth implemented a revised selection 
accuracy standard.  The new policy was again based on the 
number of selection errors as meas
ured by a percentage of total 
units selected during a calendar week.  However, the percent-
ages were compressed and the points reduced as follows: 
 Percent Range  Points 
 .000Œ.015   -2 
.016Œ.030   -1 
.031Œ.046   
 0 .047Œ.091   +1 
.092Œand above  +2 
 Under the new policy points were
 capped at six but now the 
selector could accumulate up to six negative points to be used 
as credits against future point accumulations.  Also, employees 
who performed at the zero level for 6 consecutive weeks re-
ceived one negative point.  Under the new policy the number of 
accumulated points correlated directly with the discipline re-
ceived in the following manner:  1 point  cautionary warning 
2 points  cautionary warning 
3 points  written warning 
4 points  2d level written warning, as 
                                  signed additional training 
5 points  3d level written warning, as 
                                  signed additional training 
6 points  subject to termination 
 The policy also provided that a selector who received four writ-

ten warnings within a 12-week period would receive additional 
training and evaluation.   Thus, the new selection accuracy policy differed from the 
old one in several respects.  First, it reduced from six to two the 
number of points that could be accumulated in a 1-week period.  
This was an improvement from the employees™ perspective.  It 
also permitted employees to build up to 6 credit points and 
capped the total points at 6 instead of 12.  It also eliminated the 
suspensions under the old policy and substituted them with 
warnings and training. These changes also were beneficial to 
the employees.  However, under the old policy it would take at 

least 6 weeks for an employee to be fired because the employee 
had to go through each of the disciplinary levels.  Under the 
new policy, an employee could be subject to termination in 3 
weeks if, for example, the employee accumulated two points 
for 3 consecutive weeks.   
As part of the conversion to the new program each selector 
received a memorandum from Kennedy indicating the number 
of points the employee would carryover from the old system to 
the new system and the stage of discipline those points placed 
the employee.  Warehouse employ
ee Toomey credibly testified 
that Kennedy told him of the new selection accuracy policy.  

Kennedy indicated that he felt that the employees would like 
the new plan and that it would be harder for them to lose their 
jobs. Kundrat devised both the old and new selection accuracy 
policies.  He gave the reasons wh
y Aldworth made the changes.  
He explained that after the move to the new facility he discov-

ered that the old policy could be improved upon in several 
ways, including ﬁcommunication leve
ls.ﬂ  Kundrat testified that 
he felt that under the old policy some employees felt that they 
were digging a hole so deep that they never would recover and 
thus they gave up trying.  Kundrat provided no specific in-
stances to support his perception.  He also testified that the old 
policy had to be modified after the move because of the differ-
ent layout and square footage of the new facility.  He did not 
explain in further detail how these factors caused the old policy 
to become defective, nor did he describe how the new policy 
remedied those problems.  Most
 importantly, he presented no 
specific instances under the old policy in which those concerns 

lead to the improper disciplin
e of an employee.  Kundrat 
pointed to aspects of the new policy to support Aldworth™s 

argument that, in general, the new policy was more lenient to 
employees than the old one had been.   
Analysis 
The General Counsel alleges that the implementation of the 
new policy was an unlawful re
sponse to the employees™ union 
activities.  As a preliminary matter, the General Counsel argues 
that the new policy was harsher and thus designed to punish the 
employees.  In fact, however, 
the new policy was harsher in 
some respects and more lenient in others.  In support of his 
argument, the General Counsel points to documents that he contends show that the new policy resulted in an increase in the 
number of discharges compared to the old policy.  Under the 
circumstances of this case, that argument misses the point.  The 
test is not what new selection accuracy policy resulted in, but 
what Aldworth™s motive was in implementing the new policy.  
Based on Kundrat™s testimony as
 corroborated by Kennedy™s 
comments to Toomey, I conclude that at the time of the imple-
mentation of the new policy Aldworth felt that it was creating a 
more lenient policy for its employ
ees.  However, this finding is not dispositive of the allegation. Aldworth concedes, as it must, that by time of the implemen-
tation of the new policy it knew that its employees had engaged 
in activities in support of the Union.  In addition, I have con-
cluded above that Aldworth had reacted to that activity in a 
number of unlawful ways.  Specifically, at the series of meet-
ings held before the election Roy unlawfully solicited employee 
grievances and promised to resolve them.  Among the griev-
ances that Roy discovered at those meetings was that the ware-
house employees felt that the sel
ection system in the warehouse 
was unfair.  Warehouse employees
 complained that it was too difficult to select the number of pieces that they were expected 
to pick.  They complained that they had to work through break 
and lunchtimes in order to do so.  Roy promised to look into 
these complaints and asked the employees to trust him to keep 
his word and give him a chance to deal with these complaints.  
The announcement of the new selection accuracy policy came 
about 3 weeks after the election.  Although that policy did not 
deal with the number of items employees were expected to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224select, it was an attempt by Aldworth to address the concerns of 
the warehouse employees.  As Aldw
orth states in its brief, it 
devised the new policy in part because it ﬁwanted to address the 

frustration of employeesﬂ with the old policy.  The evidence 
thus shows that Aldworth implemented the new selection accu-
racy in fulfillment of its earlier unlawful solicitation of griev-
ances and promise to rectify them
, all in an effort to undermine 
support for the Union.  I have set forth above Kundrat
™s testimony containing Ald-
worth™s explanation of why it decided to create and implement 
the new policy.  I conclude that Kundrat™s explanation is unper-
suasive and I do not credit it.  Kundrat™s testimony, as previ-
ously explained, was lacking in specificity.  The explanation 
had no logical connection to the changes made in the policy.  It 
was unsupported by any documentary evidence.  Kundrat™s 
testimony was not otherwise genera
lly credible.  I conclude that 
by implementing the new selection accuracy program Aldworth 

violated Section 8(a)(3) and (1).  7.  Terminations pursuant to selection accuracy program 
a.  Background The General Counsel alleges that employees Mitchell, Sell-
ers, King, Carl Nelson, and other similarly situated employees 
were fired pursuant to the unlawful new selection accuracy 

program.  At the hearing the General Counsel specifically iden-
tified James Everidge, David Wolfer, Stanley Wallace, Wade 
Rosenburger, Gary Allen, and Pi
erson Bostic as the other em-
ployees
131 who were similarly situated and who were unlaw-
fully terminated.
132  As indicated above, the five freezer employees, including 
Mitchell, Sellers, and King, were 
reassigned to work in the dry 
goods area of the warehouse.  They were given a 4-week period 
to adjust to working in that area; during that time their selection 
errors were not assessed against them.  By letter dated Novem-
ber 18 Kennedy advised each of the former freezer employees 

the following:  This letter is to confirm and document discussions held 
with you regarding your return to dry selecting activities 
since 10/21/98.  Since that date (Aldworth) has extended a re-training period that has just recently ended.  This period 
was to provide for a period of product recognition.   If selection errors occur in the future as described un-der the company™s accuracy policy, additional training 
and/or corrective action will be given in accordance to the described levels.  (Aldworth) will provide whatever rea-
                                                          
                                                           
131 The General Counsel also alleged that Martin Cramer was unlaw-
fully discharged under the new policy.  However, the General Counsel 
does not make that contention in his br
ief.  At the trial it appeared that 
Cramer was discharged during his proba
tionary period.  I conclude that 
the General Counsel is no longer contending that Cramer was unlaw-
fully discharged. 
132 The General Counsel also identified nine other employees who 
unlawfully received discipline under the new policy.  Because that 
issue only remotely affects the need for the bargaining order sought in 
this case, I shall leave that matter 
for final resolution in the compliance 
stage of this proceeding.   
sonable assistance it can to assist you in your assigned du-
ties.  The 4-week adjustment period for these employees ended No-

vember 14.133On November 27 Engard sent a letter to Roy complaining 
about how Aldworth had handled the five former freezer selec-
tors.  The letter indicated that during the 4-week training period 
those employees accounted for 116 
shortages to the shops, and 
that their performance actually deteriorated during the course of 
the 4-week period.  Engard complained that Aldworth did not 
implement a ﬁmanaged retraining 
periodﬂ in that Aldworth did 
not process any warning letters 
to advise the selectors what 
discipline they would have received if their mistakes had been 
held against them.  Engard also
 complained that Aldworth did 
not provide any counseling to th
e selectors and did not other-
wise take any steps to reduce 
the number of errors made by 
them.  Engard also indicated that due to a lack of communica-
tion the Aldworth supervisors felt that they had to handle those 
employees with ﬁkid gloves.ﬂ  E
ngard ended the letter by stat-
ing that Dunkin™ Donuts could not meet its committed service 
levels to the retail shops with this type of service from Ald-
worth.   b.  Nelson™s termination Nelson worked at the facility from May to October as a se-
lector in the dry goods area of the warehouse.  On October 10, 
Nelson converted to the new syst
em with five points at the 
third/final written warning level of the new program.  This was 
the equivalent of the fifth step of the old policy.  That is, under 
the old policy if Nelson was a
ssessed any more points without 
first reducing his point total, he 
could be fired.  For the week ending October 17 Nelson made 
additional selection inaccura-
cies sufficient to add two points to his accumulated total.  Un-
der the new program, as set forth above, this point total makes 
an employee subject to discharg
e.  However, Nelson was al-
lowed to work until October 21. On October 19, Nelson spoke 
to Aldworth Supervisors Rivera, Henderschott, and Cybul
ski.  Nelson was seeking to 
transfer to a freezer selector pos
ition and these supervisors told him that the position had to be filled by seniority but apparently 

someone with less seniority than Nelson had been selected to 
fill that position.  The next da
y Nelson spoke with Aldworth 
Supervisor Mann and expressed his concern that he had not 
been selected to for the freezer position.  Mann replied that they 
felt that Nelson had a problem with the accuracy of his selec-
tions.  Nelson then asked to 
speak with Mann™s supervisor, Kennedy.  Mann took Nelson to see Kennedy.  Also present in 
Kennedy™s office were Dunkin™ 
Donuts Supervisors Engard and Shive.  Nelson again asked why the freezer position had not 
been filled by seniority and given to him.  Kennedy replied that 
 133 The General Counsel contends that the November 18 letter shows 
that the adjustment period actually ended the following week.  He uses 
this argument as a predicate to cont
end that Aldworth therefore, im-
properly relied on the selection errors made by these employees in the 
week ending November 14.  I reject the General Counsel™s argument.  
The facts clearly show that the empl
oyees were given a 4-week adjust-
ment period; based thereon th
at period ended November 14. 
 ALDWORTH CO. 225the reason Nelson did not receive the position was because he 
had problems with selection accuracy. Kennedy said that he did 
not think Nelson was cut out for the job.  Nelson asked if he was being fired and Kennedy said 
yes.  Engard added that Nel-
son had been written up several times for selection inaccuracies 
and that the job was not cut out 
for him.  Nelson protested that he had a good attendance record.  He explained that the reason 
he wanted to transfer to the freezer was because he had heard 
that the position would be a little easier than his current posi-
tion.  He turned to Shive and 
asked whether anything could be 
done to work the matter out.  Shive replied that there was noth-
ing that could be done.  The meeting then ended.134   Analysis 
In Great Western Produce, 
299 NLRB 1004 (1990), the 
Board held that the discharge or discipline of employees pursu-

ant to an unlawfully implemen
ted work rule are likewise unlawful.  However, an employer is free to show that the dis-
charge or discipline would have occurred even absent the 
unlawfully implemented work rule.  
Consec Security, 
328 NLRB 1201 (1999).  Here, because of the need to assess the 

impact that the unlawfully implemented new selection accuracy 
program had on the need for a bargaining order, I required that 
the parties litigate that matter now as opposed to leaving it for 
resolution in a compliance proceeding. 
Aldworth argues that Nelson would have been terminated in 
any event under the old selection accuracy policy.  As indicated 
above, Nelson was converted from the old system at a level just 
short of termination and he thereafter was assessed two more 
points due to selection inaccuracies.  Thus, even under the old 
system Nelson would have been
 fired. The General Counsel argues that Nelson would not have been terminated under the 
old policy.  His argument is that Nelson™s conversion at five 
points did not accurately reflect the true level that Nelson was 
at under the old system.  Thus, the General Counsel argues that 
the records in Nelson™s file show that he actually stood at the 
fourth level, and not the fifth level, of the disciplinary ladder.  
However, I am unable to conclude whether it was the conver-sion that was inaccurate or whether Nelson™s file simply does 
not fully document the level that he had actually attained.  In 
any event, it is clear that Aldworth treated Nelson as being at 
the fifth level and the General 
Counsel does not contend that was unlawful.  Once Aldworth regarded Nelson as being at the 

fifth level, even if by mistake, then even under the old system 
he would have been fired the ne
xt week when he was assessed 
additional points.  The General Counsel contends in his brief that Aldworth was 
lax in its enforcement of the old policy and that it more strictly 
applied the new policy.  Howeve
r, that legal theory was not 
                                                          
 134 These facts are based on the credible testimony of Nelson as well 
as the documents contained in his 
personnel file.  I have considered 
Shive™s testimony that he told Ne
lson that it was not his decision to 
make concerning whether Nelson should 
be fired.  Here again Shive™s 
testimony conflicts with an otherwis
e credible witness; I do not credit that testimony.  I have also considered Engard™s testimony that he did 
not participate in the conversati
on that occurred between Nelson and 
Kennedy; I conclude, however, that 
Nelson™s recollection is fuller and 
more credible. 
pled in the complaint or fully litig
ated at the trial.  Aldworth has not been given a fair opportunity to present evidence to 
meet this contention.  I, theref
ore, will not consider that argu-
ment.  The General Counsel also argues specifically that be-
cause Nelson had a history of 
selection errors under the old policy Aldworth would not have discharged him even if he 

reached the level calling for termination.  This argument is 
entirely speculative and unsupported by the record.  I shall 
dismiss this allegation.   
c.  Mitchell™s termination Mitchell began working under th
e new system without carry-
ing over any points from the previous system.  On November 
21, Mitchell earned two points as a result of his selection errors.  
The next week he earned two more points and the following 
week yet two more points for a total of six points.  
On December 8, Mitchell had a conversation with Aldworth 
Supervisor Henderschott.  Henderschott gave Mitchell a letter concerning his inadequate selection accuracy.  As Henderschott 

began to tell Mitchell that he could do a better job, Mitchell 
interrupted and said that mana
gement was out to get him.  
Henderschott asked what Mitchell meant by that remark, and 
Mitchell replied that Henderschott knew what he meant.  
Mitchell signed the letter and then left.  The letter indicated that 

Mitchell had been assessed four points previously and for the 
week ending December 5 Mitchell was assessed two points for 
a total of six points and that accordingly Mitchell™s employ-
ment was terminated.  However, despite the letter Mitchell 
continued to work until December 14 when he received a call at 
home from Fisher and Kennedy.  They told him that they had 
reviewed his selection accuracy records and he had reached the 
termination level and that hi
s employment was terminated. 
Analysis 
Although Aldworth argues that Mitchell would have been 
terminated in any event, the reco
rd is clear that Mitchell would not have been terminated under the old policy.  This is so be-
cause he was terminated after 3 weeks on the disciplinary lad-
der and under the old policy he would have received only a 1-
day suspension for the same pattern of selection inaccuracies.  
Aldworth concedes as much in its brief.  It argues, however, 
that in assessing whether Mitchell would have been fired under the old policy the selection inaccuracies that he made during 

the 4-week training period that he and the other former freezer 
employees were given should be c
ounted against him.  I reject 
that argument.  The fact of the matter is that Aldworth decided 

to give Mitchell a 4-week period during which their inaccura-
cies would not be counted; it cannot now, after the fact, attempt to change the rules. In any event, Aldworth in fact did not rely 
on the inaccuracies during that period in deciding to terminate 
Mitchell.  By terminating Mitchell pursuant to the unlawfully 
revised selection accuracy program Aldworth violated Section 
8(a)(3) and (1). d.  Mitchell™s reinstatement Aldworth asserts that Mitchell is not entitled to reinstatement 
because he took the lists of the names and telephone numbers 
and gave them to the Union.  These lists are regularly computer 
generated and are used by Aldw
orth to contact employees as 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226needed during the course of the day.  At times drivers would 
call and obtain the telephone number of another driver, and 
Aldworth did not always determ
ine the purpose of seeking the 
telephone number.  The lists are 
thrown away when new lists 
are generated.  The lists are not marked as confidential.
135   As previously indicated, M
itchell took the list on two occa-sions.  The first occurred while 
the employees were still located 
in the Thorofare facility and the second at the new facility in 
Swedesboro.  On each of these occasions, Mitchell reached his 
hand through a window into the dispatch office area and re-
moved the list from a desk.  He did not enter the dispatch office 
area; however, he did not have permission from Aldworth to 
remove the list.   
Fisher explained that it was not a ﬁgeneral practiceﬂ for em-
ployees to come into the disp
atch office and take documents 
that are on the desks.  He explained that employees were per-
mitted to come in that office only if specifically authorized to 
do so.  Roy credibly testified that employees are not free to 
remove Aldworth™s working pape
rs from the dispatch office.  
Roy also testified that after learning of Mitchell™s conduct dur-

ing the course of this trial he 
concluded that Mitchell should be terminated. 
Aldworth points to the provision in its handbook that pro-
vides that the following is a terminating offense:  
 Misuse or removal from the premises at any 
time, without proper authorization, employee lists, [sic] Company or client 
records, or confidential information of any kind. 
Analysis 
Aldworth argues that Mitchell is not entitled to reinstatement 
because it has shown that Mitchell would have been terminated 

for taking the lists.  It contends that its backpay liability ends on 
the date that it acquired knowledge of the offensive conduct, 
citing Marshall Durbin Poultry Co., 310 NLRB 68 (1993).  The General Counsel™s argues that Mitchell should not be denied reinstatement because Mitchell did not engage in misconduct 
and Aldworth has failed to show that it would have fired Mitchell for taking the lists.  I note that the General Counsel does not argue that Mitchell™s conduct was activity protected by 
the Act.  This presents a close issue. 
First, I dispose of some preliminary arguments to more nar-
rowly focus the issue.  Aldworth™s argument that employees are 

not allowed to enter the dispatch office without permission is 
beside the point.  Mitchell obtained the lists by reaching his 
hand through the dispatch window.  The record is clear that the 
dispatch window is a location where employees are permitted 
to be and they regularly transact business 
through the window.  
Thus, Mitchell™s location at the time he took the lists does sup-port Aldworth™s argument.  The General Counsel argues that employees had requested tele
phone numbers from the list and they were given the numbers with
 no questions asked.  This too 
is beside the point.  That evidence shows that those employees 
requested 
the information; they did not simply take it.  Had 
Mitchell requested and receive
d the telephone numbers pursu-
                                                          
 135 These facts are based on the cred
ible testimony of McCorry, Leo, 
and Scott Tufts. 
ant to that procedure the issue here would be a good deal sim-

pler.   Aldworth argues that the lists 
were confidential.  However, employees were never told this a
nd the lists were not marked as 
such.  On the other hand, it is not at all unreasonable to expect 
employees to understand that they
 are not free to help them-selves to their employer™s busin
ess related documents, even if 
those documents are not marked as confidential.  I, therefore, 
conclude that Mitchell did enga
ge in misconduct when he took the lists from the dispatch office. 
Of course, it is well settled that an employer may not simply 
point out misconduct committed by an alleged discriminatee.  
Instead, an employer must establish not only that its has learned 
of the misconduct, but that it would have terminated the em-
ployee for the misconduct.  This burden is not satisfied by af-
ter-the-fact conjecture.  The fact that Aldworth has a rule that 
covers this matter is also insuffi
cient to make Aldworth™s case.  
Aldworth has not provided testimony that it applies its rules 
generally, or this rule in particular, in a manner that inevitably 

results in termination whenever an employee commits miscon-
duct subject to termination.  Had it done so, the General Coun-
sel would have then have had the opportunity to challenge that 
testimony and I would then make
 appropriate findings in that regard.  Nor has Aldworth submitted documentary evidence to 
support such a proposition.  Unde
r these circumstances, I am 
unwilling to make inferences to fill the evidentiary gap.  I next 

consider Roy™s testimony that Aldworth would have fired 
Mitchell for taking the lists.  However, Roy did not testify that 
he would have fired any empl
oyee who had taken those lists, 
even if they were not used to support the organizing effort.  
That is to say, there is no tes
timony that Aldworth would have 
fired an employee who took the list to organize, say, a super 

bowl party or a baseball outing.  To the contrary, I infer that it 
was the use of the lists to suppor
t the organizing effort that so upset Aldworth.  Under these circumstances, I reject Roy™s 
testimony. 
Aldworth argues that requiring Mitchell™s reinstatement 
would be construed as an invita
tion to employees to continue 
such misconduct and send a message 
to union activists that they 
could remove confidential information with impunity.  No such 
invitations or messages should be
 culled from this decision.  
Mitchell™s reinstatement is base
d on the facts of this case; it 
should not be read to shield ot
her employees from lawful disci-
pline.  I conclude that Aldworth has failed to meet its burden of showing that it would have term
inated Mitchell for taking the lists.  e.  Sellers™ termination Under the old selection accuracy program Sellers received a 
wide range of discipline from cautionary warnings to a 3-day 
suspension/final warning.  However, he was always able to 
reduce his points to zero and avoid the final stepŠtermination.  
Sellers converted to the new system with one point assessed 
against him. For the week ending November 21, Sellers was assessed two 
points and received a cautionary warning.  The next week Sell-

ers was given two additional points.  He was given a third writ-
 ALDWORTH CO. 227ten warning.  Henderschott gave Sellers this warning.  Sellers looked at the letter and said that he guessed that it meant that he was fired.  Henderschott asked 
why and Sellers explained that 
the letter was backdated and he had shortages since that time.  
Henderschott said that it would not mean that Sellers would be 
automatically fired, that Sellers™ file would be reviewed.  Sell-
ers asserted that he would be fired because Aldworth did not 
like any of the former freezer employees because they sup-
ported the Union.  Henderschott re
plied that they were not wor-
ried about the union effort, that it was all over and done with.  
Sellers brought up the matter of hi
s 1-day suspension, described 
above, and how Lewis had made 
similar remarks and was not disciplined.   A few hours later Kennedy called 
Sellers and told him that he was fired because he was in violation of the Company™s 
selection accuracy program.  Thereafter, Sellers received a 
letter indicating that for the week ending December 5 he was 
assessed two additional points fo
r a total of seven points and that he was terminated.
136Analysis 
Aldworth™s argument that Selle
rs would have been termi-
nated under the old policy is without merit.  Sellers™ pattern of 
selection inaccuracies would not have resulted in his termina-
tion under the old selection accuracy policy.  Under the old 
policy, because he was at the fourth level on the disciplinary 
ladder, he would have received only a 3-day suspension.  I 
conclude that by terminating Sellers pursuant to the unlawful 
new selection accuracy program, Aldworth violated Section 
8(a)(3) and (1).  f.  King™s termination King began working under the new system with no points 
carried over from the old program. For the week ending No-

vember 21 King was assessed a point for his selection inaccu-
racies and received a cautionary warning.  The following week 
King was assessed two more points, for an accumulated total of 
three points.  He received a writte
n warning.  At that point King told Henderschott that he wanted to see the paperwork that 
actually documented the inaccuracies because King did not 
believe that he had made that 
number of mistakes.  A few days 
later, Henderschott showed Ki
ng some paperwork concerning the inaccuracies.  King examined the paperwork and concluded 
that it did not support the contention that he had committed the 
large number of inaccuracies that had been assesses against 
him.  He pointed this out to Henderschott, but Henderschott merely shrugged his shoulders.  King asked to see additional 

forms that set out the actual s
hortages, but Henderschott said that the paperwork that he had given to King was the only pa-

perwork that he, Henderchott, had been given.  King refused to 
sign the letter advising him of the written warning.  The next 

week, the week ending December 5, King was assessed an 
additional point for a total of four points.  He received a sec-
ond-written warning. From that time until the week ending 
January 30, 1999, King did not recei
ve any more letters indicat-
                                                          
                                                           
136 These facts are based on Sellers™ credible testimony.  I again do 
not credit Kennedy™s testimony that Sellers had again stated that he 
wanted to do poorly so he could collect unemployment compensation.   
ing that he was assessed additiona
l points.  His point total re-mained at four.  For the week ending January 30, King was 
assesses two more points for a tota
l of six points.  On January 
29, 1999, Kennedy called King at 
home and told King that he had made significant shortages and that it was grounds for ter-
mination.  King asked if he was fired, and Kennedy said yes.
137  Analysis 
The facts set forth above show that King was terminated un-
der the new policy after 5 weeks 
in which points were assessed against him.  Under the old policy this would have resulted 
only in a 3-day suspension.  Thus, King would not have been 
fired under the old policy.  By terminating King pursuant to the 
unlawfully revised selection accuracy program Aldworth vio-
lated Section 8(a)(3) and (1). In his brief, the General Counsel argues that I erred in deny-
ing his motion to amend that complaint to allege that Aldworth 
terminated King, Mitchell, and 
Sellers in retaliation for their union activity.  This motion was made on the last day of a trial 
that had lasted for weeks and was spread over months.  More-over, that matter had not been fully litigated in that Aldworth 
had not been given an opportunity to respond to that particular 
allegation.  I denied the motion, and I reaffirm my ruling.  In 
any event, I have concluded that all three employees were 

unlawfully discharged under existing allegations in the com-
plaint.  Under these circumstances, I also find it unnecessary to 
address the General Counsel™s additional argument that the 
former freezer employees did not receive the training called for 
under the new policy. 
g.  Allen™s termination Allen converted into the new syst
em with two points; this is 
at the cautionary warning level.
138  The next week he accumu-
lated two more points and receive
d a first-written warning.  The 
following week he was assessed one more point, for a total of five; he received a second-written warning.  Allen then re-
ceived two additional points the next week and under the new 
policy he should have been term
inated.  For some unexplained reason Allen instead received a third-level written warning.  
The next week Allen was assessed two more points and a ter-
mination letter was prepared.  Ho
wever, he continued to work 
for several additional weeks before he was actually terminated.  
During those 3 weeks, Allen continued to accumulate addi-
tional points.  Aldworth explains that because of temporary 
labor shortages it sometimes c
ontinued to employ employees 
destined for discharge until it found a replacement. 
Analysis 
Allen reached the termination level under the new policy af-
ter 3 weeks in which he was assessed points.  Because he was 
converted at the equivalent of the first level under the old sys-
tem, he had one more level to pass through before he could be 
terminated under that system.  Hi
s record shows that he would have only reached 3-day suspension level under the old policy.   
 137 These facts are based on King™s credible testimony.   
138 The General Counsel again argues that Allen was improperly 
converted.  For reasons previously stated I reject that argument.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228Aldworth argues that because Allen was not terminated 
when he initially reached the termination level under the new 
policy, but instead was allowed to continue to work, that his 
additional work record should be used to show that under the old policy he would have been later terminated.  I reject that 
argument.  Allen was certainly aware of the new program and 
must have realized that his discharge was simply a matter of 
time after he reached the termination level.  He was certainly 
working with a cloud over his head.  It is unfair to assume that 
his abilities would not have been affected by these circum-
stances.  More importantly, it is 
clear that Aldworth itself did 
not rely on the subsequent weeks. 
 That is, even if the employ-
ees improved their record after reaching the termination level, 
Aldworth ignored this fact and terminated the employee any-
way.  I shall apply the standard that Aldworth itself applied.  

By terminating Allen pursuant to the unlawfully revised selec-
tion accuracy program Aldworth violated Section 8(a)(3) and 
(1).   h.  Bostic™s termination Bostic was hired after the new policy was in effect.  Records 
show that for the week ending March 13, 1999, he was assessed two points, but that point total was later canceled by a two-

point credit.  Bostic then was assessed one point for the week 
ending April 3, 1999, two more points the following week, and 
one more the next week, for a total of four points.  He remained 
at that level until the week ending May 8, 1999, at which time 
he was assessed two additional points and was thus subject to 
termination.  However, Bostic c
ontinued to work for a period of time and during that time he continued to accumulate points. 
Analysis 
At the point Bostic reached the termination level under the 
new policy he had received five levels of discipline.  Under the 
old policy that would have resu
lted in a 3-day suspension/final 
warning for Bostic.  Aldworth again argues that because Bostic 
was permitted to work after he reached the termination point, 
his subsequent work record should be used to establish that he would have been terminated in any event 1 week later under the 
old policy.  For reasons previously stated I reject that conten-
tion.  By terminating Bostic pursuant the unlawfully revised 
selection accuracy program Aldworth violated Section 8(a)(3) 
and (1). i.  Rosenburger™s termination Rosenburger converted into the new system with three 
points; this placed him at the written-warning level.  The next 
week he accumulated another point and received a second-
written warning.  The following week he earned two more 
points but instead of being fired he received a third-final writ-
ten warning.  The next week he again was assessed two more 
points and a termination letter was prepared.  Rosenburger continued to work for 2 additional weeks before he was actu-
ally terminated.  During that time he continued to make selec-
tion inaccuracies that would have resulted in the assessment of 
additional points.   Analysis 
Applying the same analysis, under the old policy Rosen-
burger would not have been fired at the point he reached the 
termination level under the new policy.  This is so because he 
would not have completed each of the earlier levels of disci-
pline needed before termination.
  Aldworth violated Section 8(a)(3) and (1) by terminating Rosenburger pursuant to the 

unlawfully revised selection accuracy program. 
j.  Wolfer™s termination Wolfer started the new program with three points at the writ-
ten warning level.  The following week he was assigned an-other point and received a second written warning.  He thereaf-

ter was given two additional points, for a total of six.  Under the new policy as written, Wolfer should have been terminated but 
he instead received a third final warning letter.  The following 
week he was assessed two more points.  He realized that he was 
going to be fired and told Aldworth that he would not be com-
ing in to work.  Aldworth treated that as a resignation.   Analysis 
Wolfer too would not have been fired under the old policy.  
He had not gone through the requisite levels of discipline to 
warrant termination under that polic
y.  The fact that he resigned 
in the face of imminent termination does not alter this result.  
By accepting Wolfer™s resignation in lieu of termination pursu-
ant to the unlawfully revised selection accuracy program Ald-
worth violated Section 8(a)(3) and (1). k.  The terminations of Everidge and Wallace Everidge started the new system with five points; this placed 
him at the final-written warning stage.  He accumulated two 
more points for the next week.  As the General Counsel con-

cedes, had he remained under the old system he would have 
been terminated.  Interestingly, Everidge too continued to work, 

but unlike the others who did so his subsequent selection accu-
racy, if counted, would have resulted in a decrease of points 
such that could have permitted him to escape discipline.  
Everidge was terminated nonetheless.  In this instance, Ald-
worth does not argue that I should consider this fact in deter-
mining whether Everidge would have been fired under the old 
policy.   
Wallace started the new system with five points.  Three 
weeks later, he was assessed tw
o more points for a total of 
seven points.  After continuing to
 work a period of time he was fired.  Again, the General Counsel concedes that Wallace 
would have been terminated even under the old system.  I shall 
dismiss the allegations pertaining to Everidge and Wallace.  
8.  Termination of Moss  Robert Moss worked for Aldworth as a helper and then as a 
selector first in the dry goods area and then, as described above, 
in the freezer area of the warehouse.  He worked from March 
1997 until his termination on November 19.  On November 18, 
Moss was angry because he had not been selected to work over-
time the next day.  He raised the matter with Cybulski near the 
dispatch area, but Cybulski was i
ndifferent.  Moss said that the 
decision was ﬁpretty fŠ upﬂ a
nd that the warehouse was also ﬁpretty fŠ up.ﬂ  Cybulski then turned around and pointed to-
 ALDWORTH CO. 229ward the timeclock.  Moss asked if Cybulski was saying that he 
should clock out, and Cybulski said
 yes.  Moss clocked out and 
left.  The next day Moss received a telephone call from Ken-
nedy who advised him that he was terminated for insubordina-
tion and using foul language.  Mo
ss protested that how could he be insubordinate when he was told to clock out and then did so.  

He also said that foul language 
was used every day in the ware-
house.139  There is a memorandum from Kennedy addressed to Moss 
that reads: 
 This letter is to confirm and document the verbal abuse con-
versation we had in regards to the incident that occurred on 
11/19/98.  On that date you we
re verbally abusive and insub-
ordinate to supervisor Keith Cy
bulski and requested to be sent home after arguing with him.  All of this was admitted by you 
on Friday 11/20/98.  This type of conduct and behavior is un-
acceptable.  The memorandum went on to c
onfirm Moss™ termination.  
However, Moss credibly testified that he never received the 
letter and there is no credible evidence that the letter was ever 
sent.  Although the memorandum claims that Moss requested to 
be sent home during the incident, no witness testified that Moss actually did so. 
The new employee handbook provides: ﬁPersonal language 
will also reflect a professional a
nd neutral work environment.  
The use of profanity is strictly 
prohibited at all times.ﬂ  Despite 
this employees regularly use pr
ofanity in their conversations 
with each other and with supervisors.  Turning specifically to 
instances of profanity directed at supervisors, in May 1999 
driver Farnsworth bought tickets to attend a Sunday concert the 
following month.  At that time he requested to have the Mon-
day following the concert as a day off because his Monday 
route began at 2:30 a.m.  Aldworth Supervisor Houston agreed 
to the request.  However, a few days before the concert Hous-
ton told Farnsworth that he would have to work that Monday.  
Farnsworth said it was bullshit and called Houston an asshole.  
Fisher was standing nearby when Farnsworth made these com-
ments.
140  Farnsworth was not disciplined.  Another incident 
involved Leo.  Engard descri
bed how Leo was upset with a certain policy and told Engard that the policy was fŠ up.  Leo 
was not disciplined.  Engard conceded that it was not unusual 
                                                          
                                                           
139 These facts are based on the cred
ible testimony of Moss. I have 
considered the testimony of Cybul
ski that Moss said ﬁfŠ Tim Ken-
nedy, fŠ you, fŠ Dunkin™ Donuts, 
fŠ Aldworth, fŠ everybody.ﬂ  I 
conclude that this testimony is exa
ggerated.  I have also considered 
Kennedy™s testimony that he receive
d a report from Cybulski that Cy-
bulski had a confrontation with Moss and that Cybulski feared for the 
safety of female employees in the 
office area.  Kennedy said that Cy-
bulski told him that Moss ﬁwent off on a rampageﬂ using the, ﬁfŠﬂ 
word repeatedly in front of ﬁthe gi
rls in the office.ﬂ However, there is 
no corroboration that office employees were present for this incident or 
that any safety issues were involved.
  I conclude that Kennedy too is 
exaggerating.  I have also consid
ered the testimony of Kennedy con-

cerning the conversation he had with
 Moss.  I conclude that Moss™ 
version is more credible. 
140 These facts are based on the credible and unrebutted testimony of 
Farnsworth. for warehouse employees to say that things were fŠ up in the 
warehouse. In about November, employee Aaron Lewis was unhappy 
with the work that he had been assigned.  Lewis repeatedly told 
Supervisor Henderschott that ﬁthis fuckin™ sucksﬂ and ﬁthis is 
shit.ﬂ  Employee Mark Collins occasionally called Supervisors 
Juan Rivera and Keith Cybulsk
i ﬁassholesﬂ when he did not 
like what they had said to him.   On occasions Collins would 

also ﬁget in the faceﬂ of a supervisor and angrily say that the 
job fŠ sucks, that the warehouse employees fŠ suck and were 
a bunch of pussies, and that he was not going to pick their 
pieces.  On another occasion a supervisor told Collins to pick up cups that Collins had knocked over.  Collins said that he was 
not going to pick up the fŠ cups, and he refused to do so.  
Instead, Sellers had to pick up the cups.  On another occasion, 
Collins told Cybulski, ﬁFŠ you, pussyﬂ and that he would see 
Cybulski at the shopping mall where he would beat Cybulski™s 
ass.
141  Collins was not disciplined for such outbursts.  Supervi-
sors also directed profanities to the employees.
142  Aldworth argues that it tightened its policy concerning use of 
profanity prior to Moss™ discharge.  Sometime in November, 
Dunkin™ Donuts hired a female checker to work in the ware-
house area.  At a startup meeting of warehouse employees that 
occurred around Thanksgiving Shive said that cursing would 
not be tolerated because they had hired the female checker and 
she would be working in the warehouse area.  However, this 
meeting occurred after Moss was fired.143In any event, use of profanity continued even after the fe-
male checker was hired.  On 
about April 1, 1999, Supervisor Rivera asked employee Delvin 
Street why he had so many 
shortages.  Street told Rivera, ﬁGet the fŠ away from me, I 
don™t need you to tell me what I did wrong, I know I did it 
wrong, go on, bother somebody else
.ﬂ  Street was not disci-
plined for these remarks.144  In April 1999, Farnsworth became 
frustrated because of delays caused by loading problems on his 
 141 These facts are based on the credible and uncontradicted testi-
mony of Williams.   
142 These facts are based on the cred
ible and unrefuted testimony of 
Sellers. 143 Sellers credibly testified that this meeting occurred after Moss 
was fired.  Likewise, although Williams 
initially testified that this meet-
ing occurred before Moss was fired, in response to my questions, he 
clarified that it occurred between Thanksgiving and Christmas, which 
was after Moss was fired.  Shive testified that sometime in the fall he 
spoke at a startup meeting and asked the employees to curb their pro-
fanity because he had hired a female checker.  He was unable to specify 

more precisely when this meeting 
took place.  Likewise, Engard and Kennedy were unable to state more precisely when this meeting oc-
curred.  Mann was also unable to speci
fy when this meeting occurred.  
They claimed, however that Moss atte
nded the meeting.  It seems that 
Aldworth certainly had documents that would show when this checker 

was hired and that if those documents supported its argument that this 
meeting occurred before Moss was fired it would have produced them.  
I, therefore, infer that those documents do not support its position.  
Under these circumstances, and based on my observation of the de-
meanor of the witnesses and the char
acter of their testimony, I conclude 
that this meeting occurred af
ter Moss was terminated.   
144 These facts are based on the credible and uncontradicted testi-
mony of Williams. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230truck.  He called the facility and spoke to Fisher.  Farnsworth 
said it was a good thing that he had a wife and family because 
if he didn™t he would come back to the facility and ﬁshove this 
truck right up your fucking ass.ﬂ  Fisher told him to calm down 
and not to worry about the delay and return safely to the facil-
ity.
145Records show similar incidents.  In December, an employee 
was instructed by a supervisor to perform certain work.  The 
employee responded that ﬁwhat the fŠ do you want from me.ﬂ  
Later the employee told the supe
rvisor, ﬁI should take you out-
side and kick your fŠ ass.ﬂ  The employee was sent home for 
the day.  This incident too occurred after Shive made his pres-
entation to the employees concerning the need to reduce the use 
of foul language.  There is no 
evidence that the employee re-
ceived any further discipline.  That same month an employee 

threw his paperwork through the dispatch office window.  It 
landed on the floor and nearly hit a supervisor.  When the su-
pervisor asked what the problem was, the employee responded, 
ﬁIf you want to make something 
of this we could go outside.ﬂ  
The employee was sent home and told not to come in the next 
day.  There is no evidence that the employee received any fur-
ther discipline.   Aldworth points to an incident involving maintenance em-
ployee Thomas Rich.  In 1996 or 1997, Kearney criticized the 
manner in which Rich had painted the locker room.  Rich then 
told Kearney, ﬁFŠ you, you™re a motherfŠ.  I don™t have time 
for this.  Get off my ass.ﬂ  Rich made these comments in front 
of about six employees.  Kearney sent Rich home and com-
pleted an incident report and forwarded it to Fisher.  Rich was 
terminated for his remarks.146  Aldworth also points to the case 
of selector Leonard Hoover.  
On August 20, Aldworth discov-ered that Hoover, instead of picking his own product, used product that another selector had already picked.  Hoover re-
ceived a written-cautionary warni
ng.  On September 24, Cybul-
ski instructed Hoover to unload a 
truck.    Hoover refused and so Cybulski unloaded the truck. 
 During this conversation Cy-
bulski called Hoover a ﬁbaby.ﬂ  Later that same day, Cybulski 
discovered that Hoover again had used product that another 
selector had already picked.  He directed Hoover to select his 
own product and replenish the product that he had taken from 
the other selector.  Hoover refused.  Cybulski reiterated his 
instructions; he told Hoover to do as instructed or go home.  
Hoover again refused.  Cybulski 
left to consult with another supervisor and then returned and again told Hoover to do as he 
had directed.  Hoover then selected some, but not all, of the 
merchandise Cybulski had ordered 
him to select.  Cybulski then 
instructed Hoover that either he complete the selection or go 
home.  Hoover merely moved to
 another aisle and continued working.  Cybulski again repeat
ed his directions and took Hoo-
ver™s paperwork so that he could not continue to work.  Hoover 
told Cybulski to give him back his ﬁfŠ paperwork.ﬂ  Cybulski 
said he would not do so until Hoover completed the selection.  
Finally, Hoover started to leave. 
 As he did so he called Cybul-
                                                          
 145 These facts are based on the credible and unrebutted testimony of 
Farnsworth. 146 These facts are based on the credible and uncontradicted testi-
mony of Kearney.   
ski a ﬁfŠ bitchﬂ several times.  Hoover finally completed the 

selection of product, and Cybulski returned the paperwork.  As 
Cybulski left the area Hoover 
called him names, including ﬁbitch.ﬂ  Cybulski then told Hoover to leave.  Hoover answered 
that since Cybulski had called him a baby, he was calling Cy-
bulski names in return.  Several employees heard this exchange.  
Hoover finally left.  He was term
inated the next day for insub-
ordination and using verbally 
abusive language towards a su-pervisor. Analysis 
I now examine the evidence to determine whether the Gen-
eral Counsel has met his initial burden under 
Wright Line.  I have already described above
 Moss™ union activity and Ald-
worth™s knowledge of it.  I have
 also set forth Aldworth™s unlawful conduct directed at other employees and to Moss him-
self.  Moss™ termination occurred about 1 month after had been 
unlawfully suspended and transferred and during the time pe-
riod when the Union was seeking to overturn the results of the election.  Aldworth argues that
 the General Counsel has failed to meet its initial burden in that ﬁMoss™ union activity is ques-
tionable.ﬂ  Aldworth also implies that the General Counsel has 
failed to show that Aldworth knew of Moss™ union activity.  I 

disagree.  Roy himself admitted that he was aware of the fact 
that Moss, as well as all of the other former-freezer employees, 
supported the Union, and that his knowledge of this fact pre-ceded the discipline.  I conclude that the General Counsel has 
met his initial burden. 
I now examine whether Aldworth had shown that it would 
have discharged Moss even if he
 had not supported the Union.  
The language that Moss used in his conversation with Cybulski 
was clearly vulgar and disrespectful.  But as Aldworth ac-
knowledges in its brief, it must show more than the fact that it 
had a legitimate reason for disciplining Moss.  Rather, it must 
show that it would have taken the same action in the absence of 
union activity, citing 
Monroe Mfg., 323 NLRB 24 (1997).  The 
key here again is whether Aldwor
th has shown that  had termi-
nated other employees under sim
ilar circumstances.  The clear weight of the evidence shows that Aldworth has failed to do so.  
The many incidents described above
 show that it has tolerated a 
wide range of vulgar and disrespectful comments from employ-
ees directed at supervisors.  In support of its case, Aldworth points to only two instances.  The first occurred in 1996 or 
1997.  However, this incident occurred a year or two before 
Moss™ termination and it was followed by many instances 
where similar conduct that did not 
lead to termination.  More-over, the testimony in support of th
is incident is lacking in suf-ficient detail to determine whether the circumstances were truly 
similar to Moss™.   Aldworth also relies on the Hoover incident 
described above.  That incident, however, actually tends to 
support the General Counsel™s case.  It shows how much insub-
ordination and abuse Aldworth wa
s willing to tolerate from its 
employees before it finally took disciplinary action.  Aldworth 
also argues that Moss has a poor work record that included two 
written warnings and three prior suspensions.  However, to the 
extent Aldworth is now arguing that it relied on Moss™ prior 
record, it is actually undermini
ng its own case because I have 
concluded that Moss™ most recent suspension was unlawful.  It 
 ALDWORTH CO. 231follows that any later discipline that relied on the unlawful 
discipline is also unlawful.  I conclude that Aldworth has failed to show that it would have fired Moss absent his union activity. 
In summary, I find that by discharging Moss Aldworth vio-
lated Section 8(a)(3) and (1).    D.  The 8(a)(5) Allegations 
1.  Bargaining order a.  Unit As set forth above, on August 12 Aldworth and the Union 
stipulated to the appropriateness of a unit identical to the one 
described in the complaint.  It was at Aldworth™s insistence at 
the representation proceeding that the classification of helpers 

was excluded from the unit.  It took the position helpers were 
casual or temporary employees. 
 Although Aldworth originally 
admitted the unit allegation of the complaint, at the hearing I 
permitted Aldworth to amend its answer and deny that allega-
tion.  However, Aldworth is now estopped from asserting that the unit is inappropriate.  Red Coats, Inc., 328 NLRB 205 (1999).  Moreover, Aldworth presented no evidence to show 
that the stipulated unit became inappropriate.  I conclude, based 
on Aldworth™s stipulation in th
e representation case and on the 
entire record in this case, that the unit alleged in the complaint 
is an appropriate unit as defined by Section 9(b) of the Act. 
b.  Majority status On December 11, Aldworth sent the regional office the 
names of employees in the classi
fications of drivers, warehouse 
employees, yardmen, and helpers 
it employed as of July 28.  
That document listed the names of 59 drivers and 50 warehouse 
employees and jockeys, for 
a total of 109 unit employees. 
At the hearing the General Counsel authenticated the au-
thorization cards of 58 employees.
147  Aldworth challenged some of those cards on the ground 
that the solicitors improperly 
told the signers that the cards were for the purpose of securing 
an election.  The test for this matter is clear and well settled.  A 
card signer is generally held to the language on the card unless 
he was told that the sole purpose of the card was to obtain an 
election.  Jeffrey Mfg. Division., 
248 NLRB 33 (1980).  Here, as described above, the literatu
re distributed by the Union 
clearly indicated that the cards would be used to obtain an elec-
tion and to demand recognition 
based on majority support.  
Such representations accurately state the lawful purposes for 

which the cards could be used and in no way serve to cancel the 
clear language of the card.  The language used by the union 
solicitors in obtaining the cards mirrored the language in the 
literature148 and likewise is insufficient to invalidate the cards.  
No other card solicitor used language that would cause the card 

signer to ignore the clear language on the card. At the hearing, Aldworth also challenged the cards on the 
grounds that at the time that they were solicited the Union told 
the employees that it was organizing in a unit that included 
                                                          
 147 The names of those employees and the dates they signed the cards 
are attached as App. A. 148 This is based on the credible
 testimony of Michalowski and 
Covely.   
helpers, yet the unit for which the bargaining order is now 
sought does not include that classification.  Aldworth appar-
ently felt that the employees might not have signed cards if they 

knew that the helpers would be excluded from the unit.  I con-
clude this argument is entirely speculative and without merit; 
Aldworth does not renew this argument in its brief.   
Aldworth also challenges some individual cards.  At the time 
Gary Allen signed his card he worked as a helper, a nonunit 
position.  At that time, however, the Union was seeking to rep-resent the helpers as part of the overall unit.  By the time the 
Union demanded recognition in June, Allen had become a 
warehouse employee.  Aldworth argued that because he signed 
the card in the context of the campaign that included helpers, he 
might not have signed the card if he knew that helpers would 
later be excluded.  I do not find th
is argument to be persuasive.  
As indicated above, the card unambiguously granted the Union 
the authority to represent him.  There is no evidence that such a 
grant of authority was conditional and there is no evidence that 
the Union, by statements or conduct, canceled the clear lan-
guage on the card.  Accordingly, I conclude that Allen™s card 
has been properly authenticated. 
I conclude that on July 28 the Union had majority support 
among unit employees. 
c.  Demand for recognition By letter dated June 28, the Un
ion advised Aldworth that it represented a majority of empl
oyees in a unit of regular full-
time and regular part-time truckdrivers, truckdriver helpers, 
warehouse employees, and receivers.  The Union requested 
recognition.  Aldworth replied by letter dated June 30; it de-
clined to recognize the Union until after a Board-conducted 

election established its majority status.   
d.  Need for a bargaining order In Gissel, 
395 U.S. 575 (1969), the Supreme Court held that 
a bargaining order may be imposed
 when an employer commits 
unfair labor practices that tend to undermine a union™s majority 

support and impede the Board™s election processes.  The Su-
preme Court indicated that if the Board determined that there 
was only a slight possibility of erasing the effects of those un-
fair labor practices and of ensuring a fair election through resort 
of the Board™s traditional remedies, then a bargaining order is appropriate.  The Supreme Court further indicated that in mak-
ing this determination the Board may take into account the 
extensiveness of the employer™s unfair labor practices in terms 
of their past effect on the election and on the likelihood of their 
recurrence in the future.   I have concluded that Respondents repeatedly violated the 
Act before and after the elec
tion.  The Respondents responded to the organizational effort by 
an intensive, sustained, and unlawful effort to discover the gr
ievances that lead the employ-
ees to seek out the Union and 
promise to adjust those griev-ances.  The Respondents actually adjusted some of the griev-

ances before the election and promised to adjust others after the 
election.  The Respondents kept their word by thereafter unlaw-
fully implementing a new selection accuracy program.  The 
Respondents kept their word by 
hiring an operations manager, whose continued presence at the 
facility is a daily reminder to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232the employees of the Respondents™ unlawful conduct.  This 
entire course of conduct certainly would have a lasting effect in 
the minds of employees; traditi
onal remedies would have only 
slight hope of erasing these effects.  The Respondents™ course 
of unlawful conduct included a wide and sustained range of other serious violations, including threats of discharge, plant closure, stricter working conditions, and loss of benefits.  The 
effect of these threats on any future election is not likely to be 
erased by traditional remedies.  The Respondents™ violations 
also initially included the discharge of Leo and the suspension 
of McCorry.  After the election the Respondents unlawful 
transferred and suspended the freezer employees.  It then 
unlawfully implemented the new selection accuracy program 
and discharged seven employees pursuant to that program.  
This pattern of unlawful discharges, suspensions, and transfers 
will certainly linger in the minds
 of employees in any future 
election.   It should be noted that many of the unfair labor practices 
were committed by high-ranking officials, particularly Roy.  
This demonstrates to employees the depth of the Respondents™ 
willingness to engage in unlawful conduct.  Moreover, some of 
Respondents™ unlawful conducted was repeatedly directed at 
the entire unit of employees.  The cumulative effect of the Re-
spondents™ entire course of unlawful conduct only serves to 
heighten the probability that traditional remedies will not be 
sufficient to assure employees that they may, in the near future, 
openly assert the rights assu
red them under the Act.   Nor have the Respondents given any indication that they 
would not engage in such conduct in the future.  I have already 
noted that the unlawful pattern of conduct continued even after the election.  Many of those involved in the unlawful conduct, 
including Roy, Shive, and Kundrat, are still employed by the 
Respondents and are an everyday reminder of that conduct.   
Aldworth makes a number of arguments concerning why a 
bargaining order is not appropriate in this case.  First, Aldworth argues that turnover among its employees lessens the need for a 
bargaining order.  The Board does not generally consider turn-
over in determining whether to
 issue a bargaining order.  
Rather, the Board assesses the need for such an order at the 

time the unfair labor practices were committed.  
Salvation Army Residence, 293 NLRB 944, 945 (1989), enfd. mem. 923 
F.2d 846 (2d Cir. 1990).  To do otherwise would permit an 
employer to benefit from the effects of its own unlawful con-
duct and result in the perverse effect of encouraging such con-
duct.  Overnite Transportation Co., 329 NLRB 990, 991 
(1999).  In any event, I conclude that employee turnover will 
not serve to sufficiently erase the lingering effects of the unlaw-
ful conduct to permit a fair rerun election.  In that regard, while 
the Respondents do experience a high degree of turnover, it 
also employs a core of steady employees with whom the ex-
perience of the Respondents™ unlawful conduct will remain.  
This experience will likely be 
shared with new employees.  
Indeed, during the Respondents™ speeches to employees before 
the election Roy encouraged new employees to talk to the more 
senior employees concerning the election that had been con-
ducted years earlier.   
I conclude that the likelihood of assuring a free-rerun elec-
tion in the near future is sli
ght and that, on balance, the em-ployee sentiment expresses through the authorization cards is 
better protected by the issuance of a bargaining order.  By fail-
ing and refusing to recognize and bargain with the Union be-
ginning July 28, Respondent violat
ed Section 8(a)(5) and (1). It follows that the Respondents also violated Section 8(a)(5) and (1) when it unilaterally implemented the new selection 
accuracy program and thereafter disciplined and discharged 
employees pursuant to that plan. 
V.  THE OBJECTIONS
 As indicated above, the Union filed objections to the election 
held on September19.  Those objections include assertions that 
Aldworth interfered with the election by the remarks Roy made 
at the various meetings held w
ith employees described above.  
The objections also cover the discharge of Leo and the suspen-sion of McCorry.  It follows that those objections are meritori-
ous and the election must be set aside. CONCLUSIONS OF LAW 1.  Aldworth and Dunkin™ Donuts each is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act. 3.  Aldworth and Dunkin™ Donuts are joint employers of the 
unit employees. 
4.  Respondents violated Section 8(a)(1) of the Act by: 
(a) Soliciting employee grievances
 and promising to adjust them in an effort to undermine employee support for the Union. 
(b) Promising benefits to undermine the employees™ support 
for the Union. (c) Threatening employees that they will start with nothing 
when bargaining with the Union begins. (d) Announcing and implementing 
the use of the issue report form to undermine employee support for the Union. (e) Adjusting grievances in an effort to undermine support 
for the Union.  (f) Soliciting employees to report when they were being 
bothered or harassed by union activity. 
(g) Promising to adjust grievances and t improve benefits in 
order to undermine support for the Union. (h) Threatening employees with loss of their jobs if they se-
lected the Union to represent them. 
(i) Threatening to discipline or discharge employees if they 
support the Union. (j) Threatening that it would be futile for employees to select 
the Union as their bargaining representative. 
(k) Promising to create and creating a new operations™ man-
ager and promising to create a 
new dispatch supervisor position 
in an effort to undermine support for the Union. (l) Inviting employees to bid on the newly created operations 
manager and dispatch supervisor positions in an effort to un-
dermine support for the Union. (m) Threatening employees with loss of their 401(k) plan if 
they select the Union as their bargaining representative. 
(n) Promising employees that 
they would no longer have to 
deal with an unpopular supervisor in an effort to undermine 
 ALDWORTH CO. 233support for the Union. Instructing employees to remove their 
union T-shirts and union pins. (o) Threatening to discharge employees for wearing a union 
pin.  Threatening employees with unspecified reprisals if they 
support the Union. (p) Threatening that the facility 
might close as a result of the 
employees™ union activities.  
(q) Threatening to impose less favorable working conditions 
on employees if they engaged in union activity. 
(r) Coercively interrogating an employee about his union ac-
tivity.  Promising to refrain from discharging an employee if 
the employee abandons his support for the Union. 
(s) Telling an employee that his suspension was a conse-
quence of his union activity. 
5.  The Respondents violated Section 8(a)(3) and (1) of the 
Act by: 
(a) Discharging Leo J. Leo and Robert Moss because they 
engaged in union activity. 
(b) Conducting an audit of a route of William McCorry be-
cause he engaged in union activity. 
(c) Suspending Doug King, Rob Moss, Jesse Sellers, and McCorry for 5 days because they engaged in union activity. 
(d) Transferring Kenneth Mitchell, King, Moss, and Sellers because they engaged in union activity. 
(e) Suspending Sellers for 1 day because he engaged in un-
ion activity.  Implementing a new selection accuracy program 
in an effort to undermine support for the Union and by dis-
charging Mitchell, Sellers, King, David Wolfer, Wade Rosen-
burger, Pierson Bostic, and Gary Allen pursuant to that policy. 
6.  The Respondents violated Section 8(a)(5) and (1) of the 
Act by: 
(a) By refusing since July 28, 1998, to recognize and bargain 
collectively with the Union as the exclusive bargaining repre-
sentative of the employees in the unit described above, while 
engaging in conduct that undermined the Union™s support and 
prevented a fair rerun election. (b) Unilaterally implementing a new selection accuracy pro-
gram and discharging and disciplining employees pursuant to 
that program. REMEDY Having found that the Respondent
s have engaged in certain unfair labor practices, I find that they must be ordered to cease 
and desist and to take certain
 affirmative action designed to effectuate the policies of the Act. I have concluded above that Aldworth and Dunkin™ Donuts are joint employers of the unit employees.  As such they are 

generally jointly liable for any unfair labor practices.  
White-wood Maintenance Co., 292 NLRB 1159, 1163 (1989), enfg. 
sub nom. World Service Co., 928 F.2d 1426 (5th Cir. 1991).  In Capitol EMI Music, 311 NLRB 997 (1993), enf. 23 F.3d 399 
(4th Cir. 1994), the Board crafted an exception to that general 
rule.  The Board held that in situations where one employer 
merely supplies employees to a
nother employer and otherwise 
takes no part in daily direction of the employees, does not par-
ticipate in their oversight and has no representatives at the 
worksite, joint liability would not be automatically applied.  
Instead, in such a situation joint liability would be found only 
where the record permitted an inference that the nonacting em-
ployer knew or should have known that the other employer 
acted unlawfully and that the nonacting employer acquiesced in 
the unlawful conduct.  Although the Board focused its decision 
on the 8(a)(3) aspects of the cas
e, it applied its holding to the 8(a)(1) violations also.  The question becomes whether the 
Capitol test is applicable to this case.  I conclude that it is not.  I 
have described above how Dunkin™ Donuts maintains its super-
visors at facility and how those 
supervised are involved in the day-to-day monitoring of Aldw
orth employees.  Indeed, Dun-
kin™ Donuts was intimately involved in the discipline found to 
be unlawful in this case and it 
contributed to the unlawful pat-tern of conduct by committing its own unfair labor practices.  

These facts preclude a finding that Dunkin™ Donuts was unin-
formed, innocent bystander in these events.  Under these cir-
cumstances, I conclude that Dunkin™ Donuts and Aldworth are 
jointly liable for the unfair la
bor practices in this case. 
The Respondents having discrimina
torily discharged employ-
ees, they must offer them reinstatement and make them whole for 
any loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to da
te of proper offer of reinstate-ment, less any net interim earnings, as prescribed in 
F. W. Wool-worth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). The Respondents having unlawfully suspended employees 
they must make them whole for any loss of earnings and other 
benefits, plus interest as computed in New Horizons for the 
Retarded, supra. The Respondents having unlawfully transferred employees 
they must return those employ
ees to the positions and shifts that they previously occupied. 
The Respondents having unlawfully implemented a new se-
lection accuracy program, they must rescind that policy and 

restore the selection accuracy program that previously existed.  
I have concluded that in some
 respects that new policy was 
harsher than the old policy.  Accordingly, the Respondents 
must rescind the discipline of 
all employees who were disci-
plined under the new policy but who would not have been dis-
ciplined under the old selection accuracy policy.  It must make 
those employees whole for any loss of earnings and other bene-
fits, plus interest as computed in 
New Horizons for the Re-
tarded, supra. Because of the serious nature of the violations demonstrating 
a general disregard for the employees™ fundamental rights, I 
find it necessary to issue a broad Order requiring the Respon-
dents to cease and desist from infringing in any other manner 
on rights guaranteed employees by Section 7 of the Act. 
Hick-mott Foods, 242 NLRB 1357 (1979). [Recommended Order omitted from publication.] 
 